Name: Commission Regulation (EC) No 213/2008 of 28 November 2007 amending Regulation (EC) No 2195/2002 of the European Parliament and of the Council on the Common Procurement Vocabulary (CPV) and Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council on public procurement procedures, as regards the revision of the CPV (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  documentation;  technology and technical regulations
 Date Published: nan

 15.3.2008 EN Official Journal of the European Union L 74/1 COMMISSION REGULATION (EC) No 213/2008 of 28 November 2007 amending Regulation (EC) No 2195/2002 of the European Parliament and of the Council on the Common Procurement Vocabulary (CPV) and Directives 2004/17/EC and 2004/18/EC of the European Parliament and of the Council on public procurement procedures, as regards the revision of the CPV (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2195/2002 of the European Parliament and of the Council of 5 November 2002 on the Common Procurement Vocabulary (CPV) (1), and in particular Article 2 thereof, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors (2), and in particular Article 70(d) and (e) thereof, Having regard to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (3), and in particular Article 79(f) and (g) thereof, Whereas: (1) Regulation (EC) No 2195/2002 established the Common Procurement Vocabulary (CPV), a single classification system applicable to public procurement, to standardise the references used by contracting authorities and entities to describe the subject of their contracts. (2) The structure, codes and descriptions of the CPV should be adapted or amended, in the light of developments in the market and users' needs. Some specific suggestions made by interested parties and CPV users for improvements of the text of the CPV should be taken into account. The structure, codes and descriptions of the CPV should be updated also to make the CPV an efficient tool for electronic public procurement. (3) To increase the user friendliness of the CPV, it should be made less material-driven and more product-driven. Accordingly, the product characteristics in the Main Vocabulary set out in the current Annex I to Regulation (EC) No 2195/2002, should be transferred to the Supplementary Vocabulary set out in the same Annex and divisions which are strongly material driven in the current vocabulary should be redistributed over the other divisions. (4) Rationalisation of the hierarchy of the CPV by aggregating and redistributing divisions with a limited number of codes, which should partially be considered together, as well as divisions which could cause confusion, should be performed in such a way as to simplify the use of the nomenclature by providing a more coherent and homogenous presentation. (5) The classification for defence-related equipment and services should be improved by regrouping the existing and scattered codes in new groups and classes for more coherent presentation and by adding new codes such as military research and technology. (6) The structure of the Supplementary Vocabulary should be entirely revised in order to create a logical structure with sections divided into groups to be used in addition to the Main Vocabulary. For the simplification it can bring, in terms of allowing a complete description of the subject matter of a contract, and in terms of reducing the number of codes of the Main Vocabulary, the Supplementary Vocabulary should also be enriched with characteristics of products and services. (7) In the interest of clarity Annex I to Regulation (EC) No 2195/2002 should be replaced. (8) Annex II to Regulation (EC) No 2195/2002 which contains detailed lists of amendments made in 2003 has lost its interest and should therefore be deleted. (9) As a consequence of the revision of the CPV, it is appropriate to update also the illustrative tables set out in Annexes III, IV and V to Regulation (EC) No 2195/2002 which show the correspondence between the CPV and respectively the Provisional Central Product Classification (CPC Prov.) of the United Nations the General Industrial Classification of Economic Activities within the European Communities (NACE Rev. 1) and the Combined Nomenclature (CN). In the interest of clarity it is appropriate to replace them. (10) It is appropriate to update on the occasion of the revision of the CPV, the lists of activities and of services with references to the CPV codes set out in the Annexes to Directives 2004/17/EC and 2004/18/EC, so as to be in accordance with the revised CPV, without changing the material scope of those Directives. (11) To allow sufficient time for technical adaptations of the electronic systems to the new CPV, it is appropriate to provide for the application of this Regulation six months after its publication. (12) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee on Public Contracts, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2195/2002 is amended as follows: 1. Annex I is replaced by the text set out in the Annex I to this Regulation. 2. Annex II is deleted. 3. Annex III is replaced by the text set out in Annex II to this Regulation. 4. Annex IV is replaced by the text set out in Annex III to this Regulation. 5. Annex V is replaced by the text set out in Annex IV to this Regulation. Article 2 Directive 2004/17/EC is amended as follows: 1. The table set out in Annex XII is replaced by the text set out in Annex V to this Regulation. 2. The table set out in Annex XVIIA is replaced by the text set out in Annex VI to this Regulation. 3. The table set out in Annex XVIIB is replaced by the text set out in Annex VII to this Regulation. Article 3 Directive 2004/18/EC is amended as follows: 1. The table set out in Annex I is replaced by the text set out in Annex V to this Regulation. 2. In Annex II, the table set out in Annex IIA is replaced by the text set out in Annex VI to this Regulation. 3. In Annex II, the table set out in Annex IIB is replaced by the text set out in Annex VII to this Regulation. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 15 September 2008 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 340, 16.12.2002, p. 1. Regulation as amended by Commission Regulation (EC) No 2151/2003 (OJ L 329, 17.12.2003, p. 1). (2) OJ L 134, 30.4.2004, p. 1. Directive as last amended by Council Directive 2006/97/EC (OJ L 363, 20.12.2006, p. 107). (3) OJ L 134, 30.4.2004, p. 114. Directive as last amended by Directive 2006/97/EC. ANNEX I Common Procurement Vocabulary Structure of the classification system 1. The CPV consists of a main vocabulary and a supplementary vocabulary. 2. The main vocabulary is based on a tree structure comprising codes of up to nine digits associated with a wording that describes the supplies, works or services forming the subject of the contract. The numerical code consists of 8 digits, subdivided as follows:  the first two digits identify the divisions (XX000000-Y),  the first three digits identify the groups (XXX00000-Y),  the first four digits identify the classes (XXXX0000-Y),  the first five digits identify the categories (XXXXX000-Y). Each of the last three digits gives a greater degree of precision within each category. A ninth digit serves to verify the previous digits. 3. The supplementary vocabulary may be used to expand the description of the subject of a contract. The items are made up of an alphanumeric code with a corresponding wording allowing further details to be added regarding the specific nature or destination of the goods to be purchased. The alphanumeric code is made up of:  a first level comprising a letter corresponding to a section,  a second level comprising a letter corresponding to a group,  a third level comprising three digits corresponding to subdivisions. The last digit serves to verify the previous digits. MAIN VOCABULARY CPV code Description 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 03111000-2 Seeds 03111100-3 Soya beans 03111200-4 Peanuts 03111300-5 Sunflower seeds 03111400-6 Cotton seeds 03111500-7 Sesame seeds 03111600-8 Mustard seeds 03111700-9 Vegetable seeds 03111800-0 Fruit seeds 03111900-1 Flower seeds 03112000-9 Unmanufactured tobacco 03113000-6 Plants used for sugar manufacturing 03113100-7 Sugar beet 03113200-8 Sugar cane 03114000-3 Straw and forage 03114100-4 Straw 03114200-5 Forage 03115000-0 Raw vegetable materials 03115100-1 Raw vegetable materials used in textile production 03115110-4 Cotton 03115120-7 Jute 03115130-0 Flax 03116000-7 Natural rubber and latex, and associated products 03116100-8 Natural rubber 03116200-9 Natural latex 03116300-0 Latex products 03117000-4 Plants used in specific fields 03117100-5 Plants used in perfumery or pharmacy, or for insecticidal or similar purposes 03117110-8 Plants used in perfumery 03117120-1 Plants used in pharmacy 03117130-4 Plants used for insecticidal purposes 03117140-7 Plants used for fungicidal or similar purposes 03117200-6 Seeds of plants used in specific fields 03120000-8 Horticultural and nursery products 03121000-5 Horticultural products 03121100-6 Live plants, bulbs, roots, cuttings and slips 03121200-7 Cut flowers 03121210-0 Floral arrangements 03130000-1 Beverage and spice crops 03131000-8 Beverage crops 03131100-9 Coffee beans 03131200-0 Tea bushes 03131300-1 MatÃ © 03131400-2 Cocoa beans 03132000-5 Unprocessed spices 03140000-4 Animal products and related products 03141000-1 Bulls' semen 03142000-8 Animal products 03142100-9 Natural honey 03142200-0 Snails 03142300-1 Edible products of animal origin 03142400-2 Waxes 03142500-3 Eggs 03143000-5 Products of mixed farming 03144000-2 Agricultural supplies 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03210000-6 Cereals and potatoes 03211000-3 Cereals 03211100-4 Wheat 03211110-7 Durum wheat 03211120-0 Soft wheat 03211200-5 Maize 03211300-6 Rice 03211400-7 Barley 03211500-8 Rye 03211600-9 Oats 03211700-0 Malt 03211900-2 Grain products 03212000-0 Potatoes and dried vegetables 03212100-1 Potatoes 03212200-2 Dried leguminous vegetables and pulses 03212210-5 Dried leguminous vegetables 03212211-2 Lentils 03212212-9 Chick peas 03212213-6 Dried peas 03212220-8 Pulses 03220000-9 Vegetables, fruits and nuts 03221000-6 Vegetables 03221100-7 Root and tuber vegetables 03221110-0 Root vegetables 03221111-7 Beetroot 03221112-4 Carrots 03221113-1 Onions 03221114-8 Turnips 03221120-3 Tuber vegetables 03221200-8 Fruit vegetables 03221210-1 Beans 03221211-8 Broad beans 03221212-5 Green beans 03221213-2 Runner beans 03221220-4 Peas 03221221-1 Garden peas 03221222-8 Mange-tout 03221230-7 Peppers 03221240-0 Tomatoes 03221250-3 Courgettes 03221260-6 Mushrooms 03221270-9 Cucumbers 03221300-9 Leaf vegetables 03221310-2 Lettuce 03221320-5 Salad leaves 03221330-8 Artichokes 03221340-1 Spinach 03221400-0 Cabbage vegetables 03221410-3 Cabbage 03221420-6 Cauliflower 03221430-9 Broccoli 03221440-2 Brussels sprouts 03222000-3 Fruit and nuts 03222100-4 Tropical fruit and nuts 03222110-7 Tropical fruit 03222111-4 Bananas 03222112-1 Pineapples 03222113-8 Mangoes 03222114-5 Dates 03222115-2 Raisins 03222116-9 Figs 03222117-6 Avocados 03222118-3 Kiwi fruit 03222120-0 Coconuts 03222200-5 Citrus fruit 03222210-8 Lemons 03222220-1 Oranges 03222230-4 Grapefruit 03222240-7 Tangerines 03222250-0 Limes 03222300-6 Non-tropical fruit 03222310-9 Berry fruit 03222311-6 Currants 03222312-3 Gooseberries 03222313-0 Strawberries 03222314-7 Raspberries 03222315-4 Cranberries 03222320-2 Apples, pears and quinces 03222321-9 Apples 03222322-6 Pears 03222323-3 Quinces 03222330-5 Stone fruit 03222331-2 Apricots 03222332-9 Peaches 03222333-6 Cherries 03222334-3 Plums 03222340-8 Grapes 03222341-5 Table grapes 03222342-2 Wine grapes 03222400-7 Olives 03300000-2 Farming, hunting and fishing products 03310000-5 Fish, crustaceans and aquatic products 03311000-2 Fish 03311100-3 Flat fish 03311110-6 Sole 03311120-9 Plaice 03311200-4 Fish of the cod family 03311210-7 Cod 03311220-0 Pollock 03311230-3 Hake 03311240-6 Haddock 03311300-5 Herring 03311400-6 Tuna 03311500-7 Whiting 03311600-8 Whitebait 03311700-9 Salmon 03312000-9 Crustaceans 03312100-0 Oysters 03312200-1 Shellfish 03312300-2 Aquatic invertebrates 03313000-6 Aquatic products 03313100-7 Corals or similar products 03313200-8 Natural sponges 03313300-9 Seaweeds 03313310-2 Algae 03320000-8 Cattle, livestock and small animals 03321000-5 Cattle 03321100-6 Bovine cattle 03321200-7 Calves 03322000-2 Livestock 03322100-3 Sheep 03322200-4 Goats 03322300-5 Horses 03323000-9 Pigs 03324000-6 Live poultry 03325000-3 Small animals 03325100-4 Rabbits 03325200-5 Hares 03330000-3 Farm animal products 03331000-0 Fresh milk from sheep and goats 03331100-1 Sheep's milk 03331200-2 Goats' milk 03332000-7 Wool and animal hair 03332100-8 Shorn wool 03332200-9 Animal hair 03333000-4 Fresh cows' milk 03340000-6 Animal ear tags 03341000-3 Bovine ear tags 03400000-4 Forestry and logging products 03410000-7 Wood 03411000-4 Coniferous wood 03412000-1 Tropical wood 03413000-8 Fuel wood 03414000-5 Rough wood 03415000-2 Softwood 03416000-9 Wood waste 03417000-6 Scrap wood 03417100-7 Sawdust 03418000-3 Logs 03418100-4 Hardwood 03419000-0 Timber 03419100-1 Timber products 03419200-2 Mining timber 03420000-0 Gums 03421000-7 Balsams 03422000-4 Lac 03430000-3 Cork 03431000-0 Natural cork 03432000-7 Basketware 03432100-8 Wickerwork 03440000-6 Forestry products 03441000-3 Ornamental plants, grasses, mosses or lichens 03450000-9 Tree-nursery products 03451000-6 Plants 03451100-7 Bedding plants 03451200-8 Flower bulbs 03451300-9 Shrubs 03452000-3 Trees 03460000-2 Pulp 03461000-9 Wood pulp 03461100-0 Chemical wood pulp 09000000-3 Petroleum products, fuel, electricity and other sources of energy 09100000-0 Fuels 09110000-3 Solid fuels 09111000-0 Coal and coal-based fuels 09111100-1 Coal 09111200-2 Coal-based fuels 09111210-5 Hard coal 09111220-8 Briquettes 09111300-3 Fossil fuels 09111400-4 Wood fuels 09112000-7 Lignite and peat 09112100-8 Lignite 09112200-9 Peat 09113000-4 Coke 09120000-6 Gaseous fuels 09121000-3 Coal gas, mains gas or similar gases 09121100-4 Coal gas or similar gases 09121200-5 Mains gas 09122000-0 Propane and butane 09122100-1 Propane gas 09122110-4 Liquefied propane gas 09122200-2 Butane gas 09122210-5 Liquefied butane gas 09123000-7 Natural gas 09130000-9 Petroleum and distillates 09131000-6 Aviation kerosene 09131100-7 Kerosene jet type fuels 09132000-3 Petrol 09132100-4 Unleaded petrol 09132200-5 Leaded petrol 09132300-6 Petrol with ethanol 09133000-0 Liquefied Petroleum Gas (LPG) 09134000-7 Gas oils 09134100-8 Diesel oil 09134200-9 Diesel fuel 09134210-2 Diesel fuel (0,2) 09134220-5 Diesel fuel (EN 590) 09134230-8 Biodiesel 09134231-5 Biodiesel (B20) 09134232-2 Biodiesel (B100) 09135000-4 Fuel oils 09135100-5 Heating oil 09135110-8 Low-sulphur combustible oils 09200000-1 Petroleum, coal and oil products 09210000-4 Lubricating preparations 09211000-1 Lubricating oils and lubricating agents 09211100-2 Motor oils 09211200-3 Compressor lube oils 09211300-4 Turbine lube oils 09211400-5 Gear oils 09211500-6 Reductor oils 09211600-7 Oils for use in hydraulic systems and other purposes 09211610-0 Liquids for hydraulic purposes 09211620-3 Mould release oils 09211630-6 Anti-corrosion oils 09211640-9 Electrical insulating oils 09211650-2 Brake fluids 09211700-8 White oils and liquid paraffin 09211710-1 White oils 09211720-4 Liquid paraffin 09211800-9 Petroleum oils and preparations 09211810-2 Light oils 09211820-5 Petroleum oils 09211900-0 Lubricating traction oils 09220000-7 Petroleum jelly, waxes and special spirits 09221000-4 Petroleum jelly and waxes 09221100-5 Petroleum jelly 09221200-6 Paraffin wax 09221300-7 Petroleum wax 09221400-8 Petroleum residues 09222000-1 Special spirits 09222100-2 White spirit 09230000-0 Petroleum (crude) 09240000-3 Oil and coal-related products 09241000-0 Bituminous or oil shale 09242000-7 Coal-related products 09242100-8 Coal oil 09300000-2 Electricity, heating, solar and nuclear energy 09310000-5 Electricity 09320000-8 Steam, hot water and associated products 09321000-5 Hot water 09322000-2 Steam 09323000-9 District heating 09324000-6 Long-distance heating 09330000-1 Solar energy 09331000-8 Solar panels 09331100-9 Solar collectors for heat production 09331200-0 Solar photovoltaic modules 09332000-5 Solar installation 09340000-4 Nuclear fuels 09341000-1 Uranium 09342000-8 Plutonium 09343000-5 Radioactive materials 09344000-2 Radio-isotopes 14000000-1 Mining, basic metals and related products 14200000-3 Sand and clay 14210000-6 Gravel, sand, crushed stone and aggregates 14211000-3 Sand 14211100-4 Natural sand 14212000-0 Granules, chippings, stone powder, pebbles, gravel, broken and crushed stone, stone mixtures, sand-gravel mixtures and other aggregates 14212100-1 Pebbles and gravel 14212110-4 Pebbles 14212120-7 Gravel 14212200-2 Aggregates 14212210-5 Sand-gravel mix 14212300-3 Broken and crushed stone 14212310-6 Ballast 14212320-9 Crushed granite 14212330-2 Crushed basalt 14212400-4 Soil 14212410-7 Topsoil 14212420-0 Subsoil 14212430-3 Stone chippings 14213000-7 Macadam, tarmac and tar sands 14213100-8 Macadam 14213200-9 Tarmac 14213300-0 Tar sands 14220000-9 Clay and kaolin 14221000-6 Clay 14222000-3 Kaolin 14300000-4 Chemical and fertiliser minerals 14310000-7 Fertiliser minerals 14311000-4 Natural calcium, aluminium calcium phosphate and crude natural potassium salts 14311100-5 Natural calcium 14311200-6 Aluminium calcium phosphates 14311300-7 Crude natural potassium salts 14312000-1 Iron pyrites 14312100-2 Unroasted iron pyrites 14320000-0 Chemical minerals 14400000-5 Salt and pure sodium chloride 14410000-8 Rock salt 14420000-1 Sea salt 14430000-4 Evaporated salt and pure sodium chloride 14450000-0 Salt in brine 14500000-6 Related mining and quarrying products 14520000-2 Precious and semi-precious stones, pumice stone, emery, natural abrasives, other minerals and precious metals 14521000-9 Precious and semi-precious stones 14521100-0 Precious stones 14521140-2 Dust or powder of precious stones 14521200-1 Semi-precious stones 14521210-4 Dust or powder of semi-precious stones 14522000-6 Industrial diamonds, pumice stone, emery and other natural abrasives 14522100-7 Pumice stone 14522200-8 Industrial diamonds 14522300-9 Emery 14522400-0 Natural abrasives 14523000-3 Related minerals, precious metals and associated products 14523100-4 Minerals 14523200-5 Gold 14523300-6 Silver 14523400-7 Platinum 14600000-7 Metal ores and alloys 14610000-0 Metal ores 14611000-7 Iron ores 14612000-4 Non-ferrous metal ores 14612100-5 Copper ores 14612200-6 Nickel ores 14612300-7 Aluminium ores 14612400-8 Precious-metal ores 14612500-9 Lead ores 14612600-0 Zinc ores 14612700-1 Tin ores 14613000-1 Uranium and thorium ores 14613100-2 Uranium ores 14613200-3 Thorium ores 14614000-8 Miscellaneous ores 14620000-3 Alloys 14621000-0 Ferro-alloys 14621100-1 Non-ECSC ferro-alloys 14621110-4 Ferro-manganese 14621120-7 Ferro-chromium 14621130-0 Ferro-nickel 14622000-7 Steel 14630000-6 Slag, dross, ferrous waste and scrap 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14711000-8 Iron 14711100-9 Pig iron 14712000-5 Lead 14713000-2 Zinc 14714000-9 Tin 14715000-6 Copper 14720000-4 Aluminium, nickel, scandium, titanium and vanadium 14721000-1 Aluminium 14721100-2 Aluminium oxide 14722000-8 Nickel 14723000-5 Scandium 14724000-2 Titanium 14725000-9 Vanadium 14730000-7 Chromium, manganese, cobalt, yttrium and zirconium 14731000-4 Chromium 14732000-1 Manganese 14733000-8 Cobalt 14734000-5 Yttrium 14735000-2 Zirconium 14740000-0 Molybdenum, technetium, ruthenium and rhodium 14741000-7 Molybdenum 14742000-4 Technetium 14743000-1 Ruthenium 14744000-8 Rhodium 14750000-3 Cadmium, lutetium, hafnium, tantalum and tungsten 14751000-0 Cadmium 14752000-7 Lutetium 14753000-4 Hafnium 14754000-1 Tantalum 14755000-8 Tungsten 14760000-6 Iridium, gallium, indium, thallium and barium 14761000-3 Iridium 14762000-0 Gallium 14763000-7 Indium 14764000-4 Thallium 14765000-1 Barium 14770000-9 Caesium, strontium, rubidium and calcium 14771000-6 Caesium 14772000-3 Strontium 14773000-0 Rubidium 14774000-7 Calcium 14780000-2 Potassium, magnesium, sodium and lithium 14781000-9 Potassium 14782000-6 Magnesium 14783000-3 Sodium 14784000-0 Lithium 14790000-5 Niobium, osmium, rhenium and palladium 14791000-2 Niobium 14792000-9 Osmium 14793000-6 Rhenium 14794000-3 Palladium 14800000-9 Miscellaneous non-metallic mineral products 14810000-2 Abrasive products 14811000-9 Millstones, grindstones and grinding wheels 14811100-0 Millstones 14811200-1 Grindstones 14811300-2 Grinding wheels 14812000-6 Abrasive powder or grain 14813000-3 Artificial corundum 14814000-0 Artificial graphite 14820000-5 Glass 14830000-8 Fibreglass 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 14920000-6 Recovered secondary non-metal raw materials 14930000-9 Ash and residues containing metals 15000000-8 Food, beverages, tobacco and related products 15100000-9 Animal products, meat and meat products 15110000-2 Meat 15111000-9 Bovine meat 15111100-0 Beef 15111200-1 Veal 15112000-6 Poultry 15112100-7 Fresh poultry 15112110-0 Geese 15112120-3 Turkeys 15112130-6 Chickens 15112140-9 Ducks 15112300-9 Poultry livers 15112310-2 Foie gras 15113000-3 Pork 15114000-0 Offal 15115000-7 Lamb and mutton 15115100-8 Lamb 15115200-9 Mutton 15117000-1 Goat meat 15118000-8 Horse, ass, mule or hinny meat 15118100-9 Horsemeat 15118900-7 Ass, mule or hinny meat 15119000-5 Various meats 15119100-6 Rabbit meat 15119200-7 Hare meat 15119300-8 Game 15119400-9 Frogs' legs 15119500-0 Pigeons 15119600-1 Fish meat 15130000-8 Meat products 15131000-5 Meat preserves and preparations 15131100-6 Sausage-meat products 15131110-9 Sausage meat 15131120-2 Sausage products 15131130-5 Sausages 15131134-3 Black pudding and other blood sausages 15131135-0 Poultry sausages 15131200-7 Dried, salted, smoked or seasoned meat 15131210-0 Gammon 15131220-3 Bacon 15131230-6 Salami 15131300-8 Liver preparations 15131310-1 PÃ ¢tÃ © 15131320-4 Preparations of goose or duck liver 15131400-9 Pork products 15131410-2 Ham 15131420-5 Meatballs 15131490-6 Prepared pork dishes 15131500-0 Poultry products 15131600-1 Beef and veal products 15131610-4 Beef meatballs 15131620-7 Minced beef 15131640-3 Beefburgers 15131700-2 Meat preparations 15200000-0 Prepared and preserved fish 15210000-3 Fish fillets, fish livers and roe 15211000-0 Fish fillets 15211100-1 Fresh fish fillets 15212000-7 Fish roe 15213000-4 Fish livers 15220000-6 Frozen fish, fish fillets and other fish meat 15221000-3 Frozen fish 15229000-9 Frozen fish products 15230000-9 Dried or salted fish; fish in brine; smoked fish 15231000-6 Dried fish 15232000-3 Salted fish 15233000-0 Fish in brine 15234000-7 Smoked fish 15235000-4 Preserved fish 15240000-2 Canned or tinned fish and other prepared or preserved fish 15241000-9 Coated, canned or tinned fish 15241100-0 Canned salmon 15241200-1 Prepared or preserved herring 15241300-2 Sardines 15241400-3 Canned tuna 15241500-4 Mackerel 15241600-5 Anchovies 15241700-6 Fish fingers 15241800-7 Coated fish preparations 15242000-6 Prepared fish dishes 15243000-3 Preparations of fish 15244000-0 Caviar and fish eggs 15244100-1 Caviar 15244200-2 Fish eggs 15250000-5 Seafood 15251000-2 Frozen crustaceans 15252000-9 Prepared or preserved crustaceans 15253000-6 Shellfish products 15300000-1 Fruit, vegetables and related products 15310000-4 Potatoes and potato products 15311000-1 Frozen potatoes 15311100-2 Chips or french fries 15311200-3 Diced, sliced and other frozen potatoes 15312000-8 Potato products 15312100-9 Instant mashed potatoes 15312200-0 Part-fried potato chips 15312300-1 Potato crisps 15312310-4 Flavoured potato crisps 15312400-2 Potato snacks 15312500-3 Potato croquettes 15313000-5 Processed potatoes 15320000-7 Fruit and vegetable juices 15321000-4 Fruit juices 15321100-5 Orange juice 15321200-6 Grapefruit juice 15321300-7 Lemon juice 15321400-8 Pineapple juice 15321500-9 Grape juice 15321600-0 Apple juice 15321700-1 Mixtures of unconcentrated juices 15321800-2 Concentrated juices 15322000-1 Vegetable juices 15322100-2 Tomato juice 15330000-0 Processed fruit and vegetables 15331000-7 Processed vegetables 15331100-8 Fresh or frozen vegetables 15331110-1 Processed root vegetables 15331120-4 Processed tuber vegetables 15331130-7 Beans, peas, peppers, tomatoes and other vegetables 15331131-4 Processed beans 15331132-1 Processed peas 15331133-8 Split peas 15331134-5 Processed tomatoes 15331135-2 Processed mushrooms 15331136-9 Processed peppers 15331137-6 Soybean sprouts 15331138-3 Truffles 15331140-0 Leaf and cabbage vegetables 15331142-4 Processed cabbage 15331150-3 Processed pulses 15331170-9 Frozen vegetables 15331400-1 Preserved and/or canned vegetables 15331410-4 Beans in tomato sauce 15331411-1 Baked beans 15331420-7 Preserved tomatoes 15331423-8 Canned tomatoes 15331425-2 Tomato purÃ ©e 15331427-6 Concentrated tomato purÃ ©e 15331428-3 Tomato sauce 15331430-0 Canned mushrooms 15331450-6 Processed olives 15331460-9 Canned vegetables 15331461-6 Canned sauerkraut 15331462-3 Canned peas 15331463-0 Canned shelled beans 15331464-7 Canned whole beans 15331465-4 Canned asparagus 15331466-1 Canned olives 15331470-2 Sweet corn 15331480-5 Provisionally preserved vegetables 15331500-2 Vegetables preserved in vinegar 15332000-4 Processed fruit and nuts 15332100-5 Processed fruit 15332140-7 Processed apples 15332150-0 Processed pears 15332160-3 Processed bananas 15332170-6 Rhubarb 15332180-9 Melons 15332200-6 Jams and marmalades; fruit jellies; fruit or nut purÃ ©e and pastes 15332230-5 Marmalades 15332231-2 Orange marmalade 15332232-9 Lemon marmalade 15332240-8 Fruit jellies 15332250-1 Fruit pastes 15332260-4 Nut pastes 15332261-1 Peanut butter 15332270-7 Fruit purÃ ©es 15332290-3 Jams 15332291-0 Apricot jam 15332292-7 Blackberry jam 15332293-4 Blackcurrant jam 15332294-1 Cherry jam 15332295-8 Raspberry jam 15332296-5 Strawberry jam 15332300-7 Processed nuts 15332310-0 Roasted or salted nuts 15332400-8 Preserved fruits 15332410-1 Dried fruit 15332411-8 Processed currants 15332412-5 Processed raisins 15332419-4 Sultanas 15333000-1 Vegetable by-products 15400000-2 Animal or vegetable oils and fats 15410000-5 Crude animal or vegetable oils and fats 15411000-2 Animal or vegetable oils 15411100-3 Vegetable oils 15411110-6 Olive oil 15411120-9 Sesame oil 15411130-2 Groundnut oil 15411140-5 Coconut oil 15411200-4 Cooking oil 15411210-7 Frying oil 15412000-9 Fats 15412100-0 Animal fats 15412200-1 Vegetable fats 15413000-6 Solid residues of vegetable fats or oils 15413100-7 Oilcake 15420000-8 Refined oils and fats 15421000-5 Refined oils 15422000-2 Refined fats 15423000-9 Hydrogenated or esterified oils or fats 15424000-6 Vegetable waxes 15430000-1 Edible fats 15431000-8 Margarine and similar preparations 15431100-9 Margarine 15431110-2 Liquid margarine 15431200-0 Reduced or low-fat spreads 15500000-3 Dairy products 15510000-6 Milk and cream 15511000-3 Milk 15511100-4 Pasteurised milk 15511200-5 Sterilised milk 15511210-8 UHT milk 15511300-6 Skimmed milk 15511400-7 Semi-skimmed milk 15511500-8 Full-cream milk 15511600-9 Condensed milk 15511700-0 Milk powder 15512000-0 Cream 15512100-1 Single cream 15512200-2 Double cream 15512300-3 Clotted cream 15512900-9 Whipping cream 15530000-2 Butter 15540000-5 Cheese products 15541000-2 Table cheese 15542000-9 Fresh cheese 15542100-0 Cottage cheese 15542200-1 Soft cheese 15542300-2 Feta cheese 15543000-6 Grated, powdered, blue-veined and other cheese 15543100-7 Blue cheese 15543200-8 Cheddar cheese 15543300-9 Grated cheese 15543400-0 Parmesan cheese 15544000-3 Hard cheese 15545000-0 Cheese spreads 15550000-8 Assorted dairy products 15551000-5 Yoghurt and other fermented milk products 15551300-8 Yoghurt 15551310-1 Unflavoured yoghurt 15551320-4 Flavoured yoghurt 15551500-0 Buttermilk 15552000-2 Casein 15553000-9 Lactose or lactose syrup 15554000-6 Whey 15555000-3 Ice cream and similar products 15555100-4 Ice cream 15555200-5 Sorbet 15600000-4 Grain mill products, starches and starch products 15610000-7 Grain mill products 15611000-4 Husked rice 15612000-1 Cereal or vegetable flour and related products 15612100-2 Wheat flour 15612110-5 Wholemeal flour 15612120-8 Breadmaking flour 15612130-1 Plain flour 15612150-7 Pastry flour 15612190-9 Self-raising flour 15612200-3 Cereal flour 15612210-6 Corn flour 15612220-9 Rice flour 15612300-4 Vegetable flour and meal 15612400-5 Mixes for the preparation of baker's wares 15612410-8 Cake mixes 15612420-1 Baking mixes 15612500-6 Bakery products 15613000-8 Cereal grain products 15613100-9 Ground oats 15613300-1 Cereal products 15613310-4 Prepared breakfast cereals 15613311-1 Cornflakes 15613313-5 Muesli or equivalent 15613319-7 Puffed wheat 15613380-5 Rolled oats 15614000-5 Processed rice 15614100-6 Long-grain rice 15614200-7 Milled rice 15614300-8 Broken rice 15615000-2 Bran 15620000-0 Starches and starch products 15621000-7 Corn oil 15622000-4 Glucose and glucose products; fructose and fructose products 15622100-5 Glucose and glucose products 15622110-8 Glucose 15622120-1 Glucose syrup 15622300-7 Fructose and fructose products 15622310-0 Fructose 15622320-3 Fructose preparations 15622321-0 Fructose solutions 15622322-7 Fructose syrup 15623000-1 Starches 15624000-8 Tapioca 15625000-5 Semolina 15626000-2 Custard powder 15700000-5 Animal feedstuffs 15710000-8 Prepared animal feeds for farm and other animals 15711000-5 Fish food 15712000-2 Dry fodder 15713000-9 Pet food 15800000-6 Miscellaneous food products 15810000-9 Bread products, fresh pastry goods and cakes 15811000-6 Bread products 15811100-7 Bread 15811200-8 Rolls 15811300-9 Croissants 15811400-0 Crumpets 15811500-1 Prepared bread products 15811510-4 Sandwiches 15811511-1 Prepared sandwiches 15812000-3 Pastry goods and cakes 15812100-4 Pastry goods 15812120-0 Pies 15812121-7 Savoury pies 15812122-4 Sweet pies 15812200-5 Cakes 15813000-0 Morning goods 15820000-2 Rusks and biscuits; preserved pastry goods and cakes 15821000-9 Toasted bread products and pastry goods 15821100-0 Toasted bread products 15821110-3 Toasted bread 15821130-9 Crispbread 15821150-5 Rusks 15821200-1 Sweet biscuits 15830000-5 Sugar and related products 15831000-2 Sugar 15831200-4 White sugar 15831300-5 Maple sugar and maple syrup 15831400-6 Molasses 15831500-7 Sugar syrups 15831600-8 Honey 15832000-9 Sugar-manufacture waste 15833000-6 Sugar products 15833100-7 Desserts 15833110-0 Flans 15840000-8 Cocoa; chocolate and sugar confectionery 15841000-5 Cocoa 15841100-6 Cocoa paste 15841200-7 Cocoa butter, fat or oil 15841300-8 Unsweetened cocoa powder 15841400-9 Sweetened cocoa powder 15842000-2 Chocolate and sugar confectionery 15842100-3 Chocolate 15842200-4 Chocolate products 15842210-7 Drinking chocolate 15842220-0 Chocolate bars 15842300-5 Confectionery 15842310-8 Boiled sweets 15842320-1 Nougat 15842400-6 Fruit, nuts or fruit peel preserved by sugar 15850000-1 Pasta products 15851000-8 Farinaceous products 15851100-9 Uncooked pasta 15851200-0 Prepared pasta and couscous 15851210-3 Prepared pasta 15851220-6 Stuffed pasta 15851230-9 Lasagne 15851250-5 Couscous 15851290-7 Canned pasta 15860000-4 Coffee, tea and related products 15861000-1 Coffee 15861100-2 Roasted coffee 15861200-3 Decaffeinated coffee 15862000-8 Coffee substitutes 15863000-5 Tea 15863100-6 Green tea 15863200-7 Black tea 15864000-2 Preparations of tea or matÃ © 15864100-3 Teabags 15865000-9 Herbal infusions 15870000-7 Condiments and seasonings 15871000-4 Vinegar; sauces; mixed condiments; mustard flour and meal; prepared mustard 15871100-5 Vinegar and vinegar substitutes 15871110-8 Vinegar or equivalent 15871200-6 Sauces, mixed condiments and mixed seasonings 15871210-9 Soya sauce 15871230-5 Tomato ketchup 15871250-1 Mustard 15871260-4 Sauces 15871270-7 Mixed condiments 15871273-8 Mayonnaise 15871274-5 Sandwich spreads 15871279-0 Chutney 15872000-1 Herbs and spices 15872100-2 Pepper 15872200-3 Spices 15872300-4 Herbs 15872400-5 Salt 15872500-6 Ginger 15880000-0 Special nutritional products 15881000-7 Homogenised food preparations 15882000-4 Dietetic products 15884000-8 Baby food 15890000-3 Miscellaneous food products and dried goods 15891000-0 Soups and broths 15891100-1 Meat soups 15891200-2 Fish soups 15891300-3 Mixed soups 15891400-4 Soups 15891410-7 Soup mixes 15891500-5 Broths 15891600-6 Stocks 15891610-9 Mixes for stocks 15891900-9 Vegetable soups 15892000-7 Vegetable saps, extracts, peptic substances and thickeners 15892100-8 Vegetable saps 15892200-9 Vegetable extracts 15892400-1 Thickeners 15893000-4 Dry goods 15893100-5 Food mixes 15893200-6 Dessert mixes 15893300-7 Gravy mixes 15894000-1 Processed food products 15894100-2 Vegan packs 15894200-3 Prepared meals 15894210-6 School meals 15894220-9 Hospital meals 15894300-4 Prepared dishes 15894400-5 Snacks 15894500-6 Vending-machine ingredients 15894600-7 Sandwich fillings 15894700-8 Delicatessen 15895000-8 Fast-food products 15895100-9 Hamburgers 15896000-5 Deep-frozen products 15897000-2 Canned goods and field rations 15897100-3 Field rations 15897200-4 Canned goods 15897300-5 Food parcels 15898000-9 Yeast 15899000-6 Baking powder 15900000-7 Beverages, tobacco and related products 15910000-0 Distilled alcoholic beverages 15911000-7 Spirituous beverages 15911100-8 Spirits 15911200-9 Liqueurs 15930000-6 Wines 15931000-3 Unflavoured wines 15931100-4 Sparkling wine 15931200-5 Table wine 15931300-6 Port 15931400-7 Madeira 15931500-8 Grape must 15931600-9 Sherry 15932000-0 Wine lees 15940000-9 Cider and other fruit wines 15941000-6 Cider 15942000-3 Fruit wines 15950000-2 Non-distilled fermented beverages 15951000-9 Vermouth 15960000-5 Malt beer 15961000-2 Beer 15961100-3 Lager 15962000-9 Brewing or distilling dregs 15980000-1 Non-alcoholic beverages 15981000-8 Mineral water 15981100-9 Still mineral water 15981200-0 Sparkling mineral water 15981300-1 Water in solid form 15981310-4 Ice 15981320-7 Snow 15981400-2 Flavoured mineral waters 15982000-5 Soft drinks 15982100-6 Fruit squashes 15982200-7 Chocolate milk 15990000-4 Tobacco, tobacco goods and supplies 15991000-1 Tobacco goods 15991100-2 Cigars 15991200-3 Cigarillos 15991300-4 Cigarettes 15992000-8 Tobacco 15992100-9 Manufactured tobacco 15993000-5 Tobacconist supplies 15994000-2 Cigarette paper and filter paper 15994100-3 Cigarette paper 15994200-4 Filter paper 16000000-5 Agricultural machinery 16100000-6 Agricultural and forestry machinery for soil preparation or cultivation 16110000-9 Ploughs or disc harrows 16120000-2 Harrows, scarifiers, cultivators, weeders or hoes 16130000-5 Seeders, planters or transplanters 16140000-8 Manure spreaders 16141000-5 Fertiliser distributors 16150000-1 Lawn or sports-ground rollers 16160000-4 Miscellaneous gardening equipment 16300000-8 Harvesting machinery 16310000-1 Mowers 16311000-8 Lawnmowers 16311100-9 Lawn, park or sports-ground mowers 16320000-4 Haymaking machinery 16330000-7 Straw or fodder balers 16331000-4 Pick-up balers 16340000-0 Harvesting and threshing machinery 16400000-9 Spraying machinery for agriculture or horticulture 16500000-0 Self-loading or unloading trailers and semi-trailers for agriculture 16510000-3 Self-loading trailers for agriculture 16520000-6 Unloading trailers for agriculture 16530000-9 Self-loading semi-trailers for agriculture 16540000-2 Unloading semi-trailers for agriculture 16600000-1 Specialist agricultural or forestry machinery 16610000-4 Machines for cleaning, sorting or grading eggs, fruit or other produce 16611000-1 Machines for cleaning produce 16611100-2 Machines for cleaning eggs 16611200-3 Machines for cleaning fruit 16612000-8 Machines for sorting or grading produce 16612100-9 Machines for sorting or grading eggs 16612200-0 Machines for sorting or grading fruit 16613000-5 Machines for cleaning, sorting or grading seed, grain or dried vegetables 16620000-7 Milking machines 16630000-0 Machinery for preparing animal feeding stuffs 16640000-3 Bee-keeping machinery 16650000-6 Poultry-keeping machinery 16651000-3 Poultry incubators and brooders 16700000-2 Tractors 16710000-5 Pedestrian-controlled agricultural tractors 16720000-8 Used tractors 16730000-1 Traction motors 16800000-3 Parts of agricultural and forestry machinery 16810000-6 Parts of agricultural machinery 16820000-9 Parts of forestry machinery 18000000-9 Clothing, footwear, luggage articles and accessories 18100000-0 Occupational clothing, special workwear and accessories 18110000-3 Occupational clothing 18113000-4 Industrial clothing 18114000-1 Coveralls 18130000-9 Special workwear 18132000-3 Flying clothing 18132100-4 Flight jackets 18132200-5 Flight suits 18140000-2 Workwear accessories 18141000-9 Work gloves 18142000-6 Safety visors 18143000-3 Protective gear 18200000-1 Outerwear 18210000-4 Coats 18211000-1 Capes 18212000-8 Cloaks 18213000-5 Wind jackets 18220000-7 Weatherproof clothing 18221000-4 Waterproof clothing 18221100-5 Waterproof capes 18221200-6 Anoraks 18221300-7 Raincoats 18222000-1 Corporate clothing 18222100-2 Suits 18222200-3 Ensembles 18223000-8 Jackets and blazers 18223100-9 Blazers 18223200-0 Jackets 18224000-5 Clothing made of coated or impregnated textile fabrics 18230000-0 Miscellaneous outerwear 18231000-7 Dresses 18232000-4 Skirts 18233000-1 Shorts 18234000-8 Trousers 18235000-5 Pullovers, cardigans and similar articles 18235100-6 Pullovers 18235200-7 Cardigans 18235300-8 Sweatshirts 18235400-9 Waistcoats 18300000-2 Garments 18310000-5 Underwear 18311000-2 Slips 18312000-9 Underpants 18313000-6 Panties 18314000-3 Bathrobes 18315000-0 Stockings 18316000-7 Tights 18317000-4 Socks 18318000-1 Nightwear 18318100-2 Nightshirts 18318200-3 Dressing gowns 18318300-4 Pyjamas 18318400-5 Vests 18318500-6 Nightdresses 18320000-8 Brassieres, corsets, suspenders and similar articles 18321000-5 Brassieres 18322000-2 Corsets 18323000-9 Suspenders 18330000-1 T-shirts and shirts 18331000-8 T-shirts 18332000-5 Shirts 18333000-2 Polo shirts 18400000-3 Special clothing and accessories 18410000-6 Special clothing 18411000-3 Baby clothing 18412000-0 Sportswear 18412100-1 Tracksuits 18412200-2 Sports shirts 18412300-3 Ski suits 18412800-8 Swimwear 18420000-9 Clothing accessories 18421000-6 Handkerchiefs 18422000-3 Scarves 18423000-0 Ties 18424000-7 Gloves 18424300-0 Disposable gloves 18424400-1 Mittens 18424500-2 Gauntlets 18425000-4 Belts 18425100-5 Bandoliers 18440000-5 Hats and headgear 18441000-2 Hats 18443000-6 Headgear and headgear accessories 18443100-7 Headbands 18443300-9 Headgear 18443310-2 Berets 18443320-5 Field caps 18443330-8 Hoods 18443340-1 Caps 18443400-0 Chin straps for headgear 18443500-1 Visors 18444000-3 Protective headgear 18444100-4 Safety headgear 18444110-7 Helmets 18444111-4 Crash helmets 18444112-1 Bicycle helmets 18444200-5 Hard hats 18450000-8 Fasteners (clothing) 18451000-5 Buttons 18451100-6 Parts of buttons 18452000-2 Safety pins 18453000-9 Zip fasteners 18500000-4 Jewellery, watches and related articles 18510000-7 Jewellery and related articles 18511000-4 Precious stone for jewellery 18511100-5 Diamonds 18511200-6 Rubies 18511300-7 Emeralds 18511400-8 Opal stone 18511500-9 Quartz stone 18511600-0 Tourmaline stone 18512000-1 Coins and medals 18512100-2 Coins 18512200-3 Medals 18513000-8 Articles of jewellery 18513100-9 Pearls 18513200-0 Goldsmiths' wares 18513300-1 Articles of precious metal 18513400-2 Articles of precious or semi-precious stones 18513500-3 Silversmiths' wares 18520000-0 Personal horology 18521000-7 Watches 18521100-8 Glass for watches 18522000-4 Wristwatches 18523000-1 Stopwatches 18530000-3 Presents and rewards 18600000-5 Furs and articles of fur 18610000-8 Fur articles 18611000-5 Fur skins 18612000-2 Fur clothing 18613000-9 Artificial fur articles 18620000-1 Furs 18800000-7 Footwear 18810000-0 Footwear other than sports and protective footwear 18811000-7 Waterproof footwear 18812000-4 Footwear with rubber or plastic parts 18812100-5 Sandals with uppers of rubber or plastics 18812200-6 Rubber boots 18812300-7 Town footwear with rubber or plastic uppers 18812400-8 Flip-flops 18813000-1 Footwear with uppers of leather 18813100-2 Sandals 18813200-3 Slippers 18813300-4 Town footwear 18814000-8 Footwear with uppers of textile materials 18815000-5 Boots 18815100-6 Ankle boots 18815200-7 Calf boots 18815300-8 Knee boots 18815400-9 Waders 18816000-2 Galoshes 18820000-3 Sports footwear 18821000-0 Ski footwear 18821100-1 Cross-country ski footwear 18822000-7 Training shoes 18823000-4 Climbing boots 18824000-1 Football boots 18830000-6 Protective footwear 18831000-3 Footwear incorporating a protective metal toecap 18832000-0 Special footwear 18832100-1 Flying footwear 18840000-9 Parts of footwear 18841000-6 Footwear uppers 18842000-3 Soles 18843000-0 Heels 18900000-8 Luggage, saddlery, sacks and bags 18910000-1 Saddlery 18911000-8 Saddles 18912000-5 Riding crops 18913000-2 Whips 18920000-4 Luggage 18921000-1 Suitcases 18923000-5 Pouches and wallets 18923100-6 Pouches 18923200-7 Wallets 18924000-2 Trunks 18925000-9 Water-bottle holders and holsters 18925100-0 Water-bottle holders 18925200-1 Holsters 18929000-7 Toilet cases 18930000-7 Sacks and bags 18931000-4 Travel bags 18931100-5 Rucksacks 18932000-1 Sports bags 18933000-8 Mail or parcel bags 18933100-9 Post pouches 18934000-5 Kitbags 18935000-2 Laundry bags 18936000-9 Textile bags 18937000-6 Goods-packing sacks 18937100-7 Goods-packing bags 18938000-3 Padded bags 18939000-0 Handbags 19000000-6 Leather and textile fabrics, plastic and rubber materials 19100000-7 Leather 19110000-0 Chamois leather 19120000-3 Leather of bovine or equine animals 19130000-6 Leather of sheep, goats or pigs 19131000-3 Sheep- or lamb-skin leather 19132000-0 Goat- or kid-skin leather 19133000-7 Pig leather 19140000-9 Leather of other animals, composite leather and other leather 19141000-6 Leather of other animals 19142000-3 Composite leather 19143000-0 Imitation leather 19144000-7 Patent leather 19160000-5 Watch straps 19170000-8 Leather articles used in machinery or mechanical appliances 19200000-8 Textile fabrics and related items 19210000-1 Woven fabrics 19211000-8 Synthetic woven fabrics 19211100-9 Mixed woven fabrics 19212000-5 Woven fabrics of cotton 19212100-6 Ticking 19212200-7 Denim 19212300-8 Canvas 19212310-1 Canvas items 19212400-9 Poplin 19212500-0 Webbing 19212510-3 Webbing straps 19220000-4 Woollen fabrics 19230000-7 Linen fabrics 19231000-4 Linen 19240000-0 Special fabrics 19241000-7 Pile 19242000-4 Terry towelling 19243000-1 Upholstery fabrics 19244000-8 Curtain fabrics 19245000-5 Lining fabrics 19250000-3 Knitted or crocheted fabrics 19251000-0 Knitted fabrics 19251100-1 Pile fabrics 19252000-7 Crocheted fabrics 19260000-6 Cloth 19270000-9 Non-woven fabrics 19280000-2 Animal wool, hides and skins 19281000-9 Wool 19282000-6 Animal skins 19283000-3 Bird skins and feathers 19400000-0 Textile yarn and thread 19410000-3 Natural textile fibres 19420000-6 Artificial textile fibres 19430000-9 Textile yarn and thread of natural fibres 19431000-6 Silk yarn 19432000-3 Wool yarn 19433000-0 Cotton yarn 19434000-7 Flax yarn 19435000-4 Sewing thread and yarn of natural fibres 19435100-5 Sewing thread 19435200-6 Knitting yarn 19436000-1 Vegetable textile-fibre yarn 19440000-2 Synthetic yarn or thread 19441000-9 Synthetic yarn 19442000-6 Synthetic thread 19442100-7 Synthetic sewing thread 19442200-8 Synthetic knitting yarn 19500000-1 Rubber and plastic materials 19510000-4 Rubber products 19511000-1 Rubber inner tubes, treads and flaps 19511100-2 Tyre flaps 19511200-3 Inner tubes 19511300-4 Tyre treads 19512000-8 Unvulcanised rubber articles 19513000-5 Rubberised textile fabrics 19513100-6 Tyre-cord fabric 19513200-7 Adhesive tape of rubberised textiles 19514000-2 Reclaimed rubber 19520000-7 Plastic products 19521000-4 Polystyrene products 19521100-5 Polystyrene sheeting 19521200-6 Polystyrene slabs 19522000-1 Resins 19522100-2 Epoxy resin 19522110-5 Epoxy-resin tubing 19600000-2 Leather, textile, rubber and plastic waste 19610000-5 Leather waste 19620000-8 Textile waste 19630000-1 Rubber waste 19640000-4 Polythene waste and refuse sacks and bags 19700000-3 Synthetic rubber and fibres 19710000-6 Synthetic rubber 19720000-9 Synthetic fibres 19721000-6 Synthetic filament tow 19722000-3 High-tenacity yarn 19723000-0 Single textured yarn 19724000-7 Synthetic monofilament 19730000-2 Artificial fibres 19731000-9 Artificial staple fibres 19732000-6 Polypropylene 19733000-3 Artificial textured yarn 22000000-0 Printed matter and related products 22100000-1 Printed books, brochures and leaflets 22110000-4 Printed books 22111000-1 School books 22112000-8 Textbooks 22113000-5 Library books 22114000-2 Dictionaries, maps, music books and other books 22114100-3 Dictionaries 22114200-4 Atlases 22114300-5 Maps 22114310-8 Cadastral maps 22114311-5 Blueprints 22114400-6 Printed music 22114500-7 Encyclopaedias 22120000-7 Publications 22121000-4 Technical publications 22130000-0 Directories 22140000-3 Leaflets 22150000-6 Brochures 22160000-9 Booklets 22200000-2 Newspapers, journals, periodicals and magazines 22210000-5 Newspapers 22211000-2 Journals 22211100-3 Official journals 22212000-9 Periodicals 22212100-0 Serials 22213000-6 Magazines 22300000-3 Postcards, greeting cards and other printed matter 22310000-6 Postcards 22312000-0 Pictures 22313000-7 Transfers 22314000-4 Designs 22315000-1 Photographs 22320000-9 Greeting cards 22321000-6 Christmas cards 22400000-4 Stamps, cheque forms, banknotes, stock certificates, trade advertising material, catalogues and manuals 22410000-7 Stamps 22411000-4 Christmas stamps 22412000-1 New stamps 22413000-8 Savings stamps 22414000-5 Mail stamp holders 22420000-0 Stamp-impressed paper 22430000-3 Banknotes 22440000-6 Cheque forms 22450000-9 Security-type printed matter 22451000-6 Passports 22452000-3 Postal orders 22453000-0 Car-tax discs 22454000-7 Driving licences 22455000-4 ID cards 22455100-5 Identity bracelet 22456000-1 Permits 22457000-8 Entrance cards 22458000-5 Bespoke printed matter 22459000-2 Tickets 22459100-3 Advertising stickers and strips 22460000-2 Trade-advertising material, commercial catalogues and manuals 22461000-9 Catalogues 22461100-0 List holders 22462000-6 Advertising material 22470000-5 Manuals 22471000-2 Computer manuals 22472000-9 Instruction manuals 22473000-6 Technical manuals 22500000-5 Printing plates or cylinders or other media for use in printing 22510000-8 Offset plates 22520000-1 Dry-etching equipment 22521000-8 Embossing equipment 22600000-6 Ink 22610000-9 Printing ink 22611000-6 Intaglio ink 22612000-3 India ink 22800000-8 Paper or paperboard registers, account books, binders, forms and other articles of printed stationery 22810000-1 Paper or paperboard registers 22813000-2 Account books 22814000-9 Receipt books 22815000-6 Notebooks 22816000-3 Pads 22816100-4 Note pads 22816200-5 Shorthand notebook 22816300-6 Sticky-note pads 22817000-0 Diaries or personal organisers 22819000-4 Address books 22820000-4 Forms 22821000-1 Electoral forms 22822000-8 Business forms 22822100-9 Continuous business forms 22822200-0 Non-continuous business forms 22830000-7 Exercise books 22831000-4 Refills for school notebooks 22832000-1 Exercise papers 22840000-0 Albums for samples 22841000-7 Collection albums 22841100-8 Stamp books 22841200-9 Philatelic binders 22850000-3 Binders and related accessories 22851000-0 Binders 22852000-7 Folders 22852100-8 File covers 22853000-4 File holders 22900000-9 Miscellaneous printed matter 22990000-6 Newsprint, handmade paper and other uncoated paper or paperboard for graphic purposes 22991000-3 Paper for newsprint 22992000-0 Hand-made paper or paperboard 22993000-7 Photosensitive, heat-sensitive or thermographic paper and paperboard 22993100-8 Photosensitive paper or paperboard 22993200-9 Heat-sensitive paper or paperboard 22993300-0 Thermographic paper or paperboard 22993400-1 Corrugated paper or paperboard 24000000-4 Chemical products 24100000-5 Gases 24110000-8 Industrial gases 24111000-5 Hydrogen, argon, rare gases, nitrogen and oxygen 24111100-6 Argon 24111200-7 Rare gases 24111300-8 Helium 24111400-9 Neon 24111500-0 Medical gases 24111600-1 Hydrogen 24111700-2 Nitrogen 24111800-3 Liquid nitrogen 24111900-4 Oxygen 24112000-2 Inorganic oxygen compounds 24112100-3 Carbon dioxide 24112200-4 Nitrogen oxides 24112300-5 Gaseous inorganic oxygen compounds 24113000-9 Liquid and compressed air 24113100-0 Liquid air 24113200-1 Compressed air 24200000-6 Dyes and pigments 24210000-9 Oxides, peroxides and hydroxides 24211000-6 Zinc oxide and peroxide, titanium oxide, dyes and pigments 24211100-7 Zinc oxide 24211200-8 Zinc peroxide 24211300-9 Titanium oxide 24212000-3 Chromium, manganese, magnesium, lead and copper oxides and hydroxides 24212100-4 Chromium oxide 24212200-5 Manganese oxide 24212300-6 Lead oxide 24212400-7 Copper oxide 24212500-8 Magnesium oxide 24212600-9 Hydroxides for dyes and pigments 24212610-2 Chromium hydroxide 24212620-5 Manganese hydroxide 24212630-8 Lead hydroxide 24212640-1 Copper hydroxide 24212650-4 Magnesium hydroxide 24213000-0 Hydrated lime 24220000-2 Tanning extracts, dyeing extracts, tannins and colouring matter 24221000-9 Dyeing extracts 24222000-6 Tanning extracts 24223000-3 Tannins 24224000-0 Colouring matter 24225000-7 Tanning preparations 24300000-7 Basic inorganic and organic chemicals 24310000-0 Basic inorganic chemicals 24311000-7 Chemical elements, inorganic acids and compounds 24311100-8 Metalloids 24311110-1 Phosphides 24311120-4 Carbides 24311130-7 Hydrides 24311140-0 Nitrides 24311150-3 Azides 24311160-6 Silicides 24311170-9 Borides 24311180-2 Refined sulphur 24311200-9 Halogen 24311300-0 Alkali metals 24311310-3 Mercury 24311400-1 Hydrogen chloride, inorganic acids, silicon dioxide and sulphur dioxide 24311410-4 Inorganic acids 24311411-1 Sulphuric acid 24311420-7 Phosphoric acid 24311430-0 Polyphosphoric acids 24311440-3 Hexafluorosilicic acid 24311450-6 Sulphur dioxide 24311460-9 Silicon dioxide 24311470-2 Hydrogen chloride 24311500-2 Hydroxides as basic inorganic chemicals 24311510-5 Metal oxides 24311511-2 Iron pyrites and iron oxides 24311520-8 Sodium hydroxide 24311521-5 Caustic soda 24311522-2 Liquid soda 24311600-3 Sulphur compounds 24311700-4 Sulphur 24311800-5 Carbon 24311900-6 Chlorine 24312000-4 Metallic halogenates; hypochlorites, chlorates and perchlorates 24312100-5 Metallic halogenates 24312110-8 Sodium hexafluorosilicate 24312120-1 Chlorides 24312121-8 Aluminium chloride 24312122-5 Ferric chloride 24312123-2 Poly aluminium chloride 24312130-4 Aluminium chlorohydrate 24312200-6 Hypochlorites and chlorates 24312210-9 Sodium chlorite 24312220-2 Sodium hypochlorite 24313000-1 Sulphides, sulphates; nitrates, phosphates and carbonates 24313100-2 Sulphides, sulphites and sulphates 24313110-5 Miscellaneous sulphides 24313111-2 Hydrogen sulphide 24313112-9 Polysulphides 24313120-8 Sulphates 24313121-5 Sodium thiosulphate 24313122-2 Ferric sulphate 24313123-9 Sulphate of aluminium 24313124-6 Sodium sulphate 24313125-3 Iron sulphate 24313126-0 Copper sulphate 24313200-3 Phosphinates, phosphonates, phosphates and polyphosphates 24313210-6 Sodium hexametaphosphate 24313220-9 Phosphates 24313300-4 Carbonates 24313310-7 Sodium carbonate 24313320-0 Sodium bicarbonate 24313400-5 Nitrates 24314000-8 Miscellaneous metal acid salts 24314100-9 Potassium permanganate 24314200-0 Oxometallic acid salts 24315000-5 Miscellaneous inorganic chemicals 24315100-6 Heavy water, other isotopes and their compounds 24315200-7 Cyanide, cyanide oxide, fulminates, cyanates, silicates, borates, perborates, salts of inorganic acids 24315210-0 Cyanides 24315220-3 Cyanide oxide 24315230-6 Fulminates 24315240-9 Cyanates 24315300-8 Hydrogen peroxide 24315400-9 Piezo-electric quartz 24315500-0 Compounds of rare earth metals 24315600-1 Silicates 24315610-4 Sodium silicate 24315700-2 Borates and perborates 24316000-2 Distilled water 24317000-9 Synthetic stones 24317100-0 Synthetic precious stones 24317200-1 Synthetic semi-precious stones 24320000-3 Basic organic chemicals 24321000-0 Hydrocarbons 24321100-1 Saturated hydrocarbons 24321110-4 Saturated acyclic hydrocarbons 24321111-1 Methane 24321112-8 Ethylene 24321113-5 Propene 24321114-2 Butene 24321115-9 Acetylene 24321120-7 Saturated cyclic hydrocarbons 24321200-2 Unsaturated hydrocarbons 24321210-5 Unsaturated acyclic hydrocarbons 24321220-8 Unsaturated cyclic hydrocarbons 24321221-5 Benzene 24321222-2 Toluene 24321223-9 O-xylenes 24321224-6 M-xylenes 24321225-3 Styrene 24321226-0 Ethylbenzene 24321300-3 Other halogenated derivatives of hydrocarbons 24321310-6 Tetrachloroethylene 24321320-9 Carbon tetrachloride 24322000-7 Alcohols, phenols, phenol-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives; industrial fatty alcohols 24322100-8 Industrial fatty alcohols 24322200-9 Monohydric alcohols 24322210-2 Methanol 24322220-5 Ethanol 24322300-0 Diols, polyalcohols and derivatives 24322310-3 Ethylene glycol 24322320-6 Alcohol derivatives 24322400-1 Phenols and derivatives 24322500-2 Alcohol 24322510-5 Ethyl alcohol 24323000-4 Industrial monocarboxylic fatty acids 24323100-5 Acid oils from refining 24323200-6 Carboxylic acids 24323210-9 Acetic acid 24323220-2 Peracetic acid 24323300-7 Unsaturated monocarboxylic acids and compounds 24323310-0 Esters of methacrylic acid 24323320-3 Esters of acrylic acid 24323400-8 Aromatic polycarboxylic and carboxylic acids 24324000-1 Organic compounds with nitrogen functions 24324100-2 Amine function compounds 24324200-3 Oxygen-function amino-compounds 24324300-4 Ureines 24324400-5 Compounds with nitrogen functions 24325000-8 Organo-sulphur compounds 24326000-5 Aldehyde, ketone, organic peroxides and ethers 24326100-6 Aldehyde function compounds 24326200-7 Ketone and quinone function compounds 24326300-8 Organic peroxides 24326310-1 Ethylene oxide 24326320-4 Ethers 24327000-2 Miscellaneous organic chemicals 24327100-3 Vegetable derivatives for dyeing 24327200-4 Wood charcoal 24327300-5 Oils and products of the distillation of high-temperature coal tar, pitch and pitch tar 24327310-8 Coal tar 24327311-5 Creosote 24327320-1 Pitch 24327330-4 Pitch tar 24327400-6 Resin products 24327500-7 Residual lyes from the manufacture of wood pulp 24400000-8 Fertilisers and nitrogen compounds 24410000-1 Nitrogenous fertilisers 24411000-8 Nitric acid and salts 24411100-9 Sodium nitrate 24412000-5 Sulphonitric acids 24413000-2 Ammonia 24413100-3 Liquid ammonia 24413200-4 Ammonium chloride 24413300-5 Ammonium sulphate 24420000-4 Phosphatic fertilisers 24421000-1 Mineral phosphatic fertilisers 24422000-8 Chemical phosphatic fertilisers 24430000-7 Animal or vegetal fertilisers 24440000-0 Miscellaneous fertilisers 24450000-3 Agro-chemical products 24451000-0 Pesticides 24452000-7 Insecticides 24453000-4 Herbicides 24454000-1 Plant-growth regulators 24455000-8 Disinfectants 24456000-5 Rodenticides 24457000-2 Fungicides 24500000-9 Plastics in primary forms 24510000-2 Primary-form polymers of ethylene 24520000-5 Primary-form polymers of propylene 24530000-8 Primary-form polymers of styrene 24540000-1 Primary-form of vinyl polymers 24541000-8 Primary-form polymers of vinyl acetate 24542000-5 Primary-form acrylic polymers 24550000-4 Primary-form of polyesters 24560000-7 Primary-form polyamides 24570000-0 Primary-form urea resins 24580000-3 Primary-form amino-resins 24590000-6 Primary-form silicones 24600000-0 Explosives 24610000-3 Prepared explosives 24611000-0 Propellant powders 24611100-1 Propergol fuels 24612000-7 Miscellaneous explosives 24612100-8 Dynamite 24612200-9 TNT 24612300-0 Nitro-glycerine 24613000-4 Signalling flares, rain rockets, fog signals and pyrotechnic articles 24613100-5 Bird-scaring cartridges 24613200-6 Fireworks 24615000-8 Fuses, caps, igniters and electric detonators 24900000-3 Fine and various chemical products 24910000-6 Glues 24911000-3 Gelatines 24911200-5 Adhesives 24920000-9 Essential oils 24930000-2 Photographic chemicals 24931000-9 Photographic plates and films 24931200-1 Emulsions for photographic use 24931210-4 Photographic developers 24931220-7 Photographic fixers 24931230-0 X-ray developers 24931240-3 X-ray fixers 24931250-6 Culture medium 24931260-9 Image intensifiers 24950000-8 Specialised chemical products 24951000-5 Greases and lubricants 24951100-6 Lubricants 24951110-9 Drilling mud 24951120-2 Silicon grease 24951130-5 Drilling fluids 24951200-7 Additives for oils 24951210-0 Fire-extinguisher powder 24951220-3 Fire-extinguisher agents 24951230-6 Fire-extinguisher charges 24951300-8 Hydraulic fluids 24951310-1 De-icing agents 24951311-8 Anti-freezing preparations 24951400-9 Chemically-modified fats and oils 24952000-2 Modelling pastes 24952100-3 Dental wax 24953000-9 Finishing agents 24954000-6 Activated carbon 24954100-7 New activated carbon 24954200-8 Regenerated activated carbon 24955000-3 Chemical toilets 24956000-0 Peptones and protein substances 24957000-7 Chemical additives 24957100-8 Prepared binders for foundry moulds or cores 24957200-9 Additives for cements, mortars or concretes 24958000-4 Chemical products for the oil and gas industry 24958100-5 Downhole chemicals 24958200-6 Flocculating agents 24958300-7 Mud chemicals 24958400-8 Gel ampoules for stemming explosives 24959000-1 Aerosols and chemicals in disc form 24959100-2 Aerosols 24959200-3 Chemical elements in disc form 24960000-1 Various chemical products 24961000-8 Radiator fluids 24962000-5 Water-treatment chemicals 24963000-2 Anti-corrosion products 24964000-9 Glycerol 24965000-6 Enzymes 30000000-9 Office and computing machinery, equipment and supplies except furniture and software packages 30100000-0 Office machinery, equipment and supplies except computers, printers and furniture 30110000-3 Word-processing machines 30111000-0 Word processors 30120000-6 Photocopying and offset printing equipment 30121000-3 Photocopying and thermocopying equipment 30121100-4 Photocopiers 30121200-5 Photocopying equipment 30121300-6 Reproduction equipment 30121400-7 Duplicating machines 30121410-0 Faxswitch machines 30121420-3 Digital senders 30121430-6 Digital duplicators 30122000-0 Office-type offset printing machinery 30122100-1 Digital offset systems 30122200-2 Digital offset equipments 30123000-7 Office and business machines 30123100-8 Ticket-validation machines 30123200-9 Automatic cash dispensers 30123300-0 Stencil duplicating machines 30123400-1 Folding machines 30123500-2 Perforation machines 30123600-3 Coin-handling machines 30123610-6 Coin-sorting machines 30123620-9 Coin-counting machines 30123630-2 Coin-wrapping machines 30124000-4 Parts and accessories of office machines 30124100-5 Fusers 30124110-8 Fuser oil 30124120-1 Fuser wiper 30124130-4 Fuser lamps 30124140-7 Fuser cleaning pad 30124150-0 Fuser filters 30124200-6 Fuser kits 30124300-7 Drums for office machine 30124400-8 Staple cartridges 30124500-9 Scanner accessories 30124510-2 Endorsers 30124520-5 Scanner document feeders 30124530-8 Scanner transparency adapters 30125000-1 Parts and accessories of photocopying apparatus 30125100-2 Toner cartridges 30125110-5 Toner for laser printers/fax machines 30125120-8 Toner for photocopiers 30125130-1 Toner for data-processing and research and documentation centres 30130000-9 Post-office equipment 30131000-6 Mailroom equipment 30131100-7 Paper or envelope folding machines 30131200-8 Envelope-stuffing machines 30131300-9 Addressing machines 30131400-0 Postage machines 30131500-1 Mail opening machines 30131600-2 Mail sealing machines 30131700-3 Stamp canceling machines 30131800-4 Stamp affixers 30132000-3 Sorting equipment 30132100-4 Mail-sorting equipment 30132200-5 Banknote counting machines 30132300-6 Sorters 30133000-0 Mailing equipment 30133100-1 Bulk-mailing equipment 30140000-2 Calculating and accounting machines 30141000-9 Calculating machines 30141100-0 Pocket calculators 30141200-1 Desktop calculators 30141300-2 Printing calculators 30141400-3 Adding machines 30142000-6 Accounting machines and cash registers 30142100-7 Accounting machines 30142200-8 Cash registers 30144000-0 Calculation-type machines 30144100-1 Postage-franking machines 30144200-2 Ticket-issuing machines 30144300-3 Vehicle-counting machines 30144400-4 Automatic fare collection 30145000-7 Parts and accessories calculating machines 30145100-8 Calculator rolls 30150000-5 Typewriters 30151000-2 Electronic typewriters 30152000-9 Parts and accessories of typewriters 30160000-8 Magnetic cards 30161000-5 Credit cards 30162000-2 Smart cards 30163000-9 Charge cards 30163100-0 Agency fuel cards 30170000-1 Labelling machines 30171000-8 Dating or numbering machines 30172000-5 Identification ID press machines 30173000-2 Label applying machines 30174000-9 Label making machines 30175000-6 Lettering equipment 30176000-3 Tape embosser 30177000-0 Automatic labelling systems 30178000-7 Semi automatic labelling systems 30179000-4 Label dispensers 30180000-4 Check endorsing and writing machines 30181000-1 Check endorsing machines 30182000-8 Check writing machines 30190000-7 Various office equipment and supplies 30191000-4 Office equipment except furniture 30191100-5 Filing equipment 30191110-8 Card carousel systems 30191120-1 Magazine racks 30191130-4 Clipboards 30191140-7 Personal identification accessories 30191200-6 Overhead projectors 30191400-8 Shredders 30192000-1 Office supplies 30192100-2 Erasers 30192110-5 Ink products 30192111-2 Ink pads 30192112-9 Ink sources for printing machinery 30192113-6 Ink cartridges 30192121-5 Ballpoint pens 30192122-2 Fountain pens 30192123-9 Fibre pens 30192124-6 Felt-tipped pens 30192125-3 Markers 30192126-0 Technical pens 30192127-7 Pen holders 30192130-1 Pencils 30192131-8 Propelling or sliding pencils 30192132-5 Pencil lead refills 30192133-2 Pencil sharpeners 30192134-9 Pencil holders 30192150-7 Date stamps 30192151-4 Sealing stamps 30192152-1 Numbering stamps 30192153-8 Phrase stamps 30192154-5 Replacement stamp pads 30192155-2 Office stamp holders 30192160-0 Correctors 30192170-3 Notice boards 30192200-3 Measuring tapes 30192300-4 Ink ribbons 30192310-7 Typewriter ribbons 30192320-0 Printer ribbons 30192330-3 Calculator ribbons and drums 30192340-6 Facsimile ribbons 30192350-9 Cash register ribbons 30192400-5 Reprographic supplies 30192500-6 Overhead transparencies 30192600-7 Drawing boards 30192700-8 Stationery 30192800-9 Self-adhesive labels 30192900-0 Correction media 30192910-3 Correction film or tape 30192920-6 Correction fluid 30192930-9 Correction pens 30192940-2 Correction pen refills 30192950-5 Electrical erasers 30193000-8 Organisers and accessories 30193100-9 Desk drawer organisers 30193200-0 Desktop trays or organisers 30193300-1 Hanging organisers 30193400-2 Book ends 30193500-3 Literature rack 30193600-4 Support for diaries or calendars 30193700-5 File storage box 30193800-6 Message holders 30193900-7 Copy holders 30194000-5 Drafting supplies 30194100-6 Curves 30194200-7 Drafting dots, tapes and films 30194210-0 Drafting dots or tapes 30194220-3 Drafting films 30194300-8 Drafting kits, sets and papers 30194310-1 Drafting kits or sets 30194320-4 Drafting papers 30194400-9 Drafting table covers 30194500-0 Lettering aids 30194600-1 Protractors 30194700-2 Templates 30194800-3 T-squares and triangles 30194810-6 T-squares 30194820-9 Triangles 30194900-4 Work surface protection covers 30195000-2 Boards 30195100-3 Planning boards or accessories 30195200-4 Electronic copyboards or accessories 30195300-5 Letter boards or accessories 30195400-6 Dry erase boards or accessories 30195500-7 Chalk boards or accessories 30195600-8 Bulletin boards or accessories 30195700-9 Board cleaning kits or accessories 30195800-0 Hanging rails or holders 30195900-1 Whiteboards and magnetic boards 30195910-4 Whiteboards 30195911-1 Whiteboard accessories 30195912-8 Whiteboard easels 30195913-5 Flipchart easels 30195920-7 Magnetic boards 30195921-4 Erasers for magnetic boards 30196000-9 Planning systems 30196100-0 Meeting planners 30196200-1 Appointment books or refills 30196300-2 Suggestion box 30197000-6 Small office equipment 30197100-7 Staples, tacks, drawing pins 30197110-0 Staples 30197120-3 Tacks 30197130-6 Drawing pins 30197200-8 Ring binders and paper clips 30197210-1 Ring binders 30197220-4 Paper clips 30197221-1 Paperclip holder 30197300-9 Letter openers, staplers and hole punches 30197310-2 Letter openers 30197320-5 Staplers 30197321-2 Staple removers 30197330-8 Hole punches 30197400-0 Stamp sponge 30197500-1 Sealing wax 30197510-4 Sealing wax accessories 30197600-2 Processed paper and paperboard 30197610-5 Composite paper and paperboard 30197620-8 Writing paper 30197621-5 Flipchart pad 30197630-1 Printing paper 30197640-4 Self-copy or other copy paper 30197641-1 Thermographic paper 30197642-8 Photocopier paper and xerographic paper 30197643-5 Photocopier paper 30197644-2 Xerographic paper 30197645-9 Card for printing 30198000-3 Lottery machines 30198100-4 Pulling machines 30199000-0 Paper stationery and other items 30199100-1 Carbon paper, self-copy paper, paper duplicator stencils and carbonless paper 30199110-4 Carbon paper 30199120-7 Self-copy paper 30199130-0 Carbonless paper 30199140-3 Paper duplicator stencils 30199200-2 Envelopes, letter cards and plain postcards 30199210-5 Letter cards 30199220-8 Plain postcards 30199230-1 Envelopes 30199240-4 Mailing kit 30199300-3 Embossed or perforated paper 30199310-6 Embossed or perforated printing paper 30199320-9 Embossed or perforated writing paper 30199330-2 Continuous paper for computer printers 30199340-5 Continuous forms 30199400-4 Gummed or adhesive paper 30199410-7 Self-adhesive paper 30199500-5 Box files, letter trays, storage boxes and similar articles 30199600-6 Dividers for stationery 30199700-7 Printed stationery except forms 30199710-0 Printed envelopes 30199711-7 Printed window envelopes 30199712-4 Printed non-window envelopes 30199713-1 Printed X-ray envelopes 30199720-3 Notepaper 30199730-6 Business cards 30199731-3 Business card holders 30199740-9 Compliment slips 30199750-2 Coupons 30199760-5 Labels 30199761-2 Bar-coded labels 30199762-9 Luggage tags 30199763-6 Theft protection labels 30199770-8 Luncheon vouchers 30199780-1 Blotting pads 30199790-4 Timetables 30199791-1 Wall planners 30199792-8 Calendars 30199793-5 Diary stands 30200000-1 Computer equipment and supplies 30210000-4 Data-processing machines (hardware) 30211000-1 Mainframe computer 30211100-2 Super computer 30211200-3 Mainframe hardware 30211300-4 Computer platforms 30211400-5 Computer configurations 30211500-6 Central processing unit (CPU) or processors 30212000-8 Minicomputer hardware 30212100-9 Central processing units for minicomputers 30213000-5 Personal computers 30213100-6 Portable computers 30213200-7 Tablet computer 30213300-8 Desktop computer 30213400-9 Central processing units for personal computers 30213500-0 Pocket computers 30214000-2 Workstations 30215000-9 Microcomputer hardware 30215100-0 Central processing units for microcomputers 30216000-6 Magnetic or optical readers 30216100-7 Optical readers 30216110-0 Scanners for computer use 30216120-3 Optical-character-recognition equipment 30216130-6 Barcode readers 30216200-8 Magnetic card readers 30216300-9 Punchcard readers 30220000-7 Digital cartography equipment 30221000-4 Digital cadastral maps 30230000-0 Computer-related equipment 30231000-7 Computer screens and consoles 30231100-8 Computer terminals 30231200-9 Consoles 30231300-0 Display screens 30231310-3 Flat panel displays 30231320-6 Touch screen monitors 30232000-4 Peripheral equipment 30232100-5 Printers and plotters 30232110-8 Laser printers 30232120-1 Dot-matrix printers 30232130-4 Colour graphics printers 30232140-7 Plotters 30232150-0 Inkjet printers 30232600-0 Encoders 30232700-1 Central controlling unit 30233000-1 Media storage and reader devices 30233100-2 Computer storage units 30233110-5 Magnetic card storage units 30233120-8 Magnetic tape storage units 30233130-1 Magnetic disk storage units 30233131-8 Floppy-disk drives 30233132-5 Hard-disk drives 30233140-4 Direct-access storage devices (DASD) 30233141-1 Redundant Array of Independent Disk (RAID) 30233150-7 Optical-disk drives 30233151-4 Compact disk (CD) reader and/or burner 30233152-1 Digital versatile disc (DVD) reader and/or burner 30233153-8 Compact disk (CD) and digital versatile disk (DVD) reader and/or burner 30233160-0 Tape streamers 30233161-7 Cassette-handling equipment 30233170-3 Carousel units 30233180-6 Flash memory storage devices 30233190-9 Disk controller 30233300-4 Smart card readers 30233310-7 Fingerprint readers 30233320-0 Combined smart card and fingerprint readers 30234000-8 Storage media 30234100-9 Magnetic disk 30234200-0 Optical disks 30234300-1 Compact disks (CDs) 30234400-2 Digital versatile disks (DVDs) 30234500-3 Memory storage media 30234600-4 Flash memory 30234700-5 Magnetic tapes 30236000-2 Miscellaneous computer equipment 30236100-3 Memory-expansion equipment 30236110-6 Random access memory (RAM) 30236111-3 Dynamic random access memory (DRAM) 30236112-0 Static random access memory (SRAM) 30236113-7 Synchronous dynamic random access memory (SDRAM) 30236114-4 Rambus dynamic random access memory (RDRAM) 30236115-1 Synchronous graphic random access memory (SGRAM) 30236120-9 Read only memory (ROM) 30236121-6 Programmable read only memory (PROM) 30236122-3 Erasable programmable read only memory (EPROM) 30236123-0 Electronically erasable programmable read only memory (EEPROM) 30236200-4 Data-processing equipment 30237000-9 Parts, accessories and supplies for computers 30237100-0 Parts of computers 30237110-3 Network interfaces 30237120-6 Computer ports 30237121-3 Serial infrared ports 30237130-9 Computer cards 30237131-6 Electronic cards 30237132-3 Universal Serial Bus (USB) Interfaces 30237133-0 Personal Computer Memory Card International Association (PCMCIA) adaptors and interfaces 30237134-7 Graphic accelerator cards 30237135-4 Network interfaces cards 30237136-1 Audio cards 30237140-2 Motherboards 30237200-1 Computer accessories 30237210-4 Anti-glare screens 30237220-7 Mousepads 30237230-0 Caches 30237240-3 Web camera 30237250-6 Computer cleaning accessories 30237251-3 Computer cleaning kits 30237252-0 Pressurised air dusters 30237253-7 Dust covers for computer equipment 30237260-9 Monitor wall mount arms 30237270-2 Portable computer carrying cases 30237280-5 Power supply accessories 30237290-8 Keyboard wrist rests 30237295-3 Keyguards 30237300-2 Computer supplies 30237310-5 Font cartridges for printers 30237320-8 Diskettes 30237330-1 Digital Audio Tape (DAT) cartridges 30237340-4 Digital Linear Tape (DLT) cartridges 30237350-7 Data cartridges 30237360-0 Linear Tape-Open (LTO) cartridges 30237370-3 Recording cartridges 30237380-6 CD-ROM 30237400-3 Data entry accessories 30237410-6 Computer mouse 30237420-9 Joysticks 30237430-2 Light pens 30237440-5 Trackballs 30237450-8 Graphics tablets 30237460-1 Computer keyboards 30237461-8 Programmable keyboards 30237470-4 Braille pads 30237475-9 Electric sensors 30237480-7 Input units 30238000-6 Library automation equipment 31000000-6 Electrical machinery, apparatus, equipment and consumables; lighting 31100000-7 Electric motors, generators and transformers 31110000-0 Electric motors 31111000-7 Adapters 31120000-3 Generators 31121000-0 Generating sets 31121100-1 Generating sets with compression-ignition engines 31121110-4 Power converters 31121111-1 Electric rotary converters 31121200-2 Generating sets with spark-ignition engines 31121300-3 Wind-energy generators 31121310-6 Windmills 31121320-9 Wind turbines 31121330-2 Wind turbine generators 31121331-9 Turbine rotors 31121340-5 Wind farm 31122000-7 Generator units 31122100-8 Fuel cells 31124000-1 Steam-turbine generator and related apparatus 31124100-2 Turbine generator sets 31124200-3 Turbine generator control apparatus 31126000-5 Dynamos 31127000-2 Emergency generator 31128000-9 Turbogenerator 31130000-6 Alternators 31131000-3 Single-phase motors 31131100-4 Actuators 31131200-5 Anodes 31132000-0 Multi-phase motors 31140000-9 Cooling towers 31141000-6 Water coolers 31150000-2 Ballasts for discharge lamps or tubes 31151000-9 Static converters 31153000-3 Rectifiers 31154000-0 Uninterruptible power supplies 31155000-7 Inverters 31156000-4 Interruptible power supplies 31157000-1 Inductors 31158000-8 Chargers 31158100-9 Battery chargers 31158200-0 Supercharger 31158300-1 Turbocharger 31160000-5 Parts of electric motors, generators and transformers 31161000-2 Parts for electrical motors and generators 31161100-3 Excitation systems 31161200-4 Gas cooling systems 31161300-5 Generator rotors 31161400-6 Primary water systems 31161500-7 Seal oil systems 31161600-8 Stator cooling water systems 31161700-9 Parts of steam generators 31161800-0 Parts of gas generators 31161900-1 Voltage-control systems 31162000-9 Parts of transformers, inductors and static converters 31162100-0 Parts of condensers 31170000-8 Transformers 31171000-5 Liquid dielectric transformers 31172000-2 Voltage transformers 31173000-9 Instrument transformer 31174000-6 Power supply transformers 31200000-8 Electricity distribution and control apparatus 31210000-1 Electrical apparatus for switching or protecting electrical circuits 31211000-8 Boards and fuse boxes 31211100-9 Boards for electrical apparatus 31211110-2 Control panels 31211200-0 Fuse boxes 31211300-1 Fuses 31211310-4 Cut-outs 31211320-7 Fuse blocks 31211330-0 Fuse wires 31211340-3 Fuse clips 31212000-5 Circuit breakers 31212100-6 Overhead circuit breakers 31212200-7 Circuit testers 31212300-8 Magnetic circuit breakers 31212400-9 Miniature circuit breakers 31213000-2 Distribution equipment 31213100-3 Distribution boxes 31213200-4 Distribution transformers 31213300-5 Cable distribution cabinet 31213400-6 Distribution system 31214000-9 Switchgear 31214100-0 Switches 31214110-3 Isolating switches 31214120-6 Earthing switch 31214130-9 Safety switches 31214140-2 Dimmer switches 31214150-5 Drum switches 31214160-8 Pressure switches 31214170-1 Toggle switches 31214180-4 Slide switches 31214190-7 Limit switches 31214200-1 Switch disconnector 31214300-2 Outdoor switching installations 31214400-3 Fuse switch disconnector 31214500-4 Electric switchboards 31214510-7 Distribution switchboards 31214520-0 Medium-voltage switchboards 31215000-6 Voltage limiters 31216000-3 Lightning arrestors 31216100-4 Lightning-protection equipment 31216200-5 Lightning conductors 31217000-0 Surge suppressors 31218000-7 Busbars 31219000-4 Protection boxes 31220000-4 Electrical circuit components 31221000-1 Electrical relays 31221100-2 Power relays 31221200-3 General purpose relays 31221300-4 Socket relays 31221400-5 Alternating voltage relays 31221500-6 Mercury relays 31221600-7 Time relays 31221700-8 Overload relays 31223000-5 Lamp-holders 31224000-2 Connections and contact elements 31224100-3 Plugs and sockets 31224200-4 Coaxial connectors 31224300-5 Connection boxes 31224400-6 Connection cables 31224500-7 Terminals 31224600-8 Dimmers 31224700-9 Junction boxes 31224800-0 Cable joining kits 31224810-3 Extension cables 31230000-7 Parts of electricity distribution or control apparatus 31300000-9 Insulated wire and cable 31310000-2 Mains 31311000-9 Mains connections 31320000-5 Power distribution cables 31321000-2 Electricity power lines 31321100-3 Overhead power lines 31321200-4 Low- and medium-voltage cable 31321210-7 Low-voltage cable 31321220-0 Medium-voltage cable 31321300-5 High-voltage cable 31321400-6 Underwater cable 31321500-7 Submarine cable 31321600-8 Shielded cable 31321700-9 Signalling cable 31330000-8 Coaxial cable 31340000-1 Insulated cable accessories 31341000-8 Insulated cable reels 31342000-5 Insulated cable junctions 31343000-2 Insulated cable joints 31344000-9 Insulated cable glands 31350000-4 Electric conductors for data and control purposes 31351000-1 Electric conductors for access control systems 31400000-0 Accumulators, primary cells and primary batteries 31410000-3 Primary cells 31411000-0 Alkaline batteries 31420000-6 Primary batteries 31421000-3 Lead batteries 31422000-0 Battery packs 31430000-9 Electric accumulators 31431000-6 Lead-acid accumulators 31432000-3 Nickel-cadmium accumulators 31433000-0 Nickel-iron accumulators 31434000-7 Lithium accumulators 31440000-2 Batteries 31500000-1 Lighting equipment and electric lamps 31510000-4 Electric filament lamps 31511000-1 Sealed-beam lamp units 31512000-8 Tungsten halogen filament lamps 31512100-9 Halogen bulbs, linear 31512200-0 Halogen bulbs, bi-pin 31512300-1 Halogen bulbs, dichroic 31514000-2 Discharge lamps 31515000-9 Ultraviolet lamps 31516000-6 Infrared lamps 31517000-3 Arc lamps 31518000-0 Signalling lights 31518100-1 Floodlights 31518200-2 Emergency lighting equipment 31518210-5 Stormlights 31518220-8 Light stick 31518300-3 Rooflights 31518500-5 Mercury-vapour lamps 31518600-6 Searchlights 31519000-7 Incandescent and neon lamps 31519100-8 Incandescent lamps 31519200-9 Neon lamps 31520000-7 Lamps and light fittings 31521000-4 Lamps 31521100-5 Desk lamps 31521200-6 Floor-standing lamps 31521300-7 Portable electric lamps 31521310-0 Warning lights 31521320-3 Torches 31521330-6 Rechargeable portable electric lamps 31522000-1 Christmas tree lights 31523000-8 Illuminated signs and nameplates 31523100-9 Advertising neon lights 31523200-0 Permanent message signs 31523300-1 Illuminated nameplates 31524000-5 Ceiling or wall light fittings 31524100-6 Ceiling light fittings 31524110-9 Operating-theatre lamps 31524120-2 Ceiling lights 31524200-7 Wall light fittings 31524210-0 Wall lights 31527000-6 Spotlights 31527200-8 Exterior lights 31527210-1 Lanterns 31527260-6 Lighting systems 31527270-9 Platforms lighting 31527300-9 Domestic lights 31527400-0 Underwater lights 31530000-0 Parts of lamps and lighting equipment 31531000-7 Light bulbs 31531100-8 Electric tubes 31532000-4 Parts of lamps and light fittings 31532100-5 Tube lamps 31532110-8 Fluorescent tube lamps 31532120-1 Compact fluorescent tube lamps 31532200-6 Ring lamps 31532210-9 Fluorescent ring lamps 31532300-7 Globe lamps 31532310-0 Compact fluorescent globe lamps 31532400-8 Lamps sockets 31532500-9 Lamp starters 31532510-2 Starters for fluorescent lamps 31532600-0 Lamp reactors 31532610-3 Reactors for fluorescent lamps 31532700-1 Lamp covers 31532800-2 Lamp arms 31532900-3 Fluorescent lights 31532910-6 Fluorescent tubes 31532920-9 Bulbs and fluorescent lamps 31600000-2 Electrical equipment and apparatus 31610000-5 Electrical equipment for engines and vehicles 31611000-2 Wiring sets 31612000-9 Electrical wiring looms for engines 31612200-1 Starter motors 31612300-2 Electrical signalling equipment for engines 31612310-5 Blinkers 31620000-8 Sound or visual signalling apparatus 31625000-3 Burglar and fire alarms 31625100-4 Fire-detection systems 31625200-5 Fire-alarm systems 31625300-6 Burglar-alarm systems 31630000-1 Magnets 31640000-4 Machines and apparatus with individual functions 31642000-8 Electronic detection apparatus 31642100-9 Detection apparatus for metal pipes 31642200-0 Detection apparatus for mines 31642300-1 Detection apparatus for plastics 31642400-2 Detection apparatus for non-metallic objects 31642500-3 Detection apparatus for timber 31643000-5 Particle accelerators 31643100-6 Linear accelerators 31644000-2 Miscellaneous data recorders 31645000-9 Pinball machines 31650000-7 Insulating fittings 31651000-4 Electrical tape 31660000-0 Carbon electrodes 31670000-3 Electrical parts of machinery or apparatus 31671000-0 Glass envelopes and cathode-ray tubes 31671100-1 Glass envelopes 31671200-2 Cathode-ray tubes 31680000-6 Electrical supplies and accessories 31681000-3 Electrical accessories 31681100-4 Electrical contacts 31681200-5 Electric pumps 31681300-6 Electrical circuits 31681400-7 Electrical components 31681410-0 Electrical materials 31681500-8 Rechargers 31682000-0 Electricity supplies 31682100-1 Electricity boxes 31682110-4 Electricity box covers 31682200-2 Instrument panels 31682210-5 Instrumentation and control equipment 31682220-8 Mixing panels 31682230-1 Graphic display panels 31682300-3 Medium-voltage equipment 31682310-6 Medium-voltage panels 31682400-4 Overhead electrical equipment 31682410-7 Overhead cable carriers 31682500-5 Emergency electricity equipment 31682510-8 Emergency power systems 31682520-1 Emergency shutdown systems 31682530-4 Emergency power supplies 31682540-7 Substation equipment 31700000-3 Electronic, electromechanical and electrotechnical supplies 31710000-6 Electronic equipment 31711000-3 Electronic supplies 31711100-4 Electronic components 31711110-7 Transceivers 31711120-0 Transducers 31711130-3 Resistors 31711131-0 Electrical resistors 31711140-6 Electrodes 31711150-9 Electrical capacitors 31711151-6 Fixed capacitors 31711152-3 Variable or adjustable capacitors 31711154-0 Capacitor banks 31711155-7 Capacitor networks 31711200-5 Electronic scoreboards 31711300-6 Electronic timekeeping systems 31711310-9 System for recording attendance 31711400-7 Valves and tubes 31711410-0 Cathode-ray television picture tubes 31711411-7 Television camera tubes 31711420-3 Microwave tubes and equipment 31711421-0 Magnetrons 31711422-7 Microwave equipment 31711423-4 Microwave radio equipment 31711424-1 Klystrons 31711430-6 Valve tubes 31711440-9 Receiver or amplifier valves and tubes 31711500-8 Parts of electronic assemblies 31711510-1 Parts of electrical capacitors 31711520-4 Parts of electrical resistors, rheostats and potentiometers 31711530-7 Parts of electronic valves and tubes 31712000-0 Microelectronic machinery and apparatus and microsystems 31712100-1 Microelectronic machinery and apparatus 31712110-4 Electronic integrated circuits and microassemblies 31712111-1 Phone cards 31712112-8 SIM cards 31712113-5 Cards containing integrated circuits 31712114-2 Integrated electronic circuits 31712115-9 Microassemblies 31712116-6 Microprocessors 31712117-3 Integrated circuit packages 31712118-0 Integrated circuit sockets or mounts 31712119-7 Integrated circuit lids 31712200-2 Microsystems 31712300-3 Printed circuits 31712310-6 Populated printed circuit boards 31712320-9 Unpopulated printed circuit boards 31712330-2 Semiconductors 31712331-9 Photovoltaic cells 31712332-6 Thyristors 31712333-3 Diacs 31712334-0 Triacs 31712335-7 Optical coupled isolators 31712336-4 Crystal oscillators 31712340-5 Diodes 31712341-2 Light-emitting diodes 31712342-9 Microwave or small signal diodes 31712343-6 Zener diodes 31712344-3 Schottky diodes 31712345-0 Tunnel diodes 31712346-7 Photosensitive diodes 31712347-4 Power or solar diodes 31712348-1 Laser diodes 31712349-8 Radio frequency (RF) diodes 31712350-8 Transistors 31712351-5 Photo sensitive transistors 31712352-2 Field effect transistors (FET) 31712353-9 Metal oxide field effect transistors (MOSFET) 31712354-6 Transistor chips 31712355-3 Bipolar darlington or radio frequency (RF) transistors 31712356-0 Unijunction transistors 31712357-7 Insulated gate bipolar transistors (IGBT) 31712358-4 Junction field effect transistors (JFET) 31712359-1 Bipolar junction transistors (BJT) 31712360-1 Mounted piezo-electric crystals 31720000-9 Electromechanical equipment 31730000-2 Electrotechnical equipment 31731000-9 Electrotechnical supplies 31731100-0 Modules 32000000-3 Radio, television, communication, telecommunication and related equipment 32200000-5 Transmission apparatus for radiotelephony, radiotelegraphy, radio broadcasting and television 32210000-8 Broadcasting equipment 32211000-5 Broadcast production equipment 32220000-1 Television transmission apparatus without reception apparatus 32221000-8 Radio beacons 32222000-5 Video-signal coding machines 32223000-2 Video transmission apparatus 32224000-9 Television transmission apparatus 32230000-4 Radio transmission apparatus with reception apparatus 32231000-1 Closed-circuit television apparatus 32232000-8 Video-conferencing equipment 32233000-5 Radio-frequency booster stations 32234000-2 Closed-circuit television cameras 32235000-9 Closed-circuit surveillance system 32236000-6 Radio telephones 32237000-3 Walkie-talkies 32240000-7 Television cameras 32250000-0 Mobile telephones 32251000-7 Car telephones 32251100-8 Hands-free set 32252000-4 GSM telephones 32252100-5 Hands-free mobile telephones 32252110-8 Hands-free mobile telephones (wireless) 32260000-3 Data-transmission equipment 32270000-6 Digital transmission apparatus 32300000-6 Television and radio receivers, and sound or video recording or reproducing apparatus 32310000-9 Radio broadcast receivers 32320000-2 Television and audio-visual equipment 32321000-9 Television projection equipment 32321100-0 Film equipment 32321200-1 Audio-visual equipment 32321300-2 Audio-visual materials 32322000-6 Multimedia equipment 32323000-3 Video monitors 32323100-4 Colour video monitors 32323200-5 Monochrome video monitors 32323300-6 Video equipment 32323400-7 Video-playback equipment 32323500-8 Video-surveillance system 32324000-0 Televisions 32324100-1 Colour televisions 32324200-2 Monochrome televisions 32324300-3 Television equipment 32324310-6 Satellite antennas 32324400-4 Television aerials 32324500-5 Video tuners 32324600-6 Digital-TV boxes 32330000-5 Apparatus for sound, video-recording and reproduction 32331000-2 Turntables 32331100-3 Record players 32331200-4 Cassette players 32331300-5 Sound-reproduction apparatus 32331500-7 Recorders 32331600-8 MP3 player 32332000-9 Magnetic tape recorders 32332100-0 Dictating machines 32332200-1 Telephone-answering machines 32332300-2 Sound recorders 32333000-6 Video recording or reproducing apparatus 32333100-7 Video recorders 32333200-8 Video camcorders 32333300-9 Video-reproducing apparatus 32333400-0 Video players 32340000-8 Microphones and loudspeakers 32341000-5 Microphones 32342000-2 Loudspeakers 32342100-3 Headphones 32342200-4 Earphones 32342300-5 Microphones and speaker sets 32342400-6 Acoustic devices 32342410-9 Sound equipment 32342411-6 Mini speakers 32342412-3 Speakers 32342420-2 Studio mixing console 32342430-5 Speech-compression system 32342440-8 Voice-mail system 32342450-1 Voice recorders 32343000-9 Amplifiers 32343100-0 Audio-frequency amplifiers 32343200-1 Megaphones 32344000-6 Reception apparatus for radiotelephony or radiotelegraphy 32344100-7 Portable receivers for calling and paging 32344110-0 Voice-logging system 32344200-8 Radio receivers 32344210-1 Radio equipment 32344220-4 Radio pagers 32344230-7 Radio stations 32344240-0 Radio tower 32344250-3 Radio installations 32344260-6 Radio and multiplex equipment 32344270-9 Radio and telephone control system 32344280-2 Portable radios 32350000-1 Parts of sound and video equipment 32351000-8 Accessories for sound and video equipment 32351100-9 Video-editing equipment 32351200-0 Screens 32351300-1 Audio equipment accessories 32351310-4 Audio cassettes 32352000-5 Aerials and reflectors 32352100-6 Parts of radio and radar equipment 32352200-7 Radar spare parts and accessories 32353000-2 Sound recordings 32353100-3 Records 32353200-4 Music cassettes 32354000-9 Film products 32354100-0 Radiology film 32354110-3 X-ray film 32354120-6 Blue diazo film 32354200-1 Cinematographic film 32354300-2 Photographic film 32354400-3 Instant-print film 32354500-4 Video films 32354600-5 Video cassettes 32354700-6 Video tapes 32354800-7 Cling film 32360000-4 Intercom equipment 32400000-7 Networks 32410000-0 Local area network 32411000-7 Token-ring network 32412000-4 Communications network 32412100-5 Telecommunications network 32412110-8 Internet network 32412120-1 Intranet network 32413000-1 Integrated network 32413100-2 Network routers 32415000-5 Ethernet network 32416000-2 ISDN network 32416100-3 ISDX network 32417000-9 Multimedia networks 32418000-6 Radio network 32420000-3 Network equipment 32421000-0 Network cabling 32422000-7 Network components 32423000-4 Network hubs 32424000-1 Network infrastructure 32425000-8 Network operating system 32426000-5 Network publishing system 32427000-2 Network system 32428000-9 Network upgrade 32429000-6 Telephone network equipment 32430000-6 Wide area network 32440000-9 Telemetry and terminal equipment 32441000-6 Telemetry equipment 32441100-7 Telemetry surveillance system 32441200-8 Telemetry and control equipment 32441300-9 Telematics system 32442000-3 Terminal equipment 32442100-4 Terminal boards 32442200-5 Terminal boxes 32442300-6 Terminal emulators 32442400-7 Termination blocks 32500000-8 Telecommunications equipment and supplies 32510000-1 Wireless telecommunications system 32520000-4 Telecommunications cable and equipment 32521000-1 Telecommunications cable 32522000-8 Telecommunications equipment 32523000-5 Telecommunications facilities 32524000-2 Telecommunications system 32530000-7 Satellite-related communications equipment 32531000-4 Satellite communications equipment 32532000-1 Satellite dishes 32533000-8 Satellite earth stations 32534000-5 Satellite platforms 32540000-0 Switchboards 32541000-7 Switchboard equipment 32542000-4 Switchboard panels 32543000-1 Telephone switchboards 32544000-8 PABX equipment 32545000-5 PABX systems 32546000-2 Digital switching equipment 32546100-3 Digital switchboards 32547000-9 Vacuum switchboards 32550000-3 Telephone equipment 32551000-0 Telephone cables and associated equipment 32551100-1 Telephone connections 32551200-2 Telephone exchanges 32551300-3 Telephone headsets 32551400-4 Telephone network 32551500-5 Telephone cables 32552000-7 Electrical apparatus for line telephony or line telegraphy 32552100-8 Telephone sets 32552110-1 Cordless telephones 32552120-4 Emergency telephones 32552130-7 Public telephones 32552140-0 Payphone equipment 32552150-3 Telephones for visually-impaired 32552160-6 Telephones for hearing-impaired 32552200-9 Teleprinters 32552300-0 Telephonic or telegraphic switching apparatus 32552310-3 Digital telephone exchanges 32552320-6 Multiplexers 32552330-9 Telephone switching apparatus 32552400-1 Audio-frequency signal conversion apparatus 32552410-4 Modems 32552420-7 Frequency converter 32552430-0 Coding equipment 32552500-2 Teletext apparatus 32552510-5 Videotext terminals 32552520-8 Telex equipment 32552600-3 Entrance telephones 32553000-4 Parts of electrical telephonic or telegraphic apparatus 32560000-6 Fibre-optic materials 32561000-3 Fibre-optic connections 32562000-0 Optical-fibre cables 32562100-1 Optical-fibre cables for information transmission 32562200-2 Optical telecommunication cables 32562300-3 Optical-fibre cables for data transmission 32570000-9 Communications equipment 32571000-6 Communications infrastructure 32572000-3 Communications cable 32572100-4 Communications cable with multiple electrical conductors 32572200-5 Communications cable with coaxial conductors 32572300-6 Communications cable for special applications 32573000-0 Communications control system 32580000-2 Data equipment 32581000-9 Data-communications equipment 32581100-0 Data-transmission cable 32581110-3 Data-transmission cable with multiple electrical conductors 32581120-6 Data-transmission cable with coaxial conductors 32581130-9 Data-transmission cable for special applications 32581200-1 Fax equipment 32581210-4 Accessories and components for fax equipment 32582000-6 Data carriers 32583000-3 Data and voice media 32584000-0 Data-bearing media 33000000-0 Medical equipments, pharmaceuticals and personal care products 33100000-1 Medical equipments 33110000-4 Imaging equipment for medical, dental and veterinary use 33111000-1 X-ray devices 33111100-2 X-ray table 33111200-3 X-ray workstations 33111300-4 X-ray processing devices 33111400-5 X-ray fluoroscopy devices 33111500-6 Dental X-ray 33111600-7 Radiography devices 33111610-0 Magnetic resonance unit 33111620-3 Gamma cameras 33111640-9 Thermographs 33111650-2 Mammography devices 33111660-5 Bone densitometers 33111700-8 Angiography room 33111710-1 Angiography supplies 33111720-4 Angiography devices 33111721-1 Digital angiography devices 33111730-7 Angioplasty supplies 33111740-0 Angioplasty devices 33111800-9 Diagnostic X-ray system 33112000-8 Echo, ultrasound and doppler imaging equipment 33112100-9 Ultrasonic heart detector 33112200-0 Ultrasonic unit 33112300-1 Ultrasound scanners 33112310-4 Colour-flow doppler 33112320-7 Doppler equipment 33112330-0 Echoencephalographs 33112340-3 Echocardiographs 33113000-5 Magnetic resonance imaging equipment 33113100-6 Magnetic resonance scanners 33113110-9 Nuclear magnetic resonance scanners 33114000-2 Spectroscopy devices 33115000-9 Tomography devices 33115100-0 CT scanners 33115200-1 CAT scanners 33120000-7 Recording systems and exploration devices 33121000-4 Long term ambulatory recording system 33121100-5 Electro-encephalographs 33121200-6 Scintigraphy devices 33121300-7 Electromyographs 33121400-8 Audiometers 33121500-9 Electrocardiogram 33122000-1 Ophthalmology equipment 33123000-8 Cardiovascular devices 33123100-9 Tensiometer 33123200-0 Electrocardiography devices 33123210-3 Cardiac-monitoring devices 33123220-6 Cardio-angiography devices 33123230-9 Cardiographs 33124000-5 Diagnostics and radiodiagnostic devices and supplies 33124100-6 Diagnostic devices 33124110-9 Diagnostic systems 33124120-2 Diagnostic ultrasound devices 33124130-5 Diagnostic supplies 33124131-2 Reagent strips 33124200-7 Radiodiagnostic devices 33124210-0 Radiodiagnostic supplies 33125000-2 Urology, exploration devices 33126000-9 Stomatology devices 33127000-6 Immuno-analysis devices 33128000-3 Medical laser other than for surgery 33130000-0 Dental and subspecialty instruments and devices 33131000-7 Dental hand instrument 33131100-8 Dental surgical instrument 33131110-1 Dental nippers, brushes, retractors and burnishers 33131111-8 Dental nippers 33131112-5 Dental operative brushes 33131113-2 Dental retractors 33131114-9 Dental burnishers 33131120-4 Dental cryosurgical, gauges, elevators and excavators 33131121-1 Dental cryosurgical units 33131122-8 Dental depth gauges 33131123-5 Dental elevators 33131124-2 Dental excavators 33131130-7 Dental fingers protectors and forceps 33131131-4 Dental fingers protectors 33131132-1 Dental forceps 33131140-0 Dental mirrors and reamers 33131141-7 Dental mirrors 33131142-4 Dental reamers 33131150-3 Dental root tip picks, scalers and scale 33131151-0 Dental root tip picks 33131152-7 Dental scalers 33131153-4 Dental scale 33131160-6 Dental scissors and knives 33131161-3 Dental scissors 33131162-0 Dental knives 33131170-9 Dental spatulas, tweezers and wax carvers 33131171-6 Dental spatulas 33131172-3 Dental tweezers 33131173-0 Dental wax carvers 33131200-9 Dental suture needle 33131300-0 Dental disposable instrument 33131400-1 Dental probe 33131500-2 Dental extraction instrument 33131510-5 Dental drills 33131600-3 Dental filling instrument 33132000-4 Dental implant 33133000-1 Dental impression accessories 33134000-8 Endodontics accessories 33135000-5 Orthodontic devices 33136000-2 Rotary and abrasive instrument 33137000-9 Dental prophylaxis accessories 33138000-6 Prosthodontic and relining products 33138100-7 Dentures 33140000-3 Medical consumables 33141000-0 Disposable non-chemical medical consumables and haematological consumables 33141100-1 Dressings; clip, suture, ligature supplies 33141110-4 Dressings 33141111-1 Adhesive dressings 33141112-8 Plasters 33141113-4 Bandages 33141114-2 Medical gauze 33141115-9 Medical wadding 33141116-6 Dressing packs 33141117-3 Cotton wool 33141118-0 Wipes 33141119-7 Compresses 33141120-7 Clip, suture, ligature supplies 33141121-4 Surgical sutures 33141122-1 Surgical staples 33141123-8 Sharps containers 33141124-5 Sharps pads 33141125-2 Material for surgical sutures 33141126-9 Ligatures 33141127-6 Absorbable haemostatics 33141128-3 Needles for sutures 33141200-2 Catheters 33141210-5 Balloon catheters 33141220-8 Cannulae 33141230-1 Dilator 33141240-4 Catheter accessories 33141300-3 Venepuncture, blood sampling devices 33141310-6 Syringes 33141320-9 Medical needles 33141321-6 Anesthesia needles 33141322-3 Arterial needles 33141323-0 Biopsy needles 33141324-7 Dialysis needles 33141325-4 Fistula needles 33141326-1 Radiology procedural needles 33141327-8 Vented needles 33141328-5 Epidural needles 33141329-2 Amniocentesia needles 33141400-4 Wire-cutter and bistoury; surgical gloves 33141410-7 Wire-cutter and bistoury 33141411-4 Scalpels and blades 33141420-0 Surgical gloves 33141500-5 Haematological consumables 33141510-8 Blood products 33141520-1 Plasma extracts 33141530-4 Blood coagulants 33141540-7 Albumin 33141550-0 Heparin 33141560-3 Human organs 33141570-6 Human blood 33141580-9 Animal blood 33141600-6 Collector and collection bags, drainage and kits 33141610-9 Collection bag 33141613-0 Blood bags 33141614-7 Plasma bags 33141615-4 Bags for urine 33141620-2 Medical kits 33141621-9 Incontinence kit 33141622-6 AIDS-prevention kits 33141623-3 First-aid boxes 33141624-0 Administration sets 33141625-7 Diagnostic kits 33141626-4 Dosage kits 33141630-5 Blood plasma filters 33141640-8 Drain 33141641-5 Probes 33141642-2 Drain accessories 33141700-7 Orthopaedic supplies 33141710-0 Crutches 33141720-3 Walking aids 33141730-6 Surgical collars 33141740-9 Orthopaedic footwear 33141750-2 Artificial joints 33141760-5 Splints 33141770-8 Fracture appliances, pins and plates 33141800-8 Dental consumables 33141810-1 Dental filling materials 33141820-4 Teeth 33141821-1 Porcelain teeth 33141822-8 Acrylic teeth 33141830-7 Cement base 33141840-0 Dental haemostatic 33141850-3 Dental hygiene products 33141900-9 Blood lancets 33150000-6 Radiotherapy, mechanotherapy, electrotherapy and physical therapy devices 33151000-3 Radiotherapy devices and supplies 33151100-4 Gamma therapy devices 33151200-5 X-ray therapy devices 33151300-6 Spectrographs 33151400-7 Radiotherapy supplies 33152000-0 Incubators 33153000-7 Lithotripter 33154000-4 Mechanotherapy devices 33155000-1 Physical therapy devices 33156000-8 Psychology testing devices 33157000-5 Gas-therapy and respiratory devices 33157100-6 Medical gas masks 33157110-9 Oxygen mask 33157200-7 Oxygen kits 33157300-8 Oxygen tents 33157400-9 Medical breathing devices 33157500-0 Hyperbaric chambers 33157700-2 Blow bottle 33157800-3 Oxygen administration unit 33157810-6 Oxygen therapy unit 33158000-2 Electrical, electromagnetic and mechanical treatment 33158100-3 Electromagnetic unit 33158200-4 Electrotherapy devices 33158210-7 Stimulator 33158300-5 Ultraviolet medical devices 33158400-6 Mechanical therapy unit 33158500-7 Infrared medical devices 33159000-9 Clinical chemistry system 33160000-9 Operating techniques 33161000-6 Electrosurgical unit 33162000-3 Operating theatre devices and instruments 33162100-4 Operating-theatre devices 33162200-5 Operating-theatre instruments 33163000-0 Tent for medical use 33164000-7 Coelioscopy devices 33164100-8 Colposcope 33165000-4 Cryosurgical and cryotherapy devices 33166000-1 Dermatological devices 33167000-8 Surgical lights 33168000-5 Endoscopy, endosurgery devices 33168100-6 Endoscopes 33169000-2 Surgical instruments 33169100-3 Surgical laser 33169200-4 Surgical baskets 33169300-5 Surgical trays 33169400-6 Surgical containers 33169500-7 Surgical tracking and tracing systems 33170000-2 Anaesthesia and resuscitation 33171000-9 Instruments for anaesthesia and resuscitation 33171100-0 Instruments for anaesthesia 33171110-3 Anaesthesia mask 33171200-1 Instruments for resuscitation 33171210-4 Resuscitation mask 33171300-2 Epidural kits or packs 33172000-6 Anaesthesia and resuscitation devices 33172100-7 Anaesthesia devices 33172200-8 Resuscitation devices 33180000-5 Functional support 33181000-2 Renal support devices 33181100-3 Haemodialysis devices 33181200-4 Dialysis filters 33181300-5 Haemodialysis individual monitor 33181400-6 Haemodialysis multiposition 33181500-7 Renal consumables 33181510-0 Renal fluid 33181520-3 Renal dialysis consumables 33182000-9 Cardiac support devices 33182100-0 Defibrillator 33182200-1 Cardiac stimulation devices 33182210-4 Pacemaker 33182220-7 Cardiac valve 33182230-0 Ventricle 33182240-3 Parts and accessories for pacemakers 33182241-0 Batteries for pacemakers 33182300-2 Cardiac surgery devices 33182400-3 Cardiac X-ray system 33183000-6 Orthopaedic support devices 33183100-7 Orthopaedic implants 33183200-8 Orthopaedic prostheses 33183300-9 Osteosynthesis devices 33184000-3 Artificial parts of the body 33184100-4 Surgical implants 33184200-5 Vascular prostheses 33184300-6 Artificial parts of the heart 33184400-7 Breast prostheses 33184410-0 Internal breast prostheses 33184420-3 External breast prostheses 33184500-8 Coronary endoprostheses 33184600-9 False eyes 33185000-0 Hearing aids 33185100-1 Parts and accessories for hearing aids 33185200-2 Cochlear implant 33185300-3 Otolaryngology implant 33185400-4 Larynx artificial 33186000-7 Extracorporeal circulatory unit 33186100-8 Oxygenator 33186200-9 Blood and fluid warming 33190000-8 Miscellaneous medical devices and products 33191000-5 Sterilisation, disinfection and hygiene devices 33191100-6 Steriliser 33191110-9 Autoclaves 33192000-2 Medical furniture 33192100-3 Beds for medical use 33192110-6 Orthopaedic beds 33192120-9 Hospital beds 33192130-2 Motorised beds 33192140-5 Psychiatric couches 33192150-8 Therapy beds 33192160-1 Stretchers 33192200-4 Medical tables 33192210-7 Examination tables 33192230-3 Operating tables 33192300-5 Medical furniture except beds and tables 33192310-8 Traction or suspension devices for medical beds 33192320-1 Urine-bottle holders 33192330-4 Transfusion pods 33192340-7 Operating theatre furniture except tables 33192350-0 Medical cultivation cabinet 33192400-6 Dental workstations 33192410-9 Dental chairs 33192500-7 Test tubes 33192600-8 Lifting equipment for health care sector 33193000-9 Invalid carriages, wheelchairs and associated devices 33193100-0 Invalid carriages and wheelchairs 33193110-3 Invalid carriages 33193120-6 Wheelchairs 33193121-3 Motorised wheelchairs 33193200-1 Parts and accessories for invalid carriages and wheelchairs 33193210-4 Parts and accessories for invalid carriages 33193211-1 Motors for invalid carriages 33193212-8 Steering devices for invalid carriages 33193213-5 Control devices for invalid carriages 33193214-2 Chassis for invalid carriages 33193220-7 Parts and accessories for wheelchairs 33193221-4 Wheelchair cushions 33193222-1 Wheelchair frames 33193223-8 Wheelchair seats 33193224-5 Wheelchair wheels 33193225-2 Wheelchair tyres 33194000-6 Devices and instruments for transfusion and infusion 33194100-7 Devices and instruments for infusion 33194110-0 Infusion pumps 33194120-3 Infusion supplies 33194200-8 Devices and instruments for transfusion 33194210-1 Blood-transfusion devices 33194220-4 Blood-transfusion supplies 33195000-3 Patient-monitoring system 33195100-4 Monitors 33195110-7 Respiratory monitors 33195200-5 Central monitoring station 33196000-0 Medical aids 33196100-1 Devices for the elderly 33196200-2 Devices for the disabled 33197000-7 Medical computer equipment 33198000-4 Hospital paper articles 33198100-5 Paper compresses 33198200-6 Paper sterilisation pouches or wraps 33199000-1 Medical clothing 33600000-6 Pharmaceutical products 33610000-9 Medicinal products for the alimentary tract and metabolism 33611000-6 Medicinal products for acid related disorders 33612000-3 Medicinal products for functional gastrointestinal disorders 33613000-0 Laxatives 33614000-7 Antidiarrhoeals, intestinal anti-inflammatory/anti-infective agents 33615000-4 Medicinal products used in diabetes 33615100-5 Insulin 33616000-1 Vitamins 33616100-2 Provitamins 33617000-8 Mineral supplements 33620000-2 Medicinal products for the blood, blood-forming organs and the cardiovascular system 33621000-9 Medicinal products for the blood and blood-forming organs 33621100-0 Antithrombotic agents 33621200-1 Antihaemorrhagics 33621300-2 Antianaemic preparations 33621400-3 Blood substitutes and perfusion solutions 33622000-6 Medicinal products for the cardiovascular system 33622100-7 Cardiac therapy medicinal products 33622200-8 Antihypertensives 33622300-9 Diuretics 33622400-0 Vasoprotectives 33622500-1 Antihaemorrhoidals for topical use 33622600-2 Beta-blocking agents 33622700-3 Calcium channel blockers 33622800-4 Agents acting on the renin-angiotensin system 33630000-5 Medicinal products for dermatology and the musculo-skeletal system 33631000-2 Medicinal products for dermatology 33631100-3 Antifungals for dermatological use 33631110-6 Salicylic acids 33631200-4 Emollients and protectives 33631300-5 Antipsoriatics 33631400-6 Antibiotics and chemotherapeutics for dermatological use 33631500-7 Corticosteroids for dermatological use and dermatological preparations 33631600-8 Antiseptics and disinfectants 33631700-9 Anti-acne preparations 33632000-9 Medicinal products for the musculo-skeletal system 33632100-0 Anti-inflammatory and anti-rheumatic products 33632200-1 Muscle relaxants 33632300-2 Antigout preparations 33640000-8 Medicinal products for the genitourinary system and hormones 33641000-5 Medicinal products for the genitourinary system and sex hormones 33641100-6 Gynaecological anti-infectives and antiseptics 33641200-7 Other gynaecologicals 33641300-8 Sex hormones and modulators of the genital system 33641400-9 Contraceptives 33641410-2 Oral contraceptives 33641420-5 Chemical contraceptives 33642000-2 Systemic hormonal preparations, excl. sex hormones 33642100-3 Pituitary, hypothalamic hormones and analogues 33642200-4 Corticosteroids for systemic use 33642300-5 Thyroid therapy medicinal products 33650000-1 General anti-infectives for systemic use, vaccines, antineoplastic and immunodulating agents 33651000-8 General anti-infectives for systemic use and vaccines 33651100-9 Antibacterials for systemic use 33651200-0 Antimycotics for systemic use 33651300-1 Antimycobacterials 33651400-2 Antivirals for systemic use 33651500-3 Immune sera and immunoglobulins 33651510-6 Antisera 33651520-9 Immunoglobulins 33651600-4 Vaccines 33651610-7 Diphtheria-pertussis-tetanus vaccines 33651620-0 Diphtheria-tetanus vaccines 33651630-3 BCG vaccines (dried) 33651640-6 Measles-mumps-rubella vaccines 33651650-9 Typhus vaccines 33651660-2 Influenza vaccines 33651670-5 Polio vaccines 33651680-8 Hepatitis B vaccines 33651690-1 Vaccines for veterinary medicine 33652000-5 Antineoplastic and immunomodulating agents 33652100-6 Antineoplastic agents 33652200-7 Endocrine therapy medicinal products 33652300-8 Immunosuppressive agents 33660000-4 Medicinal products for the nervous system and sensory organs 33661000-1 Medicinal products for the nervous system 33661100-2 Anaesthetics 33661200-3 Analgesics 33661300-4 Antiepileptics 33661400-5 Anti-Parkinson medicinal products 33661500-6 Psycholeptics 33661600-7 Psychoanaleptics 33661700-8 Other nervous system medicinal products 33662000-8 Medicinal products for sensory organs 33662100-9 Ophthalmologicals 33670000-7 Medicinal products for the respiratory system 33673000-8 Medicinal products for obstructive airway diseases 33674000-5 Cough and cold preparations 33675000-2 Antihistamines for systemic use 33680000-0 Pharmaceutical articles 33681000-7 Teats, nipple shields and similar articles for babies 33682000-4 Rubber tiles 33683000-1 Rubber cushioning 33690000-3 Various medicinal products 33691000-0 Antiparasitic products, insecticides and repellents 33691100-1 Antiprotozoals 33691200-2 Anthelmintics 33691300-3 Ectoparasiticides, incl. scabicides, insecticides and repellents 33692000-7 Medical solutions 33692100-8 Infusion solutions 33692200-9 Parenteral nutrition products 33692210-2 Parenteral feeding solutions 33692300-0 Enteral feeds 33692400-1 Perfusion solutions 33692500-2 Injectable solutions 33692510-5 Intravenous fluids 33692600-3 Galenical solutions 33692700-4 Glucose solutions 33692800-5 Dialysis solutions 33693000-4 Other therapeutic products 33693100-5 Toxins 33693200-6 Nicotine substitutes 33693300-7 Addiction treatment 33694000-1 Diagnostic agents 33695000-8 All other non-therapeutic products 33696000-5 Reagents and contrast media 33696100-6 Blood-grouping reagents 33696200-7 Blood-testing reagents 33696300-8 Chemical reagents 33696400-9 Isotopic reagents 33696500-0 Laboratory reagents 33696600-1 Reagents for electrophoresis 33696700-2 Urological reagents 33696800-3 X-ray contrast media 33697000-2 Medical preparations excluding dental consumables 33697100-3 Enema preparations 33697110-6 Bone reconstruction cements 33698000-9 Clinical products 33698100-0 Microbiological cultures 33698200-1 Glands and their extracts 33698300-2 Peptic substances 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 33711000-7 Perfumes and toiletries 33711100-8 Toilet waters 33711110-1 Deodorants 33711120-4 Antiperspirants 33711130-7 Colognes 33711140-0 Fragrances 33711150-3 Rose water 33711200-9 Make-up preparations 33711300-0 Manicure or pedicure preparations 33711400-1 Beauty products 33711410-4 Cotton buds 33711420-7 Makeup kits 33711430-0 Disposable personal wipes 33711440-3 Lip balm 33711450-6 Tattoos 33711500-2 Skin-care products 33711510-5 Sun protection products 33711520-8 Bath gels 33711530-1 Shower caps 33711540-4 Para-pharmaceutical creams or lotions 33711600-3 Hair preparations and articles 33711610-6 Shampoos 33711620-9 Combs 33711630-2 Wigs 33711640-5 Vanity kits 33711700-4 Articles and preparations for oral or dental hygiene 33711710-7 Toothbrushes 33711720-0 Toothpaste 33711730-3 Toothpicks 33711740-6 Mouthwash 33711750-9 Mouth fresheners 33711760-2 Dental floss 33711770-5 Infant soother, pacifier and dummy 33711780-8 Denture cleaning tablets 33711790-1 Dental kits 33711800-5 Shaving preparations 33711810-8 Shaving creams 33711900-6 Soap 33712000-4 Condoms 33713000-1 Foot care products 33720000-3 Razors and manicure or pedicure sets 33721000-0 Razors 33721100-1 Razor blades 33721200-2 Shavers 33722000-7 Manicure or pedicure sets 33722100-8 Manicure sets 33722110-1 Manicure implements 33722200-9 Pedicure sets 33722210-2 Pedicure implements 33722300-0 Barrettes 33730000-6 Eye care products and corrective lenses 33731000-3 Contact lenses 33731100-4 Corrective lenses 33731110-7 Intraocular lenses 33731120-0 Spectacle lenses 33732000-0 Contact lenses lotions 33733000-7 Sunglasses 33734000-4 Spectacles 33734100-5 Frames and mountings for spectacles 33734200-6 Glass for spectacles 33735000-1 Goggles 33735100-2 Protective goggles 33735200-3 Frames and mountings for goggles 33740000-9 Hand and nails care products 33741000-6 Hand care products 33741100-7 Hand cleaner 33741200-8 Hand or body lotions 33741300-9 Hand sanitizer 33742000-3 Nail care products 33742100-4 Nail clippers 33742200-5 Nail polish 33750000-2 Baby care products 33751000-9 Disposable nappies 33752000-6 Nursing pad 33760000-5 Toilet paper, handkerchiefs, hand towels and serviettes 33761000-2 Toilet paper 33762000-9 Paper handkerchiefs 33763000-6 Paper hand towels 33764000-3 Paper serviettes 33770000-8 Paper sanitary 33771000-5 Sanitary paper products 33771100-6 Sanitary towels or tampons 33771200-7 Paper napkin liners 33772000-2 Disposable paper products 33790000-4 Laboratory, hygienic or pharmaceutical glassware 33791000-1 Hygienic glassware 33792000-8 Pharmaceutical glassware 33793000-5 Laboratory glassware 33900000-9 Post-mortem and mortuary equipment and supplies 33910000-2 Pathology dissection instruments and supplies 33911000-9 Autopsy scissors 33912000-6 Autopsy dissection kits 33912100-7 Autopsy dissection forceps 33913000-3 Autopsy bullet probes 33914000-0 Post-mortem thread, needles or incision clips 33914100-1 Post-mortem thread 33914200-2 Post-mortem needles 33914300-3 Post-mortem incision clips 33915000-7 Autopsy vein directors 33916000-4 Autopsy saw blades or accessories 33916100-5 Autopsy saws 33917000-1 Dissection boards or pads 33918000-8 Cases for post-mortem surgical instruments or accessories 33919000-5 Instrument rolls for post-mortem surgical instruments or accessories 33920000-5 Autopsy equipment and supplies 33921000-2 Bone dust collectors 33922000-9 Cadaver transport bags 33923000-6 Autopsy head rests, body boards or hanging scales 33923100-7 Autopsy head rests 33923200-8 Autopsy body boards 33923300-9 Autopsy hanging scales 33924000-3 Autopsy infectious disease kits 33925000-0 Post-mortem identification tags or bracelets 33926000-7 Autopsy fluid collection vacuum aspirators or tubing 33927000-4 Post-mortem rectal thermometers 33928000-1 Post-mortem finger straighteners 33929000-8 Cadaver tissue builder kits 33930000-8 Autopsy furniture 33931000-5 Autopsy grossing workstations or accessories 33932000-2 Autopsy sinks or accessories 33933000-9 Autopsy tables or accessories 33933100-0 Autopsy tables 33934000-6 Necropsy tables or accessories 33935000-3 Post-mortem animal dissection tables or accessories 33936000-0 Embalming workstations or accessories 33937000-7 Autopsy downdraft workstations or accessories 33940000-1 Cadaver transport and storage equipment and supplies 33941000-8 Cadaver storage racks 33942000-5 Cadaver carriers 33943000-2 Cadaver scissor lift trolleys 33944000-9 Morgue cabinet refrigerators or freezers 33945000-6 Morgue walk in refrigerators 33946000-3 Autopsy carts 33947000-0 Cadaver trays 33948000-7 Cadaver lifter or transfer devices 33949000-4 Body transport containers 33950000-4 Clinical forensics equipment and supplies 33951000-1 Post-mortem fingerprint or impression materials 33952000-8 Transport equipment and auxiliary products to transportation 33953000-5 Post-mortem blood detection kits or supplies 33954000-2 Biological evidence collection kits 33960000-7 Embalming equipment and supplies 33961000-4 Embalming cavity injectors 33962000-1 Embalming vein drainage tubes 33963000-8 Embalming fluids or chemical treatments 33964000-5 Embalming injecting tubes 33965000-2 Embalming sinks or accessories 33966000-9 Embalming kits 33967000-6 Embalming injector needles 33968000-3 Eye caps 33970000-0 Mortuary equipment and supplies 33971000-7 Mortuary outfits 33972000-4 Mortuary packs 33973000-1 Mortuary wraps 33974000-8 Mortuary aspirators 33975000-5 Mortuary hardening compounds 34000000-7 Transport equipment and auxiliary products to transportation 34100000-8 Motor vehicles 34110000-1 Passenger cars 34111000-8 Estate and saloon cars 34111100-9 Estate cars 34111200-0 Saloon cars 34113000-2 4-wheel-drive vehicles 34113100-3 Jeeps 34113200-4 All-terrain vehicles 34113300-5 Off-road vehicles 34114000-9 Specialist vehicles 34114100-0 Emergency vehicles 34114110-3 Rescue vehicles 34114120-6 Paramedic vehicles 34114121-3 Ambulances 34114122-0 Patient-transport vehicles 34114200-1 Police cars 34114210-4 Prisoner-transport vehicles 34114300-2 Welfare vehicles 34114400-3 Minibuses 34115000-6 Other passenger cars 34115200-8 Motor vehicles for the transport of fewer than 10 persons 34115300-9 Second-hand transport vehicles 34120000-4 Motor vehicles for the transport of 10 or more persons 34121000-1 Buses and coaches 34121100-2 Public-service buses 34121200-3 Articulated buses 34121300-4 Double-decker buses 34121400-5 Low-floor buses 34121500-6 Coaches 34130000-7 Motor vehicles for the transport of goods 34131000-4 Pick-ups 34132000-1 Motor sledges 34133000-8 Articulated trucks 34133100-9 Tankers 34133110-2 Fuel-tanker trucks 34134000-5 Flatbed and Tipper trucks 34134100-6 Flatbed trucks 34134200-7 Tipper trucks 34136000-9 Vans 34136100-0 Light vans 34136200-1 Panel vans 34137000-6 Second-hand goods vehicles 34138000-3 Road tractor units 34139000-0 Chassis 34139100-1 Chassis cabs 34139200-2 Chassis bodies 34139300-3 Complete chassis 34140000-0 Heavy-duty motor vehicles 34142000-4 Crane and dumper trucks 34142100-5 Elevator-platforms trucks 34142200-6 Skip loaders 34142300-7 Dumper trucks 34143000-1 Winter-maintenance vehicles 34144000-8 Special-purpose motor vehicles 34144100-9 Mobile drilling derricks 34144200-0 Vehicles for the emergency services 34144210-3 Firefighting vehicles 34144211-0 Turntable-ladder trucks 34144212-7 Water-tender vehicles 34144213-4 Fire engines 34144220-6 Breakdown vehicles 34144300-1 Mobile bridges 34144400-2 Road-maintenance vehicles 34144410-5 Gully emptiers 34144420-8 Salt spreaders 34144430-1 Road-sweeping vehicles 34144431-8 Suction-sweeper vehicles 34144440-4 Gritter vehicles 34144450-7 Sprinkler vehicles 34144500-3 Vehicles for refuse and sewage 34144510-6 Vehicles for refuse 34144511-3 Refuse-collection vehicles 34144512-0 Refuse-compaction vehicles 34144520-9 Sewage tankers 34144700-5 Utility vehicles 34144710-8 Wheeled loaders 34144730-4 Aircraft-refuelling vehicles 34144740-7 Aircraft-towing vehicles 34144750-0 Cargo carriers 34144751-7 Straddle carriers 34144760-3 Mobile library vehicles 34144800-6 Mobile homes 34144900-7 Electric vehicles 34144910-0 Electric buses 34150000-3 Simulators 34151000-0 Driving simulators 34152000-7 Training simulators 34200000-9 Vehicle bodies, trailers or semi-trailers 34210000-2 Vehicle bodies 34211000-9 Bus bodies, ambulance bodies and vehicle bodies for goods vehicles 34211100-9 Bus bodies 34211200-9 Ambulance bodies 34211300-9 Vehicle bodies for goods vehicles 34220000-5 Trailers, semi-trailers and mobile containers 34221000-2 Special-purpose mobile containers 34221100-3 Mobile incident units 34221200-4 Mobile emergency units 34221300-5 Chemical incident unit 34223000-6 Trailers and semi-trailers 34223100-7 Semi-trailers 34223200-8 Bowsers 34223300-9 Trailers 34223310-2 General-purpose trailers 34223320-5 Horsebox trailers 34223330-8 Mobile units on trailers 34223340-1 Tanker trailers 34223350-4 Turntable-ladder trailers 34223360-7 Refuelling trailers 34223370-0 Tipper trailers 34223400-0 Caravan-type trailers and semi-trailers 34224000-3 Parts of trailers, semi-trailers and other vehicles 34224100-4 Parts of trailers and semi-trailers 34224200-5 Parts of other vehicles 34300000-0 Parts and accessories for vehicles and their engines 34310000-3 Engines and engine parts 34311000-0 Engines 34311100-1 Internal-combustion engines for motor vehicles and motorcycles 34311110-4 Spark-ignition engines 34311120-7 Compression-ignition engines 34312000-7 Engine parts 34312100-8 Fan belts 34312200-9 Spark plugs 34312300-0 Vehicle radiators 34312400-1 Pistons 34312500-2 Gaskets 34312600-3 Rubber conveyor belts 34312700-4 Rubber transmission belts 34320000-6 Mechanical spare parts except engines and engine parts 34321000-3 Axles and gearboxes 34321100-4 Axles 34321200-5 Gearboxes 34322000-0 Brakes and brake parts 34322100-1 Brake equipment 34322200-2 Disc brakes 34322300-3 Brake linings 34322400-4 Brake pads 34322500-5 Brake shoes 34324000-4 Wheels, parts and accessories 34324100-5 Wheel-balancing equipment 34325000-1 Silencers and exhaust pipes 34325100-2 Silencers 34325200-3 Exhaust pipes 34326000-8 Vehicle jacks, clutches and associated parts 34326100-9 Clutches and associated parts 34326200-0 Vehicle jacks 34327000-5 Steering wheels, columns and boxes 34327100-6 Steering wheels 34327200-7 Columns and boxes 34328000-2 Test benches, vehicle conversion kits and seat belts 34328100-3 Test benches 34328200-4 Vehicle conversion kits 34328300-5 Seat belts 34330000-9 Spare parts for goods vehicles, vans and cars 34350000-5 Tyres for heavy/light-duty vehicles 34351000-2 Light-duty tyres 34351100-3 Tyres for motor cars 34352000-9 Heavy-duty tyres 34352100-0 Tyres for trucks 34352200-1 Tyres for buses 34352300-2 Agrarian tyres 34360000-8 Seats for civil aircraft 34370000-1 Seats for motor vehicles 34390000-7 Tractor accessories 34400000-1 Motorcycles, bicycles and sidecars 34410000-4 Motorcycles 34411000-1 Parts and accessories for motorcycles 34411100-2 Motorcycle sidecars 34411110-5 Parts and accessories for motorcycle sidecars 34411200-3 Tyres for motorcycles 34420000-7 Motor scooters and cycles with auxiliary motors 34421000-7 Motor scooters 34422000-7 Cycles with auxiliary motors 34430000-0 Bicycles 34431000-7 Non-motorised bicycles 34432000-4 Parts and accessories for bicycles 34432100-5 Tyres for bicycles 34500000-2 Ships and boats 34510000-5 Ships 34511100-3 Marine patrol vessels 34512000-9 Ships and similar vessels for the transport of persons or goods 34512100-0 Ferry boats 34512200-1 Cruise ships 34512300-2 Bulk carriers 34512400-3 Cargo ships 34512500-4 Goods vessels 34512600-5 Container carriers 34512700-6 Ro-Ro vessels 34512800-7 Tanker ships 34512900-8 Car carriers 34512950-3 Refrigerated vessels 34513000-6 Fishing, emergency and other special vessels 34513100-7 Fishing vessels 34513150-2 Factory ships 34513200-8 Tug boats 34513250-3 Dredgers 34513300-9 Seagoing floating docks 34513350-4 Dive-support vessels 34513400-0 Floating cranes 34513450-5 Production vessels 34513500-1 Seismic survey vessels 34513550-6 Survey vessels 34513600-2 Pollution-control vessels 34513650-7 Fire vessels 34513700-3 Rescue vessels 34513750-8 Light vessels 34514000-3 Floating or submersible drilling or production platforms 34514100-4 Drillships 34514200-5 Jack-up rigs 34514300-6 Platforms drilling rigs 34514400-7 Floating drilling platforms 34514500-8 Floating production facility 34514600-9 Semi-submersible rigs 34514700-0 Mobile platforms 34514800-1 Offshore platforms 34514900-2 Drilling platforms 34515000-0 Floating structures 34515100-1 Marker buoys 34515200-2 Inflatable rafts 34516000-7 Marine fenders 34520000-8 Boats 34521000-5 Specialised boats 34521100-6 Surveillance boats 34521200-7 Customs patrol boats 34521300-8 Police patrol boats 34521400-9 Lifeboats 34522000-2 Pleasure and sporting boats 34522100-3 Sailing boats 34522150-8 Catamaran sailing boats 34522200-4 Rescue dinghies 34522250-9 Sailing dinghies 34522300-5 Small craft 34522350-0 Fibreglass dinghies 34522400-6 Semi-rigid dinghies 34522450-1 Inflatable craft 34522500-7 Rubber dinghies 34522550-2 Canoes 34522600-8 Rowing boats 34522700-9 Pedal boats 34600000-3 Railway and tramway locomotives and rolling stock and associated parts 34610000-6 Rail locomotives and tenders 34611000-3 Locomotives 34612000-0 Locomotive tenders and cable cars 34612100-1 Locomotive tenders 34612200-2 Cable cars 34620000-9 Rolling stock 34621000-6 Railway maintenance or service vehicles, and railway freight wagons 34621100-7 Railway freight wagons 34621200-8 Railway maintenance or service vehicles 34622000-3 Railway and tramway passenger coaches, and trolleybuses 34622100-4 Tramway passenger coaches 34622200-5 Railway passenger coaches 34622300-6 Trolleybuses 34622400-7 Railway carriages 34622500-8 Luggage vans and special-purpose vans 34630000-2 Parts of railway or tramway locomotives or rolling stock; railways traffic-control equipment 34631000-9 Parts of locomotives or rolling stock 34631100-0 Monobloc wheels 34631200-1 Buffers and drawgear 34631300-2 Rolling-stock seats 34631400-3 Wheel axles and tyres and other parts of locomotives or rolling stock 34632000-6 Railways traffic-control equipment 34632100-7 Mechanical signalling 34632200-8 Electrical signalling equipment for railways 34632300-9 Electrical installations for railways 34640000-5 Automotive elements 34700000-4 Aircraft and spacecraft 34710000-7 Helicopters, aeroplanes, spacecraft and other powered aircraft 34711000-4 Helicopters and aeroplanes 34711100-5 Aeroplanes 34711110-8 Fixed-wing aircrafts 34711200-6 Non-piloted aircraft 34711300-7 Piloted aircraft 34711400-8 Special-purpose aircraft 34711500-9 Helicopters 34712000-1 Spacecraft, satellites and launch vehicles 34712100-2 Spacecraft 34712200-3 Satellites 34712300-4 Spacecraft launchers 34720000-0 Balloons, dirigibles and other non-powered aircraft 34721000-7 Gliders 34721100-8 Hang-gliders 34722000-4 Balloons and dirigibles 34722100-5 Balloons 34722200-6 Dirigibles 34730000-3 Parts for aircraft, spacecraft and helicopters 34731000-0 Parts for aircraft 34731100-1 Aircraft engines 34731200-2 Turbojets 34731300-3 Turbopropellers 34731400-4 Jet engines 34731500-5 Parts for aircraft engines 34731600-6 Parts for turbojets or turbopropellers 34731700-7 Parts for helicopters 34731800-8 Tyres for aircraft 34740000-6 Aircraft or spacecraft equipment, trainers, simulators and associated parts 34741000-3 Aircraft equipment 34741100-4 Aircraft-launching gear 34741200-5 Aircraft catapult systems 34741300-6 Deck-arresting gear 34741400-7 Flight simulators 34741500-8 Ground flying trainer 34741600-9 Air-sickness bags 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34911000-6 Horse or hand-drawn carts and other non-mechanically-propelled vehicles 34911100-7 Trolleys 34912000-3 Baggage carts 34912100-4 Pushchairs 34913000-0 Miscellaneous spare parts 34913100-1 Used tyres 34913200-2 Retreaded tyres 34913300-3 Fenders 34913400-4 Clocks for vehicles 34913500-5 Vehicle locks 34913510-8 Bicycle locks 34913600-6 Ship propellers 34913700-7 Firefighting vehicle ladders 34913800-8 Anchors 34920000-2 Road equipment 34921000-9 Road-maintenance equipment 34921100-0 Road sweepers 34921200-1 Runway sweepers 34922000-6 Road-marking equipment 34922100-7 Road markings 34922110-0 Glass beads for road marking 34923000-3 Road traffic-control equipment 34924000-0 Variable message signs 34926000-4 Car park control equipment 34927000-1 Toll equipment 34927100-2 Road salt 34928000-8 Road furniture 34928100-9 Crash barriers 34928110-2 Road barriers 34928120-5 Barrier components 34928200-0 Fences 34928210-3 Wooden posts 34928220-6 Fencing components 34928230-9 Noise fence 34928300-1 Safety barriers 34928310-4 Safety fencing 34928320-7 Guardrails 34928330-0 Paravalanche devices 34928340-3 Snow fences 34928400-2 Urban furniture 34928410-5 Marker posts 34928420-8 Road-danger lamps 34928430-1 Beacons 34928440-4 Bus-stop posts 34928450-7 Bollards 34928460-0 Road cones 34928470-3 Signage 34928471-0 Sign materials 34928472-7 Sign posts 34928480-6 Waste and rubbish containers and bins 34928500-3 Street-lighting equipment 34928510-6 Street-lighting columns 34928520-9 Lampposts 34928530-2 Street lamps 34929000-5 Highway materials 34930000-5 Marine equipment 34931000-2 Harbour equipment 34931100-3 Docking installations 34931200-4 Passenger boarding bridges for ships 34931300-5 Passenger boarding stairs for ships 34931400-6 Ship bridge simulators 34931500-7 Vessel traffic control equipment 34932000-9 Radar sets 34933000-6 Navigation equipment 34934000-3 Propeller blades 34940000-8 Railway equipment 34941000-5 Rails and accessories 34941100-6 Rods 34941200-7 Track rails 34941300-8 Tramline 34941500-0 Crossheads 34941600-1 Crossovers 34941800-3 Railway points 34942000-2 Signalling equipment 34942100-3 Signal posts 34942200-4 Signalling boxes 34943000-9 Train-monitoring system 34944000-6 Points heating system 34945000-3 Track-alignment machinery 34946000-0 Railway-track construction materials and supplies 34946100-1 Railway-track construction materials 34946110-4 Rails 34946120-7 Railway materials 34946121-4 Fishplates and sole plates 34946122-1 Check rails 34946200-2 Railway-track construction supplies 34946210-5 Current-conducting rails 34946220-8 Switch blades, crossing frogs, point rods and crossing pieces 34946221-5 Switch blades 34946222-2 Crossing frogs 34946223-9 Point rods 34946224-6 Crossing pieces 34946230-1 Rail clips, bedplates and ties 34946231-8 Rail clips 34946232-5 Bedplates and ties 34946240-4 Chairs and chair wedges 34947000-7 Sleepers and parts of sleepers 34947100-8 Sleepers 34947200-9 Parts of sleepers 34950000-1 Loadbearing equipment 34951000-8 Access platforms 34951200-0 Sludge-handling equipment 34951300-1 Sludge-drier installation 34952000-5 Hydraulic-platforms hoists 34953000-2 Access ramps 34953100-3 Ferry ramps 34953300-5 Passenger walkway 34954000-9 Gantries 34955000-6 Floating dock 34955100-7 Floating storage unit 34960000-4 Airport equipment 34961000-1 Baggage-handling system 34961100-2 Baggage-handling equipment 34962000-8 Air-traffic control equipment 34962100-9 Control tower equipment 34962200-0 Air-traffic control 34962210-3 Air-traffic control simulation 34962220-6 Air-traffic control systems 34962230-9 Air-traffic control training 34963000-5 Instrument Landing System (ILS) 34964000-2 Doppler VHF Omni direction Range (DVOR) 34965000-9 Distance Measuring Equipment (DME) 34966000-6 Radio Direction Finder and Non-Directional Beacon 34966100-7 Radio Direction Finder (RDF) 34966200-8 Non-Directional Beacon (NDB) 34967000-3 Airport Communication System (COM) 34968000-0 Airport Surveillance System and Lighting System 34968100-1 Airport Surveillance System (SUR) 34968200-2 Airport Lighting System (PAPI) 34969000-7 Passenger boarding bridges and stairs for aircraft 34969100-8 Passenger boarding bridges for aircraft 34969200-9 Passenger boarding stairs for aircraft 34970000-7 Traffic-monitoring equipment 34971000-4 Speed camera equipment 34972000-1 Traffic-flow measuring system 34980000-0 Transport tickets 34990000-3 Control, safety, signalling and light equipment 34991000-0 Field operating lights 34992000-7 Signs and illuminated signs 34992100-8 Illuminated traffic signs 34992200-9 Road signs 34992300-0 Street signs 34993000-4 Road lights 34993100-5 Tunnel lighting 34994000-1 Lighting for ship guidance and illumination 34994100-2 Lighting for river guidance and illumination 34995000-8 Lighting for aircraft guidance and illumination 34996000-5 Control, safety or signalling equipment for roads 34996100-6 Traffic lights 34996200-7 Control, safety or signalling equipment for inland waterways 34996300-8 Control, safety or signalling equipment for parking facilities 34997000-2 Control, safety or signalling equipment for airports 34997100-3 Flight recorders 34997200-4 Airport lighting 34997210-7 Runway lights 34998000-9 Control, safety or signalling equipment for port installations 34999000-6 Signal generators, aerial signal splitters and electroplating machines 34999100-7 Signal generators 34999200-8 Aerial signal splitters 34999300-9 Electroplating machines 34999400-0 Scale models 34999410-3 Aircraft scale models 34999420-6 Boat scale models 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 35111000-5 Firefighting equipment 35111100-6 Breathing apparatus for firefighting 35111200-7 Firefighting materials 35111300-8 Fire extinguishers 35111310-1 Foam packages 35111320-4 Portable fire-extinguishers 35111400-9 Fire escape equipment 35111500-0 Fire suppression system 35111510-3 Fire suppression hand tools 35111520-6 Fire suppression foam or similar compounds 35112000-2 Rescue and emergency equipment 35112100-3 Emergency training dolls 35112200-4 Emergency shower 35112300-5 Eye shower 35113000-9 Safety equipment 35113100-0 Site-safety equipment 35113110-0 Nuclear-reactor protection system 35113200-1 Nuclear, biological, chemical and radiological protection equipment 35113210-4 Nuclear safety equipment 35113300-2 Safety installations 35113400-3 Protective and safety clothing 35113410-6 Garments for biological or chemical protection 35113420-9 Nuclear and radiological protection clothing 35113430-2 Safety vests 35113440-5 Reflective vests 35113450-8 Protective coats or ponchos 35113460-1 Protective socks or hosiery 35113470-4 Protective shirts or pants 35113480-7 Protective wristbands 35113490-0 Protective frock 35120000-1 Surveillance and security systems and devices 35121000-8 Security equipment 35121100-9 Buzzers 35121200-0 Detector for forged money 35121300-1 Security fittings 35121400-2 Security bags 35121500-3 Seals 35121600-4 Tags 35121700-5 Alarm systems 35121800-6 Convex security mirrors 35121900-7 Radar detectors 35123000-2 Site-identification equipment 35123100-3 Magnetic-card system 35123200-4 Flexible-working-hours equipment 35123300-5 Timekeeping system 35123400-6 Identification badges 35123500-7 Video identification systems 35124000-9 Metal detectors 35125000-6 Surveillance system 35125100-7 Sensors 35125110-0 Biometric sensors 35125200-8 Time control system or working time recorder 35125300-2 Security cameras 35126000-3 Bar code scanning equipment 35200000-6 Police equipment 35210000-9 Targets for shooting practice 35220000-2 Anti-riot equipment 35221000-9 Water cannons 35230000-5 Handcuffs 35240000-8 Sirens 35250000-1 Repellents for canine attack 35260000-4 Police signs 35261000-1 Information panels 35261100-2 Changing message indicator panels 35262000-8 Crossing control signalling equipment 35300000-7 Weapons, ammunition and associated parts 35310000-0 Miscellaneous weapons 35311000-7 Swords, cutlasses, bayonets and lances 35311100-8 Swords 35311200-9 Cutlasses 35311300-0 Bayonets 35311400-1 Lances 35312000-4 Gas guns 35320000-3 Firearms 35321000-0 Light firearms 35321100-1 Hand guns 35321200-2 Rifles 35321300-3 Machine guns 35322000-7 Artillery 35322100-8 Anti-aircraft 35322200-9 Self-propelled artillery 35322300-0 Towed artillery 35322400-1 Mortars 35322500-2 Howitzer 35330000-6 Ammunition 35331000-3 Ammunition for firearms and warfare 35331100-4 Bullets 35331200-5 Shells 35331300-3 Grenades 35331400-7 Land mines 35331500-8 Cartridges 35332000-0 Ammunition for naval warfare 35332100-1 Torpedoes 35332200-2 Sea mines 35333000-7 Ammunition for aerial warfare 35333100-8 Bombs 35333200-9 Rockets 35340000-9 Parts of firearms and ammunition 35341000-6 Parts of light firearms 35341100-7 Gunmetal pipe fittings 35342000-3 Parts of rocket launchers 35343000-0 Parts of mortars 35400000-8 Military vehicles and associated parts 35410000-1 Armoured military vehicles 35411000-8 Battle tanks 35411100-9 Main battle tanks 35411200-0 Light battle tanks 35412000-5 Armoured combat vehicles 35412100-6 Infantry fighting vehicles 35412200-7 Armoured personnel carriers 35412300-8 Armoured weapon carriers 35412400-9 Reconnaissance and patrol vehicles 35412500-0 Command and liaison vehicles 35420000-4 Parts of military vehicles 35421000-1 Mechanical spare parts for military vehicles 35421100-2 Engines and engine parts for military vehicles 35422000-8 Electronic and electrical spare parts for military vehicles 35500000-9 Warships and associated parts 35510000-2 Warships 35511000-9 Surface combatant 35511100-0 Aircraft carriers 35511200-1 Destroyers and frigates 35511300-2 Corvettes and patrol boats 35511400-3 Amphibious crafts and ships 35512000-6 Submarines 35512100-7 Strategic submarine nuclear fuelled 35512200-8 Attack submarine nuclear fuelled 35512300-9 Attack submarine diesel fuelled 35512400-0 Unmanned underwater vehicles 35513000-3 Mine warfare and auxiliary ships 35513100-4 Mine hunter/minesweeper 35513200-5 Auxiliary research vessel 35513300-6 Auxiliary intelligence collection vessel 35513400-7 Auxiliary hospital; cargo; tanker; ro-ro vessel 35520000-5 Parts for warships 35521000-2 Hull and mechanical spare parts for warships 35521100-3 Engines and engine parts for warships 35522000-9 Electronic and electrical spare parts for warships 35600000-0 Military aircrafts, missiles and spacecrafts 35610000-3 Military aircrafts 35611100-1 Fighter aircrafts 35611200-2 Fighter-bomber/ground attack aircrafts 35611300-3 Bomber aircrafts 35611400-4 Military transport aircrafts 35611500-5 Training aircrafts 35611600-6 Maritime patrol aircrafts 35611700-7 Tanker aircrafts 35611800-8 Reconnaissance aircrafts 35612100-8 Combat helicopters 35612200-9 Anti submarine warfare helicopters 35612300-0 Support helicopters 35612400-1 Military transport helicopters 35612500-2 Search and rescue helicopters 35613000-4 Unmanned aerial vehicles 35613100-5 Unmanned combat aerial vehicles 35620000-6 Missiles 35621000-3 Strategic missiles 35621100-4 Strategic anti-ballistic missiles 35621200-5 Inter continental ballistic missiles 35621300-6 Submarine launched ballistic missiles 35621400-7 Intermediate range ballistic missiles 35622000-0 Tactical missiles 35622100-1 Air-to-air missiles 35622200-2 Air-to-ground missiles 35622300-3 Anti-ship missiles 35622400-4 Anti-submarines rockets 35622500-5 Tactical anti-ballistic missiles 35622600-6 Anti-tank guided missiles 35622700-7 Surface-to-air missiles 35623000-7 Cruise missiles 35623100-8 Air/ground/sea launched cruise missiles 35630000-9 Military spacecrafts 35631000-6 Military satellites 35631100-7 Communication satellites 35631200-8 Observation satellites 35631300-9 Navigation satellites 35640000-2 Parts for military aerospace equipment 35641000-9 Structure and mechanical spare parts for military aerospace equipment 35641100-0 Engines and engine parts for military aerospace equipment 35642000-7 Electronic and electrical spare parts for military aerospace equipment 35700000-1 Military electronic systems 35710000-4 Command, control, communication and computer systems 35711000-1 Command, control, communication systems 35712000-8 Tactical command, control and communication systems 35720000-7 Intelligence, surveillance, target acquisition and reconnaissance 35721000-4 Electronic intelligence system 35722000-1 Radar 35723000-8 Air defence radar 35730000-0 Electronic warfare systems and counter measures 35740000-3 Battle simulators 35800000-2 Individual and support equipment 35810000-5 Individual equipment 35811100-3 Fire-brigade uniforms 35811200-4 Police uniforms 35811300-5 Military uniforms 35812000-9 Combat uniforms 35812100-0 Camouflage jackets 35812200-1 Combat suits 35812300-2 Combat gear 35813000-6 Military helmets 35813100-7 Helmet covers 35814000-3 Gas masks 35815000-0 Garments for anti-ballistic protection 35815100-1 Bullet-proof vests 35820000-8 Support equipment 35821000-5 Flags 35821100-6 Flagpole 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37300000-1 Musical instruments and parts 37310000-4 Musical instruments 37311000-1 Keyboard instruments 37311100-2 Pianos 37311200-3 Accordions 37311300-4 Musical organs 37311400-5 Celestas 37312000-8 Brass instruments 37312100-9 Trumpets 37312200-0 Trombones 37312300-1 Sousaphones 37312400-2 Saxophones 37312500-3 Whistle 37312600-4 Bugles 37312700-5 Saxhorns 37312800-6 Mellophones 37312900-7 Alto, baritone, flugel and French horns 37312910-0 Alto horns 37312920-3 Baritone horns 37312930-6 Flugel horns 37312940-9 French horns 37313000-5 String instruments 37313100-6 Harpsichords 37313200-7 Clavichords 37313300-8 Guitars 37313400-9 Violins 37313500-0 Harps 37313600-1 Banjos 37313700-2 Mandolins 37313800-3 Violoncellos 37313900-4 Basses 37314000-2 Wind instruments 37314100-3 Clarinets 37314200-4 Oboes 37314300-5 Musical cornets and flutes 37314310-8 Musical cornets 37314320-1 Musical flutes 37314400-6 Piccolos 37314500-7 Bagpipes 37314600-8 Harmonicas 37314700-9 Kazoos 37314800-0 English horns 37314900-1 Ocarinas 37315000-9 Electrically amplified musical instruments 37315100-0 Synthesisers 37316000-6 Percussion instruments 37316100-7 Cymbals 37316200-8 Bells (instrument) 37316300-9 Tambourines 37316400-0 Castanets 37316500-1 Drums (instrument) 37316600-2 Xylophones 37316700-3 Vibraphones 37320000-7 Parts and accessories of musical instruments 37321000-4 Accessories of musical instruments 37321100-5 Metronomes 37321200-6 Reeds 37321300-7 Accessories for stringed instruments 37321400-8 Instrument strings or picks 37321500-9 Percussion instrument accessory 37321600-0 Musical instrument pouches or cases or accessories 37321700-1 Musical instrument stands or sheet holders 37322000-1 Parts of musical instruments 37322100-2 Tuning pins 37322200-3 Music boxes or mechanisms 37322300-4 Mouthpieces 37322400-5 Mutes 37322500-6 Tuning bars 37322600-7 Conductors' batons 37322700-8 Piccolo pads 37400000-2 Sports goods and equipment 37410000-5 Outdoor sports equipment 37411000-2 Winter equipments 37411100-3 Skiing and snowboarding equipment 37411110-6 Ski boots 37411120-9 Skis 37411130-2 Ski poles 37411140-5 Bindings 37411150-8 Snowboards 37411160-1 Skiing outfits 37411200-4 Skating and ice hockey equipment 37411210-7 Hockey pucks 37411220-0 Ice skates 37411230-3 Hockey sticks 37411300-5 Arctic clothing and equipment 37412000-9 Water-sports equipment 37412100-0 Water skis 37412200-1 Scuba and snorkelling gear 37412210-4 Buoyancy compensators 37412220-7 Scuba tanks 37412230-0 Scuba regulators 37412240-3 Diving instruments or accessories 37412241-0 Breathing apparatus for diving 37412242-7 Diving wear 37412243-4 Immersion suits 37412250-6 Masks, fins or snorkels 37412260-9 Wetsuits 37412270-2 Dry suits 37412300-2 Surf and swim equipment and accessories 37412310-5 Wakeboards, kneeboards or boogieboards 37412320-8 Windsurfing equipment 37412330-1 Surfboards 37412340-4 Swim goggles or swim fins 37412350-7 Parasailing equipment 37413000-6 Articles for hunting or fishing 37413100-7 Fishing tackle 37413110-0 Fishing rods 37413120-3 Fishing line 37413130-6 Fishing reels 37413140-9 Fishing lures 37413150-2 Fishing bait 37413160-5 Fishing weights or sinkers 37413200-8 Hunting products 37413210-1 Animal calls 37413220-4 Sporting decoys 37413230-7 Sporting traps 37413240-0 Gun barrel 37414000-3 Camping goods 37414100-4 Sleeping pads 37414200-5 Ice chests 37414300-6 Tent repair kits 37414600-9 Camping or outdoor stoves 37414700-0 Drink coolers 37414800-1 Survival suits 37415000-0 Athletics equipment 37416000-7 Leisure equipment 37420000-8 Gymnasium equipment 37421000-5 Gymnasium mats 37422000-2 Gymnastic bars or beams 37422100-3 Gymnastic bars 37422200-4 Gymnastic beams 37423000-9 Gymnastic ropes or rings or climbing accessories 37423100-0 Gymnastic ropes 37423200-1 Gymnastic rings 37423300-2 Gymnastic climbing accessories 37424000-6 Gymnastic vaulting equipment 37425000-3 Gymnastic trampolines 37426000-0 Balance equipment 37430000-1 Boxing equipment 37431000-8 Boxing rings 37432000-5 Punching bags 37433000-2 Boxing gloves 37440000-4 Fitness equipments 37441000-1 Aerobic training equipment 37441100-2 Treadmills 37441200-3 Stair climbers 37441300-4 Stationary bicycles 37441400-5 Rowing machines 37441500-6 Jump ropes 37441600-7 Exercise trampolines 37441700-8 Exercise balls 37441800-9 Step aerobic equipment 37441900-0 Cross trainers 37442000-8 Weight and resistance training equipment 37442100-8 Dumbbells 37442200-8 Barbells 37442300-8 Lower and upper body resistance machines 37442310-4 Lower body resistance machines 37442320-7 Upper body resistance machines 37442400-8 Weight benches or racks 37442500-8 Fitness weights 37442600-8 Pilates machines 37442700-8 Grip strengtheners 37442800-8 Resistance bands and tubes 37442810-9 Resistance bands 37442820-2 Resistance tubes 37442900-8 Multi gyms 37450000-7 Field and court sports equipment 37451000-4 Field sports equipment 37451100-5 Baseballs 37451110-8 Baseball backstops or fences 37451120-1 Baseball bases 37451130-4 Baseball bats 37451140-7 Baseball batting aids 37451150-0 Baseball gloves 37451160-3 Baseball or softball protective gear 37451200-6 Field hockey equipment 37451210-9 Field hockey balls 37451220-2 Field hockey sticks 37451300-7 Footballs 37451310-0 Football blocking sleds 37451320-3 Football kicking tees 37451330-6 Football tackling dummies 37451340-9 Flag football gear 37451400-8 Lacrosse balls 37451500-9 Lacrosse sticks 37451600-0 Pitching machines 37451700-1 Soccer balls 37451710-4 Soccer field marking equipment 37451720-7 Soccer protective equipment 37451730-0 Soccer training aids 37451800-2 Softballs 37451810-5 Softball bats 37451820-8 Softball gloves 37451900-3 Handballs 37451920-9 Team handball school sets 37452000-1 Racquet and court sports equipment 37452100-2 Badminton equipment 37452110-5 Badminton birdies or shuttlecocks 37452120-8 Badminton rackets 37452200-3 Basketballs 37452210-6 Basketball complete game systems 37452300-4 Floor hockey protective equipment 37452400-5 Racquetball balls, grips and strings 37452410-8 Racquetball balls 37452420-1 Racquetball grips 37452430-4 Racquetball strings 37452500-6 Racquetball rackets 37452600-7 Squash equipment 37452610-0 Squash balls 37452620-3 Squash racquets 37452700-8 Tennis equipment 37452710-1 Tennis balls 37452720-4 Tennis court equipment 37452730-7 Tennis racquets 37452740-0 Tennis training aids 37452800-9 Tether balls and poles 37452810-2 Tether balls 37452820-5 Tether poles 37452900-0 Volleyballs 37452910-3 Volleyball gymnasium standards 37452920-6 Volleyball storage for balls or nets 37453000-8 Track sports equipment 37453100-9 Javelins 37453200-0 Jumping bars 37453300-1 Discus 37453400-2 Shotputs 37453500-3 Vaulting poles 37453600-4 Hurdles 37453700-5 Batons 37460000-0 Target and table games and equipments 37461000-7 Table games and equipment 37461100-8 Air hockey tables or accessories 37461200-9 Foosballs 37461210-2 Foosball replacement players 37461220-5 Foosball tables 37461300-0 Pool cues 37461400-1 Shuffleboard equipment 37461500-2 Tennis tables 37461510-5 Table tennis balls 37461520-8 Table tennis paddles 37462000-4 Target games and equipment 37462100-5 Archery equipments 37462110-8 Archery arm guards 37462120-1 Archery arrows 37462130-4 Archery backstops 37462140-7 Archery bow strings 37462150-0 Archery bows 37462160-3 Archery gloves 37462170-6 Archery target stands 37462180-9 Archery targets 37462200-6 Darts 37462210-9 Dart boards 37462300-7 Throwing targets 37462400-8 Trapshooting equipment 37470000-3 Golf and bowling equipments 37471000-0 Golf equipment 37471100-1 Golf bags 37471200-2 Golf balls 37471300-3 Golf clubs 37471400-4 Golf tees 37471500-5 Golf club head covers 37471600-6 Golf gloves 37471700-7 Divot fixers 37471800-8 Golfscopes 37471900-9 Golf putting partner 37472000-7 Bowling equipments 37480000-6 Machinery or apparatus for leisure equipment 37481000-3 Ice maintenance machines 37482000-0 Sports information billboards 37500000-3 Games and toys; fairground amusements 37510000-6 Dolls 37511000-3 Doll houses 37512000-0 Doll parts or accessories 37513000-7 Puppets 37513100-8 Puppet theatres 37520000-9 Toys 37521000-6 Toy musical instruments 37522000-3 Wheeled toys 37523000-0 Puzzles 37524000-7 Games 37524100-8 Educational games 37524200-9 Board games 37524300-0 Classic games 37524400-1 Collaborative games 37524500-2 Strategy games 37524600-3 Memory games 37524700-4 Game accessories 37524800-5 Lotto games 37524810-8 Lottery formulary 37524900-6 Game kits 37525000-4 Toy balloons and balls 37526000-1 Toy pails 37527000-8 Toy trains and vehicles 37527100-9 Toy trains 37527200-0 Toy vehicles 37528000-5 Toy weapons 37529000-2 Inflatable and riding toys 37529100-3 Inflatable toys 37529200-4 Riding toys 37530000-2 Articles for funfair, table or parlour games 37531000-9 Playing cards 37532000-6 Video games 37533000-3 Billiards 37533100-4 Billiard balls 37533200-5 Billiard chalk 37533300-6 Billiard cue tips 37533400-7 Billiard racks 37533500-8 Billiard tables 37534000-0 Coin- or disc-operated games 37535000-7 Roundabouts, swings, shooting galleries and other fairground amusements 37535100-8 Swings 37535200-9 Playground equipment 37535210-2 Playground swings 37535220-5 Playground climbing apparatus 37535230-8 Playground merry go rounds 37535240-1 Playground slides 37535250-4 Playground see saws 37535260-7 Playground tunnels 37535270-0 Playground sandboxes 37535280-3 Playground bleachers 37535290-6 Wall and rope climbing equipment 37535291-3 Wall climbing equipment 37535292-0 Rope climbing equipment 37540000-5 Gambling machines 37800000-6 Handicraft and art supplies 37810000-9 Handicraft supplies 37820000-2 Art supplies 37821000-9 Artists' brushes 37822000-6 Drawing pens 37822100-7 Crayons 37822200-8 Drawing charcoal 37822300-9 Chalks 37822400-0 Pastels 37823000-3 Greaseproof paper and other paper items 37823100-4 Greaseproof paper 37823200-5 Tracing paper 37823300-6 Glassine paper 37823400-7 Transparent or translucent paper 37823500-8 Art and craft paper 37823600-9 Drawing paper 37823700-0 Paper for maps 37823800-1 Multi-ply paper and paperboard 37823900-2 Kraftliner 38000000-5 Laboratory, optical and precision equipments (excl. glasses) 38100000-6 Navigational and meteorological instruments 38110000-9 Navigational instruments 38111000-6 Direction-finding equipment 38111100-7 Compasses 38111110-0 Compass accessories 38112000-3 Sextants 38112100-4 Global navigation and positioning systems (GPS or equivalent) 38113000-0 Sonars 38114000-7 Echo sounders 38115000-4 Radar apparatus 38115100-5 Radar surveillance equipment 38120000-2 Meteorological instruments 38121000-9 Anemometers 38122000-6 Barometers 38123000-3 Precipitation or evaporation recorders 38124000-0 Radiosonde apparatus 38125000-7 Rainfall recorders 38126000-4 Surface observing apparatus 38126100-5 Precipitation or evaporation surface observing apparatus 38126200-6 Solar radiation surface observing apparatus 38126300-7 Temperature or humidity surface observing apparatus 38126400-8 Wind surface observing apparatus 38127000-1 Weather stations 38128000-8 Meteorology instrument accessories 38200000-7 Geological and geophysical instruments 38210000-0 Geological compasses 38220000-3 Geological prospecting apparatus 38221000-0 Geographic information systems (GIS or equivalent) 38230000-6 Electromagnetic geophysical instruments 38240000-9 Gravity geophysical instruments 38250000-2 Induced polarization IP geophysical instruments 38260000-5 Magnetometer geophysical instruments 38270000-8 Resistivity geophysical instruments 38280000-1 Gravimeters 38290000-4 Surveying, hydrographic, oceanographic and hydrological instruments and appliances 38291000-1 Telemetry apparatus 38292000-8 Hydrographic instruments 38293000-5 Seismic equipment 38294000-2 Theodolites 38295000-9 Topography equipment 38296000-6 Surveying instruments 38300000-8 Measuring instruments 38310000-1 Precision balances 38311000-8 Electronic scales and accessories 38311100-9 Electronic analytical balances 38311200-0 Electronic technical balances 38311210-3 Calibration weights 38320000-4 Drafting tables 38321000-1 Drafting machines 38322000-8 Pantographs 38323000-5 Slide rules 38330000-7 Hand-held instruments for measuring length 38331000-4 Squares 38340000-0 Instruments for measuring quantities 38341000-7 Apparatus for measuring radiation 38341100-8 Electron-beam recorders 38341200-9 Radiation dosimeters 38341300-0 Instruments for measuring electrical quantities 38341310-3 Ammeters 38341320-6 Voltmeters 38341400-1 Geiger counters 38341500-2 Contamination-monitoring devices 38341600-3 Radiation monitors 38342000-4 Oscilloscopes 38342100-5 Oscillographs 38343000-1 Error-monitoring equipment 38344000-8 Pollution-monitoring devices 38400000-9 Instruments for checking physical characteristics 38410000-2 Metering instruments 38411000-9 Hydrometers 38412000-6 Thermometers 38413000-3 Pyrometers 38414000-0 Hygrometers 38415000-7 Psychrometers 38416000-4 pH meters 38417000-1 Thermocouples 38418000-8 Calorimeters 38420000-5 Instruments for measuring flow, level and pressure of liquids and gases 38421000-2 Flow-measuring equipment 38421100-3 Water meters 38421110-6 Flowmeters 38422000-9 Level-measuring equipment 38423000-6 Pressure-measuring equipment 38423100-7 Pressure gauges 38424000-3 Measuring and control equipment 38425000-0 Fluid mechanics equipment 38425100-1 Manometers 38425200-2 Viscosimeters 38425300-3 Depth indicators 38425400-4 Structure estimation apparatus 38425500-5 Strength estimation apparatus 38425600-6 Pycnometers 38425700-7 Surface tension measuring instruments 38425800-8 Densitometers 38426000-7 Coulometers 38427000-4 Fluxmeters 38428000-1 Rheometers 38429000-8 Rotameters 38430000-8 Detection and analysis apparatus 38431000-5 Detection apparatus 38431100-6 Gas-detection apparatus 38431200-7 Smoke-detection apparatus 38431300-8 Fault detectors 38432000-2 Analysis apparatus 38432100-3 Gas-analysis apparatus 38432200-4 Chromatographs 38432210-7 Gas chromatographs 38432300-5 Smoke-analysis apparatus 38433000-9 Spectrometers 38433100-0 Mass spectrometer 38433200-1 Emission measurement equipment 38433210-4 Emission spectrometer 38433300-2 Spectrum analyser 38434000-6 Analysers 38434100-7 Expansion analysers 38434200-8 Sound-measuring equipment 38434210-1 Sonometers 38434220-4 Sound velocity analyzers 38434300-9 Noise-measuring equipment 38434310-2 Decibel meter 38434400-0 Vibration analysers 38434500-1 Biochemical analysers 38434510-4 Cytometers 38434520-7 Blood analysers 38434530-0 Milk analysers 38434540-3 Biomedical equipment 38434550-6 Blood-cell counters 38434560-9 Chemistry analyser 38434570-2 Haematology analysers 38434580-5 Immunoassay analysers 38435000-3 Apparatus for detecting fluids 38436000-0 Shakers and accessories 38436100-1 Mechanical shakers 38436110-4 Erlenmeyer flask basket for shakers 38436120-7 Erlenmeyer flask clamps for shakers 38436130-0 Stands for separating funnels 38436140-3 Platform for Erlenmeyer flask clamps for shakers 38436150-6 Petri dish stand for shakers 38436160-9 Test tube stand for shakers 38436170-2 Flask adaptor for shakers 38436200-2 Rotating evaporators 38436210-5 Protective shield for rotating evaporators 38436220-8 Boiling temperature sensor for rotating evaporators 38436230-1 Pressure regulator for rotating evaporators 38436300-3 Incubating shakers 38436310-6 Heating plates 38436320-9 Heating plates for flasks 38436400-4 Magnetic shakers 38436410-7 Thermal regulators for mechanical shakers with heating plates 38436500-5 Mechanical stirrers 38436510-8 Blade impellers for mechanical stirrers 38436600-6 Immersion homogenisers 38436610-9 Dispersing instruments for immersion homogenisers 38436700-7 Ultrasound disintegrators 38436710-0 Probes for ultrasound disintegrators 38436720-3 Converters for ultrasound disintegrators 38436730-6 Continuous-flow chambers for ultrasound disintegrators 38436800-8 Rotating blade homogenizers 38437000-7 Laboratory pipettes and accessories 38437100-8 Pipettes 38437110-1 Pipette tips 38437120-4 Pipette stands 38500000-0 Checking and testing apparatus 38510000-3 Microscopes 38511000-0 Electron microscopes 38511100-1 Scanning electron microscopes 38511200-2 Transmission electron microscope 38512000-7 Ion and molecular microscopes 38512100-8 Ion microscopes 38512200-9 Molecular microscopes 38513000-4 Inverted and metallurgical microscopes 38513100-5 Inverted microscopes 38513200-6 Metallurgical microscopes 38514000-1 Darkfield and scanning probe microscopes 38514100-2 Darkfield microscopes 38514200-3 Scanning probe microscopes 38515000-8 Fluorescent and polarising microscopes 38515100-9 Polarising microscopes 38515200-0 Fluorescent microscopes 38516000-5 Monocular and/or binocular light compound microscopes 38517000-2 Acoustic and projection microscopes 38517100-3 Acoustic microscopes 38517200-4 Projection microscopes 38518000-9 Wide field, stereo or dissecting light microscopes 38518100-0 Wide field microscopes 38518200-1 Stereo or dissecting light microscopes 38519000-6 Miscellaneous compounds for microscopes 38519100-7 Illuminators for microscopes 38519200-8 Microscope objectives 38519300-9 Photo or video attachments for microscopes 38519310-2 Photo attachments for microscopes 38519320-5 Video attachments for microscopes 38519400-0 Automated microscope stages 38519500-1 Laboratory microscope replacement bulbs 38519600-2 Microscope eyepieces, condensers, collectors, tubes, stages and covers 38519610-5 Microscope eyepieces 38519620-8 Microscope condensers 38519630-1 Microscope collectors 38519640-4 Microscope tubes 38519650-7 Microscope stages 38519660-0 Microscope covers 38520000-6 Scanners 38521000-3 Pressure scanners 38522000-0 Chromatographic scanners 38527100-6 Ionization chamber dosimeters 38527200-7 Dosimeters 38527300-8 Secondary standard dosimetry systems 38527400-9 Phantom dosimeters 38530000-9 Diffraction apparatus 38540000-2 Machines and apparatus for testing and measuring 38541000-9 Solderability testers 38542000-6 Servo-hydraulic test apparatus 38543000-3 Gas-detection equipment 38544000-0 Drug detection apparatus 38545000-7 Gas-testing kits 38546000-4 Explosives detection system 38546100-5 Bomb detectors 38547000-1 Dosimetry system 38548000-8 Instruments for vehicles 38550000-5 Meters 38551000-2 Energy meters 38552000-9 Electronic meters 38553000-6 Magnetic meters 38554000-3 Electricity meters 38560000-8 Production counters 38561000-5 Revolution counters 38561100-6 Speed indicators for vehicles 38561110-9 Tachometers 38561120-2 Taxi meters 38562000-2 Stroboscopes 38570000-1 Regulating and controlling instruments and apparatus 38571000-8 Speed limiters 38580000-4 Non-medical equipment based on the use of radiations 38581000-1 Baggage-scanning equipment 38582000-8 X-ray inspection equipment 38600000-1 Optical instruments 38620000-7 Polarising material 38621000-4 Fibre-optic apparatus 38622000-1 Mirrors 38623000-8 Optical filters 38624000-5 Optical aids 38630000-0 Astronomical and optical instruments 38631000-7 Binoculars 38632000-4 Nightglasses 38633000-1 Telescopic sights 38634000-8 Optical microscopes 38635000-5 Telescopes 38636000-2 Specialist optical instruments 38636100-3 Lasers 38636110-6 Industrial lasers 38640000-3 Liquid crystal devices 38641000-0 Periscopes 38650000-6 Photographic equipment 38651000-3 Cameras 38651100-4 Camera lenses 38651200-5 Camera bodies 38651300-6 Cameras for preparing printing plates or cylinders 38651400-7 Instant print cameras 38651500-8 Cinematographic cameras 38651600-9 Digital cameras 38652000-0 Cinematographic projectors 38652100-1 Projectors 38652110-4 Slide projectors 38652120-7 Video projectors 38652200-2 Enlargers 38652300-3 Reducers 38653000-7 Apparatus for photographic laboratories 38653100-8 Flashlights 38653110-1 Photographic flashbulbs 38653111-8 Photographic flashcubes 38653200-9 Photographic enlargers 38653300-0 Apparatus and equipment for developing film 38653400-1 Projection screens 38654000-4 Microfilm and microfiche equipment 38654100-5 Microfilm equipment 38654110-8 Microfilm readers 38654200-6 Microfiche equipment 38654210-9 Microfiche readers 38654300-7 Microform equipment 38654310-0 Microform readers 38700000-2 Time registers and the like; parking meters 38710000-5 Time registers 38720000-8 Time recorders 38730000-1 Parking meters 38731000-8 Token meters 38740000-4 Process timers 38750000-7 Time switches 38800000-3 Industrial process control equipment and remote-control equipment 38810000-6 Industrial process control equipment 38820000-9 Remote-control equipment 38821000-6 Radio remote-control apparatus 38822000-3 Remote-control siren devices 38900000-4 Miscellaneous evaluation or testing instruments 38910000-7 Hygiene monitoring and testing equipment 38911000-4 Manual swab test kits 38912000-1 Automated swab test kits 38920000-0 Seed and feed equipment 38921000-7 Grain analysers 38922000-4 Seed counters 38923000-1 Feed analysers 38930000-3 Humidity and moisture measuring instruments 38931000-0 Temperature humidity testers 38932000-7 Moisture meters 38940000-6 Nuclear evaluation instruments 38941000-7 Alpha counters 38942000-7 Alpha beta counters 38943000-7 Beta counters 38944000-7 Beta gamma counters 38945000-7 Gamma counters 38946000-7 KVP meters 38947000-7 X-ray microanalysers 38950000-9 Polymerase Chain Reaction (PCR) equipment 38951000-6 Real-time Polymerase Chain Reaction (PCR) equipment 38960000-2 Alcohol ignition lock 38970000-5 Research, testing and scientific technical simulator 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39100000-3 Furniture 39110000-6 Seats, chairs and related products, and associated parts 39111000-3 Seats 39111100-4 Swivel seats 39111200-5 Theatre seats 39111300-6 Ejector seats 39112000-0 Chairs 39112100-1 Dining chairs 39113000-7 Miscellaneous seats and chairs 39113100-8 Armchairs 39113200-9 Settees 39113300-0 Bench seats 39113400-1 Deck chairs 39113500-2 Stools 39113600-3 Benches 39113700-4 Footrests 39114000-4 Parts of seats 39114100-5 Upholstering 39120000-9 Tables, cupboards, desk and bookcases 39121000-6 Desks and tables 39121100-7 Desks 39121200-8 Tables 39122000-3 Cupboards and bookcases 39122100-4 Cupboards 39122200-5 Bookcases 39130000-2 Office furniture 39131000-9 Office shelving 39131100-0 Archive shelving 39132000-6 Filing systems 39132100-7 Filing cabinets 39132200-8 Card-index cabinets 39132300-9 Hanging files 39132400-0 Carousel systems 39132500-1 Office trolleys 39133000-3 Display units 39134000-0 Computer furniture 39134100-1 Computer tables 39135000-7 Sorting tables 39135100-8 Sorting frames 39136000-4 Coat hangers 39137000-1 Water softeners 39140000-5 Domestic furniture 39141000-2 Kitchen furniture and equipment 39141100-3 Shelves 39141200-4 Worktops 39141300-5 Cabinets 39141400-6 Fitted kitchens 39141500-7 Fume cupboards 39142000-9 Garden furniture 39143000-6 Bedroom, dining room and living-room furniture 39143100-7 Bedroom furniture 39143110-0 Beds and bedding and specialist soft furnishings 39143111-7 Mattress supports 39143112-4 Mattresses 39143113-1 Specialist soft furnishings 39143114-8 Electric blankets 39143115-5 Rubber sheets 39143116-2 Cots 39143120-3 Bedroom furniture, other than beds and beddings 39143121-0 Wardrobes 39143122-7 Chests of drawers 39143123-4 Bedside tables 39143200-8 Dining-room furniture 39143210-1 Dining tables 39143300-9 Living-room furniture 39143310-2 Coffee tables 39144000-3 Bathroom furniture 39145000-0 Wine cellar fixtures 39150000-8 Miscellaneous furniture and equipment 39151000-5 Miscellaneous furniture 39151100-6 Racking 39151200-7 Work benches 39151300-8 Modular furniture 39152000-2 Mobile bookshelves 39153000-9 Conference-room furniture 39153100-0 Bookstands 39154000-6 Exhibition equipment 39154100-7 Exhibition stands 39155000-3 Library furniture 39155100-4 Library equipment 39156000-0 Lounge and reception-area furniture 39157000-7 Parts of furniture 39160000-1 School furniture 39161000-8 Kindergarten furniture 39162000-5 Educational equipment 39162100-6 Teaching equipment 39162110-9 Teaching supplies 39162200-7 Training aids and devices 39170000-4 Shop furniture 39171000-1 Display cases 39172000-8 Counters 39172100-9 Servery counters 39173000-5 Storage units 39174000-2 Shop signs 39180000-7 Laboratory furniture 39181000-4 Laboratory benching 39190000-0 Wallpaper and other coverings 39191000-7 Paper- or paperboard-based wall coverings 39191100-8 Wallpaper 39192000-4 Textile wall coverings 39193000-1 Paper- or paperboard-based floor coverings 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39221000-7 Kitchen equipment 39221100-8 Kitchenware 39221110-1 Crockery 39221120-4 Cups and glasses 39221121-1 Cups 39221122-8 Cuplets 39221123-5 Drinking glasses 39221130-7 Food containers 39221140-0 Water canteens 39221150-3 Vacuum flasks 39221160-6 Trays 39221170-9 Drying racks 39221180-2 Cooking utensils 39221190-5 Plate racks 39221200-9 Tableware 39221210-2 Plates 39221220-5 Dishes 39221230-8 Saucers 39221240-1 Bowls 39221250-4 Decanters 39221260-7 Mess tins 39222000-4 Catering supplies 39222100-5 Disposable catering supplies 39222110-8 Disposable cutlery and plates 39222120-1 Disposable cups 39222200-6 Food trays 39223000-1 Spoons, forks 39223100-2 Spoons 39223200-3 Forks 39224000-8 Brooms and brushes and other articles of various types 39224100-9 Brooms 39224200-0 Brushes 39224210-3 Painters' brushes 39224300-1 Brooms and brushes and other articles for household cleaning 39224310-4 Toilet brushes 39224320-7 Sponges 39224330-0 Buckets 39224340-3 Bins 39224350-6 Dustpans 39225000-5 Lighters, articles of combustible materials, pyrotechnics, matches and liquid or liquefied gas fuels 39225100-6 Cigarette lighters 39225200-7 Pyrophoric alloys 39225300-8 Matches 39225400-9 Gas fuels for lighters 39225500-0 Pyrotechnics 39225600-1 Candles 39225700-2 Bottles, jars and phials 39225710-5 Bottles 39225720-8 Jars 39225730-1 Phials 39226000-2 Carboys, bottle cases, flasks and bobbins 39226100-3 Bottle cases 39226200-4 Carboys and flasks 39226210-7 Carboys 39226220-0 Flasks 39226300-5 Spools or bobbins 39227000-9 Sewing and knitting needles, and thimbles 39227100-0 Sewing needles or knitting needles 39227110-3 Sewing needles 39227120-6 Knitting needles 39227200-1 Thimbles 39230000-3 Special-purpose product 39234000-1 Compost boxes 39235000-8 Tokens 39236000-5 Spray booths 39237000-2 Snow poles 39240000-6 Cutlery 39241000-3 Knives and scissors 39241100-4 Knives 39241110-7 Table knives 39241120-0 Cooks' knives 39241130-3 Utility knives 39241200-5 Scissors 39254000-7 Horology 39254100-8 Clocks 39254110-1 Alarm clocks 39254120-4 Wall clocks 39254130-7 Glass for clocks 39260000-2 Delivery trays and desk equipment 39261000-9 Delivery trays 39263000-3 Desk equipment 39263100-4 Desk sets 39264000-0 Fittings for loose-leaf binders or files 39265000-7 Hooks and eyes 39270000-5 Religious articles 39290000-1 Miscellaneous furnishing 39291000-8 Laundry supplies 39292000-5 School slates or boards with writing or drawing surfaces or instruments 39292100-6 Blackboards 39292110-9 Erasers for blackboards 39292200-7 Writing slates 39292300-8 Drawing instruments 39292400-9 Writing instruments 39292500-0 Rulers 39293000-2 Artificial products 39293100-3 Artificial fruit 39293200-4 Artificial flowers 39293300-5 Artificial grass 39293400-6 Artificial lawn 39293500-7 Imitation jewellery 39294000-9 Apparatus and equipment designed for demonstrational purposes 39294100-0 Information and promotion products 39295000-6 Umbrellas and sunshades; walking sticks and seat sticks 39295100-7 Sunshades 39295200-8 Umbrellas 39295300-9 Seat sticks 39295400-0 Walking sticks 39295500-1 Parts, trimmings and accessories of umbrellas, sunshades, walking sticks and similar articles 39296000-3 Funeral supplies 39296100-4 Coffins 39297000-0 Barracks supplies 39298000-7 Statuettes, ornaments; photograph or picture frames, and mirrors 39298100-8 Photograph frames 39298200-9 Picture frames 39298300-0 Flower bowls 39298400-1 Statuettes 39298500-2 Ornaments 39298600-3 Globes 39298700-4 Trophies 39298800-5 Aquariums 39298900-6 Miscellaneous decoration items 39298910-9 Christmas tree 39299000-4 Glassware 39299100-5 Glass ampoules 39299200-6 Safety glass 39299300-7 Glass mirrors 39300000-5 Miscellaneous equipment 39310000-8 Catering equipment 39311000-5 Light catering equipment 39312000-2 Food-preparation equipment 39312100-3 Meat slicers 39312200-4 Canteen equipment 39313000-9 Hotel equipment 39314000-6 Industrial kitchen equipment 39315000-3 Restaurant equipment 39330000-4 Disinfection equipment 39340000-7 Gas network equipment 39341000-4 Gas pressure equipment 39350000-0 Sewerage works equipment 39360000-3 Sealing equipment 39370000-6 Water installations 39500000-7 Textile articles 39510000-0 Textile household articles 39511000-7 Blankets and travelling rugs 39511100-8 Blankets 39511200-9 Travelling rugs 39512000-4 Bed linen 39512100-5 Sheets 39512200-6 Duvet covers 39512300-7 Mattress covers 39512400-8 Eiderdowns 39512500-9 Pillowcases 39512600-0 Bolstercases 39513000-1 Table linen 39513100-2 Tablecloths 39513200-3 Table napkins 39514000-8 Toilet and kitchen linen 39514100-9 Towels 39514200-0 Tea towels 39514300-1 Roller towels 39514400-2 Automatic towel dispensers 39514500-3 Face cloths 39515000-5 Curtains, drapes, valances and textile blinds 39515100-6 Curtains 39515110-9 Smoke curtains 39515200-7 Drapes 39515300-8 Valances 39515400-9 Blinds 39515410-2 Interior blinds 39515420-5 Textile blinds 39515430-8 Venetian blinds 39515440-1 Vertical blinds 39516000-2 Furnishing articles 39516100-3 Soft furnishings 39516110-6 Cushions 39516120-9 Pillows 39518000-6 Hospital linen 39518100-7 Operating-theatre drapes 39518200-8 Operating-theatre sheets 39520000-3 Made-up textile articles 39522000-7 Tarpaulins, sails for boats, sailboards or land craft, awnings, sunblinds, tents and camping goods 39522100-8 Tarpaulins, awnings and sunblinds 39522110-1 Tarpaulins 39522120-4 Awnings 39522130-7 Sunblinds 39522200-9 Camouflage covers 39522400-1 Sails 39522500-2 Textile camping goods 39522510-5 Pneumatic mattresses 39522520-8 Camp beds 39522530-1 Tents 39522540-4 Sleeping bags 39522541-1 Sleeping bags filled with feathers or down 39523000-4 Parachutes 39523100-5 Dirigible parachutes 39523200-6 Rotochutes 39525000-8 Miscellaneous manufactured textile articles 39525100-9 Dusters 39525200-0 Filter elements of cloth 39525300-1 Life jackets 39525400-2 Fire blankets 39525500-3 Mosquito nets 39525600-4 Dishcloths 39525700-5 Life belts 39525800-6 Cleaning cloths 39525810-9 Polishing cloths 39530000-6 Carpets, mats and rugs 39531000-3 Carpets 39531100-4 Knotted carpeting 39531200-5 Woven carpeting 39531300-6 Tufted carpeting 39531310-9 Carpet tiles 39531400-7 Carpeting 39532000-0 Mats 39533000-7 Rugs 39534000-4 Industrial carpeting 39540000-9 Miscellaneous cordage, rope, twine and netting 39541000-6 Cordage, rope, twine and netting 39541100-7 Twine, cordage and rope 39541110-0 Rope 39541120-3 Cordage 39541130-6 String 39541140-9 Twine 39541200-8 Textile nets 39541210-1 Knotted nets 39541220-4 Slings 39542000-3 Rags 39550000-2 Non-woven articles 39560000-5 Miscellaneous textile articles 39561000-2 Tulle, lace, narrow-woven fabrics, trimmings and embroidery 39561100-3 Narrow-woven fabrics; trimmings 39561110-6 Ribbon 39561120-9 Textile tape 39561130-2 Textile labels and badges 39561131-9 Textile labels 39561132-6 Textile badges 39561133-3 Insignia 39561140-5 Ornamental trimmings 39561141-2 Braids 39561142-9 Epaulettes 39561200-4 Net fabrics 39562000-9 Felt 39563000-6 Textile wadding, yarns, fabrics and articles for technical uses 39563100-7 Textile wadding 39563200-8 Metallised yarn 39563300-9 Woven fabrics of metal thread 39563400-0 Impregnated, coated or covered textile fabrics 39563500-1 Textile articles for technical uses 39563510-4 Textile hosepiping 39563520-7 Textile conveyor belts 39563530-0 Ventilation ducting 39563600-2 Quilted textile products 39700000-9 Domestic appliances 39710000-2 Electrical domestic appliances 39711000-9 Electrical domestic appliances for use with foodstuffs 39711100-0 Refrigerators and freezers 39711110-3 Refrigerator-freezers 39711120-6 Freezers 39711121-3 Chest-type freezers 39711122-0 Household freezers 39711123-7 Upright-type freezers 39711124-4 Industrial freezers 39711130-9 Refrigerators 39711200-1 Food processors 39711210-4 Food blenders 39711211-1 Food mixers 39711300-2 Electrothermic appliances 39711310-5 Electric coffee makers 39711320-8 Electric tea makers 39711330-1 Electric toasters 39711340-4 Plate warmers 39711350-7 Waffle irons 39711360-0 Ovens 39711361-7 Electric ovens 39711362-4 Microwave ovens 39711400-3 Roasters, hobs, hotplates and boiling rings 39711410-6 Roasters 39711420-9 Hobs 39711430-2 Hotplates 39711440-5 Boiling rings 39711500-4 Can openers 39712000-6 Electrical domestic appliances for use with the human body 39712100-7 Hair clippers 39712200-8 Hairdressing appliances 39712210-1 Hair dryers 39712300-9 Hand-drying apparatus 39713000-3 Electrical domestic appliances for cleaning; smoothing irons 39713100-4 Dishwashing machines 39713200-5 Clothes-washing and drying machines 39713210-8 Washer/dryers 39713211-5 Drying and pressing unit 39713300-6 Rubbish compactors 39713400-7 Floor-maintenance machines 39713410-0 Floor-cleaning machines 39713420-3 Floor polishers 39713430-6 Vacuum cleaners 39713431-3 Accessories for vacuum cleaners 39713500-8 Electric irons 39713510-1 Steam irons 39714000-0 Ventilating or recycling hoods 39714100-1 Ventilators 39714110-4 Extraction ventilators 39715000-7 Water heaters and heating for buildings; plumbing equipment 39715100-8 Electric instantaneous or storage water heaters and immersion heaters 39715200-9 Heating equipment 39715210-2 Central-heating equipment 39715220-5 Electric heating resistors 39715230-8 Electric soil-heating apparatus 39715240-1 Electric space-heating apparatus 39715300-0 Plumbing equipment 39716000-4 Parts of electrical domestic appliances 39717000-1 Fans and air-conditioning appliances 39717100-2 Fans 39717200-3 Air-conditioning appliances 39720000-5 Non-electric domestic appliances 39721000-2 Domestic cooking or heating equipment 39721100-3 Domestic cooking appliances 39721200-4 Gas refrigerators 39721300-5 Non-electric air heaters or hot air-distributors 39721310-8 Air heaters 39721320-1 Air dryers 39721321-8 Compressed-air dryers 39721400-6 Instantaneous or storage non-electric water heaters 39721410-9 Gas appliances 39721411-6 Gas heaters 39722000-9 Parts of stoves, cookers, plate warmers and domestic appliances 39722100-0 Parts of stoves 39722200-1 Parts of cookers 39722300-2 Parts of plate warmers 39800000-0 Cleaning and polishing products 39810000-3 Odoriferous preparations and waxes 39811000-0 Preparations for perfuming or deodorising rooms 39811100-1 Air freshener 39811110-4 Air freshener dispensers 39811200-2 Air sanitisers 39811300-3 Deodorisers 39812000-7 Polishes and creams 39812100-8 Floor polishes 39812200-9 Shoe polishes 39812300-0 Polishing waxes 39812400-1 Sweeping compounds 39812500-2 Sealants 39813000-4 Scouring pastes and powders 39820000-6 Organic surface-active agents 39821000-3 Ammonia cleaners 39822000-0 Caustic cleaners 39830000-9 Cleaning products 39831000-6 Washing preparations 39831100-7 Oil dispersant 39831200-8 Detergents 39831210-1 Dishwasher detergents 39831220-4 Degreasing agents 39831230-7 Grease digesters 39831240-0 Cleaning compounds 39831250-3 Rinsing solutions 39831300-9 Floor cleaners 39831400-0 Screen cleaners 39831500-1 Automotive cleaners 39831600-2 Toilet cleaners 39831700-3 Automatic soap dispensers 39832000-3 Dishwashing products 39832100-4 Dishwashing powder 39833000-0 Anti-dust products 39834000-7 Jewellery cleaning solutions 41000000-9 Collected and purified water 41100000-0 Natural water 41110000-3 Drinking water 41120000-6 Non-drinking water 42000000-6 Industrial machinery 42100000-0 Machinery for the production and use of mechanical power 42110000-3 Turbines and motors 42111000-0 Motors 42111100-1 Outboard motors for marine propulsion 42112000-7 Turbine installations 42112100-8 Steam turbines 42112200-9 Hydraulic turbines 42112210-2 Water wheels 42112300-0 Gas turbines 42112400-1 Turbine equipment 42112410-4 Turbine instruments 42113000-4 Parts of turbines 42113100-5 Parts of steam turbines 42113110-8 Base plates 42113120-1 Casings 42113130-4 Condenser air-cooling systems 42113150-0 Lubricating oil systems 42113160-3 Moisture separators 42113161-0 Dehumidifiers 42113170-6 Rotary equipment 42113171-3 Rotors 42113172-0 Blades 42113190-2 Turning gear 42113200-6 Parts of hydraulic turbines 42113300-7 Parts of gas turbines 42113310-0 Air-inlet systems 42113320-3 Gas-injection module 42113390-4 Fuel-gas systems 42113400-8 Parts of water wheels 42120000-6 Pumps and compressors 42121000-3 Hydraulic or pneumatic power engines and motors 42121100-4 Hydraulic or pneumatic cylinders 42121200-5 Hydraulic power engines 42121300-6 Pneumatic power engines 42121400-7 Hydraulic power motors 42121500-8 Pneumatic power motors 42122000-0 Pumps 42122100-1 Pumps for liquids 42122110-4 Pumps for firefighting 42122120-7 Helicopter refuelling package 42122130-0 Water pumps 42122160-9 Cooling pumps 42122161-6 Cooling-water pumps 42122170-2 Lubricating pumps 42122180-5 Fuel pumps 42122190-8 Concrete pumps 42122200-2 Reciprocating positive-displacement pumps for liquids 42122210-5 Hydraulic power packs 42122220-8 Sewage pumps 42122230-1 Dosing pumps 42122300-3 Pressure boosters for liquids 42122400-4 Centrifugal pumps and liquid elevators 42122410-7 Pumps for medical use 42122411-4 Nutritional pumps 42122419-0 Perfusion pumps 42122420-0 Liquid elevators 42122430-3 Centrifugal pumps 42122440-6 Rotary pumps 42122450-9 Vacuum pumps 42122460-2 Air pumps 42122480-8 Impeller pumps 42122500-5 Laboratory pumps and accessories 42122510-8 Peristaltic pumps 42123000-7 Compressors 42123100-8 Gas compressors 42123200-9 Rotary compressors 42123300-0 Compressors for refrigerating equipment 42123400-1 Air compressors 42123410-4 Mounted air compressors 42123500-2 Turbo-compressors 42123600-3 Reciprocating displacement compressors 42123610-6 Compressed-air package 42123700-4 Centrifugal compressors 42123800-5 Compressors for use in civil aircraft 42124000-4 Parts of pumps, compressors, engines or motors 42124100-5 Parts of engines or motors 42124130-4 Parts of pneumatic engines 42124150-0 Parts of hydraulic power engines or motors 42124170-6 Parts of reaction engines 42124200-6 Parts of pumps or liquid elevators 42124210-9 Parts of fuel, hand and concrete pumps 42124211-6 Parts of fuel pumps 42124212-3 Parts of hand pumps 42124213-0 Parts of concrete pumps 42124220-2 Parts of reciprocating positive-displacement pumps 42124221-9 Parts of hydraulic power packs 42124222-6 Parts of dosing pumps 42124230-5 Parts of rotary positive-displacement pumps 42124290-3 Parts of centrifugal pumps 42124300-7 Parts of air or vacuum pumps, of air or gas compressors 42124310-0 Parts of air pumps 42124320-3 Parts of vacuum pumps 42124330-6 Parts of air compressors 42124340-9 Parts of gas compressors 42130000-9 Taps, cocks, valves and similar appliances 42131000-6 Taps, cocks and valves 42131100-7 Valves defined by function 42131110-0 Central-heating radiator valves 42131120-3 Sluice valves 42131130-6 Temperature regulators 42131140-9 Pressure-reducing, control, check or safety valves 42131141-6 Pressure-reducing valves 42131142-3 Control valves 42131143-0 Flood-control valves 42131144-7 Process-control valves 42131145-4 Check valves 42131146-1 Non-return valves 42131147-8 Safety valves 42131148-5 Stop valves 42131150-2 Standpipe valves 42131160-5 Hydrants 42131170-8 Gas-cylinder outlet valves 42131200-8 Valves defined by construction 42131210-1 Knife valves 42131220-4 Penstock valves 42131230-7 Gate valves 42131240-0 Globe valves 42131250-3 Needle valves 42131260-6 Ball valves 42131270-9 Plug valves 42131280-2 Butterfly valves 42131290-5 Diaphragm valves 42131291-2 Sliding valves 42131292-9 Flap valves 42131300-9 Christmas trees and other assemblies of valves 42131310-2 Oilrig Christmas trees 42131320-5 Choke manifolds 42131390-6 Assemblies of valves 42131400-0 Sanitary taps, cocks 42132000-3 Parts of taps and valves 42132100-4 Valve actuators 42132110-7 Electric valve actuators 42132120-0 Hydraulic valve actuators 42132130-3 Pneumatic valve actuators 42132200-5 Tap parts 42132300-6 Valve parts 42140000-2 Gears, gearing and driving elements 42141000-9 Plain gears, gearing and driving elements 42141100-0 Transmission, cam- and crank- shafts 42141110-3 Transmission shafts 42141120-6 Camshafts 42141130-9 Crankshafts 42141200-1 Bearing housings 42141300-2 Gears and gearing 42141400-3 Flywheels and pulleys 42141410-6 Winches 42141500-4 Clutches 42141600-5 Pulley blocks 42141700-6 Shaft couplings 42141800-7 Universal joints 42142000-6 Parts of gearing and driving elements 42142100-7 Parts of gearing elements 42142200-8 Parts of driving elements 42150000-5 Nuclear reactors and parts 42151000-2 Nuclear reactors 42152000-9 Parts of nuclear reactors 42152100-0 Reactor-cooling systems 42152200-1 Parts of nuclear-reactor vessels 42160000-8 Boiler installations 42161000-5 Hot-water boilers 42162000-2 Steam-generating boilers 42163000-9 Steam generators 42164000-6 Auxiliary plant for use with boilers 42165000-3 Steam condensers 42200000-8 Machinery for food, beverage and tobacco processing and associated parts 42210000-1 Food, beverage and tobacco-processing machinery 42211000-8 Dairy machinery 42211100-9 Centrifugal cream separators 42212000-5 Machinery for processing cereals or dried vegetables 42213000-2 Machinery used in the manufacture of alcoholic or fruit beverages 42214000-9 Cooking ovens, dryers for agricultural products and equipment for cooking or heating 42214100-0 Cooking ovens 42214110-3 Grills 42214200-1 Dryers for agricultural products 42215000-6 Machinery for the industrial preparation or manufacture of food or drink 42215100-7 Food-cutting machines 42215110-0 Bread-slicing machines 42215120-3 Bacon slicers 42215200-8 Food-processing machinery 42215300-9 Pasta-making machines 42216000-3 Machinery for processing tobacco 42220000-4 Parts of machinery for food, beverage and tobacco processing 42221000-1 Parts of machinery for food processing 42221100-2 Parts of dairy machinery 42221110-5 Parts of milking machines 42222000-8 Parts of machinery for beverage processing 42223000-5 Parts of machinery for tobacco processing 42300000-9 Industrial or laboratory furnaces, incinerators and ovens 42310000-2 Furnace burners 42320000-5 Waste incinerators 42330000-8 Smelting furnaces 42340000-1 Non-domestic ovens 42341000-8 Commercial ovens 42350000-4 Cremators 42390000-6 Parts of furnace burners, furnaces or ovens 42400000-0 Lifting and handling equipment and parts 42410000-3 Lifting and handling equipment 42411000-0 Pulley tackle and hoists 42412000-7 Pithead winding gear, winches for underground use, and capstans 42412100-8 Pithead winding gear and winches for use underground 42412110-1 Pithead winding gear 42412120-4 Winches for use underground 42412200-9 Capstans 42413000-4 Jacks and vehicle hoists 42413100-5 Built-in jacking systems 42413200-6 Hydraulic jacks 42413300-7 Pneumatic jacks 42413400-8 Mechanical jacks 42413500-9 Vehicle hoists 42414000-1 Cranes, mobile lifting frames and works trucks fitted with a crane 42414100-2 Cranes 42414110-5 Harbour cranes 42414120-8 Quayside cranes 42414130-1 Stacker cranes 42414140-4 Container cranes 42414150-7 Tower cranes 42414200-3 Overhead travelling cranes 42414210-6 Travelling crane 42414220-9 Traversing bridge 42414300-4 Portal jib cranes 42414310-7 Mobile lifting frames 42414320-0 Pedestal jib cranes 42414400-5 Vehicle-mounted cranes 42414410-8 Cranes for trucks 42414500-6 Bridge cranes 42415000-8 Forklift trucks, works trucks, railway-station platforms tractors 42415100-9 Lifting trucks 42415110-2 Forklift trucks 42415200-0 Works trucks 42415210-3 Works trucks fitted with handling equipment 42415300-1 Railway-station platforms tractors 42415310-4 Free-steered vehicles (FSVS) 42415320-7 Equipment for emergency vehicles 42416000-5 Lifts, skip hoists, hoists, escalators and moving walkways 42416100-6 Lifts 42416110-9 Bath lifts 42416120-2 Goods lifts 42416130-5 Mechanical lifts 42416200-7 Skip hoists 42416210-0 Bin-lifts 42416300-8 Hoists 42416400-9 Escalators 42416500-0 Moving walkways 42417000-2 Elevators and conveyors 42417100-3 Pneumatic elevators or conveyors 42417200-4 Conveyors 42417210-7 Bucket-type, continuous-action elevators or conveyors 42417220-0 Belt-type continuous-action elevators or conveyors 42417230-3 Armoured-faced conveyors (AFCS) for mining 42417300-5 Conveyor equipment 42417310-8 Conveyor belts 42418000-9 Lifting, handling, loading or unloading machinery 42418100-0 Mine-wagon pushers and locomotive or wagon traversers 42418200-1 Monorail or ski-lift equipment 42418210-4 Overhead monorail equipment 42418220-7 Chairlifts 42418290-8 Ski-lift equipment 42418300-2 Flare tip removal equipment 42418400-3 Carousel storage and retrieval machines 42418500-4 Mechanical handling equipment 42418900-8 Loading or handling machinery 42418910-1 Loading equipment 42418920-4 Unloading equipment 42418930-7 Sideloaders 42418940-0 Container-handling equipment 42419000-6 Parts of lifting and handling equipment 42419100-7 Parts of cranes 42419200-8 Parts of works trucks 42419500-1 Parts of lift, skip hoists or escalators 42419510-4 Parts of lifts 42419520-7 Parts of skip hoists 42419530-0 Parts of escalators 42419540-3 Parts of moving walkways 42419800-4 Parts of conveyors 42419810-7 Parts of belt conveyors 42419890-1 Parts of bucket conveyors 42419900-5 Parts of winding gear and other lifting or handling equipment 42420000-6 Buckets, shovels, grabs and grips for cranes or excavators 42500000-1 Cooling and ventilation equipment 42510000-4 Heat-exchange units, air-conditioning and refrigerating equipment, and filtering machinery 42511000-1 Heat-exchange units and machinery for liquefying air or other gases 42511100-2 Heat-exchange units 42511110-5 Heat pumps 42511200-3 Machinery for liquefying air or other gases 42512000-8 Air-conditioning installations 42512100-9 Window air-conditioning machines 42512200-0 Wall air-conditioning machines 42512300-1 HVAC packages 42512400-2 Vehicle air conditioners 42512500-3 Parts of air-conditioning machines 42512510-6 Dampers 42512520-9 Louvres 42513000-5 Refrigerating and freezing equipment 42513100-6 Freezing equipment 42513200-7 Refrigerating equipment 42513210-0 Refrigerated showcases 42513220-3 Refrigerated counters 42513290-4 Commercial refrigerating equipment 42514000-2 Machinery and apparatus for filtering or purifying gases 42514200-4 Electrostatic air and gas cleaners 42514300-5 Filtering apparatus 42514310-8 Air filters 42514320-1 Gas filters 42515000-9 District heating boiler 42520000-7 Ventilation equipment 42521000-4 Smoke-extraction equipment 42522000-1 Non-domestic fans 42522100-2 Parts of fans 42530000-0 Parts of refrigerating and freezing equipment and heat pumps 42531000-7 Parts of refrigerating equipment 42532000-4 Parts of freezing equipment 42533000-1 Parts of heat pumps 42600000-2 Machine tools 42610000-5 Machine tools operated by laser and machining centres 42611000-2 Special-purpose machine tools 42612000-9 Machining centre 42612100-0 Horizontal-spindle machining centre 42612200-1 Vertical-spindle machining centre 42620000-8 Lathes, boring and milling machine tools 42621000-5 Lathes 42621100-6 CNC lathe 42622000-2 Threading or tapping machines 42623000-9 Milling machines 42630000-1 Metal-working machine tools 42631000-8 Machine tools for finishing metals 42632000-5 Numerically-controlled machines for metal 42633000-2 Bending, folding, straightening or flattening machines 42634000-9 Forging machines 42635000-6 Die-stamping machines 42636000-3 Presses 42636100-4 Hydraulic presses 42637000-0 Machine tools for drilling, boring or milling metal 42637100-1 Machine tools for drilling metal 42637200-2 Machine tools for boring metal 42637300-3 Machine tools for milling metal 42638000-7 Metal-working machining centre 42640000-4 Machine tools for working hard materials except metals 42641000-1 Machine tools for working stone, ceramics, concrete or glass 42641100-2 Machine tools for working stone 42641200-3 Machine tools for working ceramics 42641300-4 Machine tools for working concrete 42641400-5 Machine tools for working glass 42642000-8 Machine tools for working wood, bone, cork, hard rubber or hard plastics 42642100-9 Machine tools for working wood 42642200-0 Machine tools for working bone 42642300-1 Machine tools for working cork 42642400-2 Machine tools for working hard rubber 42642500-3 Machine tools for working hard plastics 42650000-7 Pneumatic or motorised hand tools 42651000-4 Pneumatic hand tools 42652000-1 Hand-held electromechanical tools 42660000-0 Soldering, brazing and welding tools, surface tempering and hot-spraying machines and equipment 42661000-7 Soldering and brazing equipment 42661100-8 Soldering equipment 42661200-9 Brazing equipment 42662000-4 Welding equipment 42662100-5 Electric welding equipment 42662200-6 Non-electric welding equipment 42663000-1 Surface tempering machines 42664000-8 Fusion equipment 42664100-9 Fusion equipment for plastics 42665000-5 Metal-spraying machinery 42670000-3 Parts and accessories of machine tools 42671000-0 Tool holders 42671100-1 Laboratory tool carriers 42671110-4 Test tube racks for baths 42672000-7 Machine-tool work holders 42673000-4 Machine-tool dividing special attachments 42674000-1 Parts and accessories for metal-working machine tools 42675000-8 Parts and accessories for hard material-working machine tools 42675100-9 Parts of chain saws 42676000-5 Parts of hand tools 42677000-2 Parts of pneumatic tools 42700000-3 Machinery for textile, apparel and leather production 42710000-6 Machinery for textiles 42711000-3 Machines for processing man-made textile materials 42712000-0 Textile spinning machines 42713000-7 Weaving machines 42714000-4 Knitting machines 42715000-1 Sewing machines 42716000-8 Laundry washing, dry-cleaning and drying machines 42716100-9 Washing installation 42716110-2 Washing equipment 42716120-5 Washing machines 42716130-8 Dry-cleaning machines 42716200-0 Drying machines 42717000-5 Linen ironing and folding equipment 42717100-6 Linen folding equipment 42718000-2 Textile-finishing machinery 42718100-3 Ironing machines 42718200-4 Ironing presses 42720000-9 Parts of machinery for textile and apparel production 42800000-4 Machinery for paper or paperboard production 42810000-7 Parts of machinery for paper or paperboard production 42900000-5 Miscellaneous general and special-purpose machinery 42910000-8 Distilling, filtering or rectifying apparatus 42912000-2 Liquid filtering or purifying machinery and apparatus 42912100-3 Machinery and apparatus for filtering liquids 42912110-6 Drilling-mud filtering apparatus 42912120-9 Hydrocyclone machinery 42912130-2 Apparatus for filtering or purifying beverages 42912300-5 Machinery and apparatus for filtering or purifying water 42912310-8 Water filtration apparatus 42912320-1 De-aeration apparatus 42912330-4 Water-purifying apparatus 42912340-7 Desalination apparatus 42912350-0 Filtration plant equipment 42913000-9 Oil, petrol and air-intake filters 42913300-2 Oil filters 42913400-3 Petrol filters 42913500-4 Air-intake filters 42914000-6 Recycling equipment 42920000-1 Machinery for cleaning bottles, packing and weighing and spraying machinery 42921000-8 Machinery for cleaning, filling, packing or wrapping bottles or other containers 42921100-9 Machinery for cleaning or drying bottles or other containers 42921200-0 Machinery for filling or closing bottles, cans or other containers 42921300-1 Packing or wrapping machinery 42921310-4 Strapping machines 42921320-7 Packaging machines 42921330-0 Wrapping machines 42923000-2 Weighing machinery and scales 42923100-3 Weighing machinery 42923110-6 Balances 42923200-4 Scales 42923210-7 Shop scales 42923220-0 Scales for continuous weighing of goods 42923230-3 Checkweigher scales 42924200-1 Steam or sand blasting machines 42924300-2 Spraying equipment 42924310-5 Spray guns 42924700-6 Mechanical appliances for projecting, dispersing or spraying 42924710-9 Gas-dispersing apparatus 42924720-2 Decontamination equipment 42924730-5 Pressurised water cleaning apparatus 42924740-8 High-pressure cleaning apparatus 42924790-3 Odour-masking apparatus 42930000-4 Centrifuges, calendering or vending machines 42931000-1 Centrifuges 42931100-2 Laboratory centrifuges and accessories 42931110-5 Floor-model centrifuges 42931120-8 Tabletop centrifuges 42931130-1 Inserts for centrifuges 42931140-4 Rotary equipment for centrifuges 42932000-8 Calendering machines 42932100-9 Rolling machines 42933000-5 Vending machines 42933100-6 Sanitary vending machines 42933200-7 Stamp-vending machines 42933300-8 Automatic goods-vending machines 42940000-7 Machinery for the heat treatment of materials 42941000-4 Machinery for the heat treatment of gas 42942000-1 Ovens and accessories 42942200-3 Vacuum ovens 42943000-8 Thermostatic baths and accessories 42943100-9 Refrigeration coils 42943200-0 Ultrasonic baths 42943210-3 Immersion thermostats 42943300-1 Immersion coolers 42943400-2 Refrigerated and refrigerated/heating circulators 42943500-3 Recirculating coolers 42943600-4 High-temperature circulators 42943700-5 Heating circulators 42943710-8 Bath covers 42950000-0 Parts of general-purpose machinery 42952000-4 Parts of centrifuges 42953000-1 Parts of calendering machines 42954000-8 Parts of rolling machines 42955000-5 Parts of filtering machinery 42956000-2 Parts of purifying machinery 42957000-9 Parts of spraying machines 42958000-6 Weights for weighing machines 42959000-3 Non-domestic dishwashing machines 42960000-3 Command and control system, printing, graphics, office automation and information-processing equipment 42961000-0 Command and control system 42961100-1 Access control system 42961200-2 Scada or equivalent system 42961300-3 Vehicle location system 42961400-4 Dispatch system 42962000-7 Printing and graphics equipment 42962100-8 Film printing system 42962200-9 Printing press 42962300-0 Graphics workstations 42962400-1 Hectographs 42962500-2 Engraving machines 42963000-4 Coin press 42964000-1 Office automation equipment 42965000-8 Information-processing equipment 42965100-9 Warehouse management system 42965110-2 Depot system 42967000-2 Controller unit 42967100-3 Digital remote-control unit 42968000-9 Dispensers 42968100-0 Drinks dispensers 42968200-1 Sanitary dispensing machines 42968300-2 Toilet-roll dispenser system 42970000-6 Parts of dishwashing machines and of machines for cleaning, filling, packing or wrapping 42971000-3 Parts of dishwashing machines 42972000-0 Parts of cleaning machines 42973000-7 Parts of filling machines 42974000-4 Parts of packing machines 42975000-1 Parts of wrapping machines 42980000-9 Gas generators 42981000-6 Ozone generators 42990000-2 Miscellaneous special-purpose machinery 42991000-9 Paper, printing and bookbinding machinery and parts 42991100-0 Bookbinding machinery 42991110-3 Book-sewing machinery 42991200-1 Printing machinery 42991210-4 Offset printing machinery 42991220-7 Typesetting machinery 42991230-0 Ticket printers 42991300-2 Photocomposing system 42991400-3 Dryers for wood, paper pulp, paper or paperboard 42991500-4 Parts of printing or bookbinding machinery 42992000-6 Special-purpose electrical goods 42992100-7 Faraday cage 42992200-8 Anechoic chamber 42992300-9 Electromagnetic absorbent material 42993000-3 Chemical industry machinery 42993100-4 Chlorinators 42993200-5 Dosing plant 42994000-0 Machinery for working rubber or plastics 42994100-1 Machines for the production of plastic windows and frames 42994200-2 Machinery for working plastics 42994220-8 Lamination accessories 42994230-1 Laminators 42995000-7 Miscellaneous cleaning machines 42995100-8 Tunnel washer 42995200-9 Beach cleaning machines 42996000-4 Machinery for the treatment of sewage 42996100-5 Comminutors 42996110-8 Macerators for the treatment of sewage 42996200-6 Sewage presses 42996300-7 Scrapers 42996400-8 Mixer units 42996500-9 Sewage screens 42996600-0 Oxygenation equipment 42996700-1 Precipitators 42996800-2 Sedimentation beds 42996900-3 Sludge-processing equipment 42997000-1 Pipeline machinery 42997100-2 Machines for inspecting the internal surface of pipelines 42997200-3 Machines for cleaning the internal surface of pipelines 42997300-4 Industrial robots 42998000-8 Pallet-picking system 42998100-9 Pallet-retrieving system 42999000-5 Non-domestic vacuum cleaners and floor polishers 42999100-6 Non-domestic vacuum cleaners 42999200-7 Non-domestic floor polishers 42999300-8 Parts of non-domestic vacuum cleaners 42999400-9 Parts of non-domestic floor polishers 43000000-3 Machinery for mining, quarrying, construction equipment 43100000-4 Mining equipment 43120000-0 Coal or rock cutters and tunnelling machinery, and boring or sinking machinery 43121000-7 Well-drilling machinery 43121100-8 Wellhead running tools 43121200-9 Riser connector apparatus 43121300-0 Well-completion equipment 43121400-1 Well-intervention equipment 43121500-2 Well-testing equipment 43121600-3 Blowout prevention (BOP) apparatus 43122000-4 Coal or rock-cutting machinery 43123000-1 Tunnelling machinery 43124000-8 Boring machinery 43124100-9 Moles 43124900-7 Rock-drilling equipment 43125000-5 Sinking machinery 43130000-3 Drilling equipment 43131000-0 Offshore production platforms 43131100-1 Offshore equipment 43131200-2 Offshore drilling unit 43132000-7 Oil drilling equipment 43132100-8 Drilling machinery 43132200-9 Drilling rig 43132300-0 Drills 43132400-1 Line equipment 43132500-2 Liner hangers 43133000-4 Oil platform equipment 43133100-5 Skid units 43133200-6 Skid-mounted modules 43134000-1 Oil-field machinery 43134100-2 Submersible pumps 43135000-8 Subsea equipment 43135100-9 Subsea control systems 43136000-5 Downhole equipment 43140000-6 Mobile hydraulic-powered mine roof supports 43200000-5 Earthmoving and excavating machinery, and associated parts 43210000-8 Earthmoving machinery 43211000-5 Bulldozers 43212000-2 Angle-dozers 43220000-1 Graders and levellers 43221000-8 Road graders 43230000-4 Scraper machines 43240000-7 Tamping machines 43250000-0 Front-end shovel loaders 43251000-7 Front-end shovel loaders with backhoe 43252000-4 Front-end shovel loaders without backhoe 43260000-3 Mechanical shovels, excavators and shovel loaders, and mining machinery 43261000-0 Mechanical shovels 43261100-1 Mechanical shovel loaders 43262000-7 Excavating machinery 43262100-8 Mechanical excavators 43300000-6 Construction machinery and equipment 43310000-9 Civil engineering machinery 43311000-6 Pile drivers 43312000-3 Road-surfacing machinery 43312100-4 Planers 43312200-5 Chippers 43312300-6 Paving machinery 43312400-7 Road rollers 43312500-8 Mechanical rollers 43313000-0 Snowploughs and snowblowers 43313100-1 Snowploughs 43313200-2 Snowblowers 43314000-7 Pile extractors 43315000-4 Compacting machinery 43316000-1 Cable-laying machinery 43320000-2 Construction equipment 43321000-9 Bridge-suspension equipment 43322000-6 Dismantling equipment 43323000-3 Irrigation equipment 43324000-0 Drainage equipment 43324100-1 Equipment for swimming pools 43325000-7 Park and playground equipment 43325100-8 Grounds-maintenance equipment 43327000-1 Prefabricated equipment 43328000-8 Hydraulic installations 43328100-9 Hydraulic equipment 43329000-5 Equipment sets 43400000-7 Mineral-processing and foundry mould-forming machinery 43410000-0 Mineral-processing machinery 43411000-7 Sorting and screening machines 43412000-4 Machines for mixing gravel with bitumen 43413000-1 Concrete or mortar mixers 43413100-2 Cement mixers 43414000-8 Grinding machines 43414100-9 Coal pulverising mills 43415000-5 Foundry moulds 43420000-3 Foundry mould-forming machinery 43500000-8 Track-laying vehicles 43600000-9 Parts of machinery for mining, quarrying and construction 43610000-2 Parts for boring machinery 43611000-9 Parts for well-drilling machinery 43611100-0 Bridge plugs 43611200-1 Industrial drill bits 43611300-2 Drilling jars 43611400-3 Iron roughnecks 43611500-4 Rotary tables 43611600-5 Mudline suspension equipment 43611700-6 Tieback equipment 43612000-6 Parts of well-extraction machinery 43612100-7 Casing hangers 43612200-8 Liner hanger equipment 43612300-9 Production riser tensioners 43612400-0 Wellheads 43612500-1 Production riser tieback equipment 43612600-2 Wellhead control system 43612700-3 Wellhead equipment 43612800-4 Rig-jacking systems 43613000-3 Parts of coal or rock cutting machinery 43613100-4 Parts of coal cutting machinery 43613200-5 Parts of rock cutting machinery 43614000-0 Parts of tunnelling machinery 43620000-5 Parts of mineral-processing machinery 43630000-8 Parts of sinking machinery 43640000-1 Parts of excavating machinery 43700000-0 Machinery for metallurgy and associated parts 43710000-3 Metal-rolling machinery 43711000-0 Parts of metal-rolling machinery 43720000-6 Casting machines 43721000-3 Parts of casting machines 43800000-1 Workshop equipment 43810000-4 Woodworking equipment 43811000-1 Sanding machines 43812000-8 Sawing equipment 43820000-7 Shoe-making equipment 43830000-0 Power tools 43840000-3 Blacksmiths' equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44111000-1 Building materials 44111100-2 Bricks 44111200-3 Cement 44111210-6 Drilling cement 44111300-4 Ceramics 44111400-5 Paints and wallcoverings 44111500-6 Insulators and insulating fittings 44111510-9 Insulators 44111511-6 Electrical insulators 44111520-2 Thermal insulating material 44111530-5 Electrical insulating fittings 44111540-8 Insulating glass 44111600-7 Blocks 44111700-8 Tiles 44111800-9 Mortar (construction) 44111900-0 Ceramic flags 44112000-8 Miscellaneous building structures 44112100-9 Shelters 44112110-2 Shelter parts 44112120-5 Profile sections 44112200-0 Floor coverings 44112210-3 Solid flooring 44112220-6 False floors 44112230-9 Linoleum 44112240-2 Parquet 44112300-1 Partitions 44112310-4 Partition walls 44112400-2 Roof 44112410-5 Roof frames 44112420-8 Roof supports 44112430-1 Roof trusses 44112500-3 Roofing materials 44112510-6 Shingles 44112600-4 Sound insulation 44112700-5 Beams 44113000-5 Road-construction materials 44113100-6 Paving materials 44113120-2 Paving slabs 44113130-5 Paving stones 44113140-8 Roadstone 44113200-7 Flagstones 44113300-8 Coated materials 44113310-1 Coated road materials 44113320-4 Coated roadstone 44113330-7 Coating materials 44113500-0 Glass beads 44113600-1 Bitumen and asphalt 44113610-4 Bitumen 44113620-7 Asphalt 44113700-2 Road-repair materials 44113800-3 Road-surfacing materials 44113810-6 Surface dressing 44113900-4 Road-maintenance materials 44113910-7 Winter-maintenance materials 44114000-2 Concrete 44114100-3 Ready-mixed concrete 44114200-4 Concrete products 44114210-7 Concrete piles 44114220-0 Concrete pipes and fittings 44114250-9 Concrete slabs 44115000-9 Building fittings 44115100-0 Ducting 44115200-1 Plumbing and heating materials 44115210-4 Plumbing materials 44115220-7 Heating materials 44115310-5 Roller-type shutters 44115400-3 Skylights 44115500-4 Sprinkler systems 44115600-5 Stairlifts 44115700-6 Exterior blinds 44115710-9 Canopies 44115800-7 Building internal fittings 44115810-0 Curtain rails and hangings 44115811-7 Curtain rails 44115900-8 Sun protection devices 44130000-0 Sewer mains 44131000-7 Sewage chambers 44132000-4 Culvert elements 44133000-1 Ductile-iron end caps 44134000-8 Bends 44140000-3 Products related to construction materials 44141000-0 Conduit 44141100-1 Electric conduit 44142000-7 Frames 44143000-4 Pallets 44144000-1 Posts 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44161000-6 Pipelines 44161100-7 Gas pipelines 44161110-0 Gas-distribution network 44161200-8 Water mains 44161400-0 Underwater pipeline 44161410-3 Subsea pipelines 44161500-1 High-pressure pipeline 44161600-2 Low-pressure pipeline 44161700-3 Pipeline pigs 44161710-6 Pig launchers 44161720-9 Pig receivers 44161730-2 Pig traps 44162000-3 Piping 44162100-4 Piping supplies 44162200-5 Distribution piping 44162300-6 Outfall piping 44162400-7 Vitrified clay manholes 44162500-8 Drinking-water piping 44163000-0 Pipes and fittings 44163100-1 Pipes 44163110-4 Drainage pipes 44163111-1 Drain pipes 44163112-8 Drainage system 44163120-7 Distance-heating pipes 44163121-4 Heating pipes 44163130-0 Sewer pipes 44163140-3 Steam and water pipes 44163150-6 Low-pressure pipes 44163160-9 Distribution pipes and accessories 44163200-2 Pipe fittings 44163210-5 Pipe clamps 44163230-1 Pipe connectors 44163240-4 Pipe joints 44163241-1 Insulated joints 44164000-7 Casing and tubing 44164100-8 Casing 44164200-9 Tubing 44164300-0 Tubular goods 44164310-3 Tubes and fittings 44165000-4 Hoses, risers and sleeves 44165100-5 Hoses 44165110-8 Drilling hoses 44165200-6 Risers 44165210-9 Flexible risers 44165300-7 Sleeves 44166000-1 Oil country tubular goods 44167000-8 Various pipe fittings 44167100-9 Couplings 44167110-2 Flanges 44167111-9 Flange adaptors 44167200-0 Repair clamps and collars 44167300-1 Bends, tees and pipe fittings 44167400-2 Elbows 44170000-2 Plates, sheets, strip and foil related to construction materials 44171000-9 Plates (construction) 44172000-6 Sheets (construction) 44173000-3 Strip 44174000-0 Foil 44175000-7 Panels 44176000-4 Film 44190000-8 Miscellaneous construction materials 44191000-5 Miscellaneous construction materials in wood 44191100-6 Plywood 44191200-7 Laminated wood 44191300-8 Particle board 44191400-9 Fibreboard 44191500-0 Densified wood 44191600-1 Parquet panels 44192000-2 Other miscellaneous construction materials 44192100-3 PVC foam 44192200-4 Nails 44200000-2 Structural products 44210000-5 Structures and parts of structures 44211000-2 Prefabricated buildings 44211100-3 Modular and portable buildings 44211110-6 Cabins 44211200-4 Cubicles 44211300-5 Field hospital 44211400-6 Field kitchens 44211500-7 Glasshouses 44212000-9 Structural products and parts except prefabricated buildings 44212100-0 Bridge 44212110-3 Bridge sections 44212120-6 Structures of bridges 44212200-1 Towers, lattice masts, derricks and pylons 44212210-4 Derricks 44212211-1 Drilling derricks 44212212-8 Static drilling derricks 44212220-7 Pylons, poles and pickets 44212221-4 Pylons 44212222-1 Electricity transmission pylons 44212223-8 Pylon supports 44212224-5 Poles for carrying overhead lines 44212225-2 Poles 44212226-9 Electricity poles 44212227-6 Pickets 44212230-0 Towers 44212233-1 Water towers 44212240-3 Girders 44212250-6 Masts 44212260-9 Radio or television masts 44212261-6 Radio masts 44212262-3 Television masts 44212263-0 Lattice masts 44212300-2 Structures and parts 44212310-5 Scaffolding 44212311-2 Arch struts 44212312-9 Arch stilts 44212313-6 Supports 44212314-3 Pipe-hanging brackets 44212315-0 Equipment for scaffolding 44212316-7 Arch clips 44212317-4 Scaffolding structures 44212318-1 Pipeline supports 44212320-8 Miscellaneous structures 44212321-5 Bus shelters 44212322-2 Telephone booths 44212329-1 Security screens 44212380-6 Parts of structures 44212381-3 Cladding 44212382-0 Floodgates 44212383-7 Lock gates 44212390-9 Sluices 44212391-6 Sluice gates 44212400-3 Piling 44212410-6 Sheet piling 44212500-4 Angles and sections 44212510-7 Angles 44212520-0 Sections 44220000-8 Builders' joinery 44221000-5 Windows, doors and related items 44221100-6 Windows 44221110-9 Window frames 44221111-6 Double-glazed units 44221120-2 French windows 44221200-7 Doors 44221210-0 Door blanks 44221211-7 Door frames 44221212-4 Door screens 44221213-1 Door thresholds 44221220-3 Fire doors 44221230-6 Sliding doors 44221240-9 Garage doors 44221300-8 Gates 44221310-1 Access gates 44221400-9 Shutters 44221500-0 Thresholds 44230000-1 Builders' carpentry 44231000-8 Made-up fencing panels 44232000-5 Timber roof trusses 44233000-2 Staircases 44300000-3 Cable, wire and related products 44310000-6 Wire products 44311000-3 Stranded wire 44312000-0 Fencing wire 44312300-3 Barbed wire 44313000-7 Metal netting 44313100-8 Wire-mesh fencing 44313200-9 Wire cloth 44315000-1 Wire rods 44315100-2 Welding accessories 44315200-3 Welding materials 44315300-4 Soldering or brazing materials 44315310-7 Soldering materials 44315320-0 Brazing materials 44316000-8 Ironmongery 44316100-9 Anvils 44316200-0 Portable forge 44316300-1 Grilles 44316400-2 Hardware 44316500-3 Smiths' wares 44316510-6 Blacksmiths' wares 44317000-5 Iron or steel slings 44318000-2 Conductors 44320000-9 Cable and related products 44321000-6 Cable 44322000-3 Cable accessories 44322100-4 Cable conduits 44322200-5 Cable connectors 44322300-6 Cable ducts 44322400-7 Cable fasteners 44330000-2 Bars, rods, wire and profiles used in construction 44331000-9 Bars 44332000-6 Rods (construction) 44333000-3 Wire 44334000-0 Profiles 44400000-4 Miscellaneous fabricated products and related items 44410000-7 Articles for the bathroom and kitchen 44411000-4 Sanitary ware 44411100-5 Taps 44411200-6 Baths 44411300-7 Washbasins 44411400-8 Shower basins 44411600-0 Bidets 44411700-1 Lavatory seats, covers, bowls and cisterns 44411710-4 Lavatory seats 44411720-7 Lavatory covers 44411740-3 Lavatory bowls 44411750-6 Lavatory cisterns 44411800-2 Urinals 44420000-0 Goods used in construction 44421000-7 Armoured or reinforced safes, strongboxes and doors 44421300-0 Safes 44421500-2 Armoured or reinforced doors 44421600-3 Safe-deposit lockers 44421700-4 Boxes and lockers 44421710-7 Left-luggage lockers 44421720-0 Lockers 44421721-7 Safe-deposit boxes 44421722-4 Safety cases 44421780-8 Deed boxes 44421790-1 Cash boxes 44422000-4 Letterboxes 44423000-1 Miscellaneous articles 44423100-2 Bells 44423200-3 Ladders 44423220-9 Folding steps 44423230-2 Step stools 44423300-4 Goods-handling equipment 44423330-3 Platforms for handling goods 44423340-6 Wire-rope accessories for handling goods 44423400-5 Signs and related items 44423450-0 Nameplates 44423460-3 Address plates 44423700-8 Manhole elements 44423710-1 Surface boxes 44423720-4 Boundary boxes 44423730-7 Manhole frames 44423740-0 Manhole covers 44423750-3 Drain covers 44423760-6 Access covers 44423790-5 Manhole step irons 44423800-9 Metal stamps 44423810-2 Rubber stamps 44423850-4 Shapes 44423900-0 Sacrificial anodes 44424000-8 Meter-housing boxes and tape 44424100-9 Meter-housing boxes 44424200-0 Adhesive tape 44424300-1 Reflective tape 44425000-5 Rings, seals, bands, sticks and grout packers 44425100-6 Elastic rings 44425110-9 Self-adhesive reinforcement rings 44425200-7 Rubber seals 44425300-8 Rubber bands 44425400-9 Grout packers 44425500-0 Plastic sticks 44430000-3 Armour plating 44431000-0 Cover plates 44440000-6 Bearings 44441000-3 Microbeads 44442000-0 Roller bearings 44450000-9 Mild steel 44451000-6 Coin blanks 44452000-3 Coin boxes 44460000-2 Props and mining struts 44461000-9 Props 44461100-0 Mine props 44462000-6 Mining struts 44464000-0 Caterpillar tracks 44470000-5 Cast-iron products 44480000-8 Miscellaneous fire-protection equipment 44481000-5 Platforms ladders 44481100-6 Fire ladders 44482000-2 Fire-protection devices 44482100-3 Fire hoses 44482200-4 Fire hydrants 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44510000-8 Tools 44511000-5 Hand tools 44511100-6 Spades and shovels 44511110-9 Spades 44511120-2 Shovels 44511200-7 Gardening forks 44511300-8 Mattocks, picks, hoes, rakes and beach rakes 44511310-1 Mattocks 44511320-4 Picks 44511330-7 Hoes 44511340-0 Rakes 44511341-7 Beach rakes 44511400-9 Axes 44511500-0 Hand saws 44511510-3 Handsaw blades 44512000-2 Miscellaneous hand tools 44512100-3 Chisels 44512200-4 Pliers 44512210-7 Crimping pliers 44512300-5 Hammers 44512400-6 Wire grips 44512500-7 Spanners 44512600-8 Roadworking tools 44512610-1 Spikes for piercing road surfaces 44512700-9 Files or rasps 44512800-0 Screwdrivers 44512900-1 Drill bits, screwdriver bits and other accessories 44512910-4 Drill bits 44512920-7 Screwdriver bits 44512930-0 Tool carriers 44512940-3 Tool kits 44513000-9 Treadle-operated tools 44514000-6 Tool handles and tool parts 44514100-7 Tool handles 44514200-8 Tool parts 44520000-1 Locks, keys and hinges 44521000-8 Miscellaneous padlocks and locks 44521100-9 Locks 44521110-2 Door locks 44521120-5 Electronic security lock 44521130-8 Enhanced security lock 44521140-1 Furniture locks 44521200-0 Padlocks and chains 44521210-3 Padlocks 44522000-5 Clasps, lock parts and keys 44522100-6 Clasps 44522200-7 Keys 44522300-8 Parts of padlocks 44522400-9 Parts of locks 44523000-2 Hinges, mountings and fittings 44523100-3 Hinges 44523200-4 Mountings 44523300-5 Fittings 44530000-4 Fasteners 44531000-1 Threaded fasteners 44531100-2 Wood screws 44531200-3 Screw hooks or screw rings 44531300-4 Self-tapping screws 44531400-5 Bolts 44531500-6 Flange jointing sets 44531510-9 Bolts and screws 44531520-2 Coach bolts and screws 44531600-7 Nuts 44531700-8 Iron or steel threaded articles 44532000-8 Non-threaded fasteners 44532100-9 Rivets 44532200-0 Washers 44532300-1 Cotter pins 44532400-2 Steel fishplates 44533000-5 Copper fasteners 44540000-7 Chain 44541000-4 Articulated chain 44542000-1 Parts of chain 44550000-0 Springs 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 44611000-6 Tanks 44611100-7 Air cylinders 44611110-0 Compressed-air cylinders 44611200-8 Breathing apparatus 44611400-0 Storage tanks 44611410-3 Oil-storage tanks 44611420-6 Sludge-storage tanks 44611500-1 Water tanks 44611600-2 Reservoirs 44612000-3 Liquefied-gas containers 44612100-4 Gas cylinders 44612200-5 Gas tanks 44613000-0 Large containers 44613110-4 Silos 44613200-2 Refrigerated containers 44613210-5 Water chambers 44613300-3 Standard freight containers 44613400-4 Storage containers 44613500-5 Water containers 44613600-6 Wheeled containers 44613700-7 Refuse skips 44613800-8 Containers for waste material 44614000-7 Casks 44614100-8 Storage bins 44614300-0 Container storage system 44614310-3 Stacking machinery 44615000-4 Pressure vessels 44615100-5 Steel pressure vessels 44616000-1 Drums 44616200-3 Waste drums 44617000-8 Boxes 44617100-9 Cartons 44617200-0 Meter housings 44617300-1 Prefabricated boxes 44618000-5 Light containers, corks, tops for containers, vats and lids 44618100-6 Light containers 44618300-8 Corks, stoppers, tops for containers and lids 44618310-1 Corks 44618320-4 Stoppers 44618330-7 Tops for containers 44618340-0 Lids 44618350-3 Plastic caps 44618400-9 Cans 44618420-5 Food cans 44618500-0 Vats 44619000-2 Other containers 44619100-3 Cases 44619200-4 Cable drums 44619300-5 Crates 44619400-6 Barrels 44619500-7 Pallet boxes 44620000-2 Central-heating radiators and boilers and parts 44621000-9 Radiators and boilers 44621100-0 Radiators 44621110-3 Central-heating radiators 44621111-0 Non-electrically-heated central-heating radiators 44621112-7 Parts of central-heating radiators 44621200-1 Boilers 44621210-4 Water boilers 44621220-7 Central-heating boilers 44621221-4 Parts of central-heating boilers 44622000-6 Heat-recovery systems 44622100-7 Heat-recovery equipment 44800000-8 Paints, varnishes and mastics 44810000-1 Paints 44811000-8 Road paint 44812000-5 Artists' paints 44812100-6 Enamels and glazes 44812200-7 Oil and water paints 44812210-0 Oil paints 44812220-3 Water paints 44812300-8 Students' paints 44812310-1 Colours in sets 44812320-4 Signboard painters' colours 44812400-9 Decorating supplies 44820000-4 Varnishes 44830000-7 Mastics, fillers, putty and solvents 44831000-4 Mastics, fillers, putty 44831100-5 Mastics 44831200-6 Fillers 44831300-7 Putty 44831400-8 Grout 44832000-1 Solvents 44832100-2 Paint stripper 44832200-3 Thinners 44900000-9 Stone for construction, limestone, gypsum and slate 44910000-2 Stone for construction 44911000-9 Marble and calcarous building stone 44911100-0 Marble 44911200-1 Travertine 44912000-6 Miscellaneous building stone 44912100-7 Granite 44912200-8 Sandstone 44912300-9 Basalt 44912400-0 Kerbstones 44920000-5 Limestone, gypsum and chalk 44921000-2 Limestone and gypsum 44921100-3 Gypsum 44921200-4 Lime 44921210-7 Powdered lime 44921300-5 Limestone 44922000-9 Chalk and dolomite 44922100-0 Chalk 44922200-1 Dolomite 44930000-8 Slate 45000000-7 Construction work 45100000-8 Site preparation work 45110000-1 Building demolition and wrecking work and earthmoving work 45111000-8 Demolition, site preparation and clearance work 45111100-9 Demolition work 45111200-0 Site preparation and clearance work 45111210-3 Blasting and associated rock-removal work 45111211-0 Blasting work 45111212-7 Rock-removal work 45111213-4 Site-clearance work 45111214-1 Blast-clearing work 45111220-6 Scrub-removal work 45111230-9 Ground-stabilisation work 45111240-2 Ground-drainage work 45111250-5 Ground investigation work 45111260-8 Site-preparation work for mining 45111290-7 Primary works for services 45111291-4 Site-development work 45111300-1 Dismantling works 45111310-4 Dismantling works for military installations 45111320-7 Dismantling works for security installations 45112000-5 Excavating and earthmoving work 45112100-6 Trench-digging work 45112200-7 Soil-stripping work 45112210-0 Topsoil-stripping work 45112300-8 Infill and land-reclamation work 45112310-1 Infill work 45112320-4 Land-reclamation work 45112330-7 Site-reclamation work 45112340-0 Soil-decontamination work 45112350-3 Reclamation of waste land 45112360-6 Land rehabilitation work 45112400-9 Excavating work 45112410-2 Grave-digging work 45112420-5 Basement excavation work 45112440-1 Terracing of hillsides 45112441-8 Terracing work 45112450-4 Excavation work at archaeological sites 45112500-0 Earthmoving work 45112600-1 Cut and fill 45112700-2 Landscaping work 45112710-5 Landscaping work for green areas 45112711-2 Landscaping work for parks 45112712-9 Landscaping work for gardens 45112713-6 Landscaping work for roof gardens 45112714-3 Landscaping work for cemeteries 45112720-8 Landscaping work for sports grounds and recreational areas 45112721-5 Landscaping work for golf courses 45112722-2 Landscaping work for riding areas 45112723-9 Landscaping work for playgrounds 45112730-1 Landscaping work for roads and motorways 45112740-4 Landscaping work for airports 45113000-2 Siteworks 45120000-4 Test drilling and boring work 45121000-1 Test drilling work 45122000-8 Test boring work 45200000-9 Works for complete or part construction and civil engineering work 45210000-2 Building construction work 45211000-9 Construction work for multi-dwelling buildings and individual houses 45211100-0 Construction work for houses 45211200-1 Sheltered housing construction work 45211300-2 Houses construction work 45211310-5 Bathrooms construction work 45211320-8 Porches construction work 45211340-4 Multi-dwelling buildings construction work 45211341-1 Flats construction work 45211350-7 Multi-functional buildings construction work 45211360-0 Urban development construction work 45211370-3 Construction works for saunas 45212000-6 Construction work for buildings relating to leisure, sports, culture, lodging and restaurants 45212100-7 Construction work of leisure facilities 45212110-0 Leisure centre construction work 45212120-3 Theme park construction work 45212130-6 Amusement park construction work 45212140-9 Recreation installation 45212150-2 Cinema construction work 45212160-5 Casino construction work 45212170-8 Entertainment building construction work 45212171-5 Entertainment centre construction work 45212172-2 Recreation centre construction work 45212180-1 Ticket offices construction work 45212190-4 Sun-protection works 45212200-8 Construction work for sports facilities 45212210-1 Single-purpose sports facilities construction work 45212211-8 Ice rink construction work 45212212-5 Construction work for swimming pool 45212213-2 Sport markings works 45212220-4 Multi-purpose sports facilities construction work 45212221-1 Construction work in connection with structures for sports ground 45212222-8 Gymnasium construction work 45212223-5 Winter-sports facilities construction work 45212224-2 Stadium construction work 45212225-9 Sports hall construction work 45212230-7 Installation of changing rooms 45212290-5 Repair and maintenance work in connection with sports facilities 45212300-9 Construction work for art and cultural buildings 45212310-2 Construction work for buildings relating to exhibitions 45212311-9 Art gallery construction work 45212312-6 Exhibition centre construction work 45212313-3 Museum construction work 45212314-0 Historical monument or memorial construction work 45212320-5 Construction work for buildings relating to artistic performances 45212321-2 Auditorium construction work 45212322-9 Theatre construction work 45212330-8 Library construction work 45212331-5 Multimedia library construction work 45212340-1 Lecture hall construction work 45212350-4 Buildings of particular historical or architectural interest 45212351-1 Prehistoric monument construction work 45212352-8 Industrial monument construction work 45212353-5 Palace construction work 45212354-2 Castle construction work 45212360-7 Religious buildings construction work 45212361-4 Church construction work 45212400-0 Accommodation and restaurant buildings 45212410-3 Construction work for lodging buildings 45212411-0 Hotel construction work 45212412-7 Hostel construction work 45212413-4 Short-stay accommodation construction work 45212420-6 Construction work for restaurants and similar facilities 45212421-3 Restaurant construction work 45212422-0 Canteen construction work 45212423-7 Cafeteria construction work 45212500-1 Kitchen or restaurant conversion 45212600-2 Pavilion construction work 45213000-3 Construction work for commercial buildings, warehouses and industrial buildings, buildings relating to transport 45213100-4 Construction work for commercial buildings 45213110-7 Shop buildings construction work 45213111-4 Shopping centre construction work 45213112-1 Shop units construction work 45213120-0 Post office construction work 45213130-3 Bank construction work 45213140-6 Market construction work 45213141-3 Covered market construction work 45213142-0 Open-air market construction work 45213150-9 Office block construction work 45213200-5 Construction work for warehouses and industrial buildings 45213210-8 Cold-storage installations 45213220-1 Construction work for warehouses 45213221-8 Warehouse stores construction work 45213230-4 Abattoir construction work 45213240-7 Agricultural buildings construction work 45213241-4 Barn construction work 45213242-1 Cowsheds construction work 45213250-0 Construction work for industrial buildings 45213251-7 Industrial units construction work 45213252-4 Workshops construction work 45213260-3 Stores depot construction work 45213270-6 Construction works for recycling station 45213280-9 Construction works for compost facility 45213300-6 Buildings associated with transport 45213310-9 Construction work for buildings relating to road transport 45213311-6 Bus station construction work 45213312-3 Car park building construction work 45213313-0 Service-area building construction work 45213314-7 Bus garage construction work 45213315-4 Bus-stop shelter construction work 45213316-1 Installation works of walkways 45213320-2 Construction work for buildings relating to railway transport 45213321-9 Railway station construction work 45213322-6 Rail terminal building construction work 45213330-5 Construction work for buildings relating to air transport 45213331-2 Airport buildings construction work 45213332-9 Airport control tower construction work 45213333-6 Installation works of airport check-in counters 45213340-8 Construction work for buildings relating to water transport 45213341-5 Ferry terminal building construction work 45213342-2 Ro-ro terminal construction work 45213350-1 Construction work for buildings relating to various means of transport 45213351-8 Maintenance hangar construction work 45213352-5 Service depot construction work 45213353-2 Installation works of passenger boarding bridges 45213400-7 Installation of staff rooms 45214000-0 Construction work for buildings relating to education and research 45214100-1 Construction work for kindergarten buildings 45214200-2 Construction work for school buildings 45214210-5 Primary school construction work 45214220-8 Secondary school construction work 45214230-1 Special school construction work 45214300-3 Construction work for college buildings 45214310-6 Vocational college construction work 45214320-9 Technical college construction work 45214400-4 Construction work for university buildings 45214410-7 Polytechnic construction work 45214420-0 Lecture theatre construction work 45214430-3 Language laboratory construction work 45214500-5 Construction work for buildings of further education 45214600-6 Construction work for research buildings 45214610-9 Laboratory building construction work 45214620-2 Research and testing facilities construction work 45214630-5 Scientific installations 45214631-2 Installation works of cleanrooms 45214640-8 Meteorological stations construction work 45214700-7 Construction work for halls of residence 45214710-0 Entrance hall construction work 45214800-8 Training facilities building 45215000-7 Construction work for buildings relating to health and social services, for crematoriums and public conveniences 45215100-8 Construction work for buildings relating to health 45215110-1 Spa construction work 45215120-4 Special medical building construction work 45215130-7 Clinic construction work 45215140-0 Hospital facilities construction work 45215141-7 Operating theatre construction work 45215142-4 Intensive-care unit construction work 45215143-1 Diagnostic screening room construction work 45215144-8 Screening rooms construction work 45215145-5 Fluoroscopy room construction work 45215146-2 Pathology room construction work 45215147-9 Forensic room construction work 45215148-6 Catheter room construction work 45215200-9 Construction work for social services buildings 45215210-2 Construction work for subsidised residential accommodation 45215212-6 Retirement home construction work 45215213-3 Nursing home construction work 45215214-0 Residential homes construction work 45215215-7 Children's home construction work 45215220-5 Construction work for social facilities other than subsidised residential accommodation 45215221-2 Daycare centre construction work 45215222-9 Civic centre construction work 45215300-0 Construction work for crematoriums 45215400-1 Cemetery works 45215500-2 Public conveniences 45216000-4 Construction work for buildings relating to law and order or emergency services and for military buildings 45216100-5 Construction work for buildings relating to law and order or emergency services 45216110-8 Construction work for buildings relating to law and order 45216111-5 Police station construction work 45216112-2 Court building construction work 45216113-9 Prison building construction work 45216114-6 Parliament and public assembly buildings 45216120-1 Construction work for buildings relating to emergency services 45216121-8 Fire station construction work 45216122-5 Ambulance station construction work 45216123-2 Mountain-rescue building construction work 45216124-9 Lifeboat station construction work 45216125-6 Emergency-services building construction work 45216126-3 Coastguard building construction work 45216127-0 Rescue-service station construction work 45216128-7 Lighthouse construction work 45216129-4 Protective shelters 45216200-6 Construction work for military buildings and installations 45216220-2 Military bunker construction work 45216230-5 Military shelter construction work 45216250-1 Trench defences construction work 45217000-1 Inflatable buildings construction work 45220000-5 Engineering works and construction works 45221000-2 Construction work for bridges and tunnels, shafts and subways 45221100-3 Construction work for bridges 45221110-6 Bridge construction work 45221111-3 Road bridge construction work 45221112-0 Railway bridge construction work 45221113-7 Footbridge construction work 45221114-4 Construction work for iron bridges 45221115-1 Construction work for steel bridges 45221117-5 Weighbridge construction work 45221118-2 Pipeline-carrying bridge construction work 45221119-9 Bridge renewal construction work 45221120-9 Viaduct construction work 45221121-6 Road viaduct construction work 45221122-3 Railway viaduct construction work 45221200-4 Construction work for tunnels, shafts and subways 45221210-7 Covered or partially-covered excavations 45221211-4 Underpass 45221213-8 Covered or partially-covered railway excavations 45221214-5 Covered or partially-covered road excavations 45221220-0 Culverts 45221230-3 Shafts 45221240-6 Construction work for tunnels 45221241-3 Road tunnel construction work 45221242-0 Railway tunnel construction work 45221243-7 Pedestrian tunnel construction work 45221244-4 Canal tunnel construction work 45221245-1 Under-river tunnel construction work 45221246-8 Undersea tunnel construction work 45221247-5 Tunnelling works 45221248-2 Tunnel linings construction work 45221250-9 Underground work other than tunnels, shafts and subways 45222000-9 Construction work for engineering works except bridges, tunnels, shafts and subways 45222100-0 Waste-treatment plant construction work 45222110-3 Waste disposal site construction work 45222200-1 Engineering work for military installations 45222300-2 Engineering work for security installations 45223000-6 Structures construction work 45223100-7 Assembly of metal structures 45223110-0 Installation of metal structures 45223200-8 Structural works 45223210-1 Structural steelworks 45223220-4 Structural shell work 45223300-9 Parking lot construction work 45223310-2 Underground car park construction work 45223320-5 Park-and-ride facility construction work 45223400-0 Radar station construction work 45223500-1 Reinforced-concrete structures 45223600-2 Dog kennels construction work 45223700-3 Service area construction work 45223710-6 Motorway service area construction work 45223720-9 Petrol/gas stations construction work 45223800-4 Assembly and erection of prefabricated structures 45223810-7 Prefabricated constructions 45223820-0 Prefabricated units and components 45223821-7 Prefabricated units 45223822-4 Prefabricated components 45230000-8 Construction work for pipelines, communication and power lines, for highways, roads, airfields and railways; flatwork 45231000-5 Construction work for pipelines, communication and power lines 45231100-6 General construction work for pipelines 45231110-9 Pipelaying construction work 45231111-6 Pipeline lifting and relaying 45231112-3 Installation of pipe system 45231113-0 Pipeline relaying works 45231200-7 Construction work for oil and gas pipelines 45231210-0 Construction work for oil pipelines 45231220-3 Construction work for gas pipelines 45231221-0 Gas supply mains construction work 45231222-7 Gasholder works 45231223-4 Gas distribution ancillary work 45231300-8 Construction work for water and sewage pipelines 45231400-9 Construction work for electricity power lines 45231500-0 Compressed-air pipeline work 45231510-3 Compressed-air pipeline work for mailing system 45231600-1 Construction work for communication lines 45232000-2 Ancillary works for pipelines and cables 45232100-3 Ancillary works for water pipelines 45232120-9 Irrigation works 45232121-6 Irrigation piping construction work 45232130-2 Storm-water piping construction work 45232140-5 District-heating mains construction work 45232141-2 Heating works 45232142-9 Heat-transfer station construction work 45232150-8 Works related to water-distribution pipelines 45232151-5 Water-main refurbishment construction work 45232152-2 Pumping station construction work 45232153-9 Construction work for water towers 45232154-6 Construction work of elevated tanks for drinking water 45232200-4 Ancillary works for electricity power lines 45232210-7 Overhead line construction 45232220-0 Substation construction work 45232221-7 Transformer substation 45232300-5 Construction and ancillary works for telephone and communication lines 45232310-8 Construction work for telephone lines 45232311-5 Roadside emergency telephone lines 45232320-1 Cable broadcasting lines 45232330-4 Erection of aerials 45232331-1 Ancillary works for broadcasting 45232332-8 Ancillary works for telecommunications 45232340-7 Mobile-telephone base-stations construction work 45232400-6 Sewer construction work 45232410-9 Sewerage work 45232411-6 Foul-water piping construction work 45232420-2 Sewage work 45232421-9 Sewage treatment works 45232422-6 Sludge-treatment works 45232423-3 Sewage pumping stations construction work 45232424-0 Sewage outfall construction work 45232430-5 Water-treatment work 45232431-2 Wastewater pumping station 45232440-8 Construction work for sewage pipes 45232450-1 Drainage construction works 45232451-8 Drainage and surface works 45232452-5 Drainage works 45232453-2 Drains construction work 45232454-9 Rain-water basin construction work 45232460-4 Sanitary works 45232470-7 Waste transfer station 45233000-9 Construction, foundation and surface works for highways, roads 45233100-0 Construction work for highways, roads 45233110-3 Motorway construction works 45233120-6 Road construction works 45233121-3 Main road construction works 45233122-0 Ring road construction work 45233123-7 Secondary road construction work 45233124-4 Trunk road construction work 45233125-1 Road junction construction work 45233126-8 Grade-separated junction construction work 45233127-5 T-junction construction work 45233128-2 Roundabout construction work 45233129-9 Crossroad construction work 45233130-9 Construction work for highways 45233131-6 Construction work for elevated highways 45233139-3 Highway maintenance work 45233140-2 Roadworks 45233141-9 Road-maintenance works 45233142-6 Road-repair works 45233144-0 Overpass construction work 45233150-5 Traffic-calming works 45233160-8 Paths and other metalled surfaces 45233161-5 Footpath construction work 45233162-2 Cycle path construction work 45233200-1 Various surface works 45233210-4 Surface work for highways 45233220-7 Surface work for roads 45233221-4 Road-surface painting work 45233222-1 Paving and asphalting works 45233223-8 Carriageway resurfacing works 45233224-5 Dual carriageway construction work 45233225-2 Single carriageway construction work 45233226-9 Access road construction work 45233227-6 Slip road construction work 45233228-3 Surface coating construction work 45233229-0 Verge maintenance work 45233250-6 Surfacing work except for roads 45233251-3 Resurfacing works 45233252-0 Surface work for streets 45233253-7 Surface work for footpaths 45233260-9 Pedestrian ways construction work 45233261-6 Pedestrian overpass construction work 45233262-3 Pedestrian zone construction work 45233270-2 Parking-lot-surface painting work 45233280-5 Erection of road-barriers 45233290-8 Installation of road signs 45233291-5 Installation of bollards 45233292-2 Installation of safety equipment 45233293-9 Installation of street furniture 45233294-6 Installation of road signals 45233300-2 Foundation work for highways, roads, streets and footpaths 45233310-5 Foundation work for highways 45233320-8 Foundation work for roads 45233330-1 Foundation work for streets 45233340-4 Foundation work for footpaths 45234000-6 Construction work for railways and cable transport systems 45234100-7 Railway construction works 45234110-0 Intercity railway works 45234111-7 City railway construction work 45234112-4 Railway depot construction work 45234113-1 Demolition of tracks 45234114-8 Railway embankment construction work 45234115-5 Railway signalling works 45234116-2 Track construction works 45234120-3 Urban railway works 45234121-0 Tramway works 45234122-7 Underground railway works 45234123-4 Partially underground railway works 45234124-1 Underground passenger railway transport 45234125-8 Underground railway station 45234126-5 Tramline construction works 45234127-2 Tramway depot construction work 45234128-9 Tramway platforms construction work 45234129-6 Urban railway track construction works 45234130-6 Ballast construction works 45234140-9 Level crossing construction works 45234160-5 Catenary's construction works 45234170-8 Locomotive-substations construction works 45234180-1 Construction work for railways workshop 45234181-8 Construction work for rail track sectioning cabins 45234200-8 Cable-supported transport systems 45234210-1 Cable-supported transport systems with cabins 45234220-4 Construction work for ski lifts 45234230-7 Construction work for chair lifts 45234240-0 Funicular railway system 45234250-3 Teleferic construction work 45235000-3 Construction work for airfields, runways and manoeuvring surfaces 45235100-4 Construction work for airports 45235110-7 Construction work for airfields 45235111-4 Airfield pavement construction work 45235200-5 Runway construction works 45235210-8 Runway resurfacing 45235300-6 Construction work for aircraft-manoeuvring surfaces 45235310-9 Taxiway construction work 45235311-6 Taxiway pavement construction work 45235320-2 Construction work for aircraft aprons 45236000-0 Flatwork 45236100-1 Flatwork for miscellaneous sports installations 45236110-4 Flatwork for sports fields 45236111-1 Flatwork for golf course 45236112-8 Flatwork for tennis court 45236113-5 Flatwork for racecourse 45236114-2 Flatwork for running tracks 45236119-7 Repair work on sports fields 45236200-2 Flatwork for recreation installations 45236210-5 Flatwork for children's play area 45236220-8 Flatwork for zoo 45236230-1 Flatwork for gardens 45236250-7 Flatwork for parks 45236290-9 Repair work on recreational areas 45236300-3 Flatwork for cemeteries 45237000-7 Stage construction works 45240000-1 Construction work for water projects 45241000-8 Harbour construction works 45241100-9 Quay construction work 45241200-0 Offshore terminal in situ construction work 45241300-1 Pier construction work 45241400-2 Dock construction work 45241500-3 Wharf construction work 45241600-4 Installation of port lighting equipment 45242000-5 Waterside leisure facilities construction work 45242100-6 Water-sports facilities construction work 45242110-9 Launchway construction work 45242200-7 Marina construction work 45242210-0 Yacht harbour construction work 45243000-2 Coastal-defence works 45243100-3 Cliff-protection works 45243110-6 Cliff-stabilisation works 45243200-4 Breakwater construction work 45243300-5 Sea wall construction work 45243400-6 Beach-consolidation works 45243500-7 Sea defences construction work 45243510-0 Embankment works 45243600-8 Quay wall construction work 45244000-9 Marine construction works 45244100-0 Marine installations 45244200-1 Jetties 45245000-6 Dredging and pumping works for water treatment plant installations 45246000-3 River regulation and flood control works 45246100-4 River-wall construction 45246200-5 Riverbank protection works 45246400-7 Flood-prevention works 45246410-0 Flood-defences maintenance works 45246500-8 Promenade construction work 45246510-1 Boardwalk construction work 45247000-0 Construction work for dams, canals, irrigation channels and aqueducts 45247100-1 Construction work for waterways 45247110-4 Canal construction 45247111-1 Irrigation channel construction work 45247112-8 Drainage canal construction work 45247120-7 Waterways except canals 45247130-0 Aqueduct construction work 45247200-2 Construction work for dams and similar fixed structures 45247210-5 Dam construction work 45247211-2 Dam wall construction work 45247212-9 Dam-reinforcement works 45247220-8 Weir construction work 45247230-1 Dyke construction work 45247240-4 Static barrage construction work 45247270-3 Reservoir construction works 45248000-7 Construction work for hydro-mechanical structures 45248100-8 Canal locks construction work 45248200-9 Dry docks construction work 45248300-0 Construction work for floating docks 45248400-1 Landing stages construction work 45248500-2 Movable barrages construction work 45250000-4 Construction works for plants, mining and manufacturing and for buildings relating to the oil and gas industry 45251000-1 Construction works for power plants and heating plants 45251100-2 Construction work for power plant 45251110-5 Nuclear-power station construction work 45251111-2 Construction work for nuclear reactors 45251120-8 Hydro-electric plant construction work 45251140-4 Thermal power plant construction work 45251141-1 Geothermal power station construction work 45251142-8 Wood-fired power station construction work 45251143-5 Compressed-air generating plant construction work 45251150-7 Construction work for cooling towers 45251160-0 Wind-power installation works 45251200-3 Heating plant construction work 45251220-9 Cogeneration plant construction work 45251230-2 Steam-generation plant construction work 45251240-5 Landfill-gas electricity generating plant construction work 45251250-8 District-heating plant construction work 45252000-8 Construction works for sewage treatment plants, purification plants and refuse incineration plants 45252100-9 Sewage-treatment plant construction work 45252110-2 Mobile plant construction work 45252120-5 Water-treatment plant construction work 45252121-2 Sedimentation installations 45252122-9 Sewage digesters 45252123-6 Screening installations 45252124-3 Dredging and pumping works 45252125-0 Rock-dumping work 45252126-7 Drinking-water treatment plant construction work 45252127-4 Wastewater treatment plant construction work 45252130-8 Sewage plant equipment 45252140-1 Sludge-dewatering plant construction work 45252150-4 Coal-handling plant construction work 45252200-0 Purification plant equipment 45252210-3 Water purification plant construction work 45252300-1 Refuse-incineration plant construction work 45253000-5 Construction work for chemical-processing plant 45253100-6 Demineralisation plant construction work 45253200-7 Desulphurisation plant construction work 45253300-8 Distilling or rectifying plant construction work 45253310-1 Water-distillation plants construction work 45253320-4 Alcohol-distillation plants construction work 45253400-9 Construction work for petrochemical plant 45253500-0 Construction work for pharmaceutical plant 45253600-1 Deionisation plant construction work 45253700-2 Digestion plant construction work 45253800-3 Composting plant construction work 45254000-2 Construction work for mining and manufacturing 45254100-3 Construction work for mining 45254110-6 Pithead construction work 45254200-4 Construction work for manufacturing plant 45255000-9 Construction work for the oil and gas industry 45255100-0 Construction work for production platforms 45255110-3 Wells construction work 45255120-6 Platforms facilities construction work 45255121-3 Topside facilities construction work 45255200-1 Oil refinery construction work 45255210-4 Oil terminal construction work 45255300-2 Gas terminal construction work 45255400-3 Fabrication work 45255410-6 Offshore fabrication work 45255420-9 Onshore fabrication work 45255430-2 Demolition of oil platforms 45255500-4 Drilling and exploration work 45255600-5 Coiled-tubing wellwork 45255700-6 Coal-gasification plant construction work 45255800-7 Gas-production plant construction work 45259000-7 Repair and maintenance of plant 45259100-8 Wastewater-plant repair and maintenance work 45259200-9 Purification-plant repair and maintenance work 45259300-0 Heating-plant repair and maintenance work 45259900-6 Plant upgrade work 45260000-7 Roof works and other special trade construction works 45261000-4 Erection and related works of roof frames and coverings 45261100-5 Roof-framing work 45261200-6 Roof-covering and roof-painting work 45261210-9 Roof-covering work 45261211-6 Roof-tiling work 45261212-3 Roof-slating work 45261213-0 Metal roof-covering work 45261214-7 Bituminous roof-covering work 45261215-4 Solar panel roof-covering work 45261220-2 Roof-painting and other coating work 45261221-9 Roof-painting work 45261222-6 Cement roof-coating work 45261300-7 Flashing and guttering work 45261310-0 Flashing work 45261320-3 Guttering work 45261400-8 Sheeting work 45261410-1 Roof insulation work 45261420-4 Waterproofing work 45261900-3 Roof repair and maintenance work 45261910-6 Roof repair 45261920-9 Roof maintenance work 45262000-1 Special trade construction works other than roof works 45262100-2 Scaffolding work 45262110-5 Scaffolding dismantling work 45262120-8 Scaffolding erection work 45262200-3 Foundation work and water-well drilling 45262210-6 Foundation work 45262211-3 Pile driving 45262212-0 Trench sheeting work 45262213-7 Diaphragm wall technique 45262220-9 Water-well drilling 45262300-4 Concrete work 45262310-7 Reinforced-concrete work 45262311-4 Concrete carcassing work 45262320-0 Screed works 45262321-7 Floor-screed works 45262330-3 Concrete repair work 45262340-6 Grouting work 45262350-9 Unreinforced-concrete work 45262360-2 Cementing work 45262370-5 Concrete-coating work 45262400-5 Structural steel erection work 45262410-8 Structural steel erection work for buildings 45262420-1 Structural steel erection work for structures 45262421-8 Offshore mooring work 45262422-5 Subsea drilling work 45262423-2 Deck-fabrication work 45262424-9 Offshore-module fabrication work 45262425-6 Jacket-fabrication work 45262426-3 Pile-fabrication work 45262500-6 Masonry and bricklaying work 45262510-9 Stonework 45262511-6 Stone carving 45262512-3 Dressed stonework 45262520-2 Bricklaying work 45262521-9 Facing brickwork 45262522-6 Masonry work 45262600-7 Miscellaneous special-trade construction work 45262610-0 Industrial chimneys 45262620-3 Supporting walls 45262630-6 Construction of furnaces 45262640-9 Environmental improvement works 45262650-2 Cladding works 45262660-5 Asbestos-removal work 45262670-8 Metalworking 45262680-1 Welding 45262690-4 Refurbishment of run-down buildings 45262700-8 Building alteration work 45262710-1 Fresco maintenance work 45262800-9 Building extension work 45262900-0 Balcony work 45300000-0 Building installation work 45310000-3 Electrical installation work 45311000-0 Electrical wiring and fitting work 45311100-1 Electrical wiring work 45311200-2 Electrical fitting work 45312000-7 Alarm system and antenna installation work 45312100-8 Fire-alarm system installation work 45312200-9 Burglar-alarm system installation work 45312300-0 Antenna installation work 45312310-3 Lightning-protection works 45312311-0 Lightning-conductor installation work 45312320-6 Television aerial installation work 45312330-9 Radio aerial installation work 45313000-4 Lift and escalator installation work 45313100-5 Lift installation work 45313200-6 Escalator installation work 45313210-9 Travelator installation work 45314000-1 Installation of telecommunications equipment 45314100-2 Installation of telephone exchanges 45314120-8 Installation of switchboards 45314200-3 Installation of telephone lines 45314300-4 Installation of cable infrastructure 45314310-7 Installation of cable laying 45314320-0 Installation of computer cabling 45315000-8 Electrical installation work of heating and other electrical building-equipment 45315100-9 Electrical engineering installation works 45315200-0 Turbine works 45315300-1 Electricity supply installations 45315400-2 High voltage installation work 45315500-3 Medium-voltage installation work 45315600-4 Low-voltage installation work 45315700-5 Switching station installation work 45316000-5 Installation work of illumination and signalling systems 45316100-6 Installation of outdoor illumination equipment 45316110-9 Installation of road lighting equipment 45316200-7 Installation of signalling equipment 45316210-0 Installation of traffic monitoring equipment 45316211-7 Installation of illuminated road signs 45316212-4 Installation of traffic lights 45316213-1 Installation of traffic guidance equipment 45316220-3 Installation of airport signalling equipment 45316230-6 Installation of port signalling equipment 45317000-2 Other electrical installation work 45317100-3 Electrical installation work of pumping equipment 45317200-4 Electrical installation work of transformers 45317300-5 Electrical installation work of electrical distribution apparatus 45317400-6 Electrical installation work of filtration equipment 45320000-6 Insulation work 45321000-3 Thermal insulation work 45323000-7 Sound insulation work 45324000-4 Plasterboard works 45330000-9 Plumbing and sanitary works 45331000-6 Heating, ventilation and air-conditioning installation work 45331100-7 Central-heating installation work 45331110-0 Boiler installation work 45331200-8 Ventilation and air-conditioning installation work 45331210-1 Ventilation installation work 45331211-8 Outdoor ventilation installation work 45331220-4 Air-conditioning installation work 45331221-1 Partial air-conditioning installation work 45331230-7 Installation work of cooling equipment 45331231-4 Installation work of refrigeration equipment 45332000-3 Plumbing and drain-laying work 45332200-5 Water plumbing work 45332300-6 Drain-laying work 45332400-7 Sanitary fixture installation work 45333000-0 Gas-fitting installation work 45333100-1 Gas regulation equipment installation work 45333200-2 Gas meter installation work 45340000-2 Fencing, railing and safety equipment installation work 45341000-9 Erection of railings 45342000-6 Erection of fencing 45343000-3 Fire-prevention installation works 45343100-4 Fireproofing work 45343200-5 Firefighting equipment installation work 45343210-8 CO2 fire-extinguishing equipment installation work 45343220-1 Fire-extinguishers installation work 45343230-4 Sprinkler systems installation work 45350000-5 Mechanical installations 45351000-2 Mechanical engineering installation works 45400000-1 Building completion work 45410000-4 Plastering work 45420000-7 Joinery and carpentry installation work 45421000-4 Joinery work 45421100-5 Installation of doors and windows and related components 45421110-8 Installation of door and window frames 45421111-5 Installation of door frames 45421112-2 Installation of window frames 45421120-1 Installation of thresholds 45421130-4 Installation of doors and windows 45421131-1 Installation of doors 45421132-8 Installation of windows 45421140-7 Installation of metal joinery except doors and windows 45421141-4 Installation of partitioning 45421142-1 Installation of shutters 45421143-8 Installation work of blinds 45421144-5 Installation work of awnings 45421145-2 Installation work of roller blinds 45421146-9 Installation of suspended ceilings 45421147-6 Installation of grilles 45421148-3 Installation of gates 45421150-0 Non-metal joinery installation work 45421151-7 Installation of fitted kitchens 45421152-4 Installation of partition walls 45421153-1 Installation of built-in furniture 45421160-3 Ironmongery work 45422000-1 Carpentry installation work 45422100-2 Woodwork 45430000-0 Floor and wall covering work 45431000-7 Tiling work 45431100-8 Floor-tiling work 45431200-9 Wall-tiling work 45432000-4 Floor-laying and covering, wall-covering and wall-papering work 45432100-5 Floor laying and covering work 45432110-8 Floor-laying work 45432111-5 Laying work of flexible floor coverings 45432112-2 Laying of paving 45432113-9 Parquet flooring 45432114-6 Wood flooring work 45432120-1 False floor installation work 45432121-8 Computer floors 45432130-4 Floor-covering work 45432200-6 Wall-covering and wall-papering work 45432210-9 Wall-covering work 45432220-2 Wall-papering work 45440000-3 Painting and glazing work 45441000-0 Glazing work 45442000-7 Application work of protective coatings 45442100-8 Painting work 45442110-1 Painting work of buildings 45442120-4 Painting and protective-coating work of structures 45442121-1 Painting work of structures 45442180-2 Repainting work 45442190-5 Paint-stripping work 45442200-9 Application work of anti-corrosive coatings 45442210-2 Galvanizing works 45442300-0 Surface-protection work 45443000-4 Facade work 45450000-6 Other building completion work 45451000-3 Decoration work 45451100-4 Ornamentation fitting work 45451200-5 Panelling work 45451300-6 Interior gardens 45452000-0 Exterior cleaning work for buildings 45452100-1 Blast cleaning work for building exteriors 45453000-7 Overhaul and refurbishment work 45453100-8 Refurbishment work 45454000-4 Restructuring work 45454100-5 Restoration work 45500000-2 Hire of construction and civil engineering machinery and equipment with operator 45510000-5 Hire of cranes with operator 45520000-8 Hire of earthmoving equipment with operator 48000000-8 Software package and information systems 48100000-9 Industry specific software package 48110000-2 Point of sale (POS) software package 48120000-5 Flight control software package 48121000-2 Air traffic control software package 48130000-8 Aviation ground support and test software package 48131000-5 Aviation ground support software package 48132000-2 Aviation test software package 48140000-1 Railway traffic control software package 48150000-4 Industrial control software package 48151000-1 Computer control system 48160000-7 Library software package 48161000-4 Library management system 48170000-0 Compliance software package 48180000-3 Medical software package 48190000-6 Educational software package 48200000-0 Networking, Internet and intranet software package 48210000-3 Networking software package 48211000-0 Platform interconnectivity software package 48212000-7 Optical jukebox server software package 48213000-4 Operating system enhancement software package 48214000-1 Network operating system software package 48215000-8 Networking developers' software package 48216000-5 Network connectivity terminal emulation software package 48217000-2 Transaction-processing software package 48217100-3 Mainframe transaction processing software package 48217200-4 Minicomputer transaction processing software package 48217300-5 Microcomputer transaction processing software package 48218000-9 License management software package 48219000-6 Miscellaneous networking software package 48219100-7 Gateway software package 48219200-8 Compact disk (CD) server software package 48219300-9 Administration software package 48219400-0 Transaction server software package 48219500-1 Switch or router software package 48219600-2 Multiplexer software package 48219700-3 Communications server software package 48219800-4 Bridge software package 48220000-6 Internet and intranet software package 48221000-3 Internet browsing software package 48222000-0 Web server software package 48223000-7 Electronic mail software package 48224000-4 Web page editing software package 48300000-1 Document creation, drawing, imaging, scheduling and productivity software package 48310000-4 Document creation software package 48311000-1 Document management software package 48311100-2 Document management system 48312000-8 Electronic publishing software package 48313000-5 Optical-character-recognition (OCR) software package 48313100-6 Optical reading system 48314000-2 Voice recognition software package 48315000-9 Desktop-publishing software package 48316000-6 Presentation software package 48317000-3 Word-processing software package 48318000-0 Scanner software package 48319000-7 Spell checkers 48320000-7 Drawing and imaging software package 48321000-4 Computer-aided design (CAD) software package 48321100-5 Computer-aided design (CAD) system 48322000-1 Graphics software package 48323000-8 Computer-aided manufacturing (CAM) software package 48324000-5 Charting software package 48325000-2 Form-making software package 48326000-9 Mapping software package 48326100-0 Digital mapping system 48327000-6 Drawing and painting software package 48328000-3 Image-processing software package 48329000-0 Imaging and archiving system 48330000-0 Scheduling and productivity software package 48331000-7 Project management software package 48332000-4 Scheduling software package 48333000-1 Contact management software package 48400000-2 Business transaction and personal business software package 48410000-5 Investment management and tax preparation software package 48411000-2 Investment management software package 48412000-9 Tax preparation software package 48420000-8 Facilities management software package and software package suite 48421000-5 Facilities management software package 48422000-2 Software package suites 48430000-1 Inventory management software package 48440000-4 Financial analysis and accounting software package 48441000-1 Financial analysis software package 48442000-8 Financial systems software package 48443000-5 Accounting software package 48444000-2 Accounting system 48444100-3 Billing system 48445000-9 Customer Relation Management software package 48450000-7 Time accounting or human resources software package 48451000-4 Enterprise resource planning software package 48460000-0 Analytical, scientific, mathematical or forecasting software package 48461000-7 Analytical or scientific software package 48462000-4 Mathematical or forecasting software package 48463000-1 Statistical software package 48470000-3 Auction software package 48480000-6 Sales, marketing and business intelligence software package 48481000-3 Sales or marketing software package 48482000-0 Business intelligence software package 48490000-9 Procurement software package 48500000-3 Communication and multimedia software package 48510000-6 Communication software package 48511000-3 Desktop communications software package 48512000-0 Interactive voice response software package 48513000-7 Modem software package 48514000-4 Remote access software package 48515000-1 Video conferencing software package 48516000-8 Exchange software package 48517000-5 IT software package 48518000-2 Emulation software package 48519000-9 Memory-management software package 48520000-9 Multimedia software package 48521000-6 Music or sound editing software package 48522000-3 Virtual keyboard software package 48600000-4 Database and operating software package 48610000-7 Database systems 48611000-4 Database software package 48612000-1 Database-management system 48613000-8 Electronic data management (EDM) 48614000-5 Data-acquisition system 48620000-0 Operating systems 48621000-7 Mainframe operating system software package 48622000-4 Minicomputer operating system software package 48623000-1 Microcomputer operating system software package 48624000-8 Personal computer (PC) operating system software package 48625000-5 Open systems operating systems 48626000-2 Clustering software package 48627000-9 Real-time operating system software package 48628000-9 Micro-channel architecture 48700000-5 Software package utilities 48710000-8 Backup or recovery software package 48720000-1 Bar coding software package 48730000-4 Security software package 48731000-1 File security software package 48732000-8 Data security software package 48740000-7 Foreign language translation software package 48750000-0 Storage media loading software package 48760000-3 Virus protection software package 48761000-0 Anti-virus software package 48770000-6 General, compression and print utility software package 48771000-3 General utility software package 48772000-0 Compression utilities 48773000-7 Print utility software package 48773100-8 Print-spooling software package 48780000-9 System, storage and content management software package 48781000-6 System management software package 48782000-3 Storage management software package 48783000-0 Content management software package 48790000-2 Version checker software package 48800000-6 Information systems and servers 48810000-9 Information systems 48811000-6 E-mail system 48812000-3 Financial information systems 48813000-0 Passenger information system 48813100-1 Electronic bulletin boards 48813200-2 Real-time passenger information system 48814000-7 Medical information systems 48814100-8 Nursing information system 48814200-9 Patient-administration system 48814300-0 Theatre management system 48814400-1 Clinical information system 48814500-2 Casemix system 48820000-2 Servers 48821000-9 Network servers 48822000-6 Computer servers 48823000-3 File servers 48824000-0 Printer servers 48825000-7 Web servers 48900000-7 Miscellaneous software package and computer systems 48910000-0 Computer game software package, family titles and screen savers 48911000-7 Computer game software package 48912000-4 Family titles 48913000-1 Screen savers 48920000-3 Office automation software package 48921000-0 Automation system 48930000-6 Training and entertainment software package 48931000-3 Training software package 48932000-0 Entertainment software package 48940000-9 Pattern design and calendar software package 48941000-6 Pattern design software package 48942000-3 Calendar software package 48950000-2 Boat-location and public address system 48951000-9 Boat-location system 48952000-6 Public address systems 48960000-5 Drivers and system software package 48961000-2 Ethernet drivers 48962000-9 Graphics card drivers 48970000-8 Print shop software package 48971000-5 Address book making software package 48972000-2 Label making software package 48980000-1 Programming languages and tools 48981000-8 Compiling software packages 48982000-5 Configuration management software package 48983000-2 Development software package 48984000-9 Graphical user interface (GUI) tools 48985000-6 Programming languages 48986000-3 Program testing software package 48987000-0 Debugging software package 48990000-4 Spreadsheets and enhancement software package 48991000-1 Spreadsheet software package 50000000-5 Repair and maintenance services 50100000-6 Repair, maintenance and associated services of vehicles and related equipment 50110000-9 Repair and maintenance services of motor vehicles and associated equipment 50111000-6 Fleet management, repair and maintenance services 50111100-7 Vehicle-fleet management services 50111110-0 Vehicle-fleet-support services 50112000-3 Repair and maintenance services of cars 50112100-4 Car repair services 50112110-7 Body-repair services for vehicles 50112111-4 Panel-beating services 50112120-0 Windscreen replacement services 50112200-5 Car maintenance services 50112300-6 Car-washing and similar services 50113000-0 Repair and maintenance services of buses 50113100-1 Bus repair services 50113200-2 Bus maintenance services 50114000-7 Repair and maintenance services of trucks 50114100-8 Truck repair services 50114200-9 Truck maintenance services 50115000-4 Repair and maintenance services of motorcycles 50115100-5 Motorcycle repair services 50115200-6 Motorcycle maintenance services 50116000-1 Maintenance and repair services related to specific parts of vehicles 50116100-2 Electrical-system repair services 50116200-3 Repair and maintenance services of vehicle brakes and brake parts 50116300-4 Repair and maintenance services of vehicle gearboxes 50116400-5 Repair and maintenance services of vehicle transmissions 50116500-6 Tyre repair services, including fitting and balancing 50116510-9 Tyre-remoulding services 50116600-7 Repair and maintenance services of starter motors 50117000-8 Vehicle conversion and reconditioning services 50117100-9 Motor vehicle conversion services 50117200-0 Ambulance conversion services 50117300-1 Reconditioning services of vehicles 50118000-5 Automobile emergency road services 50118100-6 Breakdown and recovery services for cars 50118110-9 Vehicle towing-away services 50118200-7 Breakdown and recovery services for commercial vehicles 50118300-8 Breakdown and recovery services for buses 50118400-9 Breakdown and recovery services for motor vehicles 50118500-0 Breakdown and recovery services for motorcycles 50190000-3 Demolition services of vehicles 50200000-7 Repair, maintenance and associated services related to aircraft, railways, roads and marine equipment 50210000-0 Repair, maintenance and associated services related to aircraft and other equipment 50211000-7 Repair and maintenance services of aircraft 50211100-8 Aircraft maintenance services 50211200-9 Aircraft repair services 50211210-2 Repair and maintenance services of aircraft engines 50211211-9 Aircraft-engine maintenance services 50211212-6 Aircraft-engine repair services 50211300-0 Reconditioning services of aircraft 50211310-3 Reconditioning services of aircraft engines 50212000-4 Repair and maintenance services of helicopters 50220000-3 Repair, maintenance and associated services related to railways and other equipment 50221000-0 Repair and maintenance services of locomotives 50221100-1 Repair and maintenance services of locomotive gearboxes 50221200-2 Repair and maintenance services of locomotive transmissions 50221300-3 Repair and maintenance services of locomotive wheelsets 50221400-4 Repair and maintenance services of locomotive brakes and brake parts 50222000-7 Repair and maintenance services of rolling stock 50222100-8 Repair and maintenance services of dampers 50223000-4 Reconditioning services of locomotives 50224000-1 Reconditioning services of rolling stock 50224100-2 Reconditioning services of rolling stock seats 50224200-3 Reconditioning services of passenger coaches 50225000-8 Railway-track maintenance services 50229000-6 Demolition of rolling stock 50230000-6 Repair, maintenance and associated services related to roads and other equipment 50232000-0 Maintenance services of public-lighting installations and traffic lights 50232100-1 Street-lighting maintenance services 50232110-4 Commissioning of public lighting installations 50232200-2 Traffic-signal maintenance services 50240000-9 Repair, maintenance and associated services related to marine and other equipment 50241000-6 Repair and maintenance services of ships 50241100-7 Vessel repair services 50241200-8 Ferry repair services 50242000-3 Conversion services of ships 50243000-0 Demolition services of ships 50244000-7 Reconditioning services of ships or boats 50245000-4 Upgrading services of ships 50246000-1 Harbour equipment maintenance services 50246100-2 Dry-docking services 50246200-3 Buoy maintenance services 50246300-4 Repair and maintenance services of floating structures 50246400-5 Repair and maintenance services of floating platforms 50300000-8 Repair, maintenance and associated services related to personal computers, office equipment, telecommunications and audio-visual equipment 50310000-1 Maintenance and repair of office machinery 50311000-8 Maintenance and repair of office accounting machinery 50311400-2 Maintenance and repair of calculators and accounting machinery 50312000-5 Maintenance and repair of computer equipment 50312100-6 Maintenance and repair of mainframe computers 50312110-9 Maintenance of mainframe computers 50312120-2 Repair of mainframe computers 50312200-7 Maintenance and repair of minicomputers 50312210-0 Maintenance of minicomputers 50312220-3 Repair of minicomputers 50312300-8 Maintenance and repair of data network equipment 50312310-1 Maintenance of data network equipment 50312320-4 Repair of data network equipment 50312400-9 Maintenance and repair of microcomputers 50312410-2 Maintenance of microcomputers 50312420-5 Repair of microcomputers 50312600-1 Maintenance and repair of information technology equipment 50312610-4 Maintenance of information technology equipment 50312620-7 Repair of information technology equipment 50313000-2 Maintenance and repair of reprographic machinery 50313100-3 Photocopier repair services 50313200-4 Photocopier maintenance services 50314000-9 Repair and maintenance services of facsimile machines 50315000-6 Repair and maintenance services of telephone-answering machines 50316000-3 Maintenance and repair of ticket-issuing machinery 50317000-0 Maintenance and repair of ticket-validation machinery 50320000-4 Repair and maintenance services of personal computers 50321000-1 Repair services of personal computers 50322000-8 Maintenance services of personal computers 50323000-5 Maintenance and repair of computer peripherals 50323100-6 Maintenance of computer peripherals 50323200-7 Repair of computer peripherals 50324000-2 Support services of personal computers 50324100-3 System maintenance services 50324200-4 Preventive maintenance services 50330000-7 Maintenance services of telecommunications equipment 50331000-4 Repair and maintenance services of telecommunications lines 50332000-1 Telecommunications-infrastructure maintenance services 50333000-8 Maintenance services of radio-communications equipment 50333100-9 Repair and maintenance services of radio transmitters 50333200-0 Repair and maintenance services of radiotelephony apparatus 50334000-5 Repair and maintenance services of line telephony and line telegraphy equipment 50334100-6 Repair and maintenance services of line telephony equipment 50334110-9 Telephone network maintenance services 50334120-2 Upgrade services of telephone switching equipment 50334130-5 Repair and maintenance services of telephone switching apparatus 50334140-8 Repair and maintenance services of telephone sets 50334200-7 Repair and maintenance services of line telegraphy equipment 50334300-8 Repair and maintenance services of line telex equipment 50334400-9 Communications system maintenance services 50340000-0 Repair and maintenance services of audio-visual and optical equipment 50341000-7 Repair and maintenance services of television equipment 50341100-8 Repair and maintenance services of videotext equipment 50341200-9 Repair and maintenance services of television transmitters 50342000-4 Repair and maintenance services of audio equipment 50343000-1 Repair and maintenance services of video equipment 50344000-8 Repair and maintenance services of optical equipment 50344100-9 Repair and maintenance services of photographic equipment 50344200-0 Repair and maintenance services of cinematographic equipment 50400000-9 Repair and maintenance services of medical and precision equipment 50410000-2 Repair and maintenance services of measuring, testing and checking apparatus 50411000-9 Repair and maintenance services of measuring apparatus 50411100-0 Repair and maintenance services of water meters 50411200-1 Repair and maintenance services of gas meters 50411300-2 Repair and maintenance services of electricity meters 50411400-3 Repair and maintenance services of tachometers 50411500-4 Repair and maintenance services of industrial time-measuring equipment 50412000-6 Repair and maintenance services of testing apparatus 50413000-3 Repair and maintenance services of checking apparatus 50413100-4 Repair and maintenance services of gas-detection equipment 50413200-5 Repair and maintenance services of firefighting equipment 50420000-5 Repair and maintenance services of medical and surgical equipment 50421000-2 Repair and maintenance services of medical equipment 50421100-3 Repair and maintenance services of wheelchairs 50421200-4 Repair and maintenance services of X-ray equipment 50422000-9 Repair and maintenance services of surgical equipment 50430000-8 Repair and maintenance services of precision equipment 50431000-5 Repair and maintenance services of watches 50432000-2 Repair and maintenance services of clocks 50433000-9 Calibration services 50500000-0 Repair and maintenance services for pumps, valves, taps and metal containers and machinery 50510000-3 Repair and maintenance services of pumps, valves, taps and metal containers 50511000-0 Repair and maintenance services of pumps 50511100-1 Repair and maintenance services of liquid pumps 50511200-2 Repair and maintenance services of gas pumps 50512000-7 Repair and maintenance services of valves 50513000-4 Repair and maintenance services of taps 50514000-1 Repair and maintenance services of metal containers 50514100-2 Repair and maintenance services of tanks 50514200-3 Repair and maintenance services of reservoirs 50514300-4 Sleeving repair services 50530000-9 Repair and maintenance services of machinery 50531000-6 Repair and maintenance services for non-electrical machinery 50531100-7 Repair and maintenance services of boilers 50531200-8 Gas appliance maintenance services 50531300-9 Repair and maintenance services of compressors 50531400-0 Repair and maintenance services of cranes 50531500-1 Repair and maintenance services of derricks 50531510-4 Derrick-dismantling services 50532000-3 Repair and maintenance services of electrical machinery, apparatus and associated equipment 50532100-4 Repair and maintenance services of electric motors 50532200-5 Repair and maintenance services of transformers 50532300-6 Repair and maintenance services of generators 50532400-7 Repair and maintenance services of electrical distribution equipment 50600000-1 Repair and maintenance services of security and defence materials 50610000-4 Repair and maintenance services of security equipment 50620000-7 Repair and maintenance services of firearms and ammunition 50630000-0 Repair and maintenance services of military vehicles 50640000-3 Repair and maintenance services of warships 50650000-6 Repair and maintenance services of military aircrafts, missiles and spacecrafts 50660000-9 Repair and maintenance services of military electronic systems 50700000-2 Repair and maintenance services of building installations 50710000-5 Repair and maintenance services of electrical and mechanical building installations 50711000-2 Repair and maintenance services of electrical building installations 50712000-9 Repair and maintenance services of mechanical building installations 50720000-8 Repair and maintenance services of central heating 50721000-5 Commissioning of heating installations 50730000-1 Repair and maintenance services of cooler groups 50740000-4 Repair and maintenance services of escalators 50750000-7 Lift-maintenance services 50760000-0 Repair and maintenance of public conveniences 50800000-3 Miscellaneous repair and maintenance services 50810000-6 Repair services of jewellery 50820000-9 Repair services of leather personal goods 50821000-6 Repair services of boots 50822000-3 Repair services of shoes 50830000-2 Repair services of garments and textiles 50840000-5 Repair and maintenance services of weapons and weapon systems 50841000-2 Repair and maintenance services of weapons 50842000-9 Repair and maintenance services of weapon systems 50850000-8 Repair and maintenance services of furniture 50860000-1 Repair and maintenance services of musical instruments 50870000-4 Repair and maintenance services of playground equipment 50880000-7 Repair and maintenance services of hotel and restaurant equipment 50881000-4 Repair and maintenance services of hotel equipment 50882000-1 Repair and maintenance services of restaurant equipment 50883000-8 Repair and maintenance services of catering equipment 50884000-5 Repair and maintenance services of camping equipment 51000000-9 Installation services (except software) 51100000-3 Installation services of electrical and mechanical equipment 51110000-6 Installation services of electrical equipment 51111000-3 Installation services of electric motors, generators and transformers 51111100-4 Installation services of electric motors 51111200-5 Installation services of generators 51111300-6 Installation services of transformers 51112000-0 Installation services of electricity distribution and control equipment 51112100-1 Installation services of electricity distribution equipment 51112200-2 Installation services of electricity control equipment 51120000-9 Installation services of mechanical equipment 51121000-6 Installation services of fitness equipment 51122000-3 Installation services of flagpoles 51130000-2 Installation services of steam generators, turbines, compressors and burners 51131000-9 Installation services of steam generators 51133000-3 Installation services of turbines 51133100-4 Installation services of gas turbines 51134000-0 Installation services of compressors 51135000-7 Installation services of furnaces 51135100-8 Installation services of burners 51135110-1 Installation services of waste incinerators 51140000-5 Installation services of engines 51141000-2 Installation services of petrol engines 51142000-9 Installation services of diesel engines 51143000-6 Installation services of railway engines 51144000-3 Installation services of vehicle engines 51145000-0 Installation services of marine engines 51146000-7 Installation services of aircraft engines 51200000-4 Installation services of equipment for measuring, checking, testing and navigating 51210000-7 Installation services of measuring equipment 51211000-4 Installation services of time-measuring equipment 51212000-1 Installation services of time register equipment 51213000-8 Installation services of time recorder equipment 51214000-5 Installation services of parking meter equipment 51215000-2 Installation services of meteorological equipment 51216000-9 Installation services of geological equipment 51220000-0 Installation services of checking equipment 51221000-7 Installation services of automatic airport check-in devices 51230000-3 Installation services of testing equipment 51240000-6 Installation services of navigating equipment 51300000-5 Installation services of communications equipment 51310000-8 Installation services of radio, television, sound and video equipment 51311000-5 Installation services of radio equipment 51312000-2 Installation services of television equipment 51313000-9 Installation services of sound equipment 51314000-6 Installation services of video equipment 51320000-1 Installation services of radio and television transmitters 51321000-8 Installation services of radio transmitters 51322000-5 Installation services of television transmitters 51330000-4 Installation services of radiotelephony apparatus 51340000-7 Installation services of line telephony equipment 51350000-0 Installation services of line telegraphy equipment 51400000-6 Installation services of medical and surgical equipment 51410000-9 Installation services of medical equipment 51411000-6 Installation services of imaging equipment 51412000-3 Installation services of dental and subspecialty equipment 51413000-0 Installation services of radiotherapy equipment 51414000-7 Installation services of mechanotherapy equipment 51415000-4 Installation services of electrotherapy equipment 51416000-1 Installation services of physical therapy equipment 51420000-2 Installation services of surgical equipment 51430000-5 Installation services of laboratory equipment 51500000-7 Installation services of machinery and equipment 51510000-0 Installation services of general-purpose machinery and equipment 51511000-7 Installation services of lifting and handling equipment, except lifts and escalators 51511100-8 Installation services of lifting equipment 51511110-1 Installation services of cranes 51511200-9 Installation services of handling equipment 51511300-0 Installation services of suspended access equipment 51511400-1 Installation services of special conveying systems 51514000-8 Installation services of miscellaneous general-purpose machinery 51514100-9 Installation services of liquid filtering or purifying machinery and apparatus 51514110-2 Installation services of machinery and apparatus for filtering or purifying water 51520000-3 Installation services of agricultural and forestry machinery 51521000-0 Installation services of agricultural machinery 51522000-7 Installation services of forestry machinery 51530000-6 Installation services of machine tools 51540000-9 Installation services of special-purpose machinery and equipment 51541000-6 Installation services of mining, quarrying, construction and metallurgy machinery 51541100-7 Installation services of mining machinery 51541200-8 Installation services of quarrying machinery 51541300-9 Installation services of construction machinery 51541400-0 Installation services of metallurgy machinery 51542000-3 Installation services of food-, beverage- and tobacco-processing machinery 51542100-4 Installation services of food-processing machinery 51542200-5 Installation services of beverage-processing machinery 51542300-6 Installation services of tobacco-processing machinery 51543000-0 Installation services of textile-, clothing- and leather-production machinery 51543100-1 Installation services of textile-production machinery 51543200-2 Installation services of clothing-production machinery 51543300-3 Installation services of leather-production machinery 51543400-4 Installation services of laundry washing, dry-cleaning and drying machines 51544000-7 Installation services of paper- and paperboard-production machinery 51544100-8 Installation services of paper-production machinery 51544200-9 Installation services of paperboard-production machinery 51545000-4 Installation services of street mailboxes 51550000-2 Installation services of weapon systems 51600000-8 Installation services of computers and office equipment 51610000-1 Installation services of computers and information-processing equipment 51611000-8 Installation services of computers 51611100-9 Hardware installation services 51611110-2 Installation services of airport real-time departures and arrival display screens or boards 51611120-5 Installation services of railway real-time departures and arrival display screens or boards 51612000-5 Installation services of information-processing equipment 51620000-4 Installation services of office equipment 51700000-9 Installation services of fire protection equipment 51800000-0 Installation services of metal containers 51810000-3 Installation services of tanks 51820000-6 Installation services of reservoirs 51900000-1 Installation services of guidance and control systems 55000000-0 Hotel, restaurant and retail trade services 55100000-1 Hotel services 55110000-4 Hotel accommodation services 55120000-7 Hotel meeting and conference services 55130000-0 Other hotel services 55200000-2 Camping sites and other non-hotel accommodation 55210000-5 Youth hostel services 55220000-8 Camping-site services 55221000-5 Caravan-site services 55240000-4 Holiday centre and holiday home services 55241000-1 Holiday centre services 55242000-8 Holiday home services 55243000-5 Children's holiday-camp services 55250000-7 Letting services of short-stay furnished accommodation 55260000-0 Sleeping-car services 55270000-3 Services provided by bed and breakfast establishments 55300000-3 Restaurant and food-serving services 55310000-6 Restaurant waiter services 55311000-3 Restricted-clientele restaurant waiter services 55312000-0 Unrestricted-clientele restaurant waiter services 55320000-9 Meal-serving services 55321000-6 Meal-preparation services 55322000-3 Meal-cooking services 55330000-2 Cafeteria services 55400000-4 Beverage-serving services 55410000-7 Bar management services 55500000-5 Canteen and catering services 55510000-8 Canteen services 55511000-5 Canteen and other restricted-clientele cafeteria services 55512000-2 Canteen management services 55520000-1 Catering services 55521000-8 Catering services for private households 55521100-9 Meals-on-wheels services 55521200-0 Meal delivery service 55522000-5 Catering services for transport enterprises 55523000-2 Catering services for other enterprises or other institutions 55523100-3 School-meal services 55524000-9 School catering services 55900000-9 Retail trade services 60000000-8 Transport services (excl. Waste transport) 60100000-9 Road transport services 60112000-6 (1) Public road transport services 60120000-5 Taxi services 60130000-8 (1) Special-purpose road passenger-transport services 60140000-1 (1) Non-scheduled passenger transport 60150000-4 Passenger transport by animal-drawn vehicles 60160000-7 Mail transport by road 60161000-4 Parcel transport services 60170000-0 Hire of passenger transport vehicles with driver 60171000-7 Hire of passenger cars with driver 60172000-4 Hire of buses and coaches with driver 60180000-3 Hire of goods-transport vehicles with driver 60181000-0 Hire of trucks with driver 60182000-7 Hire of industrial vehicles with driver 60183000-4 Hire of vans with driver 60200000-0 (1) Railway transport services 60210000-3 (1) Public transport services by railways 60220000-6 Mail transport by railway 60300000-1 Pipeline transport services 60400000-2 Air transport services 60410000-5 Scheduled air transport services 60411000-2 Scheduled airmail transport services 60420000-8 Non-scheduled air transport services 60421000-5 Non-scheduled airmail transport services 60423000-9 Air-charter services 60424000-6 Hire of air transport equipment with crew 60424100-7 Hire of aircraft with crew 60424110-0 Hire of fixed-wing aircraft with crew 60424120-3 Hire of helicopters with crew 60440000-4 Aerial and related services 60441000-1 Aerial spraying services 60442000-8 Aerial forest-firefighting services 60443000-5 Air-rescue services 60443100-6 Air-sea rescue services 60444000-2 Aircraft-operation services 60444100-3 Pilot services 60445000-9 Aircraft operating services 60500000-3 Space transport services 60510000-6 Satellite launch services 60520000-9 Experimental payload services 60600000-4 Water transport services 60610000-7 Ferry transport services 60620000-0 Transport by water of mail 60630000-3 Cable-laying ship services 60640000-6 Shipping operations 60650000-9 Hire of water transport equipment with crew 60651000-6 Hire of vessels with crew 60651100-7 Hire of sea-going vessels with crew 60651200-8 Hire of inland waterway vessels with crew 60651300-9 Anti-pollution ship services 60651400-0 Heavy-lift ship services 60651500-1 Standby ship services 60651600-2 Offshore supply ship services 60653000-0 Hire of boats with crew 63000000-9 Supporting and auxiliary transport services; travel agencies services 63100000-0 Cargo handling and storage services 63110000-3 Cargo handling services 63111000-0 Container handling services 63112000-7 Baggage handling services 63112100-8 Passenger baggage handling services 63112110-1 Baggage collection services 63120000-6 Storage and warehousing services 63121000-3 Storage and retrieval services 63121100-4 Storage services 63121110-7 Gas storage services 63122000-0 Warehousing services 63500000-4 Travel agency, tour operator and tourist assistance services 63510000-7 Travel agency and similar services 63511000-4 Organisation of package tours 63512000-1 Sale of travel tickets and package tours services 63513000-8 Tourist information services 63514000-5 Tourist guide services 63515000-2 Travel services 63516000-9 Travel management services 63520000-0 Transport agency services 63521000-7 Freight transport agency services 63522000-4 Ship brokerage services 63523000-1 Port and forwarding agency services 63524000-8 Transport document preparation services 63700000-6 Support services for land, water and air transport 63710000-9 Support services for land transport 63711000-6 Support services for railway transport 63711100-7 Train monitoring services 63711200-8 Moving workshops services 63712000-3 Support services for road transport 63712100-4 Bus station services 63712200-5 Highway operation services 63712210-8 Highway toll services 63712300-6 Bridge and tunnel operation services 63712310-9 Bridge operating services 63712311-6 Bridge toll services 63712320-2 Tunnel operation services 63712321-9 Tunnel toll services 63712400-7 Parking services 63712500-8 Weighbridge services 63712600-9 Vehicle refuelling services 63712700-0 Traffic control services 63712710-3 Traffic monitoring services 63720000-2 Support services for water transport 63721000-9 Port and waterway operation services and associated services 63721100-0 Bunkering services 63721200-1 Port operation services 63721300-2 Waterway operation services 63721400-3 Ship refuelling services 63721500-4 Passenger terminal operation services 63722000-6 Ship-piloting services 63723000-3 Berthing services 63724000-0 Navigation services 63724100-1 Offshore positioning services 63724110-4 Lightship positioning services 63724200-2 Lightship services 63724300-3 Buoy positioning services 63724310-6 Buoy marking services 63724400-4 Lighthouse services 63725000-7 Salvage and refloating services 63725100-8 Vessel-salvaging services 63725200-9 Standby vessel services 63725300-0 Vessel refloating services 63726000-4 Miscellaneous water transport support services 63726100-5 Vessel registration services 63726200-6 Ice-breaking services 63726300-7 Vessel storage services 63726400-8 Ship chartering services 63726500-9 Vessel laying-up services 63726600-0 Ship-operating services 63726610-3 Ship-launching services 63726620-6 ROV services 63726700-1 Fishing-vessel services 63726800-2 Research vessel services 63726900-3 Anchor handling services 63727000-1 Towing and pushing services of ships 63727100-2 Towing services 63727200-3 Pushing services 63730000-5 Support services for air transport 63731000-2 Airport operation services 63731100-3 Airport slot coordination services 63732000-9 Air-traffic control services 63733000-6 Aircraft refuelling services 63734000-3 Hangar services 64000000-6 Postal and telecommunications services 64100000-7 Post and courier services 64110000-0 Postal services 64111000-7 Postal services related to newspapers and periodicals 64112000-4 Postal services related to letters 64113000-1 Postal services related to parcels 64114000-8 Post office counter services 64115000-5 Mailbox rental 64116000-2 Post-restante services 64120000-3 Courier services 64121000-0 Multi-modal courier services 64121100-1 Mail delivery services 64121200-2 Parcel delivery services 64122000-7 Internal office mail and messenger services 64200000-8 Telecommunications services 64210000-1 Telephone and data transmission services 64211000-8 Public-telephone services 64211100-9 Local telephone services 64211200-0 Long distance telephone services 64212000-5 Mobile-telephone services 64212100-6 Short Message Service (SMS) services 64212200-7 Enhanced Messaging Service (EMS) services 64212300-8 Multimedia Message Service (MMS) services 64212400-9 Wireless Application Protocol (WAP) services 64212500-0 General Packet Radio Services (GPRS) services 64212600-1 Enhanced Data for GSM Evolution (EDGE) services 64212700-2 Universal Mobile Telephone System (UMTS) services 64212800-3 Pay phone provider services 64212900-4 Pre-paid phone card provider services 64213000-2 Shared-business telephone network services 64214000-9 Dedicated-business telephone network services 64214100-0 Satellite circuit rental services 64214200-1 Telephone switchboard services 64214400-3 Communication land-line rental 64215000-6 IP telephone services 64216000-3 Electronic message and information services 64216100-4 Electronic message services 64216110-7 Electronic data exchange services 64216120-0 Electronic mail services 64216130-3 Telex services 64216140-6 Telegraph services 64216200-5 Electronic information services 64216210-8 Value-added information services 64216300-6 Teletext services 64220000-4 Telecommunication services except telephone and data transmission services 64221000-1 Interconnection services 64222000-8 Teleworking services 64223000-5 Paging services 64224000-2 Teleconferencing services 64225000-9 Air-to-ground telecommunications services 64226000-6 Telematics services 64227000-3 Integrated telecommunications services 64228000-0 (2) Television and radio broadcast transmission services 64228100-1 (2) Television broadcast transmission services 64228200-2 (2) Radio broadcast transmission services 65000000-3 Public utilities 65100000-4 Water distribution and related services 65110000-7 Water distribution 65111000-4 Drinking-water distribution 65120000-0 Operation of a water-purification plant 65121000-7 Water demineralisation services 65122000-0 Water desalination services 65123000-3 Water softening services 65130000-3 Operation of water supplies 65200000-5 Gas distribution and related services 65210000-8 Gas distribution 65300000-6 Electricity distribution and related services 65310000-9 Electricity distribution 65320000-2 Operation of electrical installations 65400000-7 Other sources of energy supplies and distribution 65410000-0 Operation of a power plant 65500000-8 Meter reading service 66000000-0 Financial and insurance services 66100000-1 (3) Banking and investment services 66110000-4 (3) Banking services 66111000-1 (3) Central bank services 66112000-8 (3) Deposit services 66113000-5 (3) Credit granting services 66113100-6 (3) Micro-credit granting services 66114000-2 (3) Financial leasing services 66115000-9 (3) International payment transfer services 66120000-7 (3) Investment banking services and related services 66121000-4 (3) Mergers and acquisition services 66122000-1 (3) Corporate finance and venture capital services 66130000-0 (3) Brokerage and related securities and commodities services 66131000-7 (3) Security brokerage services 66131100-8 (3) Pension investment services 66132000-4 (3) Commodity brokerage services 66133000-1 (3) Processing and clearing services 66140000-3 (3) Portfolio management services 66141000-0 (3) Pension fund management services 66150000-6 (3) Financial markets administration services 66151000-3 (3) Financial market operational services 66151100-4 (3) Electronic marketplace retailing services 66152000-0 (3) Financial market regulatory services 66160000-9 (3) Trust and custody services 66161000-6 (3) Trust services 66162000-3 (3) Custody services 66170000-2 (3) Financial consultancy, financial transaction processing and clearing-house services 66171000-9 (3) Financial consultancy services 66172000-6 (3) Financial transaction processing and clearing-house services 66180000-5 (3) Foreign exchange services 66190000-8 (3) Loan brokerage services 66500000-5 Insurance and pension services 66510000-8 Insurance services 66511000-5 Life insurance services 66512000-2 Accident and health insurance services 66512100-3 Accident insurance services 66512200-4 Health insurance services 66512210-7 Voluntary health insurance services 66512220-0 Medical insurance services 66513000-9 Legal insurance and all-risk insurance services 66513100-0 Legal expenses insurance services 66513200-1 Contractor's all-risk insurance services 66514000-6 Freight insurance and Insurance services relating to transport 66514100-7 Insurance related to Transport 66514110-0 Motor vehicle insurance services 66514120-3 Marine, aviation and other transport insurance services 66514130-6 Railway insurance services 66514140-9 Aircraft insurance services 66514150-2 Vessel insurance services 66514200-8 Freight insurance services 66515000-3 Damage or loss insurance services 66515100-4 Fire insurance services 66515200-5 Property insurance services 66515300-6 Weather and financial loss insurance services 66515400-7 Weather-related insurance services 66515410-0 Financial loss insurance services 66515411-7 Pecuniary loss insurance services 66516000-0 Liability insurance services 66516100-1 Motor vehicle liability insurance services 66516200-2 Aircraft liability insurance services 66516300-3 Vessel liability insurance services 66516400-4 General liability insurance services 66516500-5 Professional liability insurance services 66517000-7 Credit and surety insurance services 66517100-8 Credit insurance services 66517200-9 Surety insurance services 66517300-0 Risk management insurance services 66518000-4 Insurance brokerage and agency services 66518100-5 Insurance brokerage services 66518200-6 Insurance agency services 66518300-7 Insurance claims adjustment services 66519000-1 Engineering, auxiliary, average, loss, actuarial and salvage insurance services 66519100-2 Oil or gas platforms insurance services 66519200-3 Engineering insurance services 66519300-4 Auxiliary insurance services 66519310-7 Insurance consultancy services 66519400-5 Average adjustment services 66519500-6 Loss adjustment services 66519600-7 Actuarial services 66519700-8 Salvage administration services 66520000-1 Pension services 66521000-8 Individual pension services 66522000-5 Group pension services 66523000-2 Pension fund consultancy services 66523100-3 Pension fund administration services 66600000-6 Treasury services 66700000-7 Reinsurance services 66710000-0 Life reinsurance services 66720000-3 Accident and health reinsurance services 70000000-1 Real estate services 70100000-2 Real estate services with own property 70110000-5 Development services of real estate 70111000-2 Development of residential real estate 70112000-9 Development of non-residential real estate 70120000-8 Buying and selling of real estate 70121000-5 Building sale or purchase services 70121100-6 Building sale services 70121200-7 Building purchase services 70122000-2 Land sale or purchase services 70122100-3 Land sale services 70122110-6 Vacant-land sale services 70122200-4 Land purchase services 70122210-7 Vacant-land purchase services 70123000-9 Sale of real estate 70123100-0 Sale of residential real estate 70123200-1 Sale of non-residential estate 70130000-1 Letting services of own property 70200000-3 Renting or leasing services of own property 70210000-6 Residential property renting or leasing services 70220000-9 Non-residential property renting or leasing services 70300000-4 Real estate agency services on a fee or contract basis 70310000-7 Building rental or sale services 70311000-4 Residential building rental or sale services 70320000-0 Land rental or sale services 70321000-7 Land rental services 70322000-4 Vacant-land rental or sale services 70330000-3 Property management services of real estate on a fee or contract basis 70331000-0 Residential property services 70331100-1 Institution management services 70332000-7 Non-residential property services 70332100-8 Land management services 70332200-9 Commercial property management services 70332300-0 Industrial property services 70333000-4 Housing services 70340000-6 Time-sharing services 71000000-8 Architectural, construction, engineering and inspection services 71200000-0 Architectural and related services 71210000-3 Advisory architectural services 71220000-6 Architectural design services 71221000-3 Architectural services for buildings 71222000-0 Architectural services for outdoor areas 71222100-1 Urban areas mapping services 71222200-2 Rural areas mapping services 71223000-7 Architectural services for building extensions 71230000-9 Organisation of architectural design contests 71240000-2 Architectural, engineering and planning services 71241000-9 Feasibility study, advisory service, analysis 71242000-6 Project and design preparation, estimation of costs 71243000-3 Draft plans (systems and integration) 71244000-0 Calculation of costs, monitoring of costs 71245000-7 Approval plans, working drawings and specifications 71246000-4 Determining and listing of quantities in construction 71247000-1 Supervision of building work 71248000-8 Supervision of project and documentation 71250000-5 Architectural, engineering and surveying services 71251000-2 Architectural and building-surveying services 71300000-1 Engineering services 71310000-4 Consultative engineering and construction services 71311000-1 Civil engineering consultancy services 71311100-2 Civil engineering support services 71311200-3 Transport systems consultancy services 71311210-6 Highways consultancy services 71311220-9 Highways engineering services 71311230-2 Railway engineering services 71311240-5 Airport engineering services 71311300-4 Infrastructure works consultancy services 71312000-8 Structural engineering consultancy services 71313000-5 Environmental engineering consultancy services 71313100-6 Noise-control consultancy services 71313200-7 Sound insulation and room acoustics consultancy services 71313400-9 Environmental impact assessment for construction 71313410-2 Risk or hazard assessment for construction 71313420-5 Environmental standards for construction 71313430-8 Environmental indicators analysis for construction 71313440-1 Environmental Impact Assessment (EIA) services for construction 71313450-4 Environmental monitoring for construction 71314000-2 Energy and related services 71314100-3 Electrical services 71314200-4 Energy-management services 71314300-5 Energy-efficiency consultancy services 71314310-8 Heating engineering services for buildings 71315000-9 Building services 71315100-0 Building-fabric consultancy services 71315200-1 Building consultancy services 71315210-4 Building services consultancy services 71315300-2 Building surveying services 71315400-3 Building-inspection services 71315410-6 Inspection of ventilation system 71316000-6 Telecommunication consultancy services 71317000-3 Hazard protection and control consultancy services 71317100-4 Fire and explosion protection and control consultancy services 71317200-5 Health and safety services 71317210-8 Health and safety consultancy services 71318000-0 Advisory and consultative engineering services 71318100-1 Artificial and natural lighting engineering services for buildings 71319000-7 Expert witness services 71320000-7 Engineering design services 71321000-4 Engineering design services for mechanical and electrical installations for buildings 71321100-5 Construction economics services 71321200-6 Heating-system design services 71321300-7 Plumbing consultancy services 71321400-8 Ventilation consultancy services 71322000-1 Engineering design services for the construction of civil engineering works 71322100-2 Quantity surveying services for civil engineering works 71322200-3 Pipeline-design services 71322300-4 Bridge-design services 71322400-5 Dam-design services 71322500-6 Engineering-design services for traffic installations 71323000-8 Engineering-design services for industrial process and production 71323100-9 Electrical power systems design services 71323200-0 Plant engineering design services 71324000-5 Quantity surveying services 71325000-2 Foundation-design services 71326000-9 Ancillary building services 71327000-6 Load-bearing structure design services 71328000-3 Verification of load-bearing structure design services 71330000-0 Miscellaneous engineering services 71331000-7 Drilling-mud engineering services 71332000-4 Geotechnical engineering services 71333000-1 Mechanical engineering services 71334000-8 Mechanical and electrical engineering services 71335000-5 Engineering studies 71336000-2 Engineering support services 71337000-9 Corrosion engineering services 71340000-3 Integrated engineering services 71350000-6 Engineering-related scientific and technical services 71351000-3 Geological, geophysical and other scientific prospecting services 71351100-4 Core preparation and analysis services 71351200-5 Geological and geophysical consultancy services 71351210-8 Geophysical consultancy services 71351220-1 Geological consultancy services 71351300-6 Micropalaeontological analysis services 71351400-7 Petrophysical interpretation services 71351500-8 Ground investigation services 71351600-9 Weather-forecasting services 71351610-2 Meteorology services 71351611-9 Climatology services 71351612-6 Hydrometeorology services 71351700-0 Scientific prospecting services 71351710-3 Geophysical prospecting services 71351720-6 Geophysical surveys of archaeological sites 71351730-9 Geological prospecting services 71351800-1 Topographical and water divining services 71351810-4 Topographical services 71351811-1 Topographical surveys of archaeological sites 71351820-7 Water divining services 71351900-2 Geology, oceanography and hydrology services 71351910-5 Geology services 71351911-2 Photogeology services 71351912-9 Stratigraphic geology services 71351913-6 Geological exploration services 71351914-3 Archaeological services 71351920-2 Oceanography and hydrology services 71351921-2 Estuarine oceanography services 71351922-2 Physical oceanography services 71351923-2 Bathymetric surveys services 71351924-2 Underwater exploration services 71352000-0 Subsurface surveying services 71352100-1 Seismic services 71352110-4 Seismographic surveying services 71352120-7 Seismic data acquisition services 71352130-0 Seismic data collection services 71352140-3 Seismic processing services 71352300-3 Magnetometric surveying services 71353000-7 Surface surveying services 71353100-8 Hydrographic surveying services 71353200-9 Dimensional surveying services 71354000-4 Map-making services 71354100-5 Digital mapping services 71354200-6 Aerial mapping services 71354300-7 Cadastral surveying services 71354400-8 Hydrographic services 71354500-9 Marine survey services 71355000-1 Surveying services 71355100-2 Photogrammetry services 71355200-3 Ordnance surveying 71356000-8 Technical services 71356100-9 Technical control services 71356200-0 Technical assistance services 71356300-1 Technical support services 71356400-2 Technical planning services 71400000-2 Urban planning and landscape architectural services 71410000-5 Urban planning services 71420000-8 Landscape architectural services 71421000-5 Landscape gardening services 71500000-3 Construction-related services 71510000-6 Site-investigation services 71520000-9 Construction supervision services 71521000-6 Construction-site supervision services 71530000-2 Construction consultancy services 71540000-5 Construction management services 71541000-2 Construction project management services 71550000-8 Blacksmith services 71600000-4 Technical testing, analysis and consultancy services 71610000-7 Composition and purity testing and analysis services 71620000-0 Analysis services 71621000-7 Technical analysis or consultancy services 71630000-3 Technical inspection and testing services 71631000-0 Technical inspection services 71631100-1 Machinery-inspection services 71631200-2 Technical automobile inspection services 71631300-3 Technical building-inspection services 71631400-4 Technical inspection services of engineering structures 71631420-0 Maritime safety inspection services 71631430-3 Leak-testing services 71631440-6 Flow-monitoring services 71631450-9 Bridge-inspection services 71631460-2 Dam-inspection services 71631470-5 Railway-track inspection services 71631480-8 Road-inspection services 71631490-1 Runway-inspection services 71632000-7 Technical testing services 71632100-8 Valve-testing services 71632200-9 Non-destructive testing services 71700000-5 Monitoring and control services 71730000-4 Industrial inspection services 71731000-1 Industrial quality control services 71800000-6 Consulting services for water-supply and waste consultancy 71900000-7 Laboratory services 72000000-5 IT services: consulting, software development, Internet and support 72100000-6 Hardware consultancy services 72110000-9 Hardware selection consultancy services 72120000-2 Hardware disaster-recovery consultancy services 72130000-5 Computer-site planning consultancy services 72140000-8 Computer hardware acceptance testing consultancy services 72150000-1 Computer audit consultancy and hardware consultancy services 72200000-7 Software programming and consultancy services 72210000-0 Programming services of packaged software products 72211000-7 Programming services of systems and user software 72212000-4 Programming services of application software 72212100-0 Industry specific software development services 72212110-3 Point of sale (POS) software development services 72212120-6 Flight control software development services 72212121-3 Air traffic control software development services 72212130-9 Aviation ground support and test software development services 72212131-6 Aviation ground support software development services 72212132-3 Aviation test software development services 72212140-2 Railway traffic control software development services 72212150-5 Industrial control software development services 72212160-8 Library software development services 72212170-1 Compliance software development services 72212180-4 Medical software development services 72212190-7 Educational software development services 72212200-1 Networking, Internet and intranet software development services 72212210-4 Networking software development services 72212211-1 Platform interconnectivity software development services 72212212-8 Optical jukebox server software development services 72212213-5 Operating system enhancement software development services 72212214-2 Network operating system software development services 72212215-9 Networking developers software development services 72212216-6 Network connectivity terminal emulation software development services 72212217-3 Transaction-processing software development services 72212218-0 License management software development services 72212219-7 Miscellaneous networking software development services 72212220-7 Internet and intranet software development services 72212221-4 Internet browsing software development services 72212222-1 Web server software development services 72212223-8 Electronic mail software development services 72212224-5 Web page editing software development services 72212300-2 Document creation, drawing, imaging, scheduling and productivity software development services 72212310-5 Document creation software development services 72212311-2 Document management software development services 72212312-9 Electronic publishing software development services 72212313-6 Optical-character-recognition (OCR) software development services 72212314-3 Voice recognition software development services 72212315-0 Desktop-publishing software development services 72212316-7 Presentation software development services 72212317-4 Word-processing software development services 72212318-1 Scanner software development services 72212320-8 Drawing and imaging software development services 72212321-5 Computer-aided design (CAD) software development services 72212322-2 Graphics software development services 72212323-9 Computer-aided manufacturing (CAM) software development services 72212324-6 Charting software development services 72212325-3 Form making software development services 72212326-0 Mapping software development services 72212327-7 Drawing and painting software development services 72212328-4 Image-processing software development services 72212330-1 Scheduling and productivity software development services 72212331-8 Project management software development services 72212332-5 Scheduling software development services 72212333-2 Contact management software development services 72212400-3 Business transaction and personal business software development services 72212410-6 Investment management and tax preparation software development services 72212411-3 Investment management software development services 72212412-0 Tax preparation software development services 72212420-9 Facilities management software development services and software development services suite 72212421-6 Facilities management software development services 72212422-3 Software development services suites 72212430-2 Inventory management software development services 72212440-5 Financial analysis and accounting software development services 72212441-2 Financial analysis software development services 72212442-9 Financial systems software development services 72212443-6 Accounting software development services 72212445-0 Customer Relation Management software development services 72212450-8 Time accounting or human resources software development services 72212451-5 Enterprise resource planning software development services 72212460-1 Analytical, scientific, mathematical or forecasting software development services 72212461-8 Analytical or scientific software development services 72212462-5 Mathematical or forecasting software development services 72212463-2 Statistical software development services 72212470-4 Auction software development services 72212480-7 Sales, marketing and business intelligence software development services 72212481-4 Sales or marketing software development services 72212482-1 Business intelligence software development services 72212490-0 Procurement software development services 72212500-4 Communication and multimedia software development services 72212510-7 Communication software development services 72212511-4 Desktop communications software development services 72212512-1 Interactive voice response software development services 72212513-8 Modem software development services 72212514-5 Remote access software development services 72212515-2 Video conferencing software development services 72212516-9 Exchange software development services 72212517-6 IT software development services 72212518-3 Emulation software development services 72212519-0 Memory-management software development services 72212520-0 Multimedia software development services 72212521-7 Music or sound editing software development services 72212522-4 Virtual keyboard software development services 72212600-5 Database and operating software development services 72212610-8 Database software development services 72212620-1 Mainframe operating system software development services 72212630-4 Minicomputer operating system software development services 72212640-7 Microcomputer operating system software development services 72212650-0 Personal computer (PC) operating system software development services 72212660-3 Clustering software development services 72212670-6 Real time operating system software development services 72212700-6 Software development services utilities 72212710-9 Backup or recovery software development services 72212720-2 Bar coding software development services 72212730-5 Security software development services 72212731-2 File security software development services 72212732-9 Data security software development services 72212740-8 Foreign language translation software development services 72212750-1 Storage media loading software development services 72212760-4 Virus protection software development services 72212761-1 Anti-virus software development services 72212770-7 General, compression and print utility software development services 72212771-4 General utility software development services 72212772-1 Print utility software development services 72212780-0 System, storage and content management software development services 72212781-7 System management software development services 72212782-4 Storage management software development services 72212783-1 Content management software development services 72212790-3 Version checker software development services 72212900-8 Miscellaneous software development services and computer systems 72212910-1 Computer game software development services, family titles and screen savers 72212911-8 Computer game software development services 72212920-4 Office automation software development services 72212930-7 Training and entertainment software development services 72212931-4 Training software development services 72212932-1 Entertainment software development services 72212940-0 Pattern design and calendar software development services 72212941-7 Pattern design software development services 72212942-4 Calendar software development services 72212960-6 Drivers and system software development services 72212970-9 Print shop software development services 72212971-6 Address book making software development services 72212972-3 Label making software development services 72212980-2 Programming languages and tools development services 72212981-9 Compiling software development services 72212982-6 Configuration management software development services 72212983-3 Development software development services 72212984-0 Program testing software development services 72212985-7 Debugging software development services 72212990-5 Spreadsheets and enhancement software development services 72212991-2 Spreadsheet software development services 72220000-3 Systems and technical consultancy services 72221000-0 Business analysis consultancy services 72222000-7 Information systems or technology strategic review and planning services 72222100-8 Information systems or technology strategic review services 72222200-9 Information systems or technology planning services 72222300-0 Information technology services 72223000-4 Information technology requirements review services 72224000-1 Project management consultancy services 72224100-2 System implementation planning services 72224200-3 System quality assurance planning services 72225000-8 System quality assurance assessment and review services 72226000-5 System software acceptance testing consultancy services 72227000-2 Software integration consultancy services 72228000-9 Hardware integration consultancy services 72230000-6 Custom software development services 72231000-3 Development of software for military applications 72232000-0 Development of transaction processing and custom software 72240000-9 Systems analysis and programming services 72241000-6 Critical design target specification services 72242000-3 Design-modelling services 72243000-0 Programming services 72244000-7 Prototyping services 72245000-4 Contract systems analysis and programming services 72246000-1 Systems consultancy services 72250000-2 System and support services 72251000-9 Disaster recovery services 72252000-6 Computer archiving services 72253000-3 Helpdesk and support services 72253100-4 Helpdesk services 72253200-5 Systems support services 72254000-0 Software testing 72254100-1 Systems testing services 72260000-5 Software-related services 72261000-2 Software support services 72262000-9 Software development services 72263000-6 Software implementation services 72264000-3 Software reproduction services 72265000-0 Software configuration services 72266000-7 Software consultancy services 72267000-4 Software maintenance and repair services 72267100-0 Maintenance of information technology software 72267200-1 Repair of information technology software 72268000-1 Software supply services 72300000-8 Data services 72310000-1 Data-processing services 72311000-8 Computer tabulation services 72311100-9 Data conversion services 72311200-0 Batch processing services 72311300-1 Computer time-sharing services 72312000-5 Data entry services 72312100-6 Data preparation services 72312200-7 Optical character recognition services 72313000-2 Data capture services 72314000-9 Data collection and collation services 72315000-6 Data network management and support services 72315100-7 Data network support services 72315200-8 Data network management services 72316000-3 Data analysis services 72317000-0 Data storage services 72318000-7 Data transmission services 72319000-4 Data supply services 72320000-4 Database services 72321000-1 Added-value database services 72322000-8 Data management services 72330000-2 Content or data standardization and classification services 72400000-4 Internet services 72410000-7 Provider services 72411000-4 Internet service providers ISP 72412000-1 Electronic mail service provider 72413000-8 World wide web (www) site design services 72414000-5 Web search engine providers 72415000-2 World wide web (www) site operation host services 72416000-9 Application service providers 72417000-6 Internet domain names 72420000-0 Internet development services 72421000-7 Internet or intranet client application development services 72422000-4 Internet or intranet server application development services 72500000-0 Computer-related services 72510000-3 Computer-related management services 72511000-0 Network management software services 72512000-7 Document management services 72513000-4 Office automation services 72514000-1 Computer facilities management services 72514100-2 Facilities management services involving computer operation 72514200-3 Facilities management services for computer systems development 72514300-4 Facilities management services for computer systems maintenance 72540000-2 Computer upgrade services 72541000-9 Computer expansion services 72541100-0 Memory expansion services 72590000-7 Computer-related professional services 72591000-4 Development of service level agreements 72600000-6 Computer support and consultancy services 72610000-9 Computer support services 72611000-6 Technical computer support services 72700000-7 Computer network services 72710000-0 Local area network services 72720000-3 Wide area network services 72800000-8 Computer audit and testing services 72810000-1 Computer audit services 72820000-4 Computer testing services 72900000-9 Computer back-up and catalogue conversion services 72910000-2 Computer back-up services 72920000-5 Computer catalogue conversion services 73000000-2 (4) Research and development services and related consultancy services 73100000-3 Research and experimental development services 73110000-6 Research services 73111000-3 Research laboratory services 73112000-0 Marine research services 73120000-9 Experimental development services 73200000-4 Research and development consultancy services 73210000-7 Research consultancy services 73220000-0 Development consultancy services 73300000-5 Design and execution of research and development 73400000-6 Research and Development services on security and defence materials 73410000-9 Military research and technology 73420000-2 Pre-feasibility study and technological demonstration 73421000-9 Development of security equipment 73422000-6 Development of firearms and ammunition 73423000-3 Development of military vehicles 73424000-0 Development of warships 73425000-7 Development of military aircrafts, missiles and spacecrafts 73426000-4 Development of military electronic systems 73430000-5 Test and evaluation 73431000-2 Test and evaluation of security equipment 73432000-9 Test and evaluation of firearms and ammunition 73433000-6 Test and evaluation of military vehicles 73434000-3 Test and evaluation of warships 73435000-0 Test and evaluation of military aircrafts, missiles and spacecrafts 73436000-7 Test and evaluation of military electronic systems 75000000-6 Administration, defence and social security services 75100000-7 Administration services 75110000-0 General public services 75111000-7 Executive and legislative services 75111100-8 Executive services 75111200-9 Legislative services 75112000-4 Administrative services for business operations 75112100-5 Administrative development project services 75120000-3 Administrative services of agencies 75121000-0 Administrative educational services 75122000-7 Administrative healthcare services 75123000-4 Administrative housing services 75124000-1 Administrative recreational, cultural and religious services 75125000-8 Administrative services related to tourism affairs 75130000-6 Supporting services for the government 75131000-3 Government services 75131100-4 General personnel services for the government 75200000-8 Provision of services to the community 75210000-1 Foreign affairs and other services 75211000-8 Foreign-affairs services 75211100-9 Diplomatic services 75211110-2 Consular services 75211200-0 Foreign economic-aid-related services 75211300-1 Foreign military-aid-related services 75220000-4 Defence services 75221000-1 Military defence services 75222000-8 Civil defence services 75230000-7 Justice services 75231000-4 Judicial services 75231100-5 Law-courts-related administrative services 75231200-6 Services related to the detention or rehabilitation of criminals 75231210-9 Imprisonment services 75231220-2 Prisoner-escort services 75231230-5 Prison services 75231240-8 Probation services 75240000-0 Public security, law and order services 75241000-7 Public security services 75241100-8 Police services 75242000-4 Public law and order services 75242100-5 Public-order services 75242110-8 Bailiff services 75250000-3 Fire-brigade and rescue services 75251000-0 Fire-brigade services 75251100-1 Firefighting services 75251110-4 Fire-prevention services 75251120-7 Forest-firefighting services 75252000-7 Rescue services 75300000-9 Compulsory social security services 75310000-2 Benefit services 75311000-9 Sickness benefits 75312000-6 Maternity benefits 75313000-3 Disability benefits 75313100-4 Temporary disablement benefits 75314000-0 Unemployment compensation benefits 75320000-5 Government employee pension schemes 75330000-8 Family allowances 75340000-1 Child allowances 76000000-3 Services related to the oil and gas industry 76100000-4 Professional services for the gas industry 76110000-7 Services incidental to gas extraction 76111000-4 Regasification services 76120000-0 Diving services incidental to gas extraction 76121000-7 Subsea well diving services 76200000-5 Professional services for the oil industry 76210000-8 Services incidental to oil extraction 76211000-5 Liner-hanger services 76211100-6 Lining services 76211110-9 Test pit lining services 76211120-2 Well site pit lining services 76211200-7 Mudlogging services 76300000-6 Drilling services 76310000-9 Drilling services incidental to gas extraction 76320000-2 Offshore drilling services 76330000-5 Turbine drilling services 76331000-2 Coiled turbine drilling services 76340000-8 Core drilling 76400000-7 Rig-positioning services 76410000-0 Well-casing and tubing services 76411000-7 Well-casing services 76411100-8 Well-casing crew services 76411200-9 Well-casing planning services 76411300-0 Well-casing milling services 76411400-1 Well-casing completion services 76420000-3 Well-cementing services 76421000-0 Liner cementing services 76422000-7 Plug cementing services 76423000-4 Foam cementing services 76430000-6 Well-drilling and production services 76431000-3 Well-drilling services 76431100-4 Well-drilling control services 76431200-5 Well-drilling pickup services 76431300-6 Well-drilling laydown services 76431400-7 Rathole well-drilling services 76431500-8 Well-drilling supervision services 76431600-9 Well-drilling rig monitor services 76440000-9 Well-logging services 76441000-6 Cased hole logging services 76442000-3 Open hole logging services 76443000-0 Other logging services 76450000-2 Well-management services 76460000-5 Well-support services 76470000-8 Well-testing services 76471000-5 Well fracture testing services 76472000-2 Well site inspection or testing services 76473000-9 Well equipment testing services 76480000-1 Tubing services 76490000-4 Well-completion services 76491000-1 Well-plugging services 76492000-8 Well-positioning services 76500000-8 Onshore and offshore services 76510000-1 Onshore services 76520000-4 Offshore services 76521000-1 Offshore installation services 76522000-8 Offshore supply-vessel services 76530000-7 Downhole services 76531000-4 Downhole logging services 76532000-1 Downhole pumping services 76533000-8 Downhole recording services 76534000-5 Downhole underreaming services 76535000-2 Downhole hole opening services 76536000-9 Downhole vibration control services 76537000-6 Downhole tool services 76537100-7 Downhole oilifield tools services 76600000-9 Pipeline-inspection services 77000000-0 Agricultural, forestry, horticultural, aquacultural and apicultural services 77100000-1 Agricultural services 77110000-4 Services incidental to agricultural production 77111000-1 Hire of agricultural machinery with operator 77112000-8 Hire of mowers or agricultural equipment with operator 77120000-7 Composting services 77200000-2 Forestry services 77210000-5 Logging services 77211000-2 Services incidental to logging 77211100-3 Timber harvesting services 77211200-4 Transport of logs within the forest 77211300-5 Tree-clearing services 77211400-6 Tree-cutting services 77211500-7 Tree-maintenance services 77211600-8 Tree seeding 77220000-8 Timber-impregnation services 77230000-1 Services incidental to forestry 77231000-8 Forestry management services 77231100-9 Forest resources management services 77231200-0 Forest pest control services 77231300-1 Forest administration services 77231400-2 Forest inventory services 77231500-3 Forest monitoring or evaluation services 77231600-4 Afforestation services 77231700-5 Forestry extension services 77231800-6 Forest nursery management services 77231900-7 Forest sectoral planning services 77300000-3 Horticultural services 77310000-6 Planting and maintenance services of green areas 77311000-3 Ornamental and pleasure gardens maintenance services 77312000-0 Weed-clearance services 77312100-1 Weed-killing services 77313000-7 Parks maintenance services 77314000-4 Grounds maintenance services 77314100-5 Grassing services 77315000-1 Seeding services 77320000-9 Sports fields maintenance services 77330000-2 Floral-display services 77340000-5 Tree pruning and hedge trimming 77341000-2 Tree pruning 77342000-9 Hedge trimming 77400000-4 Zoological services 77500000-5 Animal husbandry services 77510000-8 Game-propagation services 77600000-6 Hunting services 77610000-9 Trapping services 77700000-7 Services incidental to fishing 77800000-8 Aquaculture services 77810000-1 Mariculture services 77820000-4 Ostreiculture services 77830000-7 Shellfish culture services 77840000-0 Shrimp farming services 77850000-3 Fish farming services 77900000-9 Apiculture services 79000000-4 Business services: law, marketing, consulting, recruitment, printing and security 79100000-5 Legal services 79110000-8 Legal advisory and representation services 79111000-5 Legal advisory services 79112000-2 Legal representation services 79112100-3 Stakeholders representation services 79120000-1 Patent and copyright consultancy services 79121000-8 Copyright consultancy services 79121100-9 Software copyright consultancy services 79130000-4 Legal documentation and certification services 79131000-1 Documentation services 79132000-8 Certification services 79132100-9 Electronic signature certification services 79140000-7 Legal advisory and information services 79200000-6 Accounting, auditing and fiscal services 79210000-9 Accounting and auditing services 79211000-6 Accounting services 79211100-7 Bookkeeping services 79211110-0 Payroll management services 79211120-3 Sales and purchases recording services 79211200-8 Compilation of financial statements services 79212000-3 Auditing services 79212100-4 Financial auditing services 79212110-7 Corporate governance rating services 79212200-5 Internal audit services 79212300-6 Statutory audit services 79212400-7 Fraud audit services 79212500-8 Accounting review services 79220000-2 Fiscal services 79221000-9 Tax consultancy services 79222000-6 Tax-return preparation services 79223000-3 Custom broker services 79300000-7 Market and economic research; polling and statistics 79310000-0 Market research services 79311000-7 Survey services 79311100-8 Survey design services 79311200-9 Survey conduction services 79311210-2 Telephone survey services 79311300-0 Survey analysis services 79311400-1 Economic research services 79311410-4 Economic impact assessment 79312000-4 Market-testing services 79313000-1 Performance review services 79314000-8 Feasibility study 79315000-5 Social research services 79320000-3 Public-opinion polling services 79330000-6 Statistical services 79340000-9 Advertising and marketing services 79341000-6 Advertising services 79341100-7 Advertising consultancy services 79341200-8 Advertising management services 79341400-0 Advertising campaign services 79341500-1 Aeral advertising services 79342000-3 Marketing services 79342100-4 Direct marketing services 79342200-5 Promotional services 79342300-6 Customer services 79342310-9 Customer survey services 79342311-6 Customer satisfaction survey 79342320-2 Customer-care services 79342321-9 Customer-loyalty programme 79342400-7 Auction services 79342410-4 Electronic auction services 79400000-8 Business and management consultancy and related services 79410000-1 Business and management consultancy services 79411000-8 General management consultancy services 79411100-9 Business development consultancy services 79412000-5 Financial management consultancy services 79413000-2 Marketing management consultancy services 79414000-9 Human resources management consultancy services 79415000-6 Production management consultancy services 79415200-8 Design consultancy services 79416000-3 Public relations services 79416100-4 Public relations management services 79416200-5 Public relations consultancy services 79417000-0 Safety consultancy services 79418000-7 Procurement consultancy services 79419000-4 Evaluation consultancy services 79420000-4 Management-related services 79421000-1 Project-management services other than for construction work 79421100-2 Project-supervision services other than for construction work 79421200-3 Project-design services other than for construction work 79422000-8 (5) Arbitration and conciliation services 79430000-7 Crisis management services 79500000-9 Office-support services 79510000-2 Telephone-answering services 79511000-9 Telephone operator services 79512000-6 Call centre 79520000-5 Reprographic services 79521000-2 Photocopying services 79530000-8 Translation services 79540000-1 Interpretation services 79550000-4 Typing, word-processing and desktop publishing services 79551000-1 Typing services 79552000-8 Word-processing services 79553000-5 Desktop publishing services 79560000-7 Filing services 79570000-0 Mailing-list compilation and mailing services 79571000-7 Mailing services 79600000-0 (6) Recruitment services 79610000-3 (6) Placement services of personnel 79611000-0 Job search services 79612000-7 Placement services of office-support personnel 79613000-4 Employee relocation services 79620000-6 (6) Supply services of personnel including temporary staff 79621000-3 Supply services of office personnel 79622000-0 Supply services of domestic help personnel 79623000-7 Supply services of commercial or industrial workers 79624000-4 Supply services of nursing personnel 79625000-1 Supply services of medical personnel 79630000-9 Personnel services except placement and supply services 79631000-6 Personnel and payroll services 79632000-3 Personnel-training services 79633000-0 Staff development services 79634000-7 Career guidance services 79635000-4 Assessment centre services for recruitment 79700000-1 Investigation and security services 79710000-4 Security services 79711000-1 Alarm-monitoring services 79713000-5 Guard services 79714000-2 Surveillance services 79714100-3 Tracing system services 79714110-6 Absconder-tracing services 79715000-9 Patrol services 79716000-6 Identification badge release services 79720000-7 Investigation services 79721000-4 Detective agency services 79722000-1 Graphology services 79723000-8 Waste analysis services 79800000-2 Printing and related services 79810000-5 Printing services 79811000-2 Digital printing services 79812000-9 Banknote printing services 79820000-8 Services related to printing 79821000-5 Print finishing services 79821100-6 Proofreading services 79822000-2 Composition services 79822100-3 Print-plate making services 79822200-4 Photogravure services 79822300-5 Typesetting services 79822400-6 Lithographic services 79822500-7 Graphic design services 79823000-9 Printing and delivery services 79824000-6 Printing and distribution services 79900000-3 Miscellaneous business and business-related services 79910000-6 Management holdings services 79920000-9 Packaging and related services 79921000-6 Packaging services 79930000-2 Specialty design services 79931000-9 Interior decorating services 79932000-6 Interior design services 79933000-3 Design support services 79934000-0 Furniture design services 79940000-5 Collection agency services 79941000-2 Toll-collection services 79950000-8 Exhibition, fair and congress organisation services 79951000-5 Seminar organisation services 79952000-2 Event services 79952100-3 Cultural event organisation services 79953000-9 Festival organisation services 79954000-6 Party organisation services 79955000-3 Fashion shows organisation services 79956000-0 Fair and exhibition organisation services 79957000-7 Auction organisation services 79960000-1 Photographic and ancillary services 79961000-8 Photographic services 79961100-9 Advertising photography services 79961200-0 Aerial photography services 79961300-1 Specialised photography services 79961310-4 Downhole photography services 79961320-7 Underwater photography services 79961330-0 Microfilming services 79961340-3 X-ray photography services 79961350-6 Studio photography services 79962000-5 Photograph processing services 79963000-2 Photograph restoration, copying and retouching services 79970000-4 Publishing services 79971000-1 Bookbinding and finishing services 79971100-2 Book finishing services 79971200-3 Bookbinding services 79972000-8 Language dictionary publishing services 79972100-9 Regional language dictionary publishing services 79980000-7 Subscription services 79990000-0 Miscellaneous business-related services 79991000-7 Stock-control services 79992000-4 Reception services 79993000-1 Building and facilities management services 79993100-2 Facilities management services 79994000-8 Contract administration services 79995000-5 Library management services 79995100-6 Archiving services 79995200-7 Cataloguing services 79996000-2 Business organisation services 79996100-3 Records management 79997000-9 Business travel services 79998000-6 Coaching services 79999000-3 Scanning and invoicing services 79999100-4 Scanning services 79999200-5 Invoicing services 80000000-4 Education and training services 80100000-5 Primary education services 80110000-8 Pre-school education services 80200000-6 Secondary education services 80210000-9 Technical and vocational secondary education services 80211000-6 Technical secondary education services 80212000-3 Vocational secondary education services 80300000-7 Higher education services 80310000-0 Youth education services 80320000-3 Medical education services 80330000-6 Safety education services 80340000-9 Special education services 80400000-8 Adult and other education services 80410000-1 Various school services 80411000-8 Driving-school services 80411100-9 Driving-test services 80411200-0 Driving lessons 80412000-5 Flying-school services 80413000-2 Sailing-school services 80414000-9 Diving-school services 80415000-6 Ski-training services 80420000-4 E-learning services 80430000-7 Adult-education services at university level 80490000-5 Operation of an educational centre 80500000-9 Training services 80510000-2 Specialist training services 80511000-9 Staff training services 80512000-6 Dog training services 80513000-3 Horse riding school services 80520000-5 Training facilities 80521000-2 Training programme services 80522000-9 Training seminars 80530000-8 Vocational training services 80531000-5 Industrial and technical training services 80531100-6 Industrial training services 80531200-7 Technical training services 80532000-2 Management training services 80533000-9 Computer-user familiarisation and training services 80533100-0 Computer training services 80533200-1 Computer courses 80540000-1 Environmental training services 80550000-4 Safety training services 80560000-7 Health and first-aid training services 80561000-4 Health training services 80562000-1 First-aid training services 80570000-0 Personal development training services 80580000-3 Provision of language courses 80590000-6 Tutorial services 80600000-0 Training services in defence and security materials 80610000-3 Training and simulation in security equipment 80620000-6 Training and simulation in firearms and ammunition 80630000-9 Training and simulation in military vehicles 80640000-2 Training and simulation in warships 80650000-5 Training and simulation in aircrafts, missiles and spacecrafts 80660000-8 Training and simulation in military electronic systems 85000000-9 Health and social work services 85100000-0 Health services 85110000-3 Hospital and related services 85111000-0 Hospital services 85111100-1 Surgical hospital services 85111200-2 Medical hospital services 85111300-3 Gynaecological hospital services 85111310-6 In vitro fertilisation services 85111320-9 Obstetrical hospital services 85111400-4 Rehabilitation hospital services 85111500-5 Psychiatric hospital services 85111600-6 Orthotic services 85111700-7 Oxygen-therapy services 85111800-8 Pathology services 85111810-1 Blood analysis services 85111820-4 Bacteriological analysis services 85111900-9 Hospital dialysis services 85112000-7 Hospital support services 85112100-8 Hospital-bedding services 85112200-9 Outpatient care services 85120000-6 Medical practice and related services 85121000-3 Medical practice services 85121100-4 General-practitioner services 85121200-5 Medical specialist services 85121210-8 Gyneacologic or obstetric services 85121220-1 Nephrology or nervous system specialist services 85121230-4 Cardiology services or pulmonary specialists services 85121231-1 Cardiology services 85121232-8 Pulmonary specialists services 85121240-7 ENT or audiologist services 85121250-0 Gastroenterologist and geriatric services 85121251-7 Gastroenterologist services 85121252-4 Geriatric services 85121270-6 Psychiatrist or psychologist services 85121271-3 Home for the psychologically disturbed services 85121280-9 Ophthalmologist, dermatology or orthopedics services 85121281-6 Ophthalmologist services 85121282-3 Dermatology services 85121283-0 Orthopaedic services 85121290-2 Paediatric or urologist services 85121291-9 Paediatric services 85121292-6 Urologist services 85121300-6 Surgical specialist services 85130000-9 Dental practice and related services 85131000-6 Dental-practice services 85131100-7 Orthodontic services 85131110-0 Orthodontic-surgery services 85140000-2 Miscellaneous health services 85141000-9 Services provided by medical personnel 85141100-0 Services provided by midwives 85141200-1 Services provided by nurses 85141210-4 Home medical treatment services 85141211-1 Dialysis home medical treatment services 85141220-7 Advisory services provided by nurses 85142000-6 Paramedical services 85142100-7 Physiotherapy services 85142200-8 Homeopathic services 85142300-9 Hygiene services 85142400-0 Home delivery of incontinence products 85143000-3 Ambulance services 85144000-0 Residential health facilities services 85144100-1 Residential nursing care services 85145000-7 Services provided by medical laboratories 85146000-4 Services provided by blood banks 85146100-5 Services provided by sperm banks 85146200-6 Services provided by transplant organ banks 85147000-1 Company health services 85148000-8 Medical analysis services 85149000-5 Pharmacy services 85150000-5 Medical imaging services 85160000-8 Optician services 85170000-1 Acupuncture and chiropractor services 85171000-8 Acupuncture services 85172000-5 Chiropractor services 85200000-1 Veterinary services 85210000-3 Domestic animal nurseries 85300000-2 Social work and related services 85310000-5 Social work services 85311000-2 Social work services with accommodation 85311100-3 Welfare services for the elderly 85311200-4 Welfare services for the handicapped 85311300-5 Welfare services for children and young people 85312000-9 Social work services without accommodation 85312100-0 Daycare services 85312110-3 Child daycare services 85312120-6 Daycare services for handicapped children and young people 85312200-1 Homedelivery of provisions 85312300-2 Guidance and counselling services 85312310-5 Guidance services 85312320-8 Counselling services 85312330-1 Family-planning services 85312400-3 Welfare services not delivered through residential institutions 85312500-4 Rehabilitation services 85312510-7 Vocational rehabilitation services 85320000-8 Social services 85321000-5 Administrative social services 85322000-2 Community action programme 85323000-9 Community health services 90000000-7 Sewage, refuse, cleaning and environmental services 90400000-1 Sewage services 90410000-4 Sewage removal services 90420000-7 Sewage treatment services 90430000-0 Sewage disposal services 90440000-3 Treatment services of cesspools 90450000-6 Treatment services of septic tanks 90460000-9 Cesspool or septic tank emptying services 90470000-2 Sewer cleaning services 90480000-5 Sewerage management services 90481000-2 Operation of a sewage plant 90490000-8 Sewer survey and sewage treatment consultancy services 90491000-5 Sewer survey services 90492000-2 Sewage treatment consultancy services 90500000-2 Refuse and waste related services 90510000-5 Refuse disposal and treatment 90511000-2 Refuse collection services 90511100-3 Urban solid-refuse collection services 90511200-4 Household-refuse collection services 90511300-5 Litter collection services 90511400-6 Paper collecting services 90512000-9 Refuse transport services 90513000-6 Non-hazardous refuse and waste treatment and disposal services 90513100-7 Household-refuse disposal services 90513200-8 Urban solid-refuse disposal services 90513300-9 Refuse incineration services 90513400-0 Ash disposal services 90513500-1 Treatment and disposal of foul liquids 90513600-2 Sludge removal services 90513700-3 Sludge transport services 90513800-4 Sludge treatment services 90513900-5 Sludge disposal services 90514000-3 Refuse recycling services 90520000-8 Radioactive-, toxic-, medical- and hazardous waste services 90521000-5 Radioactive waste treatment services 90521100-6 Collection of radioactive waste 90521200-7 Radioactive waste storage services 90521300-8 Disposal of radioactive waste 90521400-9 Transport of radioactive waste 90521410-2 Transportation of low level nuclear waste 90521420-5 Transportation of intermediate level nuclear waste 90521500-0 Packaging of radioactive waste 90521510-3 Packaging of low level nuclear waste 90521520-6 Packaging of intermediate level nuclear waste 90522000-2 Services relating to contaminated soil 90522100-3 Removal of contaminated soil 90522200-4 Disposal of contaminated soil 90522300-5 Contaminated-soil treatment services 90522400-6 Cleaning and treatment of soil 90523000-9 Toxic waste disposal services except radioactive waste and contaminated soil 90523100-0 Weapons and ammunition disposal services 90523200-1 Bomb-disposal services 90523300-2 Mine sweeping services 90524000-6 Medical waste services 90524100-7 Clinical-waste collection services 90524200-8 Clinical-waste disposal services 90524300-9 Removal services of biological waste 90524400-0 Collection, transport and disposal of hospital waste 90530000-1 Operation of a refuse site 90531000-8 Landfill management services 90532000-5 Coal-tip management services 90533000-2 Waste-tip management services 90600000-3 Cleaning and sanitation services in urban or rural areas, and related services 90610000-6 Street-cleaning and sweeping services 90611000-3 Street-cleaning services 90612000-0 Street-sweeping services 90620000-9 Snow-clearing services 90630000-2 Ice-clearing services 90640000-5 Gully cleaning and emptying services 90641000-2 Gully cleaning services 90642000-9 Gully emptying services 90650000-8 Asbestos removal services 90660000-1 Deleading services 90670000-4 Disinfecting and exterminating services in urban or rural areas 90680000-7 Beach cleaning services 90690000-0 Graffiti removal services 90700000-4 Environmental services 90710000-7 Environmental management 90711000-4 Environmental impact assessment other than for construction 90711100-5 Risk or hazard assessment other than for construction 90711200-6 Environmental standards other than for construction 90711300-7 Environmental indicators analysis other than for construction 90711400-8 Environmental Impact Assessment (EIA) services other than for construction 90711500-9 Environmental monitoring other than for construction 90712000-1 Environmental planning 90712100-2 Urban environmental development planning 90712200-3 Forest conservation strategy planning 90712300-4 Marine conservation strategy planning 90712400-5 Natural resources management or conservation strategy planning services 90712500-6 Environmental institution building or planning 90713000-8 Environmental issues consultancy services 90713100-9 Consulting services for water-supply and waste-water other than for construction 90714000-5 Environmental auditing 90714100-6 Environmental information systems 90714200-7 Corporate environmental auditing services 90714300-8 Sectoral environmental auditing services 90714400-9 Activity specific environmental auditing services 90714500-0 Environmental quality control services 90714600-1 Environmental security control services 90715000-2 Pollution investigation services 90715100-3 Chemicals and oil pollution investigation services 90715110-6 Gasworks site investigation 90715120-9 Chemical works or oil refinery waste site investigation 90715200-4 Other pollution investigation services 90715210-7 Oil depot or terminal site investigation 90715220-0 Industrial site investigation 90715230-3 Industrial waste site investigation 90715240-6 Wood treatment plant site investigation 90715250-9 Dry cleaning plants site investigation 90715260-2 Foundry site investigation 90715270-5 Recycling plant site investigation 90715280-8 Food processing plant site investigation 90720000-0 Environmental protection 90721000-7 Environmental safety services 90721100-8 Landscape protection services 90721200-9 Ozone protection services 90721300-0 Food or feed contamination protection services 90721400-1 Genetic resources protection services 90721500-2 Toxic substances protection services 90721600-3 Radiation protection services 90721700-4 Endangered species protection services 90721800-5 Natural risks or hazards protection services 90722000-4 Environmental rehabilitation 90722100-5 Industrial site rehabilitation 90722200-6 Environmental decontamination services 90722300-7 Land reclamation services 90730000-3 Pollution tracking and monitoring and rehabilitation 90731000-0 Services related to air pollution 90731100-1 Air quality management 90731200-2 Transboundary air pollution management or control services 90731210-5 Purchase of CO2 emission credits 90731300-3 Air pollution protection services 90731400-4 Air pollution monitoring or measurement services 90731500-5 Toxic gas detection services 90731600-6 Methane monitoring 90731700-7 Carbon dioxide monitoring services 90731800-8 Airborne particle monitoring 90731900-9 Ozone depletion monitoring services 90732000-7 Services related to soil pollution 90732100-8 Soil pollution protection services 90732200-9 Polluted soil removal services 90732300-0 Polluted soil treatment or rehabilitation 90732400-1 Soil pollution advisory services 90732500-2 Soil pollution mapping 90732600-3 Soil pollution measurement or monitoring 90732700-4 Organic fertilizer pollution assessment 90732800-5 Pesticides pollution assessment 90732900-6 Nitrates and phosphates pollution assessment 90732910-9 Nitrates pollution assessment 90732920-2 Phosphates pollution assessment 90733000-4 Services related to water pollution 90733100-5 Surface water pollution monitoring or control services 90733200-6 Surface water pollution rehabilitation services 90733300-7 Surface water pollution protection services 90733400-8 Surface water treatment services 90733500-9 Surface water pollution drainage services 90733600-0 Transboundary water pollution management or control services 90733700-1 Groundwater pollution monitoring or control services 90733800-2 Groundwater pollution drainage services 90733900-3 Groundwater pollution treatment or rehabilitation 90740000-6 Pollutants tracking and monitoring and rehabilitation services 90741000-3 Services related to oil pollution 90741100-4 Oil spillage monitoring services 90741200-5 Oil spillage control services 90741300-6 Oil spillage rehabilitation services 90742000-0 Services related to noise pollution 90742100-1 Noise control services 90742200-2 Noise pollution protection services 90742300-3 Noise pollution monitoring services 90742400-4 Noise pollution advisory services 90743000-7 Services related to toxic substances pollution 90743100-8 Toxic substances monitoring services 90743200-9 Toxic substances rehabilitation services 90900000-6 Cleaning and sanitation services 90910000-9 Cleaning services 90911000-6 Accommodation, building and window cleaning services 90911100-7 Accommodation cleaning services 90911200-8 Building-cleaning services 90911300-9 Window-cleaning services 90912000-3 Blast-cleaning services for tubular structures 90913000-0 Tank and reservoir cleaning services 90913100-1 Tank-cleaning services 90913200-2 Reservoir cleaning services 90914000-7 Car park cleaning services 90915000-4 Furnace and chimney cleaning services 90916000-1 Cleaning services of telephone equipment 90917000-8 Cleaning services of transport equipment 90918000-5 Bin-cleaning services 90919000-2 Office, school and office equipment cleaning services 90919100-3 Cleaning services of office equipment 90919200-4 Office cleaning services 90919300-5 School cleaning services 90920000-2 Facility related sanitation services 90921000-9 Disinfecting and exterminating services 90922000-6 Pest-control services 90923000-3 Rat-disinfestation services 90924000-0 Fumigation services 92000000-1 Recreational, cultural and sporting services 92100000-2 Motion picture and video services 92110000-5 Motion picture and video tape production and related services 92111000-2 Motion picture and video production services 92111100-3 Training-film and video-tape production 92111200-4 Advertising, propaganda and information film and video-tape production 92111210-7 Advertising film production 92111220-0 Advertising video-tape production 92111230-3 Propaganda film production 92111240-6 Propaganda video-tape production 92111250-9 Information film production 92111260-2 Information video-tape production 92111300-5 Entertainment film and video-tape production 92111310-8 Entertainment film production 92111320-1 Entertainment video-tape production 92112000-9 Services in connection with motion-picture and video-tape production 92120000-8 Motion-picture or video-tape distribution services 92121000-5 Video-tape distribution services 92122000-2 Motion picture distribution services 92130000-1 Motion picture projection services 92140000-4 Video-tape projection services 92200000-3 (2) Radio and television services 92210000-6 (2) Radio services 92211000-3 (2) Radio production services 92213000-7 Small scale radio systems services 92214000-4 Radio studio or equipment services 92215000-1 General Mobile Radio Services (GMRS) 92216000-8 Family Radio Services (FRS) 92217000-5 General Mobile Radio Services/Family Radio Services (GMRS/FRS) 92220000-9 (2) Television services 92221000-6 (2) Television production services 92222000-3 Closed circuit television services 92224000-7 Digital television 92225000-4 Interactive television 92225100-7 Film-on-demand television 92226000-1 Teleprogrammation 92230000-2 Radio and television cable services 92231000-9 International bilateral services and international private leased lines 92232000-6 Cable TV 92300000-4 Entertainment services 92310000-7 Artistic and literary creation and interpretation services 92311000-4 Works of art 92312000-1 Artistic services 92312100-2 Theatrical producers', singer groups', bands' and orchestras' entertainment services 92312110-5 Theatrical producer entertainment services 92312120-8 Singer group entertainment services 92312130-1 Band entertainment services 92312140-4 Orchestral entertainment services 92312200-3 Services provided by authors, composers, sculptors, entertainers and other individual artists 92312210-6 Services provided by authors 92312211-3 Writing agency services 92312212-0 Services related to the preparation of training manuals 92312213-7 Technical author services 92312220-9 Services provided by composers 92312230-2 Services provided by sculptors 92312240-5 Services provided by entertainers 92312250-8 Services provided by individual artists 92312251-5 Disk-jockey services 92320000-0 Arts-facility operation services 92330000-3 Recreational-area services 92331000-0 Fair and amusement park services 92331100-1 Fair services 92331200-2 Amusement park services 92331210-5 Children animation services 92332000-7 Beach services 92340000-6 Dance and performance entertainment services 92341000-3 Circus services 92342000-0 Dance-instruction services 92342100-1 Ballroom dance-instruction services 92342200-2 Discotheque dance-instruction services 92350000-9 Gambling and betting services 92351000-6 Gambling services 92351100-7 Lottery operating services 92351200-8 Casino operating services 92352000-3 Betting services 92352100-4 Totalisator operating services 92352200-5 Bookmaking services 92360000-2 Pyrotechnic services 92370000-5 Sound technician 92400000-5 News-agency services 92500000-6 Library, archives, museums and other cultural services 92510000-9 Library and archive services 92511000-6 Library services 92512000-3 Archive services 92512100-4 Archive destruction services 92520000-2 Museum services and preservation services of historical sites and buildings 92521000-9 Museum services 92521100-0 Museum-exhibition services 92521200-1 Preservation services of exhibits and specimens 92521210-4 Preservation services of exhibits 92521220-7 Preservation services of specimens 92522000-6 Preservation services of historical sites and buildings 92522100-7 Preservation services of historical sites 92522200-8 Preservation services of historical buildings 92530000-5 Botanical and zoological garden services and nature reserve services 92531000-2 Botanical garden services 92532000-9 Zoological garden services 92533000-6 Nature reserve services 92534000-3 Wildlife preservation services 92600000-7 Sporting services 92610000-0 Sports facilities operation services 92620000-3 Sport-related services 92621000-0 Sports-event promotion services 92622000-7 Sports-event organisation services 92700000-8 CybercafÃ © services 98000000-3 Other community, social and personal services 98100000-4 Membership organisation services 98110000-7 Services furnished by business, professional and specialist organisations 98111000-4 Services furnished by business organisations 98112000-1 Services furnished by professional organisations 98113000-8 Services furnished by specialist organisations 98113100-9 Nuclear safety services 98120000-0 Services furnished by trade unions 98130000-3 Miscellaneous membership organisations services 98131000-0 Religious services 98132000-7 Services furnished by political organisations 98133000-4 Services furnished by social membership organisations 98133100-5 Civic betterment and community facility support services 98133110-8 Services provided by youth associations 98200000-5 Equal opportunities consultancy services 98300000-6 Miscellaneous services 98310000-9 Washing and dry-cleaning services 98311000-6 Laundry-collection services 98311100-7 Laundry-management services 98311200-8 Laundry-operation services 98312000-3 Textile-cleaning services 98312100-4 Textile-impregnation services 98313000-0 Fur-products cleaning services 98314000-7 Colouring services 98315000-4 Pressing services 98316000-1 Dyeing services 98320000-2 Hairdressing and beauty treatment services 98321000-9 Hairdressing services 98321100-0 Barbers' services 98322000-6 Beauty treatment services 98322100-7 Cosmetic treatment, manicuring and pedicuring services 98322110-0 Cosmetic treatment services 98322120-3 Manicuring services 98322130-6 Pedicuring services 98322140-9 Make-up services 98330000-5 Physical well-being services 98331000-2 Turkish bath services 98332000-9 Spa services 98333000-6 Massage services 98334000-3 Wellness services 98336000-7 Training, workout or aerobic services 98340000-8 Accommodation and office services 98341000-5 Accommodation services 98341100-6 Accommodation management services 98341110-9 Housekeeping services 98341120-2 Portering services 98341130-5 Janitorial services 98341140-8 Caretaker services 98342000-2 Work environment services 98350000-1 Civic-amenity services 98351000-8 Car park management services 98351100-9 Car park services 98351110-2 Parking enforcement services 98360000-4 Marine services 98361000-1 Aquatic marine services 98362000-8 Port management services 98362100-9 Marine-base support services 98363000-5 Diving services 98370000-7 Funeral and related services 98371000-4 Funeral services 98371100-5 Cemetery services and cremation services 98371110-8 Cemetery services 98371111-5 Cemetery maintenance services 98371120-1 Cremation services 98371200-6 Undertaking services 98380000-0 Dog kennel services 98390000-3 Other services 98391000-0 Decommissioning services 98392000-7 Relocation services 98393000-4 Tailoring services 98394000-1 Upholstering services 98395000-8 Locksmith services 98396000-5 Instrument tuning services 98500000-8 Private households with employed persons 98510000-1 Services of commercial and industrial workers 98511000-8 Services of commercial workers 98512000-5 Services of industrial workers 98513000-2 Manpower services for households 98513100-3 Agency staff services for households 98513200-4 Clerical staff services for households 98513300-5 Temporary staff for households 98513310-8 Home-help services 98514000-9 Domestic services 98900000-2 Services provided by extra-territorial organisations and bodies 98910000-5 Services specific to international organisations and bodies SUPPLEMENTARY VOCABULARY Section A: materials Group A: metal and alloy AA01-1 Metal AA02-4 Aluminium AA03-7 Bronze AA04-0 Copper AA05-3 Iron AA06-6 Lead AA07-9 Nickel AA08-2 Tin AA09-5 Zinc AA10-8 Alloy AA11-1 Steel AA12-4 Carbon-steel AA13-7 Vanadium AA14-0 Chromium AA15-3 Manganese AA16-6 Cobalt AA17-9 Yttrium AA18-2 Zirconium AA19-5 Molybdenum AA20-8 Technetium AA21-1 Ruthenium AA22-4 Rhodium AA23-7 Cadmium AA24-0 Lutetium AA25-3 Hafnium AA26-6 Tantalum AA27-9 Tungsten AA28-2 Iridium AA29-5 Gallium AA30-8 Indium AA31-1 Thallium AA32-4 Barium AA33-7 Caesium AA34-0 Strontium AA35-3 Rubidium AA36-6 Calcium AA37-9 Potassium AA38-2 Sodium AA39-5 Lithium AA40-8 Niobium AA41-1 Osmium AA42-4 Rhenium AA43-7 Palladium AA44-0 Brass AA45-3 Gold AA46-6 Silver AA47-9 Platinum AA48-2 Magnesium Group B: non-metal AB02-5 Ceramic AB03-8 Porcelain or china ceramic AB04-1 Clay AB05-4 Concrete AB06-7 Plastic AB07-0 Polyester AB08-3 Polyethene (Polyethylene) AB09-6 Polystyrene AB11-2 PVC AB12-5 Rubber AB13-8 Wooden AB14-1 Coniferous wood AB15-4 Tropical wood AB16-7 Bamboo AB17-0 Cork AB18-3 Paper AB19-6 Leather AB20-9 Fibreglass AB21-2 Glass AB22-5 Glass inners AB23-8 Glass parts AB24-1 Textile AB25-4 Synthetic AB26-7 Timber AB27-0 Stone AB28-3 Marble AB29-6 Precious stones AB30-9 Wool AB31-2 Silk AB32-5 Linen AB33-8 Cotton AB34-1 Terrazzo AB35-4 Granite AB36-7 Slate AB37-0 Carbon Section B: form, shape, packaging and conditioning Group A: form BA01-2 Live BA02-5 Natural BA03-8 Artificial BA04-1 Fresh BA05-4 Cold BA06-7 Hot BA07-0 Liquid BA08-3 Solid BA09-6 Gas BA10-9 Crude BA11-2 Dry BA12-5 Hard BA13-8 Soft BA14-1 Dust/powder BA15-4 Residues BA16-7 Flakes BA17-0 Bars BA18-3 Ash BA19-6 Granules BA20-9 Ingots BA22-5 Rods BA23-8 Unwrought BA24-1 Frozen BA25-4 Deep-frozen BA26-7 Folded BA27-0 Forged BA28-3 Freeze-dried BA29-6 Flat-rolled BA30-9 Dried BA31-2 Grated BA32-5 Concentrated BA33-8 Chilled BA34-1 Coated BA35-4 Galvanised BA36-7 Granulated BA37-0 Hot-rolled BA38-3 Vitrified BA39-6 Laminated BA40-9 Liquefied BA41-2 Vulcanised BA42-5 Welded BA43-8 Prepared BA44-1 Pulverised BA45-4 Refined BA46-7 Remelted BA47-0 Untreated BA48-3 Treated BA49-6 Unliquefied BA50-9 Unrefined BA51-2 Semi-finished BA52-5 Processed BA53-8 Semi-manufactured BA54-1 Solution Group B: shape BB01-3 Non-tubular BB02-6 Tubular BB03-9 Round BB04-2 Rectangular BB05-5 Square BB06-8 Triangle BB07-1 Trapezoid Group C: packaging and conditioning BC01-4 With metal frames BC02-7 With plastic frames BC03-0 With wooden frames BC04-3 Clad with gold BC05-6 Clad with platinum BC06-9 Clad with silver BC07-2 Steel-framed BC08-5 Veneer BC09-8 Non-cast BC10-1 Upholstered BC11-4 Printed BC12-7 Coloured BC13-0 Impregnated BC14-3 Prefabricated BC15-6 Plastic coated BC16-9 In bags BC17-2 In blocks BC18-5 In boards BC19-8 In brine BC20-1 In bulk BC21-4 In cartons BC22-7 In cartridges BC23-0 In cuts BC24-3 In joints BC25-6 In lots BC26-9 In oil BC27-2 In packets BC28-5 In pouches BC29-8 In reams BC30-1 In rods BC31-4 In rolls BC32-7 In sachets BC33-0 In sacks BC34-3 In sheets BC35-6 In slices BC36-9 In solution BC37-2 In strips BC38-5 In water BC39-8 Flavoured BC40-1 Moulded glass BC41-4 Canned/tinned BC42-7 Bottled BC43-0 Vacuum-packed BC44-3 Parboiled BC45-6 Recycled BC46-9 Sterilised BC48-5 Toughened Section C: materials/products with special qualities and operation mode Group A: materials/products with special qualities CA01-3 Waterproof CA02-6 Windproof CA03-9 Bullet-proof CA04-2 Fireproof/flameproof CA05-5 Stainless CA06-8 Expandable CA07-1 Insulated CA08-4 Non-insulated CA09-7 Refractory CA10-0 Non-refractory CA11-3 Reinforced CA12-6 Wired CA13-9 Oil-absorbent CA14-2 Self-adhesive CA15-5 Ductile CA16-8 Magnetic CA17-1 Environmentally friendly CA18-4 GMO free CA19-7 Hormone free CA20-0 Pesticide free CA21-3 Asbestos free CA22-6 CFC free CA23-9 Ozone free CA24-2 PVC free CA25-5 Hybrid CA26-8 Hydrocarbon free CA27-1 NOx free CA28-4 CO free CA29-7 CO2 free CA30-0 Sulphur free CA31-3 Euro 0 (fuel) CA32-6 Euro 1 (fuel) CA33-9 Euro 2 (fuel) CA34-2 Euro 3 (fuel) CA35-5 Euro 4 (fuel) CA36-8 Euro 5 (fuel) CA37-1 Articulated CA38-4 Long-life CA39-7 Lightweight CA40-0 Seagoing CA41-3 Semi-submersible CA42-6 Submersible CA43-9 Digital CA44-2 Portable CA45-5 High resolution CA46-8 High-performance CA47-1 Multitasking CA48-4 Multi-user CA49-7 Upgradeable CA50-0 Disposable CA51-3 Rechargeable CA52-6 Fire resistant/flame resistant CA53-9 Fire retardant CA54-2 Heat-resistant CA55-5 Sterile CA56-8 Non-sterile CA57-1 Ecolabel CA58-4 Colorants free CA59-7 Preservatives free CA60-0 Tridimensional CA61-3 Removable CA62-6 Organic CA63-9 Cultivated CA64-2 Wild CA65-5 Farmed CA66-8 Single-use CA67-1 Reusable CA68-4 Armoured CA69-7 Ergonomic Group B: mode of operation CB01-4 Electrically heated CB02-7 Remote-controlled CB03-0 High pressure CB04-3 High-voltage CB05-6 Low pressure CB06-9 Low-voltage CB07-2 Medium pressure CB08-5 4-wheel-drive CB09-8 Diesel-powered CB10-1 Electrically powered CB11-4 Hydro-electric power CB12-7 Nuclear powered CB13-0 Solar powered CB14-3 Petrol-engined CB15-6 Mechanical CB16-9 Mechanical and electrical CB17-2 Self-drive CB18-5 Automatic CB19-8 Computerised CB20-1 Computer-aided CB21-4 Computer-based CB22-7 Computer-controlled CB23-0 Multiprocessing CB24-3 Synchronous CB25-6 Asynchronous CB26-9 Handheld CB27-2 Integrated CB28-5 Fossil-fuel-fired CB29-8 Coal-fired CB30-1 Gas-fired CB31-4 Oil-fired CB32-7 Wood-fired CB33-0 1-phased CB34-3 2-phased CB35-6 3-phased CB36-9 Instant CB37-2 Single-phase CB38-5 Stand-alone CB39-8 Uninterruptible CB40-1 Interruptible CB41-4 Hybrid powered CB42-7 Battery powered CB43-0 Bio-diesel powered CB44-3 Hydrogen powered CB45-6 Ethanol powered CB46-9 Kerosene powered CB47-2 Gas-powered Section D: general, administration Group A: general and administration attributes DA01-4 International DA02-7 National DA03-0 Public DA04-3 Private DA05-6 Second-hand DA06-9 Primary DA07-2 Secondary DA08-5 Tertiary DA09-8 Real-time DA10-1 Stage DA11-4 Secretarial DA12-7 Indoor DA13-0 Outdoor DA14-3 Mobile DA15-6 Domestic DA16-9 Non-domestic DA17-2 Turnkey project DA18-5 Underground DA19-8 Underwater DA20-1 On-site DA21-4 Above-ground DA22-7 All-purpose DA23-0 Special-purpose DA24-3 And related articles DA25-6 Standard DA26-9 Management DA27-2 Administrative DA28-5 Social service DA29-8 Social work DA30-1 Counselling DA31-4 Daycare DA32-7 Family-planning DA33-0 Rehabilitation DA34-3 Guidance DA35-6 From workroom DA36-9 Natural resource DA37-2 Recycling DA38-5 Decontamination DA39-8 Pollution tracking DA40-1 Quality control DA41-4 Treatment DA42-7 Including installation DA43-0 Multipurpose DA44-3 Spare parts Section E: users/beneficiaries Group A: users or beneficiaries EA01-5 For babies EA02-8 For children EA03-1 For teenager EA04-4 For men EA05-7 For elderly person EA06-0 For women EA07-3 For pregnant women EA08-6 For unemployed person EA09-9 For homeless EA10-2 For drug user EA11-5 For pensioner EA12-8 For/Adapted for disabled person EA13-1 For/Adapted for physical disabled EA14-4 For/Adapted for paralysed person EA15-7 For/Adapted for paralysed on one side person EA16-0 For/Adapted for tetraplegic person EA17-3 For/Adapted for paraplegic person EA18-6 For/Adapted for mute person EA19-9 For/Adapted for hard of hearing person EA20-2 For/Adapted for deaf-mute person EA21-5 For/Adapted for visually impaired person EA22-8 For/Adapted for mentally disabled EA23-1 For passenger EA24-4 For restricted-clientele EA25-7 For prisoners EA26-0 For patient EA27-3 For non-emergency patient EA28-6 For regular passenger EA29-9 For human use EA30-2 For animal use Section F: designated use Group A: educational use FA01-6 For educational use FA02-9 For kindergarten use FA03-2 For school use FA04-5 For training purposes Group B: security use FB01-7 For military use FB02-0 For weapons and ammunition FB03-3 For the police force FB04-6 For firefighting FB05-9 For prison use FB06-2 For rescue FB07-5 For emergency FB08-8 For fire protection FB09-1 For security system FB10-4 For nuclear protection FB11-7 In case of radiation FB12-0 For terrorist prevention FB13-3 With military specifications Group C: waste use FC01-8 For waste disposal FC02-1 For waste material FC03-4 For domestic waste Group D: season use FD01-9 For spring FD02-2 For summer FD03-5 For fall FD04-8 For winter FD05-1 For all seasons Group E: postal use FE01-0 For packing goods FE02-3 For parcels FE03-6 For post-office use Group F: cleaning use FF01-1 For cleaning FF02-4 For day homes Group G: other destination use FG01-2 For access FG02-5 For exhibition use FG03-8 For graphic purposes FG04-1 For heating FG05-4 For industrial use FG06-7 For printing FG07-0 For naval use FG08-3 For office use FG09-6 For indoor use FG10-9 For outdoor use FG11-2 For scientific purposes FG12-5 For storage purposes FG13-8 For survival FG14-1 For technical uses FG15-4 For test purposes FG16-7 For urban use FG17-0 For use in agriculture FG18-3 For use in horticulture FG19-6 For camping FG20-9 For kitchen use FG21-2 For subsea use FG22-5 For cosmetics FG23-8 For tourism FG24-1 For use in artistic performances FG25-4 For buildings or goods of particular historical or architectural interest Section G: scale and dimension Group A: dimension and power indication GA01-7 Specific weight required GA02-0 Gross vehicle weight limited GA03-3 Specific tonnes per annum required GA04-6 Specific kg per annum required GA05-9 Specific height required GA06-2 Specific width required GA07-5 Specific thickness required GA08-8 Specific length required GA09-1 Specific diameter required GA10-4 Specific volume required GA11-7 Specific litres per annum required GA12-0 Specific size required GA13-3 Specific unit size required GA14-6 Specific capacity required GA15-9 Specific circumference required GA16-2 Specific depth required GA17-5 Specific kWh per annum required GA18-8 Specific MWh per annum required GA19-1 Per annum (pa) GA20-4 Specific power GA21-7 Specific pressure GA22-0 Specific voltage required GA32-0 Specific degrees Celsius required GA33-3 Specific degrees Fahrenheit required Group B: frequency GB01-8 Daily GB02-1 Weekly GB03-4 Monthly GB04-7 Annually Group C: other indication GC01-9 Not exceeding GC02-2 In excess of GC03-5 A maximum of GC04-8 A minimum of GC05-1 Phase: GC06-4 Rating: GC07-7 Reference: GC08-0 Response time GC09-3 Rooms: GC10-6 Scale of work: GC11-9 Specifications: GC12-2 Subsidiary lot: GC13-5 Type: GC14-8 Type of architecture: GC15-1 Type of protocol: GC16-4 Type of standard: GC17-7 Dwellings: GC18-0 Lots: GC19-3 Lot No GC20-6 Main lot: GC21-9 Area: GC22-2 Commissioning in GC23-5 Lengthening GC24-8 Whole GC25-1 Number: GC26-4 Number of channels: GC27-7 Number of items: GC28-0 Number of phases: GC29-3 Number of seats: GC30-6 Number of sets: GC31-9 Number of units: GC32-2 Number of users: GC33-5 Number of sheets: GC34-8 Number of copies: Section H: residual attributes for food, drink and meal Group A: attributes for food, drink and meal HA01-8 Cook and chill HA02-1 Cook and frozen HA03-4 Kosher HA04-7 Pork free HA05-0 Alcohol free HA06-3 Diabetic meal HA07-6 Gluten free meal HA08-9 High fibre meal HA09-2 Low calorie meal HA10-5 Low cholesterol/fat meal HA11-8 Low protein meal HA12-1 Low purine meal HA13-4 Low sodium meal HA14-7 Non-lactose meal HA15-0 Peanut allergy meal HA16-3 Vegetarian meal HA17-6 Vegetarian Lacto-Ovo meal HA18-9 Religious meal HA19-2 Hallal HA20-5 Carcass HA21-8 Par-fried HA22-1 In syrup HA23-4 In tomato sauce HA24-7 In natural juice HA25-0 Unsalted HA26-3 Salted HA27-6 Cooked HA28-9 Baked HA29-2 Fried HA30-5 Steamed HA31-8 Wet mix Section I: residual attributes for construction/works Group A: attributes for construction/works IA01-9 Design and construction IA02-2 Design and lay IA03-5 Extension IA04-8 Exterior IA05-1 Finishing work IA06-4 Fitted IA07-7 Fitting for IA08-0 Floors IA09-3 Interior IA10-6 Modernisation IA11-9 Modification IA13-5 Reconstruction IA14-8 Renovation and extension IA15-1 Replacement IA16-4 Multi-storey IA17-7 Onshore IA18-0 Resurfacing IA19-3 Conversion IA20-6 Offset IA21-9 Offshore IA22-2 Overhaul IA23-5 Overhaul and repair IA24-8 Reconditioning IA25-1 Refurbishment IA26-4 Removal IA27-7 Renewal IA28-0 Strengthening IA29-3 Hollow IA30-6 Illuminated IA31-9 Improvements IA32-2 Rough terrain IA33-5 Scrap IA34-8 Widening IA35-1 Partition IA36-4 For buildings IA37-7 For insulation IA38-0 For mechanical installations IA39-3 For motorways IA40-6 Renovation IA41-9 Restoration IA42-2 Wall Section J: residual attributes for computing, information technology or communication Group A: attributes for computing, information technology or communication JA01-1 For computer hardware JA02-4 For computer software JA03-7 For network use JA04-0 For design JA05-3 Desktop JA06-6 For development JA07-9 Online JA08-2 Upgrade JA09-5 Multimedia JA10-8 For Internet JA11-1 For intranet JA12-4 For network JA13-7 For local area network JA14-0 For wide area network JA15-3 With licence JA16-6 Free licence JA17-9 For data JA18-2 For auditing JA19-5 For server JA20-8 For back-up JA21-1 For developing JA22-4 For programming JA23-7 For upgrading JA24-9 Broadband Section K: residual attributes for energy and water distribution Group A: attributes for energy and water distribution KA01-2 For district heating KA02-5 For drainage KA03-8 For electrical equipment KA04-1 For electrical installations KA05-4 For sewage treatment KA06-7 For the gas industry KA07-0 For the oil industry KA08-3 For the storage of natural gas KA09-6 For the treatment of water KA10-9 For use in the water industry KA11-2 For water utilities KA12-5 For electricity production KA13-8 Industrial supply KA14-1 Foul water KA15-4 Steam KA16-7 For the energy industry Section L: residual medical and laboratory attributes Group A: attributes for medical and laboratory LA01-3 For anaesthetics LA02-6 For artificial-kidney treatment LA03-9 For autopsy LA04-2 For bronchial endoscopy LA05-5 For burns LA06-8 For cytostatic treatment LA07-1 For diagnostic radiology LA08-4 For dietary use LA09-7 For disinfection LA10-0 For dispensary use LA11-3 For endovascular use LA12-6 For gynaecology LA13-9 For haemodialysis LA14-2 For haemodynamics LA15-5 For heart surgery LA16-8 For hospital use LA17-1 For immunology LA18-4 For infusion LA19-7 For injection LA20-0 For intensive-care use LA21-3 For laboratory use LA22-6 For medical personnel LA23-9 For medical use LA24-2 For neuro-angiographical use LA25-5 For neuro-surgical use LA26-8 For nursing staff LA27-1 For operating theatre LA28-4 For operating-theatre use LA29-7 For orthopaedic use LA30-0 For osteosynthesis LA31-3 For paediatric medicine LA32-6 For paramedical use LA33-9 For pathology LA34-2 For peritoneal dialysis LA35-5 For psychiatric purposes LA36-8 For radiodiagnosis LA37-1 For radio-immunoassay LA38-4 For radio-immunology LA39-7 For radiology LA40-0 For radiotherapy reagents LA41-3 For serology LA42-6 For surgical use LA43-9 For the artificial-kidney unit LA44-2 For therapeutic medicine LA45-5 For therapeutic purposes LA46-8 For transperitoneal dialysis LA47-1 For treatment of hypothermia LA48-4 For urology treatment LA49-7 For X-ray unit LA50-0 For cardiology LA51-3 For cardiovascular use LA52-6 Medical LA53-9 For post-mortem use LA54-2 For vascular use LA55-5 For veterinary use Section M: residual attributes for transport Group A: attributes for designated a type of vehicle MA01-4 For aircraft MA02-7 For aircraft crews MA03-0 For buses MA04-3 For cars MA05-6 For civil aircraft MA06-9 For industrial vehicles MA07-2 For motor vehicles MA08-5 For railway use MA09-8 For transport MA10-1 For use in airports MA11-4 For vehicles MA12-7 For urban transport MA13-0 For waterways MA14-3 For boats Group B: features of vehicle MB01-5 Left-hand-drive MB02-8 Right-hand-drive MB03-1 Subsea MB04-4 High speed Group D: attributes for special transport MD01-7 Using refrigerated vehicles MD02-0 Using tanker vehicles MD03-3 Using vehicles adapted for bulk goods MD04-6 Using container vehicles MD05-9 Using furniture-removal vehicles MD06-2 Using loading trailers MD07-5 Using armoured car Group E: attributes for transport special goods ME01-8 Of dry bulk goods ME02-1 Of natural gas ME03-4 Of corpse ME04-7 Of artistic objects ME05-0 Of toxic substances Group F: with using a vehicle MF01-9 Using aircraft MF02-2 Using tram MF03-5 Using specialised vehicles MF04-8 Using car MF05-1 Using bus MF06-4 Using coach MF07-7 Using balloon MF08-0 Using zeppelin MF09-3 Using hovercraft MF10-6 Using zodiac Section P: renting services Group A: renting or hire services PA01-7 Hire PA02-0 Lease PA03-3 Hire-purchase Group B: crew, driver or operator services PB01-8 With crew PB02-1 Without crew PB03-4 With driver PB04-7 Without driver PB05-0 With operator PB06-3 Without operator Section Q: residual attributes for advertising and legal advisory services Group A: advertising services QA01-8 For broadcast avertising QA02-1 For advertising on radio QA03-4 For advertising on television QA04-7 For advertising on the Internet QA05-0 For advertising in cinemas QA06-3 For advertising in newspapers QA07-6 For advertising in magazines QA08-9 For advertising on posters QA09-2 For advertising by means of coupons QA10-5 For fairs QA11-8 For events QA12-1 For conferences QA13-4 For exhibitions Group B: legal advisory services QB01-9 For contract law QB02-2 For trade law QB03-5 For company law QB04-8 For competition law QB05-1 For administrative law QB06-4 For private law QB07-7 For public law QB08-0 For international law QB09-3 For national law QB10-6 For regional law QB11-9 For employment law QB12-2 For immigration law QB13-5 For taxation law QB14-8 For social law QB15-1 For criminal law QB16-4 For discrimination or harassment law QB17-7 For juvenile justice law QB18-0 For appellate procedure QB19-3 For defence law QB20-6 For business law QB21-9 For government antitrust law QB23-5 For bankruptcy law QB24-8 For partnership law QB25-1 For patent law QB26-4 For trademark law QB27-7 For copyright law QB28-0 For liquidation law QB29-3 For real estate law QB30-6 For mergers law QB31-9 For acquisitions law QB32-2 For debt collection law QB33-5 For healthcare claim law QB34-8 For personal injury law QB35-1 For property law QB36-4 For employee benefits law QB37-7 For labour disputes law QB38-0 For family law QB39-3 For adoption law QB40-6 For naturalization law QB41-9 For guardianship law QB42-2 For custody law QB43-5 On land QB44-8 On water QB45-1 On fisheries QB46-4 On plants QB47-7 On animals QB48-0 On food QB49-3 On forestry QB50-6 On wildlife QB51-9 On national park QB52-2 On environment QB53-5 On biodiversity QB54-8 On automotive sector QB55-1 On aeronautics sector QB56-4 On space industry sector QB57-7 On political issues Section R: residual attributes for research services Group A: medical research RA01-9 In pharmaceutics RA02-2 In bacteriology RA03-5 In biomedical RA04-8 In cardiology RA05-1 In anatomy RA06-4 In pathology RA07-7 In embryology RA08-0 In epidemiology RA09-3 In genetics RA10-6 In immunology RA11-9 In ophthalmology RA12-2 In physiology RA13-5 In toxicology RA14-8 In neurology RA15-1 In urology RA16-4 In dermatology Group B: economic research services RB01-0 For micro-economics RB02-3 For macro-economics RB03-6 For industrial economics RB04-9 For competition economics RB05-2 For regulatory economics RB06-5 For trade economics RB07-8 For international economics RB08-1 For national economics RB09-4 For regional economics RB10-7 For geographical economics RB11-0 For banking economics RB12-3 For insurance economics RB13-6 For econometrics RB14-9 For monetary economics RB15-2 For foreign exchange economics RB16-5 For innovation economics RB17-8 For economic forecasting RB18-1 For public economics RB19-4 For private economics RB20-7 For market economics RB21-0 For planned economics Group C: technology research RC01-1 In aerospace technology RC02-4 In space technology RC03-7 In computer technology RC04-0 In communication technology RC05-3 In information technology RC06-6 In automation technology RC07-9 In fuel technology RC08-2 In nuclear technology Group D: research fields RD01-2 In mathematics RD02-5 In natural sciences RD03-8 In biology RD04-1 In chemistry RD05-4 In physics RD06-7 In earth sciences RD07-0 In social sciences RD08-3 In behavioural sciences RD09-6 In applied sciences RD10-9 In health sciences RD11-2 For interdisciplinary fields Section S: residual attributes for financial services Group A: banking services SA01-0 For banking SA02-3 For foreign exchange SA03-6 For loan SA04-9 For credit Group B: insurance services SB01-1 For insurance SB02-3 For reinsurance Group C: pension services SC01-2 For pension Section T: residual attributes for printing services Group A: printing services TA01-2 For books TA02-5 For address books TA03-8 For exercise books TA04-1 For diaries TA05-4 For personal organisers TA06-7 For notebooks TA07-0 For booklets TA08-3 For memorandum pads TA09-6 For letter pads TA10-9 For blotting pads TA11-2 For trade-advertising material TA12-5 For commercial catalogues TA13-8 For registers TA14-1 For account books TA15-4 For order books TA16-7 For receipt books TA17-0 For stationery TA18-3 For envelopes TA19-6 For notepaper TA20-9 For interleaved carbon sets TA21-2 For albums for samples or collections TA22-5 For binders, folders or file covers TA23-8 For business cards TA24-1 For security printed matter TA25-4 For permits TA26-7 For stock certificates TA27-0 For cheque forms TA28-3 For new stamps TA29-6 For stamp-impressed paper TA30-9 For luncheon vouchers TA31-2 For forms TA32-5 For manifold business forms TA33-8 For continuous forms TA34-1 For tickets TA35-4 For entrance tickets TA36-7 For transport tickets TA37-0 For tickets with magnetic strips TA38-3 For calendars TA39-6 For timetables TA40-9 For newspaper TA41-2 For posters TA42-5 For industrial flexography TA43-8 For industrial rotogravure TA44-1 For industrial screen TA45-4 For industrial offset TA46-7 For industrial thermal transfer TA47-0 Of Braille books TA48-3 Of paperboard Section U: residual attributes for retail trade services Group A: retail trade services for food UA01-3 Food products UA02-6 Beverages Group B: retail trade services for non-food UB01-4 Furniture UB02-7 Clothing UB03-0 Construction materials UB04-3 Printed matter UB05-6 Office items UB06-9 Horticultural products UB07-2 Medical products UB08-5 Surplus inventory (1) Directive 2004/18/EC: except for rail transport services covered by Category 18 of CPC prov. Directive 2004/17/EC: except for rail transport services covered by Category 18 of CPC prov. (2) Directive 2004/18/EC: except contracts for the acquisition, development, production or co-production of programme material by broadcasters and contracts for broadcasting time. (3) Directive 2004/18/EC: except contracts for financial services in connection with the issue, sale, purchase or transfer of securities or other financial instruments, and central bank services. Except also contracts for the acquisition or rental, by whatever financial means, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial service contracts concluded at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. Directive 2004/17/EC: except contracts for the issue, sale, purchase or transfer of securities and other financial instruments. Except also contracts for the acquisition or rental, by whatever financial means, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial service contracts concluded at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. (4) Directive 2004/18/EC: except research and development service contracts other than those where the benefits accrue exclusively to the contracting authority for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting authority. Directive 2004/17/EC: except research and development service contracts other than those where the benefits accrue exclusively to the contracting entity for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting entity. (5) Directive 2004/18/EC: except arbitration and conciliation services. Directive 2004/17/EC: except arbitration and conciliation services. (6) Directive 2004/18/EC: except employment contracts. Directive 2004/17/EC: except employment contracts. ANNEX II CORRESPONDENCE TABLE BETWEEN CPV AND CPC PROV. Directive 2004/18/EC CPC Prov. CPV Category Description/CPC reference No CPC code (1) CPV code Description 1 Maintenance and repair services 6112, 6122, 633, 886 61120, 61220, 88670, 88680, 63309, 84250, 84500, 88650, 88620, 88660, 88610, 88640, 63301, 63303, 63304 50000000-5 Repair and maintenance services 61120, 61220, 88670, 88680 50100000-6 Repair, maintenance and associated services of vehicles and related equipment 61120, 61220, 88670, 88680 50110000-9 Repair and maintenance services of motor vehicles and associated equipment 61120 50111000-6 Fleet management, repair and maintenance services 61120 50111100-7 Vehicle-fleet management services 61120 50111110-0 Vehicle-fleet-support services 61120 50112000-3 Repair and maintenance services of cars 61120 50112100-4 Car repair services 61120 50112110-7 Body-repair services for vehicles 61120 50112111-4 Panel-beating services 61120 50112120-0 Windscreen replacement services 61120 50112200-5 Car maintenance services 61120 50112300-6 Car-washing and similar services 88680 50113000-0 Repair and maintenance services of buses 88680 50113100-1 Bus repair services 88680 50113200-2 Bus maintenance services 88670 50114000-7 Repair and maintenance services of trucks 88670 50114100-8 Truck repair services 88670 50114200-9 Truck maintenance services 61220 50115000-4 Repair and maintenance services of motorcycles 61220 50115100-5 Motorcycle repair services 61220 50115200-6 Motorcycle maintenance services 61120, 61220 50116000-1 Maintenance and repair services related to specific parts of vehicles 61120, 61220 50116100-2 Electrical-system repair services 61120, 61220 50116200-3 Repair and maintenance services of vehicle brakes and brake parts 61120, 61220 50116300-4 Repair and maintenance services of vehicle gearboxes 61120, 61220 50116400-5 Repair and maintenance services of vehicle transmissions 61120, 61220 50116500-6 Tyre repair services, including fitting and balancing 61120, 61220 50116510-9 Tyre-remoulding services 61120 50116600-7 Repair and maintenance services of starter motors 61120, 61220 50117000-8 Vehicle conversion and reconditioning services 61120 50117100-9 Motor vehicle conversion services 61120 50117200-0 Ambulance conversion services 61120, 61220 50117300-1 Reconditioning services of vehicles 61120 50118000-5 Automobile emergency road services 61120 50118100-6 Breakdown and recovery services for cars 61120 50118110-9 Vehicle towing-away services 61120 50118200-7 Breakdown and recovery services for commercial vehicles 61120 50118300-8 Breakdown and recovery services for buses 61120 50118400-9 Breakdown and recovery services for motor vehicles 61220 50118500-0 Breakdown and recovery services for motorcycles 88680 50200000-7 Repair, maintenance and associated services related to aircraft, railways, roads and marine equipment 88680 50210000-0 Repair, maintenance and associated services related to aircraft and other equipment 88680 50211000-7 Repair and maintenance services of aircraft 88680 50211100-8 Aircraft maintenance services 88680 50211200-9 Aircraft repair services 88680 50211210-2 Repair and maintenance services of aircraft engines 88680 50211211-9 Aircraft-engine maintenance services 88680 50211212-6 Aircraft-engine repair services 88680 50211300-0 Reconditioning services of aircraft 88680 50211310-3 Reconditioning services of aircraft engines 88680 50212000-4 Repair and maintenance services of helicopters 88680 50220000-3 Repair, maintenance and associated services related to railways and other equipment 88680 50221000-0 Repair and maintenance services of locomotives 88680 50221100-1 Repair and maintenance services of locomotive gearboxes 88680 50221200-2 Repair and maintenance services of locomotive transmissions 88680 50221300-3 Repair and maintenance services of locomotive wheelsets 88680 50221400-4 Repair and maintenance services of locomotive brakes and brake parts 88680 50222000-7 Repair and maintenance services of rolling stock 88680 50222100-8 Repair and maintenance services of dampers 88680 50223000-4 Reconditioning services of locomotives 88680 50224000-1 Reconditioning services of rolling stock 88680 50224100-2 Reconditioning services of rolling stock seats 88680 50224200-3 Reconditioning services of passenger coaches 88680 50225000-8 Railway-track maintenance services 88680 50230000-6 Repair, maintenance and associated services related to roads and other equipment 88680 50232000-0 Maintenance services of public-lighting installations and traffic lights 88680 50232100-1 Street-lighting maintenance services 88680 50232110-4 Commissioning of public lighting installations 88680 50232200-2 Traffic-signal maintenance services 88680 50240000-9 Repair, maintenance and associated services related to marine and other equipment 88680 50241000-6 Repair and maintenance services of ships 88680 50241100-7 Vessel repair services 88680 50241200-8 Ferry repair services 88680 50242000-3 Conversion services of ships 88680 50244000-7 Reconditioning services of ships or boats 88680 50245000-4 Upgrading services of ships 88680 50246000-1 Harbour equipment maintenance services 88680 50246100-2 Dry-docking services 88680 50246200-3 Buoy maintenance services 88680 50246300-4 Repair and maintenance services of floating structures 88680 50246400-5 Repair and maintenance services of floating platforms 63309, 84250, 84500, 88650, 88660 50300000-8 Repair, maintenance and associated services related to personal computers, office equipment, telecommunications and audio-visual equipment 88650 50330000-7 Maintenance services of telecommunications equipment 88650 50331000-4 Repair and maintenance services of telecommunications lines 88650 50332000-1 Telecommunications-infrastructure maintenance services 88650 50333000-8 Maintenance services of radio-communications equipment 88650 50333100-9 Repair and maintenance services of radio transmitters 88650 50333200-0 Repair and maintenance services of radiotelephony apparatus 88650 50334000-5 Repair and maintenance services of line telephony and line telegraphy equipment 88650 50334100-6 Repair and maintenance services of line telephony equipment 88650 50334110-9 Telephone network maintenance services 88650 50334120-2 Upgrade services of telephone switching equipment 88650 50334130-5 Repair and maintenance services of telephone switching apparatus 88650 50334140-8 Repair and maintenance services of telephone sets 88650 50334200-7 Repair and maintenance services of line telegraphy equipment 88650 50334300-8 Repair and maintenance services of line telex equipment 88650 50334400-9 Communications system maintenance services 63309, 88650, 88660 50340000-0 Repair and maintenance services of audio-visual and optical equipment 63309, 88650 50341000-7 Repair and maintenance services of television equipment 88650 50341100-8 Repair and maintenance services of videotext equipment 63309, 88650 50341200-9 Repair and maintenance services of television transmitters 63309, 88650 50342000-4 Repair and maintenance services of audio equipment 63309, 88650 50343000-1 Repair and maintenance services of video equipment 88660 50344000-8 Repair and maintenance services of optical equipment 88660 50344100-9 Repair and maintenance services of photographic equipment 88660 50344200-0 Repair and maintenance services of cinematographic equipment 88620, 88660 50400000-9 Repair and maintenance services of medical and precision equipment 88620, 88660 50410000-2 Repair and maintenance services of measuring, testing and checking apparatus 88660 50411000-9 Repair and maintenance services of measuring apparatus 88660 50411100-0 Repair and maintenance services of water meters 88660 50411200-1 Repair and maintenance services of gas meters 88660 50411300-2 Repair and maintenance services of electricity meters 88660 50411400-3 Repair and maintenance services of tachometers 88660 50411500-4 Repair and maintenance services of industrial time-measuring equipment 88660 50412000-6 Repair and maintenance services of testing apparatus 88620, 88660 50413000-3 Repair and maintenance services of checking apparatus 88660 50413100-4 Repair and maintenance services of gas-detection equipment 88620 50413200-5 Repair and maintenance services of firefighting equipment 88660 50420000-5 Repair and maintenance services of medical and surgical equipment 88660 50421000-2 Repair and maintenance services of medical equipment 88660 50421100-3 Repair and maintenance services of wheelchairs 88660 50421200-4 Repair and maintenance services of X-ray equipment 88660 50422000-9 Repair and maintenance services of surgical equipment 88660 50430000-8 Repair and maintenance services of precision equipment 88660 50431000-5 Repair and maintenance services of watches 88660 50432000-2 Repair and maintenance services of clocks 88660 50433000-9 Calibration services 88610, 88620, 88640 50500000-0 Repair and maintenance services for pumps, valves, taps and metal containers and machinery 88610, 88620 50510000-3 Repair and maintenance services of pumps, valves, taps and metal containers 88620 50511000-0 Repair and maintenance services of pumps 88620 50511100-1 Repair and maintenance services of liquid pumps 88620 50511200-2 Repair and maintenance services of gas pumps 88620 50512000-7 Repair and maintenance services of valves 88620 50513000-4 Repair and maintenance services of taps 88610 50514000-1 Repair and maintenance services of metal containers 88610 50514100-2 Repair and maintenance services of tanks 88610 50514200-3 Repair and maintenance services of reservoirs 88610 50514300-4 Sleeving repair services 88620, 88640 50530000-9 Repair and maintenance services of machinery 88620 50531000-6 Repair and maintenance services for non-electrical machinery 88620 50531100-7 Repair and maintenance services of boilers 88620 50531200-8 Gas appliance maintenance services 88620 50531300-9 Repair and maintenance services of compressors 88620 50531400-0 Repair and maintenance services of cranes 88620 50531500-1 Repair and maintenance services of derricks 88620 50531510-4 Derrick-dismantling services 88640 50532000-3 Repair and maintenance services of electrical machinery, apparatus and associated equipment 88640 50532100-4 Repair and maintenance services of electric motors 88640 50532200-5 Repair and maintenance services of transformers 88640 50532300-6 Repair and maintenance services of generators 88640 50532400-7 Repair and maintenance services of electrical distribution equipment 84500, 88610, 88620, 88640 50600000-1 Repair and maintenance services of security and defence materials 84500, 88620, 88650, 88660 50610000-4 Repair and maintenance services of security equipment 88610, 88660 50620000-7 Repair and maintenance services of firearms and ammunition 88670 50630000-0 Repair and maintenance services of military vehicles 88680 50640000-3 Repair and maintenance services of warships 88680 50650000-6 Repair and maintenance services of military aircrafts, missiles and spacecrafts 84500, 88620, 88650, 88660 50660000-9 Repair and maintenance services of military electronic systems 88640 50700000-2 Repair and maintenance services of building installations 88640 50710000-5 Repair and maintenance services of electrical and mechanical building installations 88640 50711000-2 Repair and maintenance services of electrical building installations 88640 50712000-9 Repair and maintenance services of mechanical building installations 88640 50720000-8 Repair and maintenance services of central heating 88640 50721000-5 Commissioning of heating installations 88640 50730000-1 Repair and maintenance services of cooler groups 88640 50740000-4 Repair and maintenance services of escalators 88640 50750000-7 Lift-maintenance services 63309, 88610 to 88650 50760000-0 Repair and maintenance of public conveniences 63301, 63303, 63304, 63309, 88610 to 88650 50800000-3 Miscellaneous repair and maintenance services 63303 50810000-6 Repair services of jewellery 63301 50820000-9 Repair services of leather personal goods 63301 50821000-6 Repair services of boots 63301 50822000-3 Repair services of shoes 63304 50830000-2 Repair services of garments and textiles 88620 50840000-5 Repair and maintenance services of weapons and weapon systems 88620 50841000-2 Repair and maintenance services of weapons 88620 50842000-9 Repair and maintenance services of weapon systems 63309 50850000-8 Repair and maintenance services of furniture 63309 50860000-1 Repair and maintenance services of musical instruments 88610 50870000-4 Repair and maintenance services of playground equipment 63309, 88610 to 88650 50880000-7 Repair and maintenance services of hotel and restaurant equipment 88610 to 88650 50881000-4 Repair and maintenance services of hotel equipment 88610 to 88650 50882000-1 Repair and maintenance services of restaurant equipment 88610 to 88650 50883000-8 Repair and maintenance services of catering equipment 63309 50884000-5 Repair and maintenance services of camping equipment 61120, 61220, 88610 to 88680 51000000-9 Installation services (except software) 61120, 61220, 88610, 88620, 88640, 88670, 88680 51100000-3 Installation services of electrical and mechanical equipment 88640 51110000-6 Installation services of electrical equipment 88640 51111000-3 Installation services of electric motors, generators and transformers 88640 51111100-4 Installation services of electric motors 88640 51111200-5 Installation services of generators 88640 51111300-6 Installation services of transformers 88640 51112000-0 Installation services of electricity distribution and control equipment 88640 51112100-1 Installation services of electricity distribution equipment 88640 51112200-2 Installation services of electricity control equipment 88620 51120000-9 Installation services of mechanical equipment 88620 51121000-6 Installation services of fitness equipment 88620 51122000-3 Installation services of flagpoles 88620 , 88680 51130000-2 Installation services of steam generators, turbines, compressors and burners 88620 51131000-9 Installation services of steam generators 88620, 88680 51133000-3 Installation services of turbines 88620, 88680 51133100-4 Installation services of gas turbines 88620 51134000-0 Installation services of compressors 88620 51135000-7 Installation services of furnaces 88620 51135100-8 Installation services of burners 88620 51135110-1 Installation services of waste incinerators 61120, 61220, 88620, 88670, 88680 51140000-5 Installation services of engines 88620, 88680 51141000-2 Installation services of petrol engines 88620, 88680 51142000-9 Installation services of diesel engines 88680 51143000-6 Installation services of railway engines 61120, 61220, 88670 51144000-3 Installation services of vehicle engines 88680 51145000-0 Installation services of marine engines 88680 51146000-7 Installation services of aircraft engines 88660 51200000-4 Installation services of equipment for measuring, checking, testing and navigating 88660 51210000-7 Installation services of measuring equipment 88660 51211000-4 Installation services of time-measuring equipment 88660 51212000-1 Installation services of time register equipment 88660 51213000-8 Installation services of time recorder equipment 88660 51214000-5 Installation services of parking meter equipment 88660 51215000-2 Installation services of meteorological equipment 88660 51216000-9 Installation services of geological equipment 88660 51220000-0 Installation services of checking equipment 88660 51221000-7 Installation services of automatic airport check-in devices 88660 51230000-3 Installation services of testing equipment 88660 51240000-6 Installation services of navigating equipment 88650 51300000-5 Installation services of communications equipment 88650 51310000-8 Installation services of radio, television, sound and video equipment 88650 51311000-5 Installation services of radio equipment 88650 51312000-2 Installation services of television equipment 88650 51313000-9 Installation services of sound equipment 88650 51314000-6 Installation services of video equipment 88650 51320000-1 Installation services of radio and television transmitters 88650 51321000-8 Installation services of radio transmitters 88650 51322000-5 Installation services of television transmitters 88650 51330000-4 Installation services of radiotelephony apparatus 88650 51340000-7 Installation services of line telephony equipment 88650 51350000-0 Installation services of line telegraphy equipment 88660 51400000-6 Installation services of medical and surgical equipment 88660 51410000-9 Installation services of medical equipment 88660 51411000-6 Installation services of imaging equipment 88660 51412000-3 Installation services of dental and subspecialty equipment 88660 51413000-0 Installation services of radiotherapy equipment 88660 51414000-7 Installation services of mechanotherapy equipment 88660 51415000-4 Installation services of electrotherapy equipment 88660 51416000-1 Installation services of physical therapy equipment 88660 51420000-2 Installation services of surgical equipment 88660 51430000-5 Installation services of laboratory equipment 88620 51500000-7 Installation services of machinery and equipment 88620 51510000-0 Installation services of general-purpose machinery and equipment 88620 51511000-7 Installation services of lifting and handling equipment, except lifts and escalators 88620 51511100-8 Installation services of lifting equipment 88620 51511110-1 Installation services of cranes 88620 51511200-9 Installation services of handling equipment 88620 51511300-0 Installation services of suspended access equipment 88620 51511400-1 Installation services of special conveying systems 88620 51514000-8 Installation services of miscellaneous general-purpose machinery 88620 51514100-9 Installation services of liquid filtering or purifying machinery and apparatus 88620 51514110-2 Installation services of machinery and apparatus for filtering or purifying water 88620 51520000-3 Installation services of agricultural and forestry machinery 88620 51521000-0 Installation services of agricultural machinery 88620 51522000-7 Installation services of forestry machinery 88620 51530000-6 Installation services of machine tools 88620 51540000-9 Installation services of special-purpose machinery and equipment 88620 51541000-6 Installation services of mining, quarrying, construction and metallurgy machinery 88620 51541100-7 Installation services of mining machinery 88620 51541200-8 Installation services of quarrying machinery 88620 51541300-9 Installation services of construction machinery 88620 51541400-0 Installation services of metallurgy machinery 88620 51542000-3 Installation services of food-, beverage- and tobacco-processing machinery 88620 51542100-4 Installation services of food-processing machinery 88620 51542200-5 Installation services of beverage-processing machinery 88620 51542300-6 Installation services of tobacco-processing machinery 88620 51543000-0 Installation services of textile-, clothing- and leather-production machinery 88620 51543100-1 Installation services of textile-production machinery 88620 51543200-2 Installation services of clothing-production machinery 88620 51543300-3 Installation services of leather-production machinery 88620 51543400-4 Installation services of laundry washing, dry-cleaning and drying machines 88620 51544000-7 Installation services of paper- and paperboard-production machinery 88620 51544100-8 Installation services of paper-production machinery 88620 51544200-9 Installation services of paperboard-production machinery 88620 51545000-4 Installation services of street mailboxes 88620 51550000-2 Installation services of weapon systems 88630 51600000-8 Installation services of computers and office equipment 88630 51610000-1 Installation services of computers and information-processing equipment 88630 51611000-8 Installation services of computers 88630 51611100-9 Hardware installation services 88630 51611110-2 Installation services of airport real-time departures and arrival display screens or boards 88630 51611120-5 Installation services of railway real-time departures and arrival display screens or boards 88630 51612000-5 Installation services of information-processing equipment 88630 51620000-4 Installation services of office equipment 88640 51700000-9 Installation services of fire protection equipment 88610 51800000-0 Installation services of metal containers 88610 51810000-3 Installation services of tanks 88610 51820000-6 Installation services of reservoirs 88640 51900000-1 Installation services of guidance and control systems 2 Land transport services (2), including armoured car services, and courier services, except transport of mail 712 (except 71235), 7512, 87304 71000 60000000-8 Transport services (excl. waste transport) 71200 60100000-9 Road transport services 71211, 71213 60112000-6 (2) Public road transport services 71221 60120000-5 Taxi services 71219, 71221 to 71229 60130000-8 (2) Special-purpose road passenger-transport services 71221 to 71229 60140000-1 (2) Non-scheduled passenger transport 71224 60150000-4 Passenger transport by animal-drawn vehicles 71222, 71223 60170000-0 Hire of passenger transport vehicles with driver 71222 60171000-7 Hire of passenger cars with driver 71223 60172000-4 Hire of buses and coaches with driver 71240 60180000-3 Hire of goods-transport vehicles with driver 71240 60181000-0 Hire of trucks with driver 71240 60182000-7 Hire of industrial vehicles with driver 71240 60183000-4 Hire of vans with driver 711, 71211 60200000-0 (2) Railway transport services 711, 71211 60210000-3 (2) Public transport services by railways 71300 60300000-1 Pipeline transport services 75121, 75129 64120000-3 Courier services 75121 64121000-0 Multi-modal courier services 75111 64121100-1 Mail delivery services 75112 64121200-2 Parcel delivery services 75129 64122000-7 Internal office mail and messenger services 3 Air transport services of passengers and freight, except transport of mail 73 (except 7321 73000 60400000-2 Air transport services 73110, 73220 to 73290 60410000-5 Scheduled air transport services 73120, 73220 to 73400 60420000-8 Non-scheduled air transport services 73120, 73220 60423000-9 Air-charter services 73400 60424000-6 Hire of air transport equipment with crew 73400 60424100-7 Hire of aircraft with crew 73400 60424110-0 Hire of fixed-wing aircraft with crew 73400 60424120-3 Hire of helicopters with crew 74690, 88110, 91260 60440000-4 Aerial and related services 74690 60441000-1 Aerial spraying services 74690 60442000-8 Aerial forest-firefighting services 74690 60443000-5 Air-rescue services 74690 60443100-6 Air-sea rescue services 74690 60444000-2 Aircraft-operation services 74690 60444100-3 Pilot services 74690 60445000-9 Aircraft operating services 73300 60500000-3 Space transport services 73300 60510000-6 Satellite launch services 73300 60520000-9 Experimental payload services 4 Transport of mail by land (2) and by air 71235, 7321 71235 60160000-7 Mail transport by road 71235 60161000-4 Parcel transport services 73210 60411000-2 Scheduled airmail transport services 73210 60421000-5 Non-scheduled airmail transport services 5 Telecommunication services 752 75211 to 75299 64200000-8 Telecommunications services 75211 to 75232 64210000-1 Telephone and data transmission services 75211, 75212 64211000-8 Public-telephone services 75211 64211100-9 Local telephone services 75212 64211200-0 Long distance telephone services 75213 64212000-5 Mobile-telephone services 75213 64212100-6 Short Message Service (SMS) services 75213 64212200-7 Enhanced Messaging Service (EMS) services 75213 64212300-8 Multimedia Message Service (MMS) services 75213 64212400-9 Wireless Application Protocol (WAP) services 75213 64212500-0 General Packet Radio Services (GPRS) services 75213 64212600-1 Enhanced Data for GSM Evolution (EDGE) services 75213 64212700-2 Universal Mobile Telephone System (UMTS) services 75213 64212800-3 Pay phone provider services 75213 64212900-4 Pre-paid phone card provider services 75221 64213000-2 Shared-business telephone network services 75222 64214000-9 Dedicated-business telephone network services 75222 64214100-0 Satellite circuit rental services 75299 64214200-1 Telephone switchboard services 75222 64214400-3 Communication land-line rental 75211, 75212, 75221, 75222 64215000-6 IP Telephone services 75211, 75232 64216000-3 Electronic message and information services 75232 64216100-4 Electronic message services 75232 64216110-7 Electronic data exchange services 75232 64216120-0 Electronic mail services 75232 64216130-3 Telex services 75232 64216140-6 Telegraph services 75232 64216200-5 Electronic information services 75232 64216210-8 Value-added information services 75211 64216300-6 Teletext services 75221 to 75299 64220000-4 Telecommunication services except telephone and data transmission services 75250 64221000-1 Interconnection services 75221 to 75232, 75250 to 75299 64222000-8 Teleworking services 75291 64223000-5 Paging services 75292 64224000-2 Teleconferencing services 75299 64225000-9 Air-to-ground telecommunications services 75231, 75232 64226000-6 Telematics services 75260 64227000-3 Integrated telecommunications services 75241, 75242 64228000-0 (3) Television and radio broadcast transmission services 75241 64228100-1 (3) Television broadcast transmission services 75242 64228200-2 (3) Radio broadcast transmission services 75231 72318000-7 Data transmission services 75430 72400000-4 Internet services 75430 72410000-7 Provider services 75430 72411000-4 Internet service providers ISP 75430 72412000-1 Electronic mail service provider 75430 72413000-8 World wide web (www) site design services 75430 72414000-5 Web search engine providers 75430 72415000-2 World wide web (www) site operation host services 75430 72416000-9 Application service providers 75490 72417000-6 Internet domain names 75231, 75232 72700000-7 Computer network services 75231, 75232 72710000-0 Local area network services 75231, 75232 72720000-3 Wide area network services 6 Financial services: (a) Insurance services (b) Banking and investment services (4) ex ex 81, 812, 814 81000 66000000-0 Financial and insurance services 81100 66100000-1 (4) Banking and investment services 81100 66110000-4 (4) Banking services 81111 to 81114 66111000-1 (4) Central bank services 81115, 81116, 81119 66112000-8 (4) Deposit services 81131 to 81139 66113000-5 (4) Credit granting services 81139 66113100-6 (4) Micro-credit granting services 81120 66114000-2 (4) Financial leasing services 81119 66115000-9 (4) International payment transfer services 81199 66120000-7 (4) Investment banking services and related services 81199 66121000-4 (4) Mergers and acquisition services 81199 66122000-1 (4) Corporate finance and venture capital services 81321 to 81329 66130000-0 (4) Brokerage and related securities and commodities services 81321 66131000-7 (4) Security brokerage services 81321 66131100-8 (4) Pension investment services 81322 66132000-4 (4) Commodity brokerage services 81322, 81329 66133000-1 (4) Processing and clearing services 81191 to 81193, 81212, 81319, 81323 66140000-3 (4) Portfolio management services 81212 66141000-0 (4) Pension fund management services 81311 to 81319 66150000-6 (4) Financial markets administration services 81311 66151000-3 (4) Financial market operational services 81311 66151100-4 (4) Electronic marketplace retailing services 81312 66152000-0 (4) Financial market regulatory services 81191 to 81193, 81319 66160000-9 (4) Trust and custody services 81191 to 81193 66161000-6 (4) Trust services 81319 66162000-3 (4) Custody services 81332, 81339 66170000-2 (4) Financial consultancy, financial transaction processing and clearing-house services 81332 66171000-9 (4) Financial consultancy services 81339 66172000-6 (4) Financial transaction processing and clearing-house services 81333 66180000-5 (4) Foreign exchange services 81331 66190000-8 (4) Loan brokerage services 81331 66500000-5 Insurance and pension services 81331 66510000-8 Insurance services 81211 66511000-5 Life insurance services 81291 66512000-2 Accident and health insurance services 81291 66512100-3 Accident insurance services 81291 66512200-4 Health insurance services 81291 66512210-7 Voluntary health insurance services 81291 66512220-0 Medical insurance services 81299, 81295 66513000-9 Legal insurance and all-risk insurance services 81299 66513100-0 Legal expenses insurance services 81295 66513200-1 Contractor's all-risk insurance services 81292 to 81294 66514000-6 Freight insurance and insurance services relating to transport 81292 to 81294 66514100-7 Insurance related to transport 81292 66514110-0 Motor vehicle insurance services 81293 66514120-3 Marine, aviation and other transport insurance services 81293 66514130-6 Railway insurance services 81293 66514140-9 Aircraft insurance services 81293 66514150-2 Vessel insurance services 81294 66514200-8 Freight insurance services 81292 to 81299 66515000-3 Damage or loss insurance services 81295 66515100-4 Fire insurance services 81291 to 81299 66515200-5 Property insurance services 81296, 81299 66515300-6 Weather and financial loss insurance services 81299 66515400-7 Weather-related insurance services 81296 66515410-0 Financial loss insurance services 81296 66515411-7 Pecuniary loss insurance services 81292, 81293, 81297 66516000-0 Liability insurance services 81292 66516100-1 Motor vehicle liability insurance services 81293 66516200-2 Aircraft liability insurance services 81293 66516300-3 Vessel liability insurance services 81297 66516400-4 General liability insurance services 81299 66516500-5 Professional liability insurance services 81299 66517000-7 Credit and surety insurance services 81299 66517100-8 Credit insurance services 81299 66517200-9 Surety insurance services 81299 66517300-0 Risk management insurance services 81401 66518000-4 Insurance brokerage and agency services 81401 66518100-5 Insurance brokerage services 81401 66518200-6 Insurance agency services 81409 66518300-7 Insurance claims adjustment services 81299, 81402 to 81405 66519000-1 Engineering, auxiliary, average, loss, actuarial and salvage insurance services 81299 66519100-2 Oil or gas platforms insurance services 81299 66519200-3 Engineering insurance services 81299 66519300-4 Auxiliary insurance services 81402 66519310-7 Insurance consultancy services 81403 66519400-5 Average adjustment services 81403 66519500-6 Loss adjustment services 81404 66519600-7 Actuarial services 81405 66519700-8 Salvage administration services 81211, 81212, 81402, 81405 66520000-1 Pension services 81211 66521000-8 Individual pension services 81212 66522000-5 Group pension services 81402 66523000-2 Pension fund consultancy services 81405 66523100-3 Pension fund administration services 81119, 81339 66600000-6 Treasury services 81211, 81292 to 81299 66700000-7 Reinsurance services 81211 66710000-0 Life reinsurance services 81291 66720000-3 Accident and health reinsurance services 7 Computer and related services 84 84250, 84500 50310000-1 Maintenance and repair of office machinery 84500 50311000-8 Maintenance and repair of office accounting machinery 84500 50311400-2 Maintenance and repair of calculators and accounting machinery 84250, 84500 50312000-5 Maintenance and repair of computer equipment 84500 50312100-6 Maintenance and repair of mainframe computers 84500 50312110-9 Maintenance of mainframe computers 84500 50312120-2 Repair of mainframe computers 84500 50312200-7 Maintenance and repair of minicomputers 84500 50312210-0 Maintenance of minicomputers 84500 50312220-3 Repair of minicomputers 84500 50312300-8 Maintenance and repair of data network equipment 84500 50312310-1 Maintenance of data network equipment 84500 50312320-4 Repair of data network equipment 84500 50312400-9 Maintenance and repair of microcomputers 84500 50312410-2 Maintenance of microcomputers 84500 50312420-5 Repair of microcomputers 84500 50312600-1 Maintenance and repair of information technology equipment 84500 50312610-4 Maintenance of information technology equipment 84500 50312620-7 Repair of information technology equipment 84500 50313000-2 Maintenance and repair of reprographic machinery 84500 50313100-3 Photocopier repair services 84500 50313200-4 Photocopier maintenance services 84500 50314000-9 Repair and maintenance services of facsimile machines 84500 50315000-6 Repair and maintenance services of telephone-answering machines 84500 50316000-3 Maintenance and repair of ticket-issuing machinery 84500 50317000-0 Maintenance and repair of ticket-validation machinery 84250, 84500 50320000-4 Repair and maintenance services of personal computers 84500 50321000-1 Repair services of personal computers 84500 50322000-8 Maintenance services of personal computers 84500 50323000-5 Maintenance and repair of computer peripherals 84500 50323100-6 Maintenance of computer peripherals 84500 50323200-7 Repair of computer peripherals 84250, 84500 50324000-2 Support services of personal computers 84250 50324100-3 System maintenance services 84500 50324200-4 Preventive maintenance services 84000 72000000-5 IT services: consulting, software development, Internet and support 84100, 84990 72100000-6 Hardware consultancy services 84100 72110000-9 Hardware selection consultancy services 84990 72120000-2 Hardware disaster-recovery consultancy services 84100 72130000-5 Computer-site planning consultancy services 84100 72140000-8 Computer hardware acceptance testing consultancy services 84100 72150000-1 Computer audit consultancy and hardware consultancy services 84210 to 84250, 84990 72200000-7 Software programming and consultancy services 84240 72210000-0 Programming services of packaged software products 84240 72211000-7 Programming services of systems and user software 84240 72212000-4 Programming services of application software 84240 72212100-0 Industry specific software development services 84240 72212110-3 Point of sale (POS) software development services 84240 72212120-6 Flight control software development services 84240 72212121-3 Air traffic control software development services 84240 72212130-9 Aviation ground support and test software development services 84240 72212131-6 Aviation ground support software development services 84240 72212132-3 Aviation test software development services 84240 72212140-2 Railway traffic control software development services 84240 72212150-5 Industrial control software development services 84240 72212160-8 Library software development services 84240 72212170-1 Compliance software development services 84240 72212180-4 Medical software development services 84240 72212190-7 Educational software development services 84240 72212200-1 Networking, Internet and intranet software development services 84240 72212210-4 Networking software development services 84240 72212211-1 Platform interconnectivity software development services 84240 72212212-8 Optical jukebox server software development services 84240 72212213-5 Operating system enhancement software development services 84240 72212214-2 Network operating system software development services 84240 72212215-9 Networking developers software development services 84240 72212216-6 Network connectivity terminal emulation software development services 84240 72212217-3 Transaction-processing software development services 84240 72212218-0 License management software development services 84240 72212219-7 Miscellaneous networking software development services 84240 72212220-7 Internet and intranet software development services 84240 72212221-4 Internet browsing software development services 84240 72212222-1 Web server software development services 84240 72212223-8 Electronic mail software development services 84240 72212224-5 Web page editing software development services 84240 72212300-2 Document creation, drawing, imaging, scheduling and productivity software development services 84240 72212310-5 Document creation software development services 84240 72212311-2 Document management software development services 84240 72212312-9 Electronic publishing software development services 84240 72212313-6 Optical-character-recognition (OCR) software development services 84240 72212314-3 Voice recognition software development services 84240 72212315-0 Desktop-publishing software development services 84240 72212316-7 Presentation software development services 84240 72212317-4 Word-processing software development services 84240 72212318-1 Scanner software development services 84240 72212320-8 Drawing and imaging software development services 84240 72212321-5 Computer aided design (CAD) software development services 84240 72212322-2 Graphics software development services 84240 72212323-9 Computer aided manufacturing (CAM) software development services 84240 72212324-6 Charting software development services 84240 72212325-3 Form making software development services 84240 72212326-0 Mapping software development services 84240 72212327-7 Drawing and painting software development services 84240 72212328-4 Image-processing software development services 84240 72212330-1 Scheduling and productivity software development services 84240 72212331-8 Project management software development services 84240 72212332-5 Scheduling software development services 84240 72212333-2 Contact management software development services 84240 72212400-3 Business transaction and personal business software development services 84240 72212410-6 Investment management and tax preparation software development services 84240 72212411-3 Investment management software development services 84240 72212412-0 Tax preparation software development services 84240 72212420-9 Facilities management software development services and software development services suite 84240 72212421-6 Facilities management software development services 84240 72212422-3 Software development services suites 84240 72212430-2 Inventory management software development services 84240 72212440-5 Financial analysis and accounting software development services 84240 72212441-2 Financial analysis software development services 84240 72212442-9 Financial systems software development services 84240 72212443-6 Accounting software development services 84240 72212445-0 Customer Relation Management software development services 84240 72212450-8 Time accounting or human resources software development services 84240 72212451-5 Enterprise resource planning software development services 84240 72212460-1 Analytical, scientific, mathematical or forecasting software development services 84240 72212461-8 Analytical or scientific software development services 84240 72212462-5 Mathematical or forecasting software development services 84240 72212463-2 Statistical software development services 84240 72212470-4 Auction software development services 84240 72212480-7 Sales, marketing and business intelligence software development services 84240 72212481-4 Sales or marketing software development services 84240 72212482-1 Business intelligence software development services 84240 72212490-0 Procurement software development services 84240 72212500-4 Communication and multimedia software development services 84240 72212510-7 Communication software development services 84240 72212511-4 Desktop communications software development services 84240 72212512-1 Interactive voice response software development services 84240 72212513-8 Modem software development services 84240 72212514-5 Remote access software development services 84240 72212515-2 Video conferencing software development services 84240 72212516-9 Exchange software development services 84240 72212517-6 IT software development services 84240 72212518-3 Emulation software development services 84240 72212519-0 Memory-management software development services 84240 72212520-0 Multimedia software development services 84240 72212521-7 Music or sound editing software development services 84240 72212522-4 Virtual keyboard software development services 84240 72212600-5 Database and operating software development services 84240 72212610-8 Database software development services 84240 72212620-1 Mainframe operating system software development services 84240 72212630-4 Minicomputer operating system software development services 84240 72212640-7 Microcomputer operating system software development services 84240 72212650-0 Personal computer (PC) operating system software development services 84240 72212660-3 Clustering software development services 84240 72212670-6 Real-time operating system software development services 84240 72212700-6 Software development services utilities 84240 72212710-9 Backup or recovery software development services 84240 72212720-2 Bar coding software development services 84240 72212730-5 Security software development services 84240 72212731-2 File security software development services 84240 72212732-9 Data security software development services 84240 72212740-8 Foreign language translation software development services 84240 72212750-1 Storage media loading software development services 84240 72212760-4 Virus protection software development services 84240 72212761-1 Anti-virus software development services 84240 72212770-7 General, compression and print utility software development services 84240 72212771-4 General utility software development services 84240 72212772-1 Print utility software development services 84240 72212780-0 System, storage and content management software development services 84240 72212781-7 System management software development services 84240 72212782-4 Storage management software development services 84240 72212783-1 Content management software development services 84240 72212790-3 Version checker software development services 84240 72212900-8 Miscellaneous software development services and computer systems 84240 72212910-1 Computer game software development services, family titles and screen savers 84240 72212911-8 Computer game software development services 84240 72212920-4 Office automation software development services 84240 72212930-7 Training and entertainment software development services 84240 72212931-4 Training software development services 84240 72212932-1 Entertainment software development services 84240 72212940-0 Pattern design and calendar software development services 84240 72212941-7 Pattern design software development services 84240 72212942-4 Calendar software development services 84240 72212960-6 Drivers and system software development services 84240 72212970-9 Print shop software development services 84240 72212971-6 Address book making software development services 84240 72212972-3 Label making software development services 84240 72212980-2 Programming languages and tools development services 84240 72212981-9 Compiling software development services 84240 72212982-6 Configuration management software development services 84240 72212983-3 Development software development services 84240 72212984-0 Program testing software development services 84240 72212985-7 Debugging software development services 84240 72212990-5 Spreadsheets and enhancement software development services 84240 72212991-2 Spreadsheet software development services 84210 to 84250 72220000-3 Systems and technical consultancy services 84220 72221000-0 Business analysis consultancy services 84210, 84220 72222000-7 Information systems or technology strategic review and planning services 84220 72222100-8 Information systems or technology strategic review services 84210 72222200-9 Information systems or technology planning services 84220 72222300-0 Information technology services 84220 72223000-4 Information technology requirements review services 84220 to 84240 72224000-1 Project management consultancy services 84240 72224100-2 System implementation planning services 84230 72224200-3 System quality assurance planning services 84230 72225000-8 System quality assurance assessment and review services 84240 72226000-5 System software acceptance testing consultancy services 84220 72227000-2 Software integration consultancy services 84220 72228000-9 Hardware integration consultancy services 84230 72230000-6 Custom software development services 84230 72231000-3 Development of software for military applications 84230 72232000-0 Development of transaction processing and custom software 84210, 84220, 84240 72240000-9 Systems analysis and programming services 84220 72241000-6 Critical design target specification services 84240 72242000-3 Design-modelling services 84240 72243000-0 Programming services 84240 72244000-7 Prototyping services 84220, 84240 72245000-4 Contract systems analysis and programming services 84210 72246000-1 Systems consultancy services 84240, 84250 72250000-2 System and support services 84250 72251000-9 Disaster recovery services 84250 72252000-6 Computer archiving services 84250 72253000-3 Helpdesk and support services 84250 72253100-4 Helpdesk services 84250 72253200-5 Systems support services 84240, 84250 72254000-0 Software testing 84240 72254100-1 Systems testing services 84210 to 84250, 84990 72260000-5 Software-related services 84250 72261000-2 Software support services 84240 72262000-9 Software development services 84240 72263000-6 Software implementation services 84990 72264000-3 Software reproduction services 84240 72265000-0 Software configuration services 84210 72266000-7 Software consultancy services 84250 72267000-4 Software maintenance and repair services 84250 72267100-0 Maintenance of information technology software 84250 72267200-1 Repair of information technology software 84990 72268000-1 Software supply services 84250, 84310 to 84400, 84990 72300000-8 Data services 84250, 84310 to 84390, 84990 72310000-1 Data-processing services 84320, 84330 72311000-8 Computer tabulation services 84320 72311100-9 Data conversion services 84320 72311200-0 Batch processing services 84330 72311300-1 Computer time-sharing services 84310 72312000-5 Data entry services 84310 72312100-6 Data preparation services 84310 72312200-7 Optical character recognition services 84310 72313000-2 Data capture services 84310 72314000-9 Data collection and collation services 84250, 84390 72315000-6 Data network management and support services 84250, 84390 72315100-7 Data network support services 84390 72315200-8 Data network management services 84320 72316000-3 Data analysis services 84390 72317000-0 Data storage services 84310, 84320 72319000-4 Data supply services 84400 72320000-4 Database services 84400 72321000-1 Added-value database services 84400 72322000-8 Data management services 84400 72330000-2 Content or data standardization and classification services 84240 72420000-0 Internet development services 84240 72421000-7 Internet or intranet client application development services 84240 72422000-4 Internet or intranet server application development services 84240 72500000-0 Computer-related services 84100 to 84990 72510000-3 Computer-related management services 84210 to 84250 72511000-0 Network management software services 84990 72512000-7 Document management services 84100 to 84990 72513000-4 Office automation services 84990 72514000-1 Computer facilities management services 84990 72514100-2 Facilities management services involving computer operation 84990 72514200-3 Facilities management services for computer systems development 84990 72514300-4 Facilities management services for computer systems maintenance 84250, 845 72540000-2 Computer upgrade services 84250, 845 72541000-9 Computer expansion services 84250, 845 72541100-0 Memory expansion services 84100 to 84990 72590000-7 Computer-related professional services 84990 72591000-4 Development of service level agreements 84100 to 84990 72600000-6 Computer support and consultancy services 84100 to 84990 72610000-9 Computer support services 84100 to 84990 72611000-6 Technical computer support services 84250, 845 72800000-8 Computer audit and testing services 84220, 84990 72810000-1 Computer audit services 84100, 84240 72820000-4 Computer testing services 84100, 84240 72900000-9 Computer back-up and catalogue conversion services 84250 72910000-2 Computer back-up services 84250 72920000-5 Computer catalogue conversion services 84990 79342410-4 Electronic auction services 8 R&D services (5) 85 85101 to 85109, 85201 to 85209, 85300 73000000-2 (5) Research and development services and related consultancy services 85101 to 85109, 85201 to 85209, 85300 73100000-3 Research and experimental development services 85101 to 85109, 85201 to 85209, 85300 73110000-6 Research services 85101 to 85109, 85300 73111000-3 Research laboratory services 85102 73112000-0 Marine research services 85101 to 85109, 85201 to 85209, 85300 73120000-9 Experimental development services 85101 to 85300 73300000-5 Design and execution of research and development 85102, 85103 73400000-6 Research and Development services on security and defence materials 85102, 85103, 85300 73410000-9 Military research and technology 85103, 85300 73420000-2 Pre-feasibility study and technological demonstration 85102, 85103 73421000-9 Development of security equipment 85102, 85103 73422000-6 Development of firearms and ammunition 85103 73423000-3 Development of military vehicles 85103 73424000-0 Development of warships 85102, 85103 73425000-7 Development of military aircrafts, missiles and spacecrafts 85103, 85300 73426000-4 Development of military electronic systems 85300 73430000-5 Test and evaluation 85103 73431000-2 Test and evaluation of security equipment 85102, 85103 73432000-9 Test and evaluation of firearms and ammunition 85103 73433000-6 Test and evaluation of military vehicles 85103 73434000-3 Test and evaluation of warships 85102, 85103 73435000-0 Test and evaluation of military aircrafts, missiles and spacecrafts 85103 73436000-7 Test and evaluation of military electronic systems 9 Accounting, auditing and book-keeping services 862 86000 79000000-4 Business services: law, marketing, consulting, recruitment, printing and security 86200, 86300 79200000-6 Accounting, auditing and fiscal services 86211 to 86220 79210000-9 Accounting and auditing services 86212, 86213, 86219 79211000-6 Accounting services 86219, 86220 79211100-7 Bookkeeping services 86219 79211110-0 Payroll management services 86220 79211120-3 Sales and purchases recording services 86213 79211200-8 Compilation of financial statements services 86211, 86212 79212000-3 Auditing services 86211 79212100-4 Financial auditing services 86211 79212110-7 Corporate governance rating services 86211 79212200-5 Internal audit services 86211 79212300-6 Statutory audit services 86211 79212400-7 Fraud audit services 86212 79212500-8 Accounting review services 86300 79220000-2 Fiscal services 86300 79221000-9 Tax consultancy services 86300 79222000-6 Tax-return preparation services 86300 79223000-3 Custom broker services 10 Market research and public opinion polling services 864 86000 79000000-4 Business services: law, marketing, consulting, recruitment, printing and security 86401, 86402 79300000-7 Market and economic research; polling and statistics 86401 79310000-0 Market research services 86401, 86402 79311000-7 Survey services 86401, 86402 79311100-8 Survey design services 86401, 86402 79311200-9 Survey conduction services 86401, 86402 79311210-2 Telephone survey services 86401, 86402 79311300-0 Survey analysis services 86401 79311400-1 Economic research services 86401 79311410-4 Economic impact assessment 86401 79312000-4 Market-testing services 86401 79313000-1 Performance review services 86401 79314000-8 Feasibility study 86401 79315000-5 Social research services 86402 79320000-3 Public-opinion polling services 86401, 86402 79330000-6 Statistical services 86401 79342310-9 Customer survey services 86401 79342311-6 Customer satisfaction survey 86401 79342400-7 Auction services 11 Management consultant services (5) (6) and related services 865, 866, 91270 86509 73200000-4 Research and development consultancy services 86509 73210000-7 Research consultancy services 86509 73220000-0 Development consultancy services 86000 79000000-4 Business services: law, marketing, consulting, recruitment, printing and security 86503 79342000-3 Marketing services 86503 79342100-4 Direct marketing services 86503 79342300-6 Customer services 86503 79342320-2 Customer-care services 86503 79342321-9 Customer-loyalty programme 86501 to 86739 79400000-8 Business and management consultancy and related services 86501 to 86509 79410000-1 Business and management consultancy services 86501, 86509 79411000-8 General management consultancy services 86501, 86509 79411100-9 Business-development consultancy services 86502 79412000-5 Financial management consultancy services 86503 79413000-2 Marketing management consultancy services 86504 79414000-9 Human resources management consultancy services 86505, 86509 79415000-6 Production management consultancy services 86505, 86509 79415200-8 Design consultancy services 86506 79416000-3 Public relations services 86506 79416100-4 Public relations management services 86506 79416200-5 Public relations consultancy services 86509 79417000-0 Safety consultancy services 86509 79418000-7 Procurement consultancy services 86509 79419000-4 Evaluation consultancy services 86601, 86602 79420000-4 Management-related services 86601 79421000-1 Project-management services other than for construction work 86601 79421100-2 Project-supervision services other than for construction work 86601 79421200-3 Project-design services other than for construction work 86120, 91270 79422000-8 (6) Arbitration and conciliation services 86609 79430000-7 Crisis management services 86609 79910000-6 Management holdings services 86505 79991000-7 Stock-control services 86609 98362000-8 Port management services 12 Architectural services: engineering services and integrated engineering services; urban planning and landscape architectural services; related scientific and technical consulting services, technical testing and analysis services 867 86700 71000000-8 Architectural, construction, engineering and inspection services 86711 to 86754 71200000-0 Architectural and related services 86711 to 86719 71210000-3 Advisory architectural services 86711, 86712, 86714, 86719 71220000-6 Architectural design services 86711, 86712, 86714, 86719 71221000-3 Architectural services for buildings 86711, 86712, 86714, 86719 71222000-0 Architectural services for outdoor areas 86740 71222100-1 Urban areas mapping services 86740 71222200-2 Rural areas mapping services 86711, 86712, 86714, 86719 71223000-7 Architectural services for building extensions 86711 71230000-9 Organisation of architectural design contests 86711 to 86741 71240000-2 Architectural, engineering and planning services 86711 71241000-9 Feasibility study, advisory service, analysis 86712 71242000-6 Project and design preparation, estimation of costs 86712 71243000-3 Draft plans (systems and integration) 86711 to 86713 71244000-0 Calculation of costs, monitoring of costs 86712, 86714, 86719 71245000-7 Approval plans, working drawings and specifications 86712 71246000-4 Determining and listing of quantities in construction 86713, 86719 71247000-1 Supervision of building work 86713, 86714, 86719 71248000-8 Supervision of project and documentation 86711 to 86739, 86753, 86754 71250000-5 Architectural, engineering and surveying services 86711 to 86719 71251000-2 Architectural and building-surveying services 86721 to 86739 71300000-1 Engineering services 86711 to 86739 71310000-4 Consultative engineering and construction services 86721, 86724, 86731, 86732 71311000-1 Civil engineering consultancy services 86721, 86724, 86731, 86732 71311100-2 Civil engineering support services 86721, 86724, 86731 71311200-3 Transport systems consultancy services 86721 71311210-6 Highways consultancy services 86721, 86724, 86731 71311220-9 Highways engineering services 86721, 86724, 86731 71311230-2 Railway engineering services 86721, 86724, 86731 71311240-5 Airport engineering services 86721 71311300-4 Infrastructure works consultancy services 86721 to 86729, 86733, 86739 71312000-8 Structural engineering consultancy services 86721, 86729 71313000-5 Environmental engineering consultancy services 86721, 86729 71313100-6 Noise-control consultancy services 86721, 86729 71313200-7 Sound insulation and room acoustics consultancy services 86721, 86729 71313400-9 Environmental impact assessment for construction 86721, 86729 71313410-2 Risk or hazard assessment for construction 86721, 86729 71313420-5 Environmental standards for construction 86721, 86729 71313430-8 Environmental indicators analysis for construction 86721, 86729 71313440-1 Environmental Impact Assessment (EIA) services for construction 86721, 86729 71313450-4 Environmental monitoring for construction 86721, 86723 to 86726 71314000-2 Energy and related services 86721, 86723 to 86726 71314100-3 Electrical services 86721, 86725 71314200-4 Energy-management services 86721, 86725 71314300-5 Energy-efficiency consultancy services 86721, 86725 71314310-8 Heating engineering services for buildings 86711 to 86723, 86727, 86733, 86739 71315000-9 Building services 86711 to 86723, 86727, 86733, 86739 71315100-0 Building-fabric consultancy services 86711 to 86723, 86727, 86733, 86739 71315200-1 Building consultancy services 86711 to 86723, 86727, 86733, 86739 71315210-4 Building services consultancy services 86722, 86727 71315300-2 Building surveying services 86711, 86721 71315400-3 Building-inspection services 86711, 86721 71315410-6 Inspection of ventilation system 86721 71316000-6 Telecommunication consultancy services 86712, 86721 to 86739 71317000-3 Hazard protection and control consultancy services 86721 71317100-4 Fire and explosion protection and control consultancy services 86712, 86721 to 86739 71317200-5 Health and safety services 86721 71317210-8 Health and safety consultancy services 86721 71318000-0 Advisory and consultative engineering services 86721 71318100-1 Artificial and natural lighting engineering services for buildings 86721 71319000-7 Expert witness services 86721 to 86739 71320000-7 Engineering design services 86721, 86723, 86729 71321000-4 Engineering design services for mechanical and electrical installations for buildings 86721, 86729 71321100-5 Construction economics services 86723 71321200-6 Heating-system design services 86721 71321300-7 Plumbing consultancy services 86721 71321400-8 Ventilation consultancy services 86721, 86724, 86731, 86732, 86739 71322000-1 Engineering design services for the construction of civil engineering works 86721, 86724, 86731, 86732, 86739 71322100-2 Quantity surveying services for civil engineering works 86726 71322200-3 Pipeline-design services 86724 71322300-4 Bridge-design services 86724 71322400-5 Dam-design services 86726 71322500-6 Engineering-design services for traffic installations 86723 to 86726 71323000-8 Engineering-design services for industrial process and production 86723 to 86726 71323100-9 Electrical power systems design services 86725 71323200-0 Plant-engineering design services 86722 to 86739 71324000-5 Quantity surveying services 86722 71325000-2 Foundation-design services 86722, 86723, 86725 to 86729, 86733, 86739 71326000-9 Ancillary building services 86726 71327000-6 Load-bearing structure design services 86726 71328000-3 Verification of load-bearing structure design services 86721 to 86739 71330000-0 Miscellaneous engineering services 86725 71331000-7 Drilling-mud engineering services 86729 71332000-4 Geotechnical engineering services 86722 to 86739 71333000-1 Mechanical engineering services 86722 to 86739 71334000-8 Mechanical and electrical engineering services 86721 71335000-5 Engineering studies 86729, 86739 71336000-2 Engineering support services 86729 71337000-9 Corrosion engineering services 86731 to 86739 71340000-3 Integrated engineering services 86721 to 86739, 86751 to 86754 71350000-6 Engineering-related scientific and technical services 86751 71351000-3 Geological, geophysical and other scientific prospecting services 86751 71351100-4 Core preparation and analysis services 86751 71351200-5 Geological and geophysical consultancy services 86751 71351210-8 Geophysical consultancy services 86751 71351220-1 Geological consultancy services 86751 71351300-6 Micropalaeontological analysis services 86751 71351400-7 Petrophysical interpretation services 86751 71351500-8 Ground investigation services 86751 71351600-9 Weather-forecasting services 86751 71351610-2 Meteorology services 86751 71351611-9 Climatology services 86751 71351612-6 Hydrometeorology services 86751 71351700-0 Scientific prospecting services 86751 71351710-3 Geophysical prospecting services 86751, 86721, 86711 71351720-6 Geophysical surveys of archaeological sites 86751 71351730-9 Geological prospecting services 86751 71351800-1 Topographical and water divining services 86751 71351810-4 Topographical services 86751, 86721, 86711 71351811-1 Topographical surveys of archaeological sites 86751 71351820-7 Water divining services 86751 71351900-2 Geology, oceanography and hydrology services 86751 71351910-5 Geology services 86751 71351911-2 Photogeology services 86751 71351912-9 Stratigraphic geology services 86751 71351913-6 Geological exploration services 86751 71351914-3 Archaeological services 86751 71351920-2 Oceanography and hydrology services 86751 71351921-2 Estuarine oceanography services 86751 71351922-2 Physical oceanography services 86751 71351923-2 Bathymetric surveys services 86751 71351924-2 Underwater exploration services 86752 71352000-0 Subsurface surveying services 86752 71352100-1 Seismic services 86752 71352110-4 Seismographic surveying services 86752 71352120-7 Seismic data acquisition services 86752 71352130-0 Seismic data collection services 86752 71352140-3 Seismic processing services 86752 71352300-3 Magnetometric surveying services 86753 71353000-7 Surface surveying services 86753 71353100-8 Hydrographic surveying services 86753 71353200-9 Dimensional surveying services 86754 71354000-4 Map-making services 86754 71354100-5 Digital mapping services 86754 71354200-6 Aerial mapping services 86754 71354300-7 Cadastral surveying services 86754 71354400-8 Hydrographic services 86754 71354500-9 Marine survey services 86754 71355000-1 Surveying services 86754 71355100-2 Photogrammetry services 86754 71355200-3 Ordnance surveying 86721 to 86739 71356000-8 Technical services 86721 to 86739 71356100-9 Technical control services 86721 to 86739 71356200-0 Technical assistance services 86721 to 86739 71356300-1 Technical support services 86721 to 86739 71356400-2 Technical planning services 86741, 86742 71400000-2 Urban planning and landscape architectural services 86741 71410000-5 Urban planning services 86742 71420000-8 Landscape architectural services 86742 71421000-5 Landscape gardening services 86711 to 86742 71500000-3 Construction-related services 86711, 86721 71510000-6 Site-investigation services 86713 to 86719, 86727 71520000-9 Construction supervision services 86713 to 86719, 86727 71521000-6 Construction-site supervision services 86711, 86721 71530000-2 Construction consultancy services 86711 to 86742 71540000-5 Construction management services 86711 to 86742 71541000-2 Construction project management services 86729 71550000-8 Blacksmith services 86761 to 86769 71600000-4 Technical testing, analysis and consultancy services 86761 71610000-7 Composition and purity testing and analysis services 86761 to 86769 71620000-0 Analysis services 86761 to 86769 71621000-7 Technical analysis or consultancy services 86761 to 86769 71630000-3 Technical inspection and testing services 86764 71631000-0 Technical inspection services 86764 71631100-1 Machinery-inspection services 86764 71631200-2 Technical automobile inspection services 86764 71631300-3 Technical building-inspection services 86764 71631400-4 Technical inspection services of engineering structures 86764 71631420-0 Maritime safety inspection services 86764 71631430-3 Leak-testing services 86764 71631440-6 Flow-monitoring services 86764 71631450-9 Bridge-inspection services 86764 71631460-2 Dam-inspection services 86764 71631470-5 Railway-track inspection services 86764 71631480-8 Road inspection services 86764 71631490-1 Runway inspection services 86761 to 86763, 86769 71632000-7 Technical testing services 86763 71632100-8 Valve-testing services 86761 to 86763, 86769 71632200-9 Non-destructive testing services 86761 to 86763, 86769 71700000-5 Monitoring and control services 86761 to 86763, 86769 71730000-4 Industrial inspection services 86761 to 86763, 86769 71731000-1 Industrial quality control services 86761 to 86769 71800000-6 Consulting services for water-supply and waste consultancy 86761 to 86769 71900000-7 Laboratory services 86713 79994000-8 Contract administration services 13 Advertising services 871 86401, 86503, 86506, 87110 to 87190 79340000-9 Advertising and marketing services 87110 to 87190 79341000-6 Advertising services 87120 79341100-7 Advertising consultancy services 87120 79341200-8 Advertising management services 87120 79341400-0 Advertising campaign services 87120 79341500-1 Aeral advertising services 87190 79342200-5 Promotional services 14 Building-cleaning services and property management services 874, 82201 to 82206 82201 to 82206 70300000-4 Real estate agency services on a fee or contract basis 82201 to 82203, 82205 70310000-7 Building rental or sale services 82201, 82203 70311000-4 Residential building rental or sale services 82201, 82202, 82204, 82206 70320000-0 Land rental or sale services 82201, 82202 70321000-7 Land rental services 82201, 82202, 82204, 82206 70322000-4 Vacant-land rental or sale services 82201, 82202 70330000-3 Property management services of real estate on a fee or contract basis 82201 70331000-0 Residential property services 82201 70331100-1 Institution management services 82202 70332000-7 Non-residential property services 82202 70332100-8 Land management services 82202 70332200-9 Commercial property management services 82202 70332300-0 Industrial property services 82201 70333000-4 Housing services 82203 70340000-6 Time-sharing services 94030 90911000-6 Accommodation, building and window cleaning services 87403 90911100-7 Accommodation cleaning services 87401 90911200-8 Building-cleaning services 87401 90911300-9 Window-cleaning services 87401 90912000-3 Blast-cleaning services for tubular structures 94030 90913000-0 Tank and reservoir cleaning services 87401 90913100-1 Tank-cleaning services 87402 90913200-2 Reservoir cleaning services 87409 90914000-7 Car park cleaning services 87401 to 87409 90915000-4 Furnace and chimney cleaning services 87409 90919000-2 Office, school and office equipment cleaning services 87409 90919200-4 Office cleaning services 87409 90919300-5 School cleaning services 87403 90921000-9 Disinfecting and exterminating services 87409 90922000-6 Pest-control services 87401 to 87409 90923000-3 Rat-disinfestation services 87401 to 87409 90924000-0 Fumigation services 15 Publishing and printing services on a fee or a contract basis 88 442 88442 79800000-2 Printing and related services 88442 79810000-5 Printing services 88442 79811000-2 Digital printing services 88442 79812000-9 Banknote printing services 88442 79820000-8 Services related to printing 88442 79821000-5 Print finishing services 88442 79821100-6 Proofreading services 88442 79822000-2 Composition services 88442 79822100-3 Print-plate making services 88442 79822200-4 Photogravure services 88442 79822300-5 Typesetting services 88442 79822400-6 Lithographic services 88442 79822500-7 Graphic design services 88442 79823000-9 Printing and delivery services 88442 79824000-6 Printing and distribution services 88442 79970000-4 Publishing services 88442 79971000-1 Bookbinding and finishing services 88442 79971100-2 Book finishing services 88442 79971200-3 Bookbinding services 88442 79980000-7 Subscription services 16 Sewage and refuse disposal services; sanitation and similar services 94 94020 50190000-3 Demolition services of vehicles 94020 50229000-6 Demolition of rolling stock 94020 50243000-0 Demolition services of ships 94000 90000000-7 Sewage-, refuse-, cleaning-, and environmental services 94010 90400000-1 Sewage services 94010 90410000-4 Sewage removal services 94010 90420000-7 Sewage treatment services 94010 90430000-0 Sewage disposal services 94010 90440000-3 Treatment services of cesspools 94010 90450000-6 Treatment services of septic tanks 94010 90460000-9 Cesspool or septic tank emptying services 94010 90470000-2 Sewer cleaning services 94010 90480000-5 Sewerage management services 94010 90481000-2 Operation of a sewage plant 94010 90490000-8 Sewer survey and sewage treatment consultancy services 94010 90491000-5 Sewer survey services 86509 90492000-2 Sewage treatment consultancy services 94020 90500000-2 Refuse and waste related services 94020 90510000-5 Refuse disposal and treatment 94020 90511000-2 Refuse collection services 94020 90511100-3 Urban solid-refuse collection services 94020 90511200-4 Household-refuse collection services 94020 90511300-5 Litter collection services 94020 90511400-6 Paper collecting services 94020 90512000-9 Refuse transport services 94020 90513000-6 Non-hazardous refuse and waste treatment and disposal services 94020 90513100-7 Household-refuse disposal services 94020 90513200-8 Urban solid-refuse disposal services 94020 90513300-9 Refuse incineration services 94020 90513400-0 Ash disposal services 94010 90513500-1 Treatment and disposal of foul liquids 94020 90513600-2 Sludge removal services 94020 90513700-3 Sludge transport services 94020 90513800-4 Sludge treatment services 94020 90513900-5 Sludge disposal services 94020 90514000-3 Refuse recycling services 94020 90520000-8 Radioactive-, toxic-, medical- and hazardous waste services 94020 90521000-5 Radioactive waste treatment services 94020 90521100-6 Collection of radioactive waste 94020 90521200-7 Radioactive waste storage services 94020 90521300-8 Disposal of radioactive waste 94020 90521400-9 Transport of radioactive waste 94020 90521410-2 Transportation of low level nuclear waste 94020 90521420-5 Transportation of intermediate level nuclear waste 94020 90521500-0 Packaging of radioactive waste 94020 90521510-3 Packaging of low level nuclear waste 94020 90521520-6 Packaging of intermediate level nuclear waste 94020 90522000-2 Services relating to contaminated soil 94020 90522100-3 Removal of contaminated soil 94020 90522200-4 Disposal of contaminated soil 94020 90522300-5 Contaminated-soil treatment services 94020 90522400-6 Cleaning and treatment of soil 94020 90523000-9 Toxic waste disposal services except radioactive waste and contaminated soil 94020 90523100-0 Weapons and ammunition disposal services 94020 90523200-1 Bomb-disposal services 94020 90523300-2 Mine sweeping services 94020 90524000-6 Medical waste services 94020 90524100-7 Clinical-waste collection services 94020 90524200-8 Clinical-waste disposal services 94020 90524300-9 Removal services of biological waste 94020 90524400-0 Collection, transport and disposal of hospital waste 94020 90530000-1 Operation of a refuse site 94020 90531000-8 Landfill management services 94020 90532000-5 Coal-tip management services 94020 90533000-2 Waste-tip management services 94010 to 94050, 94090 90600000-3 Cleaning and sanitation services in urban or rural areas, and related services 94030 90610000-6 Street-cleaning and sweeping services 94030 90611000-3 Street-cleaning services 94030 90612000-0 Street-sweeping services 94030 90620000-9 Snow-clearing services 94030 90630000-2 Ice-clearing services 94010 90640000-5 Gully cleaning and emptying services 94010 90641000-2 Gully cleaning services 94010 90642000-9 Gully emptying services 94020 90650000-8 Asbestos removal services 94020, 94040 90660000-1 Deleading services 94010 to 94050, 94090 90670000-4 Disinfecting and exterminating services in urban or rural areas 94020, 94030 90680000-7 Beach cleaning services 94060 90690000-0 Graffiti removal services 94020, 94040 to 94090 90700000-4 Environmental services 94020, 94040 to 94090 90710000-7 Environmental management 94020, 94040 to 94090 90711000-4 Environmental impact assessment other than for construction 94020, 94040 to 94090 90711100-5 Risk or hazard assessment other than for construction 94020, 94040 to 94090 90711200-6 Environmental standards other than for construction 94020, 94040 to 94090 90711300-7 Environmental indicators analysis other than for construction 94020, 94040 to 94090 90711400-8 Environmental Impact Assessment (EIA) services other than for construction 94020, 94040 to 94090 90711500-9 Environmental monitoring other than for construction 94020, 94040 to 94090 90712000-1 Environmental planning 94020, 94040 to 94090 90712100-2 Urban environmental development planning 94020, 94040 to 94090 90712200-3 Forest conservation strategy planning 94020, 94040 to 94090 90712300-4 Marine conservation strategy planning 94020, 94040 to 94090 90712400-5 Natural resources management or conservation strategy planning services 94020, 94040 to 94090 90712500-6 Environmental institution building or planning 94040 to 94090 90713000-8 Environmental issues consultancy services 94010, 94060, 94090 90713100-9 Consulting services for water-supply and waste-water other than for construction 94020, 94040 to 94090 90714000-5 Environmental auditing 94020, 94040 to 94090 90714100-6 Environmental information systems 94020, 94040 to 94090 90714200-7 Corporate environmental auditing services 94020, 94040 to 94090 90714300-8 Sectoral environmental auditing services 94020, 94040 to 94090 90714400-9 Activity specific environmental auditing services 94020, 94040 to 94090 90714500-0 Environmental quality control services 94020, 94040 to 94090 90714600-1 Environmental security control services 94020, 94040 to 94090 90715000-2 Pollution investigation services 94020, 94040 to 94090 90715100-3 Chemicals and oil pollution investigation services 94020, 94040 to 94090 90715110-6 Gasworks site investigation 94020, 94040 to 94090 90715120-9 Chemical works or oil refinery waste site investigation 94020, 94040 to 94090 90715200-4 Other pollution investigation services 94020, 94040 to 94090 90715210-7 Oil depot or terminal site investigation 94020, 94040 to 94090 90715220-0 Industrial site investigation 94020, 94040 to 94090 90715230-3 Industrial waste site investigation 94020, 94040 to 94090 90715240-6 Wood treatment plant site investigation 94020, 94040 to 94090 90715250-9 Dry cleaning plants site investigation 94020, 94040 to 94090 90715260-2 Foundry site investigation 94020, 94040 to 94090 90715270-5 Recycling plant site investigation 94020, 94040 to 94090 90715280-8 Food processing plant site investigation 94060 90720000-0 Environmental protection 94060 90721000-7 Environmental safety services 94060 90721100-8 Landscape protection services 94060 90721200-9 Ozone protection services 94060 90721300-0 Food or feed contamination protection services 94060 90721400-1 Genetic resources protection services 94060 90721500-2 Toxic substances protection services 94060 90721600-3 Radiation protection services 94060 90721700-4 Endangered species protection services 94060 90721800-5 Natural risks or hazards protection services 94060 90722000-4 Environmental rehabilitation 94060 90722100-5 Industrial site rehabilitation 94060 90722200-6 Environmental decontamination services 94060 90722300-7 Land reclamation services 94090 90730000-3 Pollution tracking and monitoring and rehabilitation 94090 90731000-0 Services related to air pollution 94090 90731100-1 Air quality management 94090 90731200-2 Transboundary air pollution management or control services 94040 90731210-5 Purchase of CO2 emission credits 94090 90731300-3 Air pollution protection services 94090 90731400-4 Air pollution monitoring or measurement services 94090 90731500-5 Toxic gas detection services 94090 90731600-6 Methane monitoring 94090 90731700-7 Carbon dioxide monitoring services 94090 90731800-8 Airborne particle monitoring 94090 90731900-9 Ozone depletion monitoring services 94090 90732000-7 Services related to soil pollution 94090 90732100-8 Soil pollution protection services 94090 90732200-9 Polluted soil removal services 94090 90732300-0 Polluted soil treatment or rehabilitation 94090 90732400-1 Soil pollution advisory services 94090 90732500-2 Soil pollution mapping 94090 90732600-3 Soil pollution measurement or monitoring 94090 90732700-4 Organic fertiliser pollution assessment 94090 90732800-5 Pesticides pollution assessment 94090 90732900-6 Nitrates and phosphates pollution assessment 94090 90732910-9 Nitrates pollution assessment 94090 90732920-2 Phosphates pollution assessment 94090 90733000-4 Services related to water pollution 94090 90733100-5 Surface water pollution monitoring or control services 94090 90733200-6 Surface water pollution rehabilitation services 94090 90733300-7 Surface water pollution protection services 94090 90733400-8 Surface water treatment services 94090 90733500-9 Surface water pollution drainage services 94090 90733600-0 Transboundary water pollution management or control services 94090 90733700-1 Groundwater pollution monitoring or control services 94090 90733800-2 Groundwater pollution drainage services 94090 90733900-3 Groundwater pollution treatment or rehabilitation 94090 90740000-6 Pollutants tracking and monitoring and rehabilitation services 94090 90741000-3 Services related to oil pollution 94090 90741100-4 Oil spillage monitoring services 94090 90741200-5 Oil spillage control services 94090 90741300-6 Oil spillage rehabilitation services 94090 90742000-0 Services related to noise pollution 94090 90742100-1 Noise control services 94090 90742200-2 Noise pollution protection services 94090 90742300-3 Noise pollution monitoring services 94090 90742400-4 Noise pollution advisory services 94090 90743000-7 Services related to toxic substances pollution 94090 90743100-8 Toxic substances monitoring services 94090 90743200-9 Toxic substances rehabilitation services 94030 90900000-6 Cleaning and sanitation services 94030 90910000-9 Cleaning services 94030 90916000-1 Cleaning services of telephone equipment 94030 90917000-8 Cleaning services of transport equipment 94030 90918000-5 Bin-cleaning services 94030 90919000-2 Office, school and office equipment cleaning services 94030 90919100-3 Cleaning services of office equipment 94030 90920000-2 Facility related sanitation services 17 Hotel and restaurant services 64 64110 to 64320 55000000-0 Hotel, restaurant and retail trade services 64110 55100000-1 Hotel services 64191 to 64199 55200000-2 Camping sites and other non-hotel accommodation 64194 55210000-5 Youth hostel services 64195 55220000-8 Camping-site services 64195 55221000-5 Caravan-site services 64191, 64192 55240000-4 Holiday centre and holiday home services 64192 55241000-1 Holiday centre services 64192 55242000-8 Holiday home services 64191 55243000-5 Children's holiday-camp services 64193 55250000-7 Letting services of short-stay furnished accommodation 64196 55260000-0 Sleeping-car services 64199 55270000-3 Services provided by bed and breakfast establishments 64210, 64220, 64230, 64290 55300000-3 Restaurant and food-serving services 64210 55310000-6 Restaurant waiter services 64210 55311000-3 Restricted-clientele restaurant waiter services 64210 55312000-0 Unrestricted-clientele restaurant waiter services 64210, 64220, 64230, 64290 55320000-9 Meal-serving services 64230, 64210, 64220, 64290 55321000-6 Meal-preparation services 64230, 64210, 64220 55322000-3 Meal-cooking services 64290 55330000-2 Cafeteria services 64310, 64320 55400000-4 Beverage-serving services 64310, 64320 55410000-7 Bar management services 64210 to 64290 55500000-5 Canteen and catering services 64220 55510000-8 Canteen services 64220 55511000-5 Canteen and other restricted-clientele cafeteria services 64220 55512000-2 Canteen management services 64230 55520000-1 Catering services 64230 55521000-8 Catering services for private households 64230 55521100-9 Meals-on-wheels services 64230 55521200-0 Meal delivery service 64230 55522000-5 Catering services for transport enterprises 64230 55523000-2 Catering services for other enterprises or other institutions 64230 55523100-3 School-meal services 64230 55524000-9 School catering services 64110 to 64199, 82102 98340000-8 Accommodation and office services 64110 to 64199 98341000-5 Accommodation services 64110 to 64199 98341100-6 Accommodation management services 18 Rail transport services 711 711, 71211 60200000-0 (2) Railway transport services 711, 71211 60210000-3 (2) Public transport services by railways 71124 60220000-6 Mail transport by railway 19 Water transport services 72 72111 to 72240 60600000-4 Water transport services 72111, 72211 60610000-7 Ferry transport services 72129, 72229 60620000-0 Transport by water of mail 72130 60630000-3 Cable-laying ship services 72121 to 72129, 72221 to 72229 60640000-6 Shipping operations 72130, 72230 60650000-9 Hire of water transport equipment with crew 72130, 72230 60651000-6 Hire of vessels with crew 72130 60651100-7 Hire of sea-going vessels with crew 72230 60651200-8 Hire of inland waterway vessels with crew 72130, 72230 60651300-9 Anti-pollution ship services 72130, 72230 60651400-0 Heavy-lift ship services 72130, 72230 60651500-1 Standby ship services 72130, 72230 60651600-2 Offshore supply ship services 72130, 72230 60653000-0 Hire of boats with crew 72140, 72240 63727000-1 Towing and pushing services of ships 72140, 72240 63727100-2 Towing services 72140, 72240 63727200-3 Pushing services 20 Supporting and auxiliary transport services 74 72140, 72240, 74110 to 74900, 91136 63000000-9 Supporting and auxiliary transport services; travel agencies services 74110 to 74290 63100000-0 Cargo handling and storage services 74110, 74190 63110000-3 Cargo handling services 74110 63111000-0 Container handling services 74190 63112000-7 Baggage handling services 74190 63112100-8 Passenger baggage handling services 74190 63112110-1 Baggage collection services 74210 to 74290 63120000-6 Storage and warehousing services 74210 to 74290 63121000-3 Storage and retrieval services 74210 to 74290 63121100-4 Storage services 74220 63121110-7 Gas storage services 74290 63122000-0 Warehousing services 74710, 74720, 74800, 74900, 91136 63500000-4 Travel agency, tour operator and tourist assistance services 74710, 74720, 91136 63510000-7 Travel agency and similar services 74710 63511000-4 Organisation of package tours 74710 63512000-1 Sale of travel tickets and package tours services 74710, 74720, 91136 63513000-8 Tourist information services 74720 63514000-5 Tourist guide services 74710 63515000-2 Travel services 74710 63516000-9 Travel management services 74800, 74900 63520000-0 Transport agency services 74800 63521000-7 Freight transport agency services 74590, 74800 63522000-4 Ship brokerage services 74800 63523000-1 Port and forwarding agency services 74900 63524000-8 Transport document preparation services 74300 to 74490, 72140, 72240, 74510 to 74590, 74610 to 74690 63700000-6 Support services for land, water and air transport 74300 to 74490 63710000-9 Support services for land transport 74300 63711000-6 Support services for railway transport 74300 63711100-7 Train monitoring services 74300 63711200-8 Moving workshops services 74410 to 74490 63712000-3 Support services for road transport 74410 63712100-4 Bus station services 74420 63712200-5 Highway operation services 74420 63712210-8 Highway toll services 74420 63712300-6 Bridge and tunnel operation services 74420 63712310-9 Bridge operating services 74420 63712311-6 Bridge toll services 74420 63712320-2 Tunnel operation services 74420 63712321-9 Tunnel toll services 74430 63712400-7 Parking services 74490 63712500-8 Weighbridge services 74490 63712600-9 Vehicle refuelling services 74490 63712700-0 Traffic control services 74490 63712710-3 Traffic monitoring services 72140, 72240, 74510 to 74590 63720000-2 Support services for water transport 74510, 74590 63721000-9 Port and waterway operation services and associated services 74510 63721100-0 Bunkering services 74510 63721200-1 Port operation services 74510 63721300-2 Waterway operation services 74590 63721400-3 Ship refuelling services 74590 63721500-4 Passenger terminal operation services 74520 63722000-6 Ship-piloting services 74520 63723000-3 Berthing services 74530 63724000-0 Navigation services 74530 63724100-1 Offshore positioning services 74530 63724110-4 Lightship positioning services 74530 63724200-2 Lightship services 74530 63724300-3 Buoy positioning services 74530 63724310-6 Buoy marking services 74530 63724400-4 Lighthouse services 74540 63725000-7 Salvage and refloating services 74540 63725100-8 Vessel-salvaging services 74540 63725200-9 Standby vessel services 74540 63725300-0 Vessel refloating services 74510, 74590 63726000-4 Miscellaneous water transport support services 74590 63726100-5 Vessel registration services 74590 63726200-6 Ice breaking services 74590 63726300-7 Vessel storage services 74590 63726400-8 Ship chartering services 74590 63726500-9 Vessel laying-up services 74590 63726600-0 Ship-operating services 74590 63726610-3 Ship-launching services 74590 63726620-6 ROV services 74590 63726700-1 Fishing-vessel services 74590 63726800-2 Research vessel services 74510 63726900-3 Anchor handling services 74610 to 74690 63730000-5 Support services for air transport 74610 63731000-2 Airport operation services 74610 63731100-3 Airport slot coordination services 74620 63732000-9 Air-traffic control services 74690 63733000-6 Aircraft refuelling services 74690 63734000-3 Hangar services 74540, 88200 98361000-1 Aquatic marine services 21 Legal services 861 86000 79000000-4 Business services: law, marketing, consulting, recruitment, printing and security 86111 to 86190 79100000-5 Legal services 86111 to 86120, 86190 79110000-8 Legal advisory and representation services 86111 to 86120, 86190 79111000-5 Legal advisory services 86111 to 86120 79112000-2 Legal representation services 86111 to 86120 79112100-3 Stakeholders representation services 86119 79120000-1 Patent and copyright consultancy services 86119 79121000-8 Copyright consultancy services 86119 79121100-9 Software copyright consultancy services 86130 79130000-4 Legal documentation and certification services 86130 79131000-1 Documentation services 86130 79132000-8 Certification services 86130 79132100-9 Electronic signature certification services 86111 to 86120, 86190 79140000-7 Legal advisory and information services 22 Personnel placement and supply services (7) 872 87201 79600000-0 (7) Recruitment services 87202 79610000-3 (7) Placement services of personnel 87202 79612000-7 Placement services of office-support personnel 87201 79613000-4 Employee relocation services 87201 to 87209 79620000-6 (7) Supply services of personnel including temporary staff 87203, 87205 79621000-3 Supply services of office personnel 87204 79622000-0 Supply services of domestic help personnel 87203, 87205 79623000-7 Supply services of commercial or industrial workers 87206 79624000-4 Supply services of nursing personnel 87206, 87209 79625000-1 Supply services of medical personnel 87201 to 87209, 87909 79630000-9 Personnel services except placement and supply services 87202 79631000-6 Personnel and payroll services 87202 79632000-3 Personnel-training services 87202 79633000-0 Staff development services 87202 79634000-7 Career guidance services 87202 79635000-4 Assessment centre services for recruitment 87201 to 87209 98500000-8 Private households with employed persons 87202 to 87203, 87205 98510000-1 Services of commercial and industrial workers 87202 to 87203, 87205 98511000-8 Services of commercial workers 87205 98512000-5 Services of industrial workers 87201 to 87209 98513000-2 Manpower services for households 87202, 87203, 87205 98513100-3 Agency staff services for households 87203 98513200-4 Clerical staff services for households 87203 to 87209 98513300-5 Temporary staff for households 87204 98513310-8 Home-help services 87204 98514000-9 Domestic services 23 Investigation and security services, except armoured car services 873 (except 87304 87301 to 87309 79700000-1 Investigation and security services 87302 to 87309 79710000-4 Security services 87303 79711000-1 Alarm-monitoring services 87305 79713000-5 Guard services 87309 79714000-2 Surveillance services 87309 79714100-3 Tracing system services 87309 79714110-6 Absconder-tracing services 87305 79715000-9 Patrol services 87309 79716000-6 Identification badge release services 87301 79720000-7 Investigation services 87301 79721000-4 Detective agency services 87301 79722000-1 Graphology services 87301 79723000-8 Waste analysis services 24 Education and vocational education services 92 92 80000000-4 Education and training services 92110, 92190 80100000-5 Primary education services 92110 80110000-8 Pre-school education services 92210 to 92240 80200000-6 Secondary education services 92230, 92240 80210000-9 Technical and vocational secondary education services 92230, 92240 80211000-6 Technical secondary education services 92230, 92240 80212000-3 Vocational secondary education services 92310 to 92390 80300000-7 Higher education services 92110 to 92390 80310000-0 Youth education services 92310, 92390 80320000-3 Medical education services 92310, 9239 80330000-6 Safety education services 92240 80340000-9 Special education services 92400 80400000-8 Adult and other education services 92400, 92900 80410000-1 Various school services 92400 80411000-8 Driving-school services 92400 80411100-9 Driving-test services 92400 80411200-0 Driving lessons 92400 80412000-5 Flying-school services 92400 80413000-2 Sailing-school services 92400 80414000-9 Diving-school services 92400 80415000-6 Ski-training services 92400 80420000-4 E-learning services 92310 to 92400 80430000-7 Adult-education services at university level 92400 80490000-5 Operation of an educational centre 92230 to 92900 80500000-9 Training services 92310 to 92900 80510000-2 Specialist training services 92400, 92900 80511000-9 Staff training services 92900 80512000-6 Dog training services 92900 80513000-3 Horse riding school services 92900 80520000-5 Training facilities 92900 80521000-2 Training programme services 92310 to 92900 80522000-9 Training seminars 92230 to 92900 80530000-8 Vocational training services 92230 to 92310 80531000-5 Industrial and technical training services 92230 to 92310 80531100-6 Industrial training services 92230 to 92310 80531200-7 Technical training services 92310 to 92900 80532000-2 Management training services 92900 80533000-9 Computer-user familiarisation and training services 92900 80533100-0 Computer training services 92220, 92310, 92390, 92900 80533200-1 Computer courses 92900 80540000-1 Environmental training services 92900 80550000-4 Safety training services 92310, 92390, 92900 80560000-7 Health and first-aid training services 92310, 92390 80561000-4 Health training services 92900 80562000-1 First-aid training services 92310 to 92400 80570000-0 Personal development training services 92210, 92220, 92390 to 92900 80580000-3 Provision of language courses 92900, 98000 80590000-6 Tutorial services 92230, 92310, 92900, 92390 80600000-0 Training services in defence and security materials 92230, 92310, 92900, 92391 80610000-3 Training and simulation in security equipment 92230, 92310, 92900, 92392 80620000-6 Training and simulation in firearms and ammunition 92230, 92310, 92900, 92393 80630000-9 Training and simulation in military vehicles 92230, 92310, 92900, 92394 80640000-2 Training and simulation in warships 92230, 92310, 92900, 92395 80650000-5 Training and simulation in aircrafts, missiles and spacecrafts 92230, 92310, 92900, 92396 80660000-8 Training and simulation in military electronic systems 25 Health and social services (7) 93 93324, 93329 79611000-0 Job search services 93110 to 93329 85000000-9 Health and social work services 93110 to 93199 85100000-0 Health services 93110 to 93192, 93199 85110000-3 Hospital and related services 93110 to 93192, 93199 85111000-0 Hospital services 93110 85111100-1 Surgical hospital services 93110 85111200-2 Medical hospital services 93110 85111300-3 Gynaecological hospital services 93110 85111310-6 In vitro fertilisation services 93110 85111320-9 Obstetrical hospital services 93110 85111400-4 Rehabilitation hospital services 93110 85111500-5 Psychiatric hospital services 93122 85111600-6 Orthotic services 93122 85111700-7 Oxygen-therapy services 93199 85111800-8 Pathology services 93199 85111810-1 Blood analysis services 93199 85111820-4 Bacteriological analysis services 93122 85111900-9 Hospital dialysis services 93110, 93199 85112000-7 Hospital support services 93199 85112100-8 Hospital-bedding services 93110, 93199 85112200-9 Outpatient care services 93110, 93121, 93122, 93191 to 93199 85120000-6 Medical practice and related services 93121, 93122 85121000-3 Medical practice services 93121 85121100-4 General-practitioner services 93121 85121200-5 Medical specialist services 93121 85121210-8 Gyneacologic or obstetric services 93121 85121220-1 Nephrology or nervous system specialist services 93121 85121230-4 Cardiology services or pulmonary specialists services 93121 85121231-1 Cardiology services 93121 85121232-8 Pulmonary specialists services 93121 85121240-7 ENT or audiologist services 93121 85121250-0 Gastroenterologist and geriatric services 93121 85121251-7 Gastroenterologist services 93121 85121252-4 Geriatric services 93121 85121270-6 Psychiatrist or psychologist services 93121 85121271-3 Home for the psychologically disturbed services 93121 85121280-9 Ophthalmologist, dermatology or orthopedics services 93121 85121281-6 Ophthalmologist services 93121 85121282-3 Dermatology services 93121 85121283-0 Orthopaedic services 93121 85121290-2 Paediatric or urologist services 93121 85121291-9 Paediatric services 93121 85121292-6 Urologist services 93122 85121300-6 Surgical specialist services 93123 85130000-9 Dental practice and related services 93123 85131000-6 Dental-practice services 93123 85131100-7 Orthodontic services 93123 85131110-0 Orthodontic-surgery services 93121, 93122, 93191 to 93199 85140000-2 Miscellaneous health services 93121, 93122, 93191 85141000-9 Services provided by medical personnel 93191 85141100-0 Services provided by midwives 93121, 93122, 93191 85141200-1 Services provided by nurses 93121, 93122, 93191 85141210-4 Home medical treatment services 93191 85141211-1 Dialysis home medical treatment services 93191 85141220-7 Advisory services provided by nurses 93191, 93199 85142000-6 Paramedical services 93191 85142100-7 Physiotherapy services 93191 85142200-8 Homeopathic services 93199 85142300-9 Hygiene services 93191 85142400-0 Home delivery of incontinence products 93192 85143000-3 Ambulance services 93193 85144000-0 Residential health facilities services 93193 85144100-1 Residential nursing care services 93199 85145000-7 Services provided by medical laboratories 93199 85146000-4 Services provided by blood banks 93199 85146100-5 Services provided by sperm banks 93199 85146200-6 Services provided by transplant organ banks 93121 85147000-1 Company health services 93199 85148000-8 Medical analysis services 93199 85149000-5 Pharmacy services 93199 85150000-5 Medical imaging services 93191 85160000-8 Optician services 93191 85170000-1 Acupuncture and chiropractor services 93191 85171000-8 Acupuncture services 93191 85172000-5 Chiropractor services 93201, 93209 85200000-1 Veterinary services 93201, 93209 85210000-3 Domestic animal nurseries 93311 to 93329 85300000-2 Social work and related services 93311 to 93329 85310000-5 Social work services 93311 to 93319 85311000-2 Social work services with accommodation 93311 85311100-3 Welfare services for the elderly 93311 85311200-4 Welfare services for the handicapped 93312 85311300-5 Welfare services for children and young people 93321 to 93329 85312000-9 Social work services without accommodation 93321 85312100-0 Daycare services 93321 85312110-3 Child daycare services 93321 85312120-6 Daycare services for handicapped children and young people 93323 85312200-1 Home delivery of provisions 93322, 93323 85312300-2 Guidance and counselling services 93322, 93323 85312310-5 Guidance services 93322, 93323 85312320-8 Counselling services 93322 85312330-1 Family-planning services 93321 to 93329 85312400-3 Welfare services not delivered through residential institutions 93324, 93329 85312500-4 Rehabilitation services 93324 85312510-7 Vocational rehabilitation services 93311 to 93329 85320000-8 Social services 93311 to 93329 85321000-5 Administrative social services 93311 to 93329 85322000-2 Community action programme 93110 to 93199, 93311 to 93329 85323000-9 Community health services 26 Recreational, cultural and sporting services (3) 96 96311, 96312 79995000-5 Library management services 96312 79995100-6 Archiving services 96312 79995200-7 Cataloguing services 75300, 96111 to 96499 92000000-1 Recreational, cultural and sporting services 96111 to 96122 92100000-2 Motion picture and video services 96111 to 96122 92110000-5 Motion picture and video tape production and related services 96111 to 96122 92111000-2 Motion picture and video production services 96112 92111100-3 Training-film and video-tape production 96112 92111200-4 Advertising, propaganda and information film and video-tape production 96112 92111210-7 Advertising film production 96112 92111220-0 Advertising video-tape production 96112 92111230-3 Propaganda film production 96112 92111240-6 Propaganda video-tape production 96112 92111250-9 Information film production 96112 92111260-2 Information video-tape production 96112 92111300-5 Entertainment film and video-tape production 96112 92111310-8 Entertainment film production 96112 92111320-1 Entertainment video-tape production 96114 92112000-9 Services in connection with motion-picture and video-tape production 96113, 96114 92120000-8 Motion-picture or video-tape distribution services 96113, 96114 92121000-5 Video-tape distribution services 96113, 96114 92122000-2 Motion picture distribution services 96121 92130000-1 Motion picture projection services 96122 92140000-4 Video-tape projection services 75300, 96131 to 96133 92200000-3 (3) Radio and television services 96131, 75242 92210000-6 (3) Radio services 96131 92211000-3 (3) Radio production services 96131 92213000-7 Small scale radio systems services 96131 92214000-4 Radio studio or equipment services 96131 92215000-1 General Mobile Radio Services (GMRS) 96131 92216000-8 Family Radio Services (FRS) 96131 92217000-5 General Mobile Radio Services/Family Radio Services (GMRS/FRS) 96132, 96133, 75241 92220000-9 (3) Television services 96132, 96133 92221000-6 (3) Television production services 96132, 96133 92222000-3 Closed circuit television services 96132, 96133, 75241 92224000-7 Digital television 96132, 96133, 75242 92225000-4 Interactive television 96133, 75243 92225100-7 Film-on-demand television 96132, 96133, 75241 92226000-1 Teleprogrammation 96132, 96133, 75241, 75242 92230000-2 Radio and television cable services 96132, 96133, 75241, 75242 92231000-9 International bilateral services and international private leased lines 96132, 96133, 75241 92232000-6 Cable TV 96121, 96122, 96191 to 96199, 96491, 96492, 96499 92300000-4 Entertainment services 96191 to 96193 92310000-7 Artistic and literary creation and interpretation services 96191 to 96193 92311000-4 Works of art 96191 to 96193 92312000-1 Artistic services 96191 92312100-2 Theatrical producers', singer groups', bands' and orchestras' entertainment services 96191 92312110-5 Theatrical producer entertainment services 96191 92312120-8 Singer group entertainment services 96191 92312130-1 Band entertainment services 96191 92312140-4 Orchestral entertainment services 96192 92312200-3 Services provided by authors, composers, sculptors, entertainers and other individual artists 96192 92312210-6 Services provided by authors 96192 92312211-3 Writing agency services 96192 92312212-0 Services related to the preparation of training manuals 96192 92312213-7 Technical author services 96192 92312220-9 Services provided by composers 96192 92312230-2 Services provided by sculptors 96192 92312240-5 Services provided by entertainers 96192 92312250-8 Services provided by individual artists 96192 92312251-5 Disk-jockey services 96121, 96122, 96191 to 96195 92320000-0 Arts-facility operation services 96194, 96491 92330000-3 Recreational-area services 96194 92331000-0 Fair and amusement park services 96194 92331100-1 Fair services 96194 92331200-2 Amusement park services 96194 92331210-5 Children animation services 96491 92332000-7 Beach services 96191 to 96199 92340000-6 Dance and performance entertainment services 96194 92341000-3 Circus services 96195 92342000-0 Dance-instruction services 96195 92342100-1 Ballroom dance-instruction services 96195 92342200-2 Discotheque dance-instruction services 96492 92350000-9 Gambling and betting services 96492 92351000-6 Gambling services 96492 92351100-7 Lottery operating services 96492 92351200-8 Casino operating services 96492 92352000-3 Betting services 96492 92352100-4 Totalisator operating services 96492 92352200-5 Bookmaking services 96499 92360000-2 Pyrotechnic services 96199 92370000-5 Sound technician 96211 to 96290 92400000-5 News-agency services 96311 to 96332 92500000-6 Library, archives, museums and other cultural services 96311, 96312 92510000-9 Library and archive services 96311 92511000-6 Library services 96312 92512000-3 Archive services 96312 92512100-4 Archive destruction services 96321, 96322 92520000-2 Museum services and preservation services of historical sites and buildings 96321 92521000-9 Museum services 96321 92521100-0 Museum-exhibition services 96321 92521200-1 Preservation services of exhibits and specimens 96321 92521210-4 Preservation services of exhibits 96321 92521220-7 Preservation services of specimens 96322 92522000-6 Preservation services of historical sites and buildings 96322 92522100-7 Preservation services of historical sites 96322 92522200-8 Preservation services of historical buildings 96331, 96332 92530000-5 Botanical and zoological garden services and nature reserve services 96331 92531000-2 Botanical garden services 96331 92532000-9 Zoological garden services 96332 92533000-6 Nature reserve services 96332 92534000-3 Wildlife preservation services 96411 to 96419 92600000-7 Sporting services 96413 92610000-0 Sports facilities operation services 96411 to 96419 92620000-3 Sport-related services 96411 92621000-0 Sports-event promotion services 96412 92622000-7 Sports-event organisation services 96499 92700000-8 CybercafÃ © services (1) The service categories indicated in the first column and the corresponding CPC prov. codes in the second column refer to Annexes IA and IB of Directive 2004/18/EC. The third and the fourth columns provide an indicative correspondence between CPC prov. codes and CPV. (2) Directive 2004/18/EC: except for rail transport services covered by Category 18 of CPC prov. Directive 2004/17/EC: except for rail transport services covered by Category 18 of CPC prov. (3) Directive 2004/18/EC: except contracts for the acquisition, development, production or co-production of programme material by broadcasters and contracts for broadcasting time. (4) Directive 2004/18/EC: except contracts for financial services in connection with the issue, sale, purchase or transfer of securities or other financial instruments, and central bank services. Except also contracts for the acquisition or rental, by whatever financial means, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial service contracts concluded at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. Directive 2004/17/EC: except contracts for the issue, sale, purchase or transfer of securities and other financial instruments. Except also contracts for the acquisition or rental, by whatever financial means, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial service contracts concluded at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. (5) Directive 2004/18/EC: except research and development service contracts other than those where the benefits accrue exclusively to the contracting authority for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting authority. Directive 2004/17/EC: except research and development service contracts other than those where the benefits accrue exclusively to the contracting entity for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting entity. (6) Directive 2004/18/EC: except arbitration and conciliation services. Directive 2004/17/EC: except arbitration and conciliation services. (7) Directive 2004/18/EC: except employment contracts. Directive 2004/17/EC: except employment contracts. ANNEX III CORRESPONDENCE TABLE BETWEEN CPV AND NACE REV. 1 NACE Rev. 1 Section F  Construction CPV Division Group Class Description CPV code Description 45 Construction 45000000-7 Construction work 45.1 Site preparation 45100000-8 Site preparation work 45.11 Demolition and wrecking of buildings; earth moving 45110000-1 Building demolition and wrecking work and earthmoving work 45111000-8 Demolition, site preparation and clearance work 45111100-9 Demolition work 45111200-0 Site preparation and clearance work 45111210-3 Blasting and associated rock-removal work 45111211-0 Blasting work 45111212-7 Rock-removal work 45111213-4 Site-clearance work 45111214-1 Blast-clearing work 45111220-6 Scrub-removal work 45111230-9 Ground-stabilisation work 45111240-2 Ground-drainage work 45111250-5 Ground investigation work 45111260-8 Site-preparation work for mining 45111290-7 Primary works for services 45111291-4 Site-development work 45111300-1 Dismantling works 45111310-4 Dismantling works for military installations 45111320-7 Dismantling works for security installations 45112000-5 Excavating and earthmoving work 45112100-6 Trench-digging work 45112200-7 Soil-stripping work 45112210-0 Topsoil-stripping work 45112300-8 Infill and land-reclamation work 45112310-1 Infill work 45112320-4 Land-reclamation work 45112330-7 Site-reclamation work 45112340-0 Soil-decontamination work 45112350-3 Reclamation of waste land 45112360-6 Land rehabilitation work 45112400-9 Excavating work 45112410-2 Grave-digging work 45112420-5 Basement excavation work 45112440-1 Terracing of hillsides 45112441-8 Terracing work 45112450-4 Excavation work at archaeological sites 45112500-0 Earthmoving work 45112600-1 Cut and fill 45112700-2 Landscaping work 45112710-5 Landscaping work for green areas 45112711-2 Landscaping work for parks 45112712-9 Landscaping work for gardens 45112713-6 Landscaping work for roof gardens 45112714-3 Landscaping work for cemeteries 45112720-8 Landscaping work for sports grounds and recreational areas 45112721-5 Landscaping work for golf courses 45112722-2 Landscaping work for riding areas 45112723-9 Landscaping work for playgrounds 45112730-1 Landscaping work for roads and motorways 45112740-4 Landscaping work for airports 45113000-2 Siteworks 45.12 Test drilling and boring 45120000-4 Test drilling and boring work 45121000-1 Test drilling work 45122000-8 Test boring work 45.2 Building of complete constructions or parts thereof; civil engineering 45200000-9 Works for complete or part construction and civil engineering work 45.21 General construction of buildings and civil engineering works 45210000-2 Building construction work 45211000-9 Construction work for multi-dwelling buildings and individual houses 45211100-0 Construction work for houses 45211200-1 Sheltered housing construction work 45211300-2 Houses construction work 45211310-5 Bathrooms construction work 45211320-8 Porches construction work 45211340-4 Multi-dwelling buildings construction work 45211341-1 Flats construction work 45211350-7 Multi-functional buildings construction work 45211360-0 Urban development construction work 45211370-3 Construction works for saunas 45212000-6 Construction work for buildings relating to leisure, sports, culture, lodging and restaurants 45212100-7 Construction work of leisure facilities 45212110-0 Leisure centre construction work 45212120-3 Theme park construction work 45212130-6 Amusement park construction work 45212140-9 Recreation installation 45212150-2 Cinema construction work 45212160-5 Casino construction work 45212170-8 Entertainment building construction work 45212171-5 Entertainment centre construction work 45212172-2 Recreation centre construction work 45212180-1 Ticket offices construction work 45212190-4 Sun-protection works 45212200-8 Construction work for sports facilities 45212210-1 Single-purpose sports facilities construction work 45212211-8 Ice rink construction work 45212212-5 Construction work for swimming pool 45212213-2 Sport markings works 45212220-4 Multi-purpose sports facilities construction work 45212221-1 Construction work in connection with structures for sports ground 45212222-8 Gymnasium construction work 45212223-5 Winter-sports facilities construction work 45212224-2 Stadium construction work 45212225-9 Sports hall construction work 45212230-7 Installation of changing rooms 45212290-5 Repair and maintenance work in connection with sports facilities 45212300-9 Construction work for art and cultural buildings 45212310-2 Construction work for buildings relating to exhibitions 45212311-9 Art gallery construction work 45212312-6 Exhibition centre construction work 45212313-3 Museum construction work 45212314-0 Historical monument or memorial construction work 45212320-5 Construction work for buildings relating to artistic performances 45212321-2 Auditorium construction work 45212322-9 Theatre construction work 45212330-8 Library construction work 45212331-5 Multimedia library construction work 45212340-1 Lecture hall construction work 45212350-4 Buildings of particular historical or architectural interest 45212351-1 Prehistoric monument construction work 45212352-8 Industrial monument construction work 45212353-5 Palace construction work 45212354-2 Castle construction work 45212360-7 Religious buildings construction work 45212361-4 Church construction work 45212400-0 Accommodation and restaurant buildings 45212410-3 Construction work for lodging buildings 45212411-0 Hotel construction work 45212412-7 Hostel construction work 45212413-4 Short-stay accommodation construction work 45212420-6 Construction work for restaurants and similar facilities 45212421-3 Restaurant construction work 45212422-0 Canteen construction work 45212423-7 Cafeteria construction work 45212500-1 Kitchen or restaurant conversion 45212600-2 Pavilion construction work 45213000-3 Construction work for commercial buildings, warehouses and industrial buildings, buildings relating to transport 45213100-4 Construction work for commercial buildings 45213110-7 Shop buildings construction work 45213111-4 Shopping centre construction work 45213112-1 Shop units construction work 45213120-0 Post office construction work 45213130-3 Bank construction work 45213140-6 Market construction work 45213141-3 Covered market construction work 45213142-0 Open-air market construction work 45213150-9 Office block construction work 45213200-5 Construction work for warehouses and industrial buildings 45213210-8 Cold-storage installations 45213220-1 Construction work for warehouses 45213221-8 Warehouse stores construction work 45213230-4 Abattoir construction work 45213240-7 Agricultural buildings construction work 45213241-4 Barn construction work 45213242-1 Cowsheds construction work 45213250-0 Construction work for industrial buildings 45213251-7 Industrial units construction work 45213252-4 Workshops construction work 45213260-3 Stores depot construction work 45213270-6 Construction works for recycling station 45213280-9 Construction works for compost facility 45213300-6 Buildings associated with transport 45213310-9 Construction work for buildings relating to road transport 45213311-6 Bus station construction work 45213312-3 Car park building construction work 45213313-0 Service-area building construction work 45213314-7 Bus garage construction work 45213315-4 Bus-stop shelter construction work 45213320-2 Construction work for buildings relating to railway transport 45213321-9 Railway station construction work 45213322-6 Rail terminal building construction work 45213330-5 Construction work for buildings relating to air transport 45213331-2 Airport buildings construction work 45213332-9 Airport control tower construction work 45213333-6 Installation works of airport check-in counters 45213340-8 Construction work for buildings relating to water transport 45213341-5 Ferry terminal building construction work 45213342-2 Ro-ro terminal construction work 45213350-1 Construction work for buildings relating to various means of transport 45213351-8 Maintenance hangar construction work 45213352-5 Service depot construction work 45213353-2 Installation works of passenger boarding bridges 45213400-7 Installation of staff rooms 45214000-0 Construction work for buildings relating to education and research 45214100-1 Construction work for kindergarten buildings 45214200-2 Construction work for school buildings 45214210-5 Primary school construction work 45214220-8 Secondary school construction work 45214230-1 Special school construction work 45214300-3 Construction work for college buildings 45214310-6 Vocational college construction work 45214320-9 Technical college construction work 45214400-4 Construction work for university buildings 45214410-7 Polytechnic construction work 45214420-0 Lecture theatre construction work 45214430-3 Language laboratory construction work 45214500-5 Construction work for buildings of further education 45214600-6 Construction work for research buildings 45214610-9 Laboratory building construction work 45214620-2 Research and testing facilities construction work 45214630-5 Scientific installations 45214631-2 Installation works of cleanrooms 45214640-8 Meteorological stations construction work 45214700-7 Construction work for halls of residence 45214710-0 Entrance hall construction work 45214800-8 Training facilities building 45215000-7 Construction work for buildings relating to health and social services, for crematoriums and public conveniences 45215100-8 Construction work for buildings relating to health 45215110-1 Spa construction work 45215120-4 Special medical building construction work 45215130-7 Clinic construction work 45215140-0 Hospital facilities construction work 45215141-7 Operating theatre construction work 45215142-4 Intensive-care unit construction work 45215143-1 Diagnostic screening room construction work 45215144-8 Screening rooms construction work 45215145-5 Fluoroscopy room construction work 45215146-2 Pathology room construction work 45215147-9 Forensic room construction work 45215148-6 Catheter room construction work 45215200-9 Construction work for social services buildings 45215210-2 Construction work for subsidised residential accommodation 45215212-6 Retirement home construction work 45215213-3 Nursing home construction work 45215214-0 Residential homes construction work 45215215-7 Children's home construction work 45215220-5 Construction work for social facilities other than subsidised residential accommodation 45215221-2 Daycare centre construction work 45215222-9 Civic centre construction work 45215300-0 Construction work for crematoriums 45215400-1 Cemetery works 45215500-2 Public conveniences 45216000-4 Construction work for buildings relating to law and order or emergency services and for military buildings 45216100-5 Construction work for buildings relating to law and order or emergency services 45216110-8 Construction work for buildings relating to law and order 45216111-5 Police station construction work 45216112-2 Court building construction work 45216113-9 Prison building construction work 45216114-6 Parliament and public assembly buildings 45216120-1 Construction work for buildings relating to emergency services 45216121-8 Fire station construction work 45216122-5 Ambulance station construction work 45216123-2 Mountain-rescue building construction work 45216124-9 Lifeboat station construction work 45216125-6 Emergency-services building construction work 45216126-3 Coastguard building construction work 45216127-0 Rescue-service station construction work 45216128-7 Lighthouse construction work 45216129-4 Protective shelters 45216200-6 Construction work for military buildings and installations 45216220-2 Military bunker construction work 45216230-5 Military shelter construction work 45216250-1 Trench defences construction work 45217000-1 Inflatable buildings construction work 45220000-5 Engineering works and construction works 45221000-2 Construction work for bridges and tunnels, shafts and subways 45221100-3 Construction work for bridges 45221110-6 Bridge construction work 45221111-3 Road bridge construction work 45221112-0 Railway bridge construction work 45221113-7 Footbridge construction work 45221114-4 Construction work for iron bridges 45221115-1 Construction work for steel bridges 45221117-5 Weighbridge construction work 45221118-2 Pipeline-carrying bridge construction work 45221119-9 Bridge renewal construction work 45221120-9 Viaduct construction work 45221121-6 Road viaduct construction work 45221122-3 Railway viaduct construction work 45221200-4 Construction work for tunnels, shafts and subways 45221210-7 Covered or partially-covered excavations 45221211-4 Underpass 45221213-8 Covered or partially-covered railway excavations 45221214-5 Covered or partially-covered road excavations 45221220-0 Culverts 45221230-3 Shafts 45221240-6 Construction work for tunnels 45221241-3 Road tunnel construction work 45221242-0 Railway tunnel construction work 45221243-7 Pedestrian tunnel construction work 45221244-4 Canal tunnel construction work 45221245-1 Under-river tunnel construction work 45221246-8 Undersea tunnel construction work 45221247-5 Tunnelling works 45221248-2 Tunnel linings construction work 45221250-9 Underground work other than tunnels, shafts and subways 45222000-9 Construction work for engineering works except bridges, tunnels, shafts and subways 45222100-0 Waste-treatment plant construction work 45222110-3 Waste disposal site construction work 45222200-1 Engineering work for military installations 45222300-2 Engineering work for security installations 45223000-6 Structures construction work 45223100-7 Assembly of metal structures 45223110-0 Installation of metal structures 45223200-8 Structural works 45223210-1 Structural steelworks 45223220-4 Structural shell work 45223300-9 Parking lot construction work 45223310-2 Underground car park construction work 45223320-5 Park-and-ride facility construction work 45223400-0 Radar station construction work 45223500-1 Reinforced-concrete structures 45223600-2 Dog kennels construction work 45223700-3 Service area construction work 45223710-6 Motorway service area construction work 45223720-9 Petrol/gas stations construction work 45223800-4 Assembly and erection of prefabricated structures 45223810-7 Prefabricated constructions 45223820-0 Prefabricated units and components 45223821-7 Prefabricated units 45223822-4 Prefabricated components 45230000-8 Construction work for pipelines, communication and power lines, for highways, roads, airfields and railways; flatwork 45231000-5 Construction work for pipelines, communication and power lines 45231100-6 General construction work for pipelines 45231110-9 Pipelaying construction work 45231111-6 Pipeline lifting and relaying 45231112-3 Installation of pipe system 45231113-0 Pipeline relaying works 45231200-7 Construction work for oil and gas pipelines 45231210-0 Construction work for oil pipelines 45231220-3 Construction work for gas pipelines 45231221-0 Gas supply mains construction work 45231222-7 Gasholder works 45231223-4 Gas distribution ancillary work 45231300-8 Construction work for water and sewage pipelines 45231400-9 Construction work for electricity power lines 45231500-0 Compressed-air pipeline work 45231510-3 Compressed-air pipeline work for mailing system 45231600-1 Construction work for communication lines 45232000-2 Ancillary works for pipelines and cables 45232100-3 Ancillary works for water pipelines 45232120-9 Irrigation works 45232121-6 Irrigation piping construction work 45232130-2 Storm-water piping construction work 45232140-5 District-heating mains construction work 45232141-2 Heating works 45232142-9 Heat-transfer station construction work 45232150-8 Works related to water-distribution pipelines 45232151-5 Water-main refurbishment construction work 45232152-2 Pumping station construction work 45232153-9 Construction work for water towers 45232154-6 Construction work of elevated tanks for drinking water 45232200-4 Ancillary works for electricity power lines 45232210-7 Overhead line construction 45232220-0 Substation construction work 45232221-7 Transformer substation 45232300-5 Construction and ancillary works for telephone and communication lines 45232310-8 Construction work for telephone lines 45232311-5 Roadside emergency telephone lines 45232320-1 Cable broadcasting lines 45232330-4 Erection of aerials 45232331-1 Ancillary works for broadcasting 45232332-8 Ancillary works for telecommunications 45232340-7 Mobile-telephone base-stations construction work 45232400-6 Sewer construction work 45232410-9 Sewerage work 45232411-6 Foul-water piping construction work 45232420-2 Sewage work 45232421-9 Sewage treatment works 45232422-6 Sludge-treatment works 45232423-3 Sewage pumping stations construction work 45232424-0 Sewage outfall construction work 45232430-5 Water-treatment work 45232431-2 Wastewater pumping station 45232440-8 Construction work for sewage pipes 45232450-1 Drainage construction works 45232451-8 Drainage and surface works 45232452-5 Drainage works 45232453-2 Drains construction work 45232454-9 Rain-water basin construction work 45232460-4 Sanitary works 45232470-7 Waste transfer station 45.22 Erection of roof covering and frames 45260000-7 Roof works and other special trade construction works 45261000-4 Erection and related works of roof frames and coverings 45261100-5 Roof-framing work 45261200-6 Roof-covering and roof-painting work 45261210-9 Roof-covering work 45261211-6 Roof-tiling work 45261212-3 Roof-slating work 45261213-0 Metal roof-covering work 45261214-7 Bituminous roof-covering work 45261215-4 Solar panel roof-covering work 45261220-2 Roof-painting and other coating work 45261221-9 Roof-painting work 45261222-6 Cement roof-coating work 45261300-7 Flashing and guttering work 45261310-0 Flashing work 45261320-3 Guttering work 45261400-8 Sheeting work 45261410-1 Roof insulation work 45261420-4 Waterproofing work 45261900-3 Roof repair and maintenance work 45261910-6 Roof repair 45261920-9 Roof maintenance work 45.23 Construction of highways, roads, airfields and sport facilities 45212212-5 and DA03-0 Construction work for swimming pool/public 45230000-8 Construction work for pipelines, communication and power lines, for highways, roads, airfields and railways; flatwork 45233000-9 Construction, foundation and surface works for highways, roads 45233100-0 Construction work for highways, roads 45233110-3 Motorway construction works 45233120-6 Road construction works 45233121-3 Main road construction works 45233122-0 Ring road construction work 45233123-7 Secondary road construction work 45233124-4 Trunk road construction work 45233125-1 Road junction construction work 45233126-8 Grade-separated junction construction work 45233127-5 T-junction construction work 45233128-2 Roundabout construction work 45233129-9 Crossroad construction work 45233130-9 Construction work for highways 45233131-6 Construction work for elevated highways 45233139-3 Highway maintenance work 45233140-2 Roadworks 45233141-9 Road-maintenance works 45233142-6 Road-repair works 45233144-0 Overpass construction work 45233150-5 Traffic-calming works 45233160-8 Paths and other metalled surfaces 45233161-5 Footpath construction work 45233162-2 Cycle path construction work 45233200-1 Various surface works 45233210-4 Surface work for highways 45233220-7 Surface work for roads 45233221-4 Road-surface painting work 45233222-1 Paving and asphalting works 45233223-8 Carriageway resurfacing works 45233224-5 Dual carriageway construction work 45233225-2 Single carriageway construction work 45233226-9 Access road construction work 45233227-6 Slip road construction work 45233228-3 Surface coating construction work 45233229-0 Verge maintenance work 45233250-6 Surfacing work except for roads 45233251-3 Resurfacing works 45233252-0 Surface work for streets 45233253-7 Surface work for footpaths 45233260-9 Pedestrian ways construction work 45233261-6 Pedestrian overpass construction work 45233262-3 Pedestrian zone construction work 45233270-2 Parking-lot-surface painting work 45233280-5 Erection of road-barriers 45233290-8 Installation of road signs 45233291-5 Installation of bollards 45233292-2 Installation of safety equipment 45233293-9 Installation of street furniture 45233294-6 Installation of road signals 45233300-2 Foundation work for highways, roads, streets and footpaths 45233310-5 Foundation work for highways 45233320-8 Foundation work for roads 45233330-1 Foundation work for streets 45233340-4 Foundation work for footpaths 45234000-6 Construction work for railways and cable transport systems 45234100-7 Railway construction works 45234110-0 Intercity railway works 45234111-7 City railway construction work 45234112-4 Railway depot construction work 45234113-1 Demolition of tracks 45234114-8 Railway embankment construction work 45234116-2 Track construction works 45234120-3 Urban railway works 45234121-0 Tramway works 45234122-7 Underground railway works 45234123-4 Partially underground railway works 45234124-1 Underground passenger railway transport 45234125-8 Underground railway station 45234126-5 Tramline construction works 45234127-2 Tramway depot construction work 45234128-9 Tramway platforms construction work 45234129-6 Urban railway track construction works 45234130-6 Ballast construction works 45234140-9 Level crossing construction works 45234160-5 Catenary's construction works 45234170-8 Locomotive-substations construction works 45234180-1 Construction work for railways workshop 45234181-8 Construction work for rail track sectioning workshops 45234200-8 Cable-supported transport systems 45234210-1 Cable-supported transport systems with cabins 45234220-4 Construction work for ski lifts 45234230-7 Construction work for chair lifts 45234240-0 Funicular railway system 45234250-3 Teleferic construction work 45235000-3 Construction work for airfields, runways and manoeuvring surfaces 45235100-4 Construction work for airports 45235110-7 Construction work for airfields 45235111-4 Airfield pavement construction work 45235200-5 Runway construction works 45235210-8 Runway resurfacing 45235300-6 Construction work for aircraft-manoeuvring surfaces 45235310-9 Taxiway construction work 45235311-6 Taxiway pavement construction work 45235320-2 Construction work for aircraft aprons 45236000-0 Flatwork 45236100-1 Flatwork for miscellaneous sports installations 45236110-4 Flatwork for sports fields 45236111-1 Flatwork for golf course 45236112-8 Flatwork for tennis court 45236113-5 Flatwork for racecourse 45236114-2 Flatwork for running tracks 45236119-7 Repair work on sports fields 45236200-2 Flatwork for recreation installations 45236210-5 Flatwork for children's play area 45236220-8 Flatwork for zoo 45236230-1 Flatwork for gardens 45236250-7 Flatwork for parks 45236290-9 Repair work on recreational areas 45236300-3 Flatwork for cemeteries 45237000-7 Stage construction works 45.24 Construction of water projects 45240000-1 Construction work for water projects 45241000-8 Harbour construction works 45241100-9 Quay construction work 45241200-0 Offshore terminal in situ construction work 45241300-1 Pier construction work 45241400-2 Dock construction work 45241500-3 Wharf construction work 45241600-4 Installation of port lighting equipment 45242000-5 Waterside leisure facilities construction work 45242100-6 Water-sports facilities construction work 45242110-9 Launchway construction work 45242200-7 Marina construction work 45242210-0 Yacht harbour construction work 45243000-2 Coastal-defence works 45243100-3 Cliff-protection works 45243110-6 Cliff-stabilisation works 45243200-4 Breakwater construction work 45243300-5 Sea wall construction work 45243400-6 Beach-consolidation works 45243500-7 Sea defences construction work 45243510-0 Embankment works 45243600-8 Quay wall construction work 45244000-9 Marine construction works 45244100-0 Marine installations 45244200-1 Jetties 45245000-6 Dredging and pumping works for water treatment plant installations 45246000-3 River regulation and flood control works 45246100-4 River-wall construction 45246200-5 Riverbank protection works 45246400-7 Flood-prevention works 45246410-0 Flood-defences maintenance works 45246500-8 Promenade construction work 45246510-1 Boardwalk construction work 45247000-0 Construction work for dams, canals, irrigation channels and aqueducts 45247100-1 Construction work for waterways 45247110-4 Canal construction 45247111-1 Irrigation channel construction work 45247112-8 Drainage canal construction work 45247120-7 Waterways except canals 45247130-0 Aqueduct construction work 45247200-2 Construction work for dams and similar fixed structures 45247210-5 Dam construction work 45247211-2 Dam wall construction work 45247212-9 Dam-reinforcement works 45247220-8 Weir construction work 45247230-1 Dyke construction work 45247240-4 Static barrage construction work 45247270-3 Reservoir construction works 45248000-7 Construction work for hydro-mechanical structures 45248100-8 Canal locks construction work 45248200-9 Dry docks construction work 45248300-0 Construction work for floating docks 45248400-1 Landing stages construction work 45248500-2 Movable barrages construction work 45.25 Other construction work involving special trades 45200000-9 Works for complete or part construction and civil engineering work 45250000-4 Construction works for plants, mining and manufacturing and for buildings relating to the oil and gas industry 45251000-1 Construction works for power plants and heating plants 45251100-2 Construction work for power plant 45251110-5 Nuclear-power station construction work 45251111-2 Construction work for nuclear reactors 45251120-8 Hydro-electric plant construction work 45251140-4 Thermal power plant construction work 45251141-1 Geothermal power station construction work 45251142-8 Wood-fired power station construction work 45251143-5 Compressed-air generating plant construction work 45251150-7 Construction work for cooling towers 45251160-0 Wind-power installation works 45251200-3 Heating plant construction work 45251220-9 Cogeneration plant construction work 45251230-2 Steam-generation plant construction work 45251240-5 Landfill-gas electricity generating plant construction work 45251250-8 District-heating plant construction work 45252000-8 Construction works for sewage treatment plants, purification plants and refuse incineration plants 45252100-9 Sewage-treatment plant construction work 45252110-2 Mobile plant construction work 45252120-5 Water-treatment plant construction work 45252121-2 Sedimentation installations 45252122-9 Sewage digesters 45252123-6 Screening installations 45252124-3 Dredging and pumping works 45252125-0 Rock-dumping work 45252126-7 Drinking-water treatment plant construction work 45252127-4 Wastewater treatment plant construction work 45252130-8 Sewage plant equipment 45252140-1 Sludge-dewatering plant construction work 45252150-4 Coal-handling plant construction work 45252200-0 Purification plant equipment 45252210-3 Water purification plant construction work 45252300-1 Refuse-incineration plant construction work 45253000-5 Construction work for chemical-processing plant 45253100-6 Demineralisation plant construction work 45253200-7 Desulphurisation plant construction work 45253300-8 Distilling or rectifying plant construction work 45253310-1 Water-distillation plants construction work 45253320-4 Alcohol-distillation plants construction work 45253400-9 Construction work for petrochemical plant 45253500-0 Construction work for pharmaceutical plant 45253600-1 Deionisation plant construction work 45253700-2 Digestion plant construction work 45253800-3 Composting plant construction work 45254000-2 Construction work for mining and manufacturing 45254100-3 Construction work for mining 45254110-6 Pithead construction work 45254200-4 Construction work for manufacturing plant 45255000-9 Construction work for the oil and gas industry 45255100-0 Construction work for production platforms 45255110-3 Wells construction work 45255120-6 Platforms facilities construction work 45255121-3 Topside facilities construction work 45255200-1 Oil refinery construction work 45255210-4 Oil terminal construction work 45255300-2 Gas terminal construction work 45255400-3 Fabrication work 45255410-6 Offshore fabrication work 45255420-9 Onshore fabrication work 45255430-2 Demolition of oil platforms 45255500-4 Drilling and exploration work 45255600-5 Coiled-tubing wellwork 45255700-6 Coal-gasification plant construction work 45255800-7 Gas-production plant construction work 45259000-7 Repair and maintenance of plant 45259100-8 Wastewater-plant repair and maintenance work 45259200-9 Purification-plant repair and maintenance work 45259300-0 Heating-plant repair and maintenance work 45259900-6 Plant upgrade work 45260000-7 Roof works and other special trade construction works 45262000-1 Special trade construction works other than roof works 45262100-2 Scaffolding work 45262110-5 Scaffolding dismantling work 45262120-8 Scaffolding erection work 45262200-3 Foundation work and water-well drilling 45262210-6 Foundation work 45262211-3 Pile driving 45262212-0 Trench sheeting work 45262213-7 Diaphragm wall technique 45262220-9 Water-well drilling 45262300-4 Concrete work 45262310-7 Reinforced-concrete work 45262311-4 Concrete carcassing work 45262320-0 Screed works 45262321-7 Floor-screed works 45262330-3 Concrete repair work 45262340-6 Grouting work 45262350-9 Unreinforced-concrete work 45262360-2 Cementing work 45262370-5 Concrete-coating work 45262400-5 Structural steel erection work 45262410-8 Structural steel erection work for buildings 45262420-1 Structural steel erection work for structures 45262421-8 Offshore mooring work 45262422-5 Subsea drilling work 45262423-2 Deck-fabrication work 45262424-9 Offshore-module fabrication work 45262425-6 Jacket-fabrication work 45262426-3 Pile-fabrication work 45262500-6 Masonry and bricklaying work 45262510-9 Stonework 45262511-6 Stone carving 45262512-3 Dressed stonework 45262520-2 Bricklaying work 45262521-9 Facing brickwork 45262522-6 Masonry work 45262600-7 Miscellaneous special-trade construction work 45262610-0 Industrial chimneys 45262620-3 Supporting walls 45262630-6 Construction of furnaces 45262640-9 Environmental improvement works 45262650-2 Cladding works 45262660-5 Asbestos-removal work 45262670-8 Metalworking 45262680-1 Welding 45262690-4 Refurbishment of run-down buildings 45262700-8 Building alteration work 45262710-1 Fresco maintenance work 45262800-9 Building extension work 45262900-0 Balcony work 45.3 Building installation 45300000-0 Building installation work 45.31 Installation of electrical wiring and fittings 45213316-1 Installation works of walkways 45310000-3 Electrical installation work 45311000-0 Electrical wiring and fitting work 45311100-1 Electrical wiring work 45311200-2 Electrical fitting work 45312000-7 Alarm system and antenna installation work 45312100-8 Fire-alarm system installation work 45312200-9 Burglar-alarm system installation work 45312300-0 Antenna installation work 45312310-3 Lightning-protection works 45312311-0 Lightning-conductor installation work 45312320-6 Television aerial installation work 45312330-9 Radio aerial installation work 45313000-4 Lift and escalator installation work 45313100-5 Lift installation work 45313200-6 Escalator installation work 45313210-9 Travelator installation work 45314000-1 Installation of telecommunications equipment 45314100-2 Installation of telephone exchanges 45314120-8 Installation of switchboards 45314200-3 Installation of telephone lines 45314300-4 Installation of cable infrastructure 45314310-7 Installation of cable laying 45314320-0 Installation of computer cabling 45315000-8 Electrical installation work of heating and other electrical building-equipment 45315100-9 Electrical engineering installation works 45315200-0 Turbine works 45315300-1 Electricity supply installations 45315400-2 High voltage installation work 45315500-3 Medium-voltage installation work 45315600-4 Low-voltage installation work 45315700-5 Switching station installation work 45.32 Insulation work activities 45320000-6 Insulation work 45321000-3 Thermal insulation work 45323000-7 Sound insulation work 45324000-4 Plasterboard works 45.33 Plumbing 45330000-9 Plumbing and sanitary works 45331000-6 Heating, ventilation and air-conditioning installation work 45331100-7 Central-heating installation work 45331110-0 Boiler installation work 45331200-8 Ventilation and air-conditioning installation work 45331210-1 Ventilation installation work 45331211-8 Outdoor ventilation installation work 45331220-4 Air-conditioning installation work 45331221-1 Partial air-conditioning installation work 45331230-7 Installation work of cooling equipment 45331231-4 Installation work of refrigeration equipment 45332000-3 Plumbing and drain-laying work 45332200-5 Water plumbing work 45332300-6 Drain-laying work 45332400-7 Sanitary fixture installation work 45333000-0 Gas-fitting installation work 45333100-1 Gas regulation equipment installation work 45333200-2 Gas meter installation work 45.34 Other building installation 45234115-5 Railway signalling works 45340000-2 Fencing, railing and safety equipment installation work 45341000-9 Erection of railings 45342000-6 Erection of fencing 45343000-3 Fire-prevention installation works 45343100-4 Fireproofing work 45343200-5 Firefighting equipment installation work 45343210-8 CO2 fire-extinguishing equipment installation work 45343220-1 Fire-extinguishers installation work 45343230-4 Sprinkler systems installation work 45316000-5 Installation work of illumination and signalling systems 45316100-6 Installation of outdoor illumination equipment 45316110-9 Installation of road lighting equipment 45316200-7 Installation of signalling equipment 45316210-0 Installation of traffic monitoring equipment 45316211-7 Installation of illuminated road signs 45316212-4 Installation of traffic lights 45316213-1 Installation of traffic guidance equipment 45316220-3 Installation of airport signalling equipment 45316230-6 Installation of port signalling equipment 45317000-2 Other electrical installation work 45317100-3 Electrical installation work of pumping equipment 45317200-4 Electrical installation work of transformers 45317300-5 Electrical installation work of electrical distribution apparatus 45317400-6 Electrical installation work of filtration equipment 45.4 Building completion 45400000-1 Building completion work 45.41 Plastering 45410000-4 Plastering work 45.42 Joinery installation 45420000-7 Joinery and carpentry installation work 45421000-4 Joinery work 45421100-5 Installation of doors and windows and related components 45421110-8 Installation of door and window frames 45421111-5 Installation of door frames 45421112-2 Installation of window frames 45421120-1 Installation of thresholds 45421130-4 Installation of doors and windows 45421131-1 Installation of doors 45421132-8 Installation of windows 45421140-7 Installation of metal joinery except doors and windows 45421141-4 Installation of partitioning 45421142-1 Installation of shutters 45421143-8 Installation work of blinds 45421144-5 Installation work of awnings 45421145-2 Installation work of roller blinds 45421146-9 Installation of suspended ceilings 45421147-6 Installation of grilles 45421148-3 Installation of gates 45421150-0 Non-metal joinery installation work 45421151-7 Installation of fitted kitchens 45421152-4 Installation of partition walls 45421153-1 Installation of built-in furniture 45421160-3 Ironmongery work 45422000-1 Carpentry installation work 45422100-2 Woodwork 45.43 Floor and wall covering 45430000-0 Floor and wall covering work 45431000-7 Tiling work 45431100-8 Floor-tiling work 45431200-9 Wall-tiling work 45432000-4 Floor-laying and covering, wall-covering and wall-papering work 45432100-5 Floor laying and covering work 45432110-8 Floor-laying work 45432111-5 Laying work of flexible floor coverings 45432112-2 Laying of paving 45432113-9 Parquet flooring 45432114-6 Wood flooring work 45432120-1 False floor installation work 45432121-8 Computer floors 45432130-4 Floor-covering work 45432200-6 Wall-covering and wall-papering work 45432210-9 Wall-covering work 45432220-2 Wall-papering work 45.44 Painting and glazing 45440000-3 Painting and glazing work 45441000-0 Glazing work 45442000-7 Application work of protective coatings 45442100-8 Painting work 45442110-1 Painting work of buildings 45442120-4 Painting and protective-coating work of structures 45442121-1 Painting work of structures 45442180-2 Repainting work 45442190-5 Paint-stripping work 45442200-9 Application work of anti-corrosive coatings 45442210-2 Galvanizing works 45442300-0 Surface-protection work 45443000-4 Facade work 45.45 Other building completion 45212212-5 and DA04-3 Construction work for swimming pool/private 45450000-6 Other building completion work 45451000-3 Decoration work 45451100-4 Ornamentation fitting work 45451200-5 Panelling work 45451300-6 Interior gardens 45452000-0 Exterior cleaning work for buildings 45452100-1 Blast cleaning work for building exteriors 45453000-7 Overhaul and refurbishment work 45453100-8 Refurbishment work 45454000-4 Restructuring work 45454100-5 Restoration work 45.5 Renting of construction or demolition equipment with operator 45500000-2 Hire of construction and civil engineering machinery and equipment with operator 45.50 Renting of construction or demolition equipment with operator 45500000-2 Hire of construction and civil engineering machinery and equipment with operator 45510000-5 Hire of cranes with operator 45520000-8 Hire of earthmoving equipment with operator ANNEX IV CORRESPONDENCE TABLE BETWEEN CPV AND CN CN CPV CN Chapter CPV code Description 1 03000000-1 Agricultural, farming, fishing, forestry and related products 03300000-2 Farming, hunting and fishing products 03320000-8 Cattle, livestock and small animals 2 15000000-8 Food, beverages, tobacco and related products 15100000-9 Animal products, meat and meat products 15110000-2 Meat 15130000-8 Meat products 3 03000000-1 Agricultural, farming, fishing, forestry and related products 03300000-2 Farming, hunting and fishing products 03310000-5 Fish, crustaceans and aquatic products 15200000-0 Prepared and preserved fish 15210000-3 Fish fillets, fish livers and roe 15220000-6 Frozen fish, fish fillets and other fish meat 15230000-9 Dried or salted fish; fish in brine; smoked fish 15240000-2 Canned or tinned fish and other prepared or preserved fish 15250000-5 Seafood 4 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03140000-4 Animal products and related products 03300000-2 Farming, hunting and fishing products 03330000-3 Farm animal products 15000000-8 Food, beverages, tobacco and related products 15500000-3 Dairy products 15510000-6 Milk and cream 15530000-2 Butter 15540000-5 Cheese products 15550000-8 Assorted dairy products 5 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03140000-4 Animal products and related products 03300000-2 Farming, hunting and fishing products 03330000-3 Farm animal products 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 6 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 03120000-8 Horticultural and nursery products 03400000-4 Forestry and logging products 03440000-6 Forestry products 03450000-9 Tree-nursery products 7 03000000-1 Agricultural, farming, fishing, forestry and related products 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03210000-6 Cereals and potatoes 03220000-9 Vegetables, fruits and nuts 8 03000000-1 Agricultural, farming, fishing, forestry and related products 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03220000-9 Vegetables, fruits and nuts 9 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03130000-1 Beverage and spice crops 15000000-8 Food, beverages, tobacco and related products 15800000-6 Miscellaneous food products 15870000-7 Condiments and seasonings 10 03000000-1 Agricultural, farming, fishing, forestry and related products 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03210000-6 Cereals and potatoes 11 03000000-1 Agricultural, farming, fishing, forestry and related products 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03210000-6 Cereals and potatoes 15600000-4 Grain mill products, starches and starch products 15610000-7 Grain mill products 15620000-0 Starches and starch products 12 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 03200000-3 Cereals, potatoes, vegetables, fruits and nuts 03220000-9 Vegetables, fruits and nuts 13 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 03400000-4 Forestry and logging products 03420000-0 Gums 14 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 15 15000000-8 Food, beverages, tobacco and related products 15400000-2 Animal or vegetable oils and fats 15410000-5 Crude animal or vegetable oils and fats 15420000-8 Refined oils and fats 15430000-1 Edible fats 16 15000000-8 Food, beverages, tobacco and related products 15100000-9 Animal products, meat and meat products 15110000-2 Meat 15130000-8 Meat products 15200000-0 Prepared and preserved fish 15210000-3 Fish fillets, fish livers and roe 15220000-6 Frozen fish, fish fillets and other fish meat 15230000-9 Dried or salted fish; fish in brine; smoked fish 15240000-2 Canned or tinned fish and other prepared or preserved fish 15250000-5 Seafood 17 15000000-8 Food, beverages, tobacco and related products 15800000-6 Miscellaneous food products 15830000-5 Sugar and related products 18 15000000-8 Food, beverages, tobacco and related products 15800000-6 Miscellaneous food products 15840000-8 Cocoa; chocolate and sugar confectionery 19 15000000-8 Food, beverages, tobacco and related products 15800000-6 Miscellaneous food products 15810000-9 Bread products, fresh pastry goods and cakes 15820000-2 Rusks and biscuits; preserved pastry goods and cakes 15850000-1 Pasta products 20 15000000-8 Food, beverages, tobacco and related products 15300000-1 Fruit, vegetables and related products 15310000-4 Potatoes and potato products 15320000-7 Fruit and vegetable juices 15330000-0 Processed fruit and vegetables 21 15500000-3 Dairy products 15550000-8 Assorted dairy products 15800000-6 Miscellaneous food products 15860000-4 Coffee, tea and related products 15870000-7 Condiments and seasonings 15880000-0 Special nutritional products 15890000-3 Miscellaneous food products and dried goods 41000000-9 Collected and purified water 41120000-6 Non-drinking water 22 15000000-8 Food, beverages, tobacco and related products 15300000-1 Fruit, vegetables and related products 15320000-7 Fruit and vegetable juices 15800000-6 Miscellaneous food products 15860000-4 Coffee, tea and related products 15870000-7 Condiments and seasonings 15900000-7 Beverages, tobacco and related products 15910000-0 Distilled alcoholic beverages 15930000-6 Wines 15940000-9 Cider and other fruit wines 15950000-2 Non-distilled fermented beverages 15960000-5 Malt beer 15980000-1 Non-alcoholic beverages 41000000-9 Collected and purified water 41100000-0 Natural water 41110000-3 Drinking water 41120000-6 Non-drinking water 23 15700000-5 Animal feedstuffs 15710000-8 Prepared animal feeds for farm and other animals 24 15000000-8 Food, beverages, tobacco and related products 15900000-7 Beverages, tobacco and related products 15990000-4 Tobacco, tobacco goods and supplies 25 14000000-1 Mining, basic metals and related products 14200000-3 Sand and clay 14210000-6 Gravel, sand, crushed stone and aggregates 14220000-9 Clay and kaolin 14300000-4 Chemical and fertiliser minerals 14310000-7 Fertiliser minerals 14400000-5 Salt and pure sodium chloride 14410000-8 Rock salt 14420000-1 Sea salt 14430000-4 Evaporated salt and pure sodium chloride 14450000-0 Salt in brine 14500000-6 Related mining and quarrying products 14520000-2 Precious and semi-precious stones; pumice stone; emery; natural abrasives; other minerals and precious metals 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34920000-2 Road equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44900000-9 Stone for construction, limestone, gypsum and slate 44910000-2 Stone for construction 44920000-5 Limestone, gypsum and chalk 44930000-8 Slate 26 09000000-3 Petroleum products, fuel, electricity and other sources of energy 09300000-2 Electricity, heating, solar and nuclear energy 09340000-4 Nuclear fuels 14000000-1 Mining, basic metals and related products 14500000-6 Related mining and quarrying products 14520000-2 Precious and semi-precious stones; pumice stone; emery; natural abrasives; other minerals and precious metals 14600000-7 Metal ores and alloys 14610000-0 Metal ores 14630000-6 Slag, dross, ferrous waste and scrap 27 09000000-3 Petroleum products, fuel, electricity and other sources of energy 09100000-0 Fuels 09110000-3 Solid fuels 09120000-6 Gaseous fuels 09130000-9 Petroleum and distillates 09200000-1 Petroleum, coal and oil products 09210000-4 Lubricating preparations 09220000-7 Petroleum jelly, waxes and special spirits 09230000-0 Petroleum (crude) 09240000-3 Oil and coal-related products 14200000-3 Sand and clay 14210000-6 Gravel, sand, crushed stone and aggregates 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 28 09000000-3 Petroleum products, fuel, electricity and other sources of energy 09300000-2 Electricity, heating, solar and nuclear energy 09340000-4 Nuclear fuels 14000000-1 Mining, basic metals and related products 14300000-4 Chemical and fertiliser minerals 14320000-0 Chemical minerals 14700000-8 Basic metals 14770000-9 Caesium, strontium, rubidium and calcium 14780000-2 Potassium, magnesium, sodium and lithium 24100000-5 Gases 24110000-8 Industrial gases 24300000-7 Basic inorganic and organic chemicals 24310000-0 Basic inorganic chemicals 29 24300000-7 Basic inorganic and organic chemicals 24320000-3 Basic organic chemicals 30 33000000-0 Medical equipments, pharmaceuticals and personal care products 33100000-1 Medical equipments 33140000-3 Medical consumables 33600000-6 Pharmaceutical products 33610000-9 Medicinal products for the alimentary tract and metabolism 33620000-2 Medicinal products for the blood, blood-forming organs and the cardiovascular system 33630000-5 Medicinal products for dermatology and the musculo-skeletal system 33640000-8 Medicinal products for the genitourinary system and hormones 33650000-1 General anti-infectives for systemic use, vaccines, antineoplastic and immunodulating agents 33660000-4 Medicinal products for the nervous system and sensory organs 33670000-7 Medicinal products for the respiratory system 33690000-3 Various medicinal products 38000000-5 Laboratory, optical and precision equipments (excl. glasses) 38900000-4 Miscellaneous evaluation or testing instruments 38910000-7 Hygiene monitoring and testing equipment 31 14300000-4 Chemical and fertiliser minerals 14310000-7 Fertiliser minerals 24400000-8 Fertilisers and nitrogen compounds 24410000-1 Nitrogenous fertilisers 24420000-4 Phosphatic fertilisers 24430000-7 Animal or vegetal fertilisers 24440000-0 Miscellaneous fertilisers 32 22000000-0 Printed matter and related products 22600000-6 Ink 22610000-9 Printing ink 24200000-6 Dyes and pigments 24210000-9 Oxides, peroxides and hydroxides 24220000-2 Tanning extracts, dyeing extracts, tannins and colouring matter 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44800000-8 Paints, varnishes and mastics 44810000-1 Paints 44820000-4 Varnishes 44830000-7 Mastics, fillers, putty and solvents 33 24900000-3 Fine and various chemical products 24920000-9 Essential oils 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 33730000-6 Eye care products and corrective lenses 33740000-9 Hand and nails care products 33750000-2 Baby care products 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39800000-0 Cleaning and polishing products 39810000-3 Odoriferous preparations and waxes 34 24900000-3 Fine and various chemical products 24950000-8 Specialised chemical products 24960000-1 Various chemical products 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39330000-4 Disinfection equipment 39800000-0 Cleaning and polishing products 39810000-3 Odoriferous preparations and waxes 39820000-6 Organic surface-active agents 39830000-9 Cleaning products 35 24900000-3 Fine and various chemical products 24910000-6 Glues 24960000-1 Various chemical products 36 24600000-0 Explosives 24610000-3 Prepared explosives 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 37 24930000-2 Photographic chemicals 38 14000000-1 Mining, basic metals and related products 14800000-9 Miscellaneous non-metallic mineral products 14810000-2 Abrasive products 24400000-8 Fertilisers and nitrogen compounds 24450000-3 Agro-chemical products 33000000-0 Medical equipments, pharmaceuticals and personal care products 33900000-9 Post-mortem and mortuary equipment and supplies 33960000-7 Embalming equipment and supplies 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39330000-4 Disinfection equipment 39800000-0 Cleaning and polishing products 39820000-6 Organic surface-active agents 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44800000-8 Paints, varnishes and mastics 44830000-7 Mastics, fillers, putty and solvents 39 19000000-6 Leather and textile fabrics, plastic and rubber materials 19500000-1 Rubber and plastic materials 19520000-7 Plastic products 19600000-2 Leather, textile, rubber and plastic waste 19640000-4 Polythene waste and refuse sacks and bags 22000000-0 Printed matter and related products 22800000-8 Paper or paperboard registers, account books, binders, forms and other articles of printed stationery 22850000-3 Binders and related accessories 24500000-9 Plastics in primary forms 24510000-2 Primary-form polymers of ethylene 24520000-5 Primary-form polymers of propylene 24530000-8 Primary-form polymers of styrene 24540000-1 Primary-form of vinyl polymers 24550000-4 Primary-form of polyesters 24560000-7 Primary-form polyamides 24570000-0 Primary-form urea resins 24580000-3 Primary-form amino-resins 24590000-6 Primary-form silicones 33000000-0 Medical equipments, pharmaceuticals and personal care products 33600000-6 Pharmaceutical products 33680000-0 Pharmaceutical articles 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34920000-2 Road equipment 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 35210000-9 Targets for shooting practice 35260000-4 Police signs 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39290000-1 Miscellaneous furnishing 39500000-7 Textile articles 39510000-0 Textile household articles 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44170000-2 Plates, sheets, strip and foil related to construction materials 44190000-8 Miscellaneous construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44220000-8 Builders' joinery 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 40 03000000-1 Agricultural, farming, fishing, forestry and related products 03100000-2 Agricultural and horticultural products 03110000-5 Crops, products of market gardening and horticulture 19000000-6 Leather and textile fabrics, plastic and rubber materials 19500000-1 Rubber and plastic materials 19510000-4 Rubber products 19600000-2 Leather, textile, rubber and plastic waste 19630000-1 Rubber waste 19700000-3 Synthetic rubber and fibres 19710000-6 Synthetic rubber 33000000-0 Medical equipments, pharmaceuticals and personal care products 33600000-6 Pharmaceutical products 33680000-0 Pharmaceutical articles 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 34000000-7 Transport equipment and auxiliary products to transportation 34300000-0 Parts and accessories for vehicles and their engines 34350000-5 Light- and heavy duty tyres 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34950000-1 Loadbearing equipment 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 44440000-6 Bearings 41 19000000-6 Leather and textile fabrics, plastic and rubber materials 19100000-7 Leather 19110000-0 Chamois leather 19120000-3 Leather of bovine or equine animals 19130000-6 Leather of sheep, goats or pigs 19140000-9 Leather of other animals, composite leather and other leather 19200000-8 Textile fabrics and related items 19280000-2 Animal wool, hides and skins 19600000-2 Leather, textile, rubber and plastic waste 19610000-5 Leather waste 42 18000000-9 Clothing, footwear, luggage articles and accessories 18400000-3 Special clothing and accessories 18420000-9 Clothing accessories 18900000-8 Luggage, saddlery, sacks and bags 18910000-1 Saddlery 18920000-4 Luggage 18930000-7 Sacks and bags 19000000-6 Leather and textile fabrics, plastic and rubber materials 19100000-7 Leather 19160000-5 Watch straps 19170000-8 Leather articles used in machinery or mechanical appliances 22000000-0 Printed matter and related products 22800000-8 Paper or paperboard registers, account books, binders, forms and other articles of printed stationery 22850000-3 Binders and related accessories 43 18000000-9 Clothing, footwear, luggage articles and accessories 18600000-5 Furs and articles of fur 18610000-8 Fur articles 18620000-1 Furs 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19280000-2 Animal wool, hides and skins 44 03000000-1 Agricultural, farming, fishing, forestry and related products 03400000-4 Forestry and logging products 03410000-7 Wood 09100000-0 Fuels 09110000-3 Solid fuels 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34920000-2 Road equipment 34950000-1 Loadbearing equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39290000-1 Miscellaneous furnishing 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44190000-8 Miscellaneous construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44220000-8 Builders' joinery 44230000-1 Builders' carpentry 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44530000-4 Fasteners 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 45 03000000-1 Agricultural, farming, fishing, forestry and related products 03400000-4 Forestry and logging products 03430000-3 Cork 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 47 03000000-1 Agricultural, farming, fishing, forestry and related products 03400000-4 Forestry and logging products 03460000-2 Pulp 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37800000-6 Handicraft and art supplies 37820000-2 Art supplies 48 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 22000000-0 Printed matter and related products 22800000-8 Paper or paperboard registers, account books, binders, forms and other articles of printed stationery 22810000-1 Paper or paperboard registers 22820000-4 Forms 22830000-7 Exercise books 22850000-3 Binders and related accessories 22900000-9 Miscellaneous printed matter 22990000-6 Newsprint, handmade paper and other uncoated paper or paperboard for graphic purposes 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33750000-2 Baby care products 33760000-5 Toilet paper, handkerchiefs, hand towels and serviettes 33770000-8 Paper sanitary 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34980000-0 Transport tickets 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35120000-1 Surveillance and security systems and devices 35210000-9 Targets for shooting practice 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39100000-3 Furniture 39190000-0 Wallpaper and other coverings 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 49 22000000-0 Printed matter and related products 22100000-1 Printed books, brochures and leaflets 22110000-4 Printed books 22120000-7 Publications 22130000-0 Directories 22140000-3 Leaflets 22150000-6 Brochures 22160000-9 Booklets 22200000-2 Newspapers, journals, periodicals and magazines 22210000-5 Newspapers 22300000-3 Postcards, greeting cards and other printed matter 22310000-6 Postcards 22320000-9 Greeting cards 22400000-4 Stamps, cheque forms, banknotes, stock certificates, trade advertising material, catalogues and manuals 22410000-7 Stamps 22420000-0 Stamp-impressed paper 22430000-3 Banknotes 22440000-6 Cheque forms 22450000-9 Security-type printed matter 22460000-2 Trade-advertising material, commercial catalogues and manuals 22470000-5 Manuals 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34980000-0 Transport tickets 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35120000-1 Surveillance and security systems and devices 50 19000000-6 Leather and textile fabrics, plastic and rubber materials 19400000-0 Textile yarn and thread 19410000-3 Natural textile fibres 19430000-9 Textile yarn and thread of natural fibres 51 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19210000-1 Woven fabrics 19220000-4 Woollen fabrics 19250000-3 Knitted or crocheted fabrics 19280000-2 Animal wool, hides and skins 19400000-0 Textile yarn and thread 19410000-3 Natural textile fibres 19430000-9 Textile yarn and thread of natural fibres 52 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19210000-1 Woven fabrics 19400000-0 Textile yarn and thread 19410000-3 Natural textile fibres 19430000-9 Textile yarn and thread of natural fibres 53 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19210000-1 Woven fabrics 19230000-7 Linen fabrics 19400000-0 Textile yarn and thread 54 19000000-6 Leather and textile fabrics, plastic and rubber materials 19400000-0 Textile yarn and thread 19420000-6 Artificial textile fibres 19440000-2 Synthetic yarn or thread 19700000-3 Synthetic rubber and fibres 19720000-9 Synthetic fibres 19730000-2 Artificial fibres 55 19000000-6 Leather and textile fabrics, plastic and rubber materials 19400000-0 Textile yarn and thread 19420000-6 Artificial textile fibres 19440000-2 Synthetic yarn or thread 56 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19270000-9 Non-woven fabrics 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39540000-9 Miscellaneous cordage, rope, twine and netting 39550000-2 Non-woven articles 57 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39530000-6 Carpets, mats and rugs 58 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19240000-0 Special fabrics 19250000-3 Knitted or crocheted fabrics 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39510000-0 Textile household articles 39560000-5 Miscellaneous textile articles 59 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 35800000-2 Individual and support equipment 35810000-5 Individual equipment 60 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19250000-3 Knitted or crocheted fabrics 61 18000000-9 Clothing, footwear, luggage articles and accessories 18100000-0 Occupational clothing, special workwear and accessories 18110000-3 Occupational clothing 18130000-9 Special workwear 18140000-2 Workwear accessories 18200000-1 Outerwear 18210000-4 Coats 18220000-7 Weatherproof clothing 18230000-0 Miscellaneous outerwear 18300000-2 Garments 18310000-5 Underwear 18320000-8 Brassieres, corsets, suspenders and similar articles 18330000-1 T-shirts and shirts 18400000-3 Special clothing and accessories 18410000-6 Special clothing 18420000-9 Clothing accessories 18450000-8 Fasteners (clothing) 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19260000-6 Cloth 35000000-4 Security, fire-fighting, police and defence equipment 35800000-2 Individual and support equipment 35810000-5 Individual equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39560000-5 Miscellaneous textile articles 62 18000000-9 Clothing, footwear, luggage articles and accessories 18100000-0 Occupational clothing, special workwear and accessories 18110000-3 Occupational clothing 18130000-9 Special workwear 18140000-2 Workwear accessories 18200000-1 Outerwear 18210000-4 Coats 18220000-7 Weatherproof clothing 18230000-0 Miscellaneous outerwear 18300000-2 Garments 18310000-5 Underwear 18320000-8 Brassieres, corsets, suspenders and similar articles 18330000-1 T-shirts and shirts 18400000-3 Special clothing and accessories 18410000-6 Special clothing 18420000-9 Clothing accessories 18450000-8 Fasteners (clothing) 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19260000-6 Cloth 35000000-4 Security, fire-fighting, police and defence equipment 35800000-2 Individual and support equipment 35810000-5 Individual equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39560000-5 Miscellaneous textile articles 63 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 19260000-6 Cloth 19620000-8 Textile waste 35000000-4 Security, fire-fighting, police and defence equipment 35800000-2 Individual and support equipment 35820000-8 Support equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39100000-3 Furniture 39190000-0 Wallpaper and other coverings 39200000-4 Furnishing 39290000-1 Miscellaneous furnishing 39500000-7 Textile articles 39510000-0 Textile household articles 39520000-3 Made-up textile articles 64 18000000-9 Clothing, footwear, luggage articles and accessories 18800000-7 Footwear 18810000-0 Footwear other than sports and protective footwear 18820000-3 Sports footwear 18830000-6 Protective footwear 18840000-9 Parts of footwear 65 18000000-9 Clothing, footwear, luggage articles and accessories 18440000-5 Hats and headgear 35000000-4 Security, fire-fighting, police and defence equipment 35800000-2 Individual and support equipment 35810000-5 Individual equipment 66 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39290000-1 Miscellaneous furnishing 67 19000000-6 Leather and textile fabrics, plastic and rubber materials 19200000-8 Textile fabrics and related items 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 68 14000000-1 Mining, basic metals and related products 14800000-9 Miscellaneous non-metallic mineral products 14810000-2 Abrasive products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 69 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39300000-5 Miscellaneous equipment 39310000-8 Catering equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44400000-4 Miscellaneous fabricated products and related items 44410000-7 Articles for the bathroom and kitchen 70 14000000-1 Mining, basic metals and related products 14900000-0 Recovered secondary raw materials 14920000-6 Recovered secondary non-metal raw materials 33790000-4 Laboratory, hygienic or pharmaceutical glassware 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39290000-1 Miscellaneous furnishing 39300000-5 Miscellaneous equipment 39310000-8 Catering equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44220000-8 Builders' joinery 71 14500000-6 Related mining and quarrying products 14520000-2 Precious and semi-precious stones; pumice stone; emery; natural abrasives; other minerals and precious metals 18000000-9 Clothing, footwear, luggage articles and accessories 18500000-4 Jewellery, watches and related articles 18510000-7 Jewellery and related articles 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39290000-1 Miscellaneous furnishing 72 14000000-1 Mining, basic metals and related products 14600000-7 Metal ores and alloys 14620000-3 Alloys 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 73 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39370000-6 Water installations 43000000-3 Machinery for mining, quarrying, construction equipment 43300000-6 Construction machinery and equipment 43320000-2 Construction equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44130000-0 Sewer mains 44140000-3 Products related to construction materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44170000-2 Plates, sheets, strip and foil related to construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44220000-8 Builders' joinery 44230000-1 Builders' carpentry 44300000-3 Cable, wire and related products 44310000-6 Wire products 44320000-9 Cable and related products 44330000-2 Bars, rods, wire and profiles used in construction 44400000-4 Miscellaneous fabricated products and related items 44450000-9 Mild steel 44470000-5 Cast-iron products 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44530000-4 Fasteners 44540000-7 Chain 44550000-0 Springs 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 74 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44130000-0 Sewer mains 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44300000-3 Cable, wire and related products 44310000-6 Wire products 44320000-9 Cable and related products 44330000-2 Bars, rods, wire and profiles used in construction 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44530000-4 Fasteners 75 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14720000-4 Aluminium, nickel, scandium, titanium and vanadium 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 76 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14720000-4 Aluminium, nickel, scandium, titanium and vanadium 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44130000-0 Sewer mains 44140000-3 Products related to construction materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44170000-2 Plates, sheets, strip and foil related to construction materials 44200000-2 Structural products 44220000-8 Builders' joinery 78 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 79 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 44170000-2 Plates, sheets, strip and foil related to construction materials 80 14000000-1 Mining, basic metals and related products 14700000-8 Basic metals 14710000-1 Iron, lead, zinc, tin and copper 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 44160000-9 Pipeline, piping, pipes, casing, tubing and related items 81 14000000-1 Mining, basic metals and related products 14600000-7 Metal ores and alloys 14620000-3 Alloys 14630000-6 Slag, dross, ferrous waste and scrap 14700000-8 Basic metals 14720000-4 Aluminium, nickel, scandium, titanium and vanadium 14730000-7 Chromium, manganese, cobalt, yttrium and zirconium 14740000-0 Molybdenum, technetium, ruthenium and rhodium 14750000-3 Cadmium, lutetium, hafnium, tantalum and tungsten 14760000-6 Iridium, gallium, indium, thallium and barium 14770000-9 Caesium, strontium, rubidium and calcium 14780000-2 Potassium, magnesium, sodium and lithium 14790000-5 Niobium, osmium, rhenium and palladium 14900000-0 Recovered secondary raw materials 14910000-3 Recovered secondary metal raw materials 82 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33720000-3 Razors and manicure or pedicure sets 33740000-9 Hand and nails care products 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39240000-6 Cutlery 39300000-5 Miscellaneous equipment 39310000-8 Catering equipment 39700000-9 Domestic appliances 39710000-2 Electrical domestic appliances 43300000-6 Construction machinery and equipment 43800000-1 Workshop equipment 43820000-7 Shoe-making equipment 43840000-3 Blacksmiths' equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44400000-4 Miscellaneous fabricated products and related items 44480000-8 Miscellaneous fire-protection equipment 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44510000-8 Tools 83 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34920000-2 Road equipment 34950000-1 Loadbearing equipment 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35110000-8 Firefighting, rescue and safety equipment 35230000-5 Handcuffs 35260000-4 Police signs 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44190000-8 Miscellaneous construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 44430000-3 Armour plating 44440000-6 Bearings 44460000-2 Props and mining struts 44480000-8 Miscellaneous fire-protection equipment 44500000-5 Tools, locks, keys, hinges, fasteners, chain and springs 44520000-1 Locks, keys and hinges 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 84 16000000-5 Agricultural machinery 16100000-6 Agricultural and forestry machinery for soil preparation or cultivation 16110000-9 Ploughs or disc harrows 16120000-2 Harrows, scarifiers, cultivators, weeders or hoes 16130000-5 Seeders, planters or transplanters 16140000-8 Manure spreaders 16150000-1 Lawn or sports-ground rollers 16160000-4 Miscellaneous gardening equipment 16300000-8 Harvesting machinery 16310000-1 Mowers 16320000-4 Haymaking machinery 16330000-7 Straw or fodder balers 16340000-0 Harvesting and threshing machinery 16400000-9 Spraying machinery for agriculture or horticulture 16500000-0 Self-loading or unloading trailers and semi-trailers for agriculture 16510000-3 Self-loading trailers for agriculture 16520000-6 Unloading trailers for agriculture 16530000-9 Self-loading semi-trailers for agriculture 16540000-2 Unloading semi-trailers for agriculture 16600000-1 Specialist agricultural or forestry machinery 16610000-4 Machines for cleaning, sorting or grading eggs, fruit or other produce 16620000-7 Milking machines 16630000-0 Machinery for preparing animal feeding stuffs 16640000-3 Bee-keeping machinery 16650000-6 Poultry-keeping machinery 16700000-2 Tractors 16710000-5 Pedestrian-controlled agricultural tractors 16720000-8 Used tractors 16730000-1 Traction motors 16800000-3 Parts of agricultural and forestry machinery 16810000-6 Parts of agricultural machinery 16820000-9 Parts of forestry machinery 22000000-0 Printed matter and related products 22500000-5 Printing plates or cylinders or other media for use in printing 22510000-8 Offset plates 22520000-1 Dry-etching equipment 30000000-9 Office and computing machinery, equipment and supplies except furniture and software packages 30130000-9 Post-office equipment 30140000-2 Calculating and accounting machines 30150000-5 Typewriters 30160000-8 Parts and accessories of typewriters and calculating machines 30170000-1 Labelling machines 30180000-4 Check endorsing and writing machines 30200000-1 Computer equipment and supplies 30210000-4 Data-processing machines (hardware) 30220000-7 Digital cartography equipment 30230000-0 Computer related equipment 34000000-7 Transport equipment and auxiliary products to transportation 34300000-0 Parts and accessories for vehicles and their engines 34310000-3 Engines and engine parts 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35120000-1 Surveillance and security systems and devices 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39340000-7 Gas network equipment 39350000-0 Sewerage works equipment 39370000-6 Water installations 39700000-9 Domestic appliances 39720000-5 Non-electric domestic appliances 42000000-6 Industrial machinery 42100000-0 Machinery for the production and use of mechanical power 42110000-3 Turbines and motors 42120000-6 Pumps and compressors 42130000-9 Taps, cocks, valves and similar appliances 42140000-2 Gears, gearing and driving elements 42150000-5 Nuclear reactors and parts 42160000-8 Boiler installations 42200000-8 Machinery for food, beverage and tobacco processing and associated parts 42210000-1 Food, beverage and tobacco-processing machinery 42220000-4 Parts of machinery for food, beverage and tobacco processing 42300000-9 Industrial or laboratory furnaces, incinerators and ovens 42310000-2 Furnace burners 42320000-5 Waste incinerators 42330000-8 Smelting furnaces 42340000-1 Non-domestic ovens 42350000-4 Cremators 42390000-6 Used tractors 42400000-0 Lifting and handling equipment and parts 42410000-3 Lifting and handling equipment 42420000-6 Buckets, shovels, grabs and grips for cranes or excavators 42500000-1 Cooling and ventilation equipment 42510000-4 Heat-exchange units, air-conditioning and refrigerating equipment, and filtering machinery 42520000-7 Ventilation equipment 42530000-0 Parts of refrigerating and freezing equipment and heat pumps 42600000-2 Machine tools 42610000-5 Machine tools operated by laser and machining centres 42620000-8 Lathes, boring and milling machine tools 42630000-1 Metal-working machine tools 42640000-4 Machine tools for working hard materials except metals 42650000-7 Pneumatic or motorised hand tools 42660000-0 Soldering, brazing and welding tools, surface tempering and hot-spraying machines and equipment 42670000-3 Parts and accessories of machine tools 42700000-3 Machinery for textile, apparel and leather production 42710000-6 Machinery for textiles 42720000-9 Parts of machinery for textile and apparel production 42800000-4 Machinery for paper or paperboard production 42810000-7 Parts of machinery for paper or paperboard production 42900000-5 Miscellaneous general and special-purpose machinery 42910000-8 Distilling, filtering or rectifying apparatus 42920000-1 Machinery for cleaning bottles, packing and weighing and spraying machinery 42930000-4 Centrifuges, calendering or vending machines 42940000-7 Machinery for the heat treatment of materials 42950000-0 Parts of general-purpose machinery 42960000-3 Command and control system, printing, graphics, office automation and Information-processing equipment 42970000-6 Parts of dishwashing machines and of machines for cleaning, filling, packing or wrapping 42980000-9 Gas generators 42990000-2 Miscellaneous special-purpose machinery 43000000-3 Machinery for mining, quarrying, construction equipment 43100000-4 Mining equipment 43120000-0 Coal or rock cutters and tunnelling machinery, and boring or sinking machinery 43130000-3 Drilling equipment 43140000-6 Mobile hydraulic-powered mine roof supports 43200000-5 Earthmoving and excavating machinery, and associated parts 43210000-8 Earthmoving machinery 43220000-1 Graders and levellers 43230000-4 Scraper machines 43240000-7 Tamping machines 43250000-0 Front-end shovel loaders 43260000-3 Mechanical shovels, excavators and shovel loaders, and mining machinery 43300000-6 Construction machinery and equipment 43310000-9 Civil engineering machinery 43320000-2 Construction equipment 43400000-7 Mineral-processing and foundry mould-forming machinery 43410000-0 Mineral-processing machinery 43420000-3 Foundry mould-forming machinery 43600000-9 Parts of machinery for mining, quarrying and construction 43610000-2 Parts for boring machinery 43620000-5 Parts of mineral-processing machinery 43630000-8 Parts of sinking machinery 43640000-1 Parts of excavating machinery 43700000-0 Machinery for metallurgy and associated parts 43710000-3 Metal-rolling machinery 43720000-6 Casting machines 43800000-1 Workshop equipment 43810000-4 Woodworking equipment 43830000-0 Power tools 43840000-3 Blacksmiths' equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44300000-3 Cable, wire and related products 44310000-6 Wire products 44320000-9 Cable and related products 44330000-2 Bars, rods, wire and profiles used in construction 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44620000-2 Central-heating radiators and boilers and parts 48000000-8 Software package and information systems 48100000-9 Industry specific software package 48110000-2 Point of sale (POS) software package 48120000-5 Flight control software package 48130000-8 Aviation ground support and test software package 48140000-1 Railway traffic control software package 48150000-4 Industrial control software package 48160000-7 Library software package 48170000-0 Compliance software package 48180000-3 Medical software package 48190000-6 Educational software package 48200000-0 Networking, Internet and intranet software package 48210000-3 Networking software package 48220000-6 Internet and intranet software package 48300000-1 Document creation, drawing, imaging, scheduling and productivity software package 48310000-4 Document creation software package 48320000-7 Drawing and imaging software package 48330000-0 Scheduling and productivity software package 48400000-2 Business transaction and personal business software package 48410000-5 Investment management and tax preparation software package 48420000-8 Facilities management software package and software package suite 48430000-1 Inventory management software package 48440000-4 Financial analysis and accounting software package 48450000-7 Time accounting or human resources software package 48460000-0 Analytical, scientific, mathematical or forecasting software package 48470000-3 Auction software package 48480000-6 Sales, marketing and business intelligence software package 48490000-9 Procurement software package 48500000-3 Communication and multimedia software package 48510000-6 Communication software package 48520000-9 Multimedia software package 48600000-4 Database and operating software package 48610000-7 Database systems 48620000-0 Operating systems 48700000-5 Software package utilities 48710000-8 Backup or recovery software package 48720000-1 Bar coding software package 48730000-4 Security software package 48740000-7 Foreign language translation software package 48750000-0 Storage media loading software package 48760000-3 Virus protection software package 48770000-6 General, compression and print utility software package 48780000-9 System, storage and content management software package 48790000-2 Version checker software package 48800000-6 Information systems and servers 48810000-9 Information systems 48820000-2 Servers 48900000-7 Miscellaneous software package and computer systems 48910000-0 Computer game software package, family titles and screen savers 48920000-3 Office automation software package 48930000-6 Training and entertainment software package 48940000-9 Pattern design and calendar software package 48950000-2 Boat-location and public address system 48960000-5 Drivers and system software package 48970000-8 Print shop software package 48980000-1 Programming languages and tools 48990000-4 Spreadsheets and enhancement software package 85 16000000-5 Agricultural machinery 16160000-4 Miscellaneous gardening equipment 30110000-3 Word-processing machines 31000000-6 Electrical machinery, apparatus, equipment and consumables; Lighting 31100000-7 Electric motors, generators and transformers 31110000-0 Electric motors 31120000-3 Generators 31130000-6 Alternators 31140000-9 Cooling towers 31150000-2 Ballasts for discharge lamps or tubes 31160000-5 Parts of electric motors, generators and transformers 31170000-8 Transformers 31200000-8 Electricity distribution and control apparatus 31210000-1 Electrical apparatus for switching or protecting electrical circuits 31220000-4 Electrical circuit components 31230000-7 Parts of electricity distribution or control apparatus 31300000-9 Insulated wire and cable 31310000-2 Mains 31320000-5 Power distribution cables 31330000-8 Coaxial cable 31340000-1 Insulated cable accessories 31350000-4 Electric conductors for data and control purposes 31400000-0 Accumulators, primary cells and primary batteries 31410000-3 Primary cells 31420000-6 Primary batteries 31430000-9 Electric accumulators 31440000-2 Batteries 31600000-2 Electrical equipment and apparatus 31610000-5 Electrical equipment for engines and vehicles 31620000-8 Sound or visual signalling apparatus 31630000-1 Magnets 31640000-4 Machines and apparatus with individual functions 31650000-7 Insulating fittings 31660000-0 Carbon electrodes 31670000-3 Electrical parts of machinery or apparatus 31680000-6 Electrical supplies and accessories 31700000-3 Electronic, electromechanical and electrotechnical supplies 31710000-6 Electronic equipment 31720000-9 Electromechanical equipment 31730000-2 Electrotechnical equipment 32000000-3 Radio, television, communication, telecommunication and related equipment 32200000-5 Transmission apparatus for radiotelephony, radiotelegraphy, radio broadcasting and television 32210000-8 Broadcasting equipment 32220000-1 Television transmission apparatus without reception apparatus 32230000-4 Radio transmission apparatus with reception apparatus 32240000-7 Television cameras 32250000-0 Mobile telephones 32260000-3 Data-transmission equipment 32270000-6 Digital transmission apparatus 32300000-6 Television and radio receivers, and sound or video recording or reproducing apparatus 32310000-9 Radio broadcast receivers 32320000-2 Television and audio-visual equipment 32330000-5 Apparatus for sound, video-recording and reproduction 32340000-8 Microphones and loudspeakers 32350000-1 Parts of sound and video equipment 32360000-4 Intercom equipment 32400000-7 Networks 32410000-0 Local area network 32420000-3 Network equipment 32430000-6 Wide area network 32440000-9 Telemetry and terminal equipment 32500000-8 Telecommunications equipment and supplies 32510000-1 Wireless telecommunications system 32520000-4 Telecommunications cable and equipment 32530000-7 Satellite-related communications equipment 32540000-0 Switchboards 32550000-3 Telephone equipment 32560000-6 Fibre-optic materials 32570000-9 Communications equipment 32580000-2 Data equipment 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33720000-3 Razors and manicure or pedicure sets 34000000-7 Transport equipment and auxiliary products to transportation 34900000-6 Miscellaneous transport equipment and spare parts 34920000-2 Road equipment 34930000-5 Marine equipment 34960000-4 Airport equipment 34990000-3 Control, safety, signalling and light equipment 35000000-4 Security, fire-fighting, police and defence equipment 35100000-5 Emergency and security equipment 35220000-2 Anti-riot equipment 35240000-8 Sirens 35260000-4 Police signs 35700000-1 Military electronic systems 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37400000-2 Sports goods and equipment 37480000-6 Machinery or apparatus for leisure equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39350000-0 Sewerage works equipment 39710000-2 Electrical domestic appliances 39720000-5 Non-electric domestic appliances 42000000-6 Industrial machinery 42990000-2 Miscellaneous special-purpose machinery 43000000-3 Machinery for mining, quarrying, construction equipment 43300000-6 Construction machinery and equipment 43320000-2 Construction equipment 43800000-1 Workshop equipment 43830000-0 Power tools 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44200000-2 Structural products 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 86 34000000-7 Transport equipment and auxiliary products to transportation 34600000-3 Railway and tramway locomotives and rolling stock and associated parts 34610000-6 Rail locomotives and tenders 34620000-9 Rolling stock 34630000-2 Parts of railway or tramway locomotives or rolling stock; railways traffic-control equipment 34640000-5 Automotive elements 34900000-6 Miscellaneous transport equipment and spare parts 34940000-8 Railway equipment 43300000-6 Construction machinery and equipment 43500000-8 Track-laying vehicles 44210000-5 Structures and parts of structures 87 34000000-7 Transport equipment and auxiliary products to transportation 34100000-8 Motor vehicles 34110000-1 Passenger cars 34120000-4 Motor vehicles for the transport of 10 or more persons 34130000-7 Motor vehicles for the transport of goods 34140000-0 Heavy-duty motor vehicles 34150000-3 Simulators 34200000-9 Vehicle bodies, trailers or semi-trailers 34210000-2 Vehicle bodies 34220000-5 Trailers, semi-trailers and mobile containers 34300000-0 Parts and accessories for vehicles and their engines 34320000-6 Mechanical spare parts except engines and engine parts 34330000-9 Spare parts for goods vehicles, vans and cars 34370000-1 Seats for motor vehicles 34390000-7 Tractor accessories 34400000-1 Motorcycles, bicycles and sidecars 34410000-4 Motorcycles 34420000-7 Motor scooters and cycles with auxiliary motors 34430000-0 Bicycles 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34920000-2 Road equipment 34970000-7 Traffic-monitoring equipment 35000000-4 Security, fire-fighting, police and defence equipment 35220000-2 Anti-riot equipment 35400000-8 Military vehicles and associated parts 35410000-1 Armoured military vehicles 35420000-4 Parts of military vehicles 38000000-5 Laboratory, optical and precision equipments (excl. glasses) 38500000-0 Checking and testing apparatus 38560000-8 Production counters 38570000-1 Regulating and controlling instruments and apparatus 38900000-4 Miscellaneous evaluation or testing instruments 38960000-2 Alcohol ignition lock 42000000-6 Industrial machinery 42100000-0 Machinery for the production and use of mechanical power 42140000-2 Gears, gearing and driving elements 88 34000000-7 Transport equipment and auxiliary products to transportation 34360000-8 Seats for civil aircraft 34700000-4 Aircraft and spacecraft 34710000-7 Helicopters, aeroplanes, spacecraft and other powered aircraft 34720000-0 Balloons, dirigibles and other non-powered aircraft 34730000-3 Parts for aircraft, spacecraft and helicopters 34740000-6 Aircraft or spacecraft equipment, trainers, simulators and associated parts 34900000-6 Miscellaneous transport equipment and spare parts 34960000-4 Airport equipment 34970000-7 Traffic-monitoring equipment 34990000-3 Control, safety, signalling and light equipment 35000000-4 Security, fire-fighting, police and defence equipment 35600000-0 Military aircrafts, missiles and spacecrafts 35610000-3 Military aircrafts 35630000-9 Military spacecrafts 35640000-2 Parts for military aerospace equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39520000-3 Made-up textile articles 89 34000000-7 Transport equipment and auxiliary products to transportation 34500000-2 Ships and boats 34510000-5 Ships 34520000-8 Boats 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 34930000-5 Marine equipment 34990000-3 Control, safety, signalling and light equipment 35000000-4 Security, fire-fighting, police and defence equipment 35500000-9 Warships and associated parts 35510000-2 Warships 35520000-5 Parts for warships 90 30000000-9 Office and computing machinery, equipment and supplies except furniture and software packages 30100000-0 Office machinery, equipment and supplies except computers, printers and furniture 30120000-6 Photocopying and offset printing equipment 33000000-0 Medical equipments, pharmaceuticals and personal care products 33100000-1 Medical equipments 33110000-4 Imaging equipment for medical, dental and veterinary use 33120000-7 Recording systems and exploration devices 33130000-0 Dental and subspecialty instruments and devices 33140000-3 Medical consumables 33150000-6 Radiotherapy, mechanotherapy, electrotherapy and physical therapy devices 33160000-9 Operating techniques 33170000-2 Anaesthesia and resuscitation 33180000-5 Functional support 33190000-8 Miscellaneous medical devices and products 33700000-7 Personal care products 33730000-6 Eye care products and corrective lenses 33900000-9 Post-mortem and mortuary equipment and supplies 33910000-2 Pathology dissection instruments and supplies 33920000-5 Autopsy equipment and supplies 33930000-8 Autopsy furniture 33940000-1 Cadaver transport and storage equipment and supplies 33950000-4 Clinical forensics equipment and supplies 33960000-7 Embalming equipment and supplies 33970000-0 Mortuary equipment and supplies 38000000-5 Laboratory, optical and precision equipments (excl. glasses) 38100000-6 Navigational and meteorological instruments 38110000-9 Navigational instruments 38120000-2 Meteorological instruments 38200000-7 Geological and geophysical instruments 38210000-0 Geological compasses 38220000-3 Geological prospecting apparatus 38230000-6 Electromagnetic geophysical instruments 38240000-9 Gravity geophysical instruments 38250000-2 Induced polarisation IP geophysical instruments 38260000-5 Magnetometer geophysical instruments 38270000-8 Resistivity geophysical instruments 38280000-1 Gravimeters 38290000-4 Surveying, hydrographic, oceanographic and hydrological instruments and appliances 38300000-8 Measuring instruments 38310000-1 Precision balances 38320000-4 Drafting tables 38330000-7 Hand-held instruments for measuring length 38340000-0 Instruments for measuring quantities 38400000-9 Instruments for checking physical characteristics 38410000-2 Metering instruments 38420000-5 Instruments for measuring flow, level and pressure of liquids and gases 38430000-8 Detection and analysis apparatus 38500000-0 Checking and testing apparatus 38510000-3 Microscopes 38520000-6 Scanners 38530000-9 Diffraction apparatus 38540000-2 Machines and apparatus for testing and measuring 38550000-5 Meters 38560000-8 Production counters 38570000-1 Regulating and controlling instruments and apparatus 38580000-4 Non-medical equipment based on the use of radiations 38600000-1 Optical instruments 38620000-7 Polarising material 38630000-0 Astronomical and optical instruments 38640000-3 Liquid crystal devices 38650000-6 Photographic equipment 38800000-3 Industrial process control equipment and remote-control equipment 38810000-6 Industrial process control equipment 38820000-9 Remote-control equipment 38900000-4 Miscellaneous evaluation or testing instruments 38910000-7 Hygiene monitoring and testing equipment 38920000-0 Seed and feed equipment 38930000-3 Humidity and moisture measuring instruments 38940000-6 Nuclear evaluation instruments 38950000-9 Polymerase Chain Reaction (PCR) 38960000-2 Alcohol ignition lock 38970000-5 Research, testing and scientific technical simulator 42920000-1 Machinery for cleaning bottles, packing and weighing and spraying machinery 91 18000000-9 Clothing, footwear, luggage articles and accessories 18500000-4 Jewellery, watches and related articles 18520000-0 Personal horology 19000000-6 Leather and textile fabrics, plastic and rubber materials 19100000-7 Leather 19160000-5 Watch straps 34900000-6 Miscellaneous transport equipment and spare parts 34910000-9 Horse or hand-drawn carts, other non-mechanically-propelled vehicles, baggage carts and miscellaneous spare parts 38700000-2 Time registers and the like; parking meters 38710000-5 Time registers 38720000-8 Time recorders 38730000-1 Parking meters 38740000-4 Process timers 38750000-7 Time switches 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 92 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37300000-1 Musical instruments and parts 37310000-4 Musical instruments 37320000-7 Parts and accessories of musical instruments 93 35000000-4 Security, fire-fighting, police and defence equipment 35300000-7 Weapons, ammunition and associated parts 35310000-0 Miscellaneous weapons 35320000-3 Firearms 35330000-6 Ammunition 35340000-9 Parts of firearms and ammunition 35600000-0 Military aircrafts, missiles and spacecrafts 35620000-6 Missiles 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 94 31500000-1 Lighting equipment and electric lamps 31510000-4 Electric filament lamps 31520000-7 Lamps and light fittings 31530000-0 Parts of lamps and lighting equipment 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39100000-3 Furniture 39110000-6 Seats, chairs and related products, and associated parts 39120000-9 Tables, cupboards, desk and bookcases 39130000-2 Office furniture 39140000-5 Domestic furniture 39150000-8 Miscellaneous furniture and equipment 39160000-1 School furniture 39170000-4 Shop furniture 39180000-7 Laboratory furniture 39200000-4 Furnishing 39290000-1 Miscellaneous furnishing 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 95 18000000-9 Clothing, footwear, luggage articles and accessories 18500000-4 Jewellery, watches and related articles 18530000-3 Presents and rewards 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37400000-2 Sports goods and equipment 37410000-5 Outdoor sports equipment 37420000-8 Gymnasium equipment 37430000-1 Boxing equipment 37440000-4 Fitness equipments 37450000-7 Field and court sports equipment 37460000-0 Target and table games and equipments 37470000-3 Golf and bowling equipments 37480000-6 Machinery or apparatus for leisure equipment 37500000-3 Games and toys; fairground amusements 37510000-6 Dolls 37520000-9 Toys 37530000-2 Articles for funfair, table or parlour games 37540000-5 Gambling machines 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39500000-7 Textile articles 39520000-3 Made-up textile articles 43300000-6 Construction machinery and equipment 96 03000000-1 Agricultural, farming, fishing, forestry and related products 03300000-2 Farming, hunting and fishing products 03340000-6 Animal ear tags 18000000-9 Clothing, footwear, luggage articles and accessories 18530000-3 Presents and rewards 30190000-7 Various office equipment and supplies 33000000-0 Medical equipments, pharmaceuticals and personal care products 33700000-7 Personal care products 33710000-0 Perfumes, toiletries and condoms 35000000-4 Security, fire-fighting, police and defence equipment 35200000-6 Police equipment 35250000-1 Repellents for canine attack 35800000-2 Individual and support equipment 35810000-5 Individual equipment 35820000-8 Support equipment 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37800000-6 Handicraft and art supplies 37810000-9 Handicraft supplies 37820000-2 Art supplies 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39220000-0 Kitchen equipment, household and domestic items and catering supplies 39230000-3 Special-purpose product 39260000-2 Delivery trays and desk equipment 39270000-5 Religious articles 39290000-1 Miscellaneous furnishing 39330000-4 Disinfection equipment 39360000-3 Sealing equipment 44000000-0 Construction structures and materials; auxiliary products to construction (except electric apparatus) 44100000-1 Construction materials and associated items 44110000-4 Construction materials 44140000-3 Products related to construction materials 44170000-2 Plates, sheets, strip and foil related to construction materials 44200000-2 Structural products 44210000-5 Structures and parts of structures 44400000-4 Miscellaneous fabricated products and related items 44420000-0 Goods used in construction 44600000-6 Tanks, reservoirs and containers; central-heating radiators and boilers 44610000-9 Tanks, reservoirs, containers and pressure vessels 97 22000000-0 Printed matter and related products 22840000-0 Albums for samples 37000000-8 Musical instruments, sport goods, games, toys, handicraft, art materials and accessories 37800000-6 Handicraft and art supplies 37820000-2 Art supplies 39000000-2 Furniture (incl. office furniture), furnishings, domestic appliances (excl. lighting) and cleaning products 39200000-4 Furnishing 39270000-5 Religious articles 39290000-1 Miscellaneous furnishing ANNEX V (1) NACE (2) CPV code SECTION F CONSTRUCTION Division Group Class Subject Notes 45 Construction This division includes: construction of new buildings and works, restoring and common repairs. 45000000 45.1 Site preparation 45100000 45.11 Demolition and wrecking of buildings; earth moving This class includes:  demolition of buildings and other structures,  clearing of building sites,  earth moving: excavation, landfill, levelling and grading of construction sites, trench digging, rock removal, blasting, etc.  site preparation for mining:  overburden removal and other development and preparation of mineral properties and sites. This class also includes:  building site drainage.  drainage of agricultural or forestry land. 45110000 45.12 Test drilling and boring This class includes:  test drilling, test boring and core sampling for construction, geophysical, geological or similar purposes. This class excludes:  drilling of production oil or gas wells, see 11.20.  water well drilling, see 45.25,  shaft sinking, see 45.25,  oil and gas field exploration, geophysical, geological and seismic surveying, see 74.20. 45120000 45.2 Building of complete constructions or parts thereof; civil engineering 45200000 45.21 General construction of buildings and civil engineering works This class includes:  construction of all types of buildings construction of civil engineering constructions,  bridges, including those for elevated highways, viaducts, tunnels and subways,  long-distance pipelines, communication and power lines,  urban pipelines, urban communication and powerlines,  ancillary urban works,  assembly and erection of prefabricated constructions on the site. This class excludes:  service activities incidental to oil and gas extraction, see 11.20,  erection of complete prefabricated constructions from self-manufactured parts not of concrete, see divisions 20, 26 and 28,  construction work, other than buildings, for stadiums, swimming pools, gymnasiums, tennis courts, golf courses and other sports installations, see 45.23,  building installation, see 45.3,  building completion, see 45.4,  architectural and engineering activities, see 74.20,  project management for construction, see 74.20. 45210000 Except: -45213316 45220000 45231000 45232000 45.22 Erection of roof covering and frames This class includes:  erection of roofs,  roof covering,  waterproofing. 45261000 45.23 Construction of highways, roads, airfields and sport facilities This class includes:  construction of highways, streets, roads, other vehicular and pedestrian ways,  construction of railways,  construction of airfield runways,  construction work, other than buildings, for stadiums, swimming pools, gymnasiums, tennis courts, golf courses and other sports installations,  painting of markings on road surfaces and car parks. This class excludes:  preliminary earth moving, see 45.11. 45212212 and DA03 45230000 except: -45231000 -45232000 -45234115 45.24 Construction of water projects This class includes  construction of:  waterways, harbour and river works, pleasure ports (marinas), locks, etc.,  dams and dykes,  dredging,  subsurface work. 45240000 45.25 Other construction work involving special trades This class includes:  construction activities specialising in one aspect common to different kinds of structures, requiring specialised skill or equipment,  construction of foundations, including pile driving,  water well drilling and construction, shaft sinking,  erection of non-self-manufactured steel elements,  steel bending,  bricklaying and stone setting,  scaffolds and work platform erecting and dismantling, including renting of scaffolds and work platforms,  erection of chimneys and industrial ovens. This class excludes:  renting of scaffolds without erection and dismantling, see 71.32 45250000 45262000 45.3 Building installation 45300000 45.31 Installation of electrical wiring and fittings This class includes: installation in buildings or other construction projects of:  electrical wiring and fittings,  telecommunications systems,  electrical heating systems,  residential antennas and aerials,  fire alarms,  burglar alarm systems,  lifts and escalators,  lightning conductors, etc. 45213316 45310000 Except: -45316000 45.32 Insulation work activities This class includes:  installation in buildings or other construction projects of thermal, sound or vibration insulation. This class excludes:  waterproofing, see 45.22. 45320000 45.33 Plumbing This class includes:  installation in buildings or other construction projects of:  plumbing and sanitary equipment,  gas fittings,  heating, ventilation, refrigeration or air-conditioning equipment and ducts,  sprinkler systems. This class excludes:  installation of electrical heating systems, see 45.31. 45330000 45.34 Other building installation This class includes:  installation of illumination and signalling systems for roads, railways, airports and harbours,  installation in buildings or other construction projects of fittings and fixtures n.e.c. 45234115 45316000 45340000 45.4 Building completion 45400000 45.41 Plastering This class includes:  application in buildings or other construction projects of interior and exterior plaster or stucco, including related lathing materials. 45410000 45.42 Joinery installation This class includes:  installation of not self-manufactured doors, windows, door and window frames, fitted kitchens, staircases, shop fittings and the like, of wood or other materials,  interior completion such as ceilings, wooden wall coverings, movable partitions, etc. This class excludes:  laying of parquet and other wood floor coverings, see 45.43. 45420000 45.43 Floor and wall covering This class includes:  laying, tiling, hanging or fitting in buildings or other construction projects of:  ceramic, concrete or cut stone wall or floor tiles,  parquet and other wood floor coverings carpets and linoleum floor coverings,  including of rubber or plastic,  terrazzo, marble, granite or slate floor or wall coverings,  wallpaper. 45430000 45.44 Painting and glazing This class includes:  interior and exterior painting of buildings,  painting of civil engineering structures,  installation of glass, mirrors, etc. This class excludes:  installation of windows, see 45.42, 45440000 45.45 Other building completion This class includes:  installation of private swimming pools,  steam cleaning, sand blasting and similar activities for building exteriors,  other building completion and finishing work n.e.c. This class excludes:  interior cleaning of buildings and other structures, see 74.70. 45212212 and DA04 45450000 45.5 Renting of construction or demolition equipment with operator 45500000 45.50 Renting of construction or demolition equipment with operator This class excludes:  renting of construction or demolition machinery and equipment without operators, see 71.32. 45500000 (1) In the event of any difference of interpretation between the CPV and the NACE, the NACE nomenclature will apply. (2) Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community (OJ L 293, 24.10.1990, p. 1), Regulation as last amended by Commission Regulation (EEC) No 761/93 (OJ L 83, 3.4.1993, p. 1). ANNEX VI (1) Category No Subject CPC reference No (2) CPV reference No 1 Maintenance and repair services 6112, 6122, 633, 886 From 50100000-6 to 50884000-5 (except for 50310000-1 to 50324200-4 and 50116510-9, 50190000-3, 50229000-6, 50243000-0), and from 51000000-9 to 51900000-1 2 Land transport services (3), including armoured car services, and courier services, except transport of mail 712 (except 71235), 7512, 87304 From 60100000-9 to 60183000-4 (except 60160000-7, 60161000-4, 60220000-6), and from 64120000-3 to 64121200-2 3 Air transport services of passengers and freight, except transport of mail 73 (except 7321) From 60410000-5 to 60424120-3 (except 60411000-2, 60421000-5), and 60500000-3, and from 60440000-4 to 60445000-9 4 Transport of mail by land (3) and by air 71235, 7321 60160000-7, 60161000-4 60411000-2, 60421000-5 5 Telecommunications services 752 From 64200000-8 to 64228200-2 72318000-7, and from 72700000-7 to 72720000-3 6 Financial services: (a) Insurance services (b) Banking and investment services (4) ex 81, 812, 814 From 66100000-1 to 66720000-3 (4) 7 Computer and related services 84 From 50310000-1 to 50324200-4 from 72000000-5 to 72920000-5 (except 72318000-7 and from 72700000-7 to 72720000-3), 79342410-4 8 Research and development services (5) 85 From 73000000-2 to 73436000-7 (except 73200000-4, 73210000-7, 73220000-0 9 Accounting, auditing and bookkeeping services 862 From 79210000-9 to 79223000-3 10 Market research and public opinion polling services 864 From 79300000-7 to 79330000-6, and 79342310-9, 79342311-6 11 Management consulting services (6) and related services 865, 866 From 73200000-4 to 73220000-0 from 79400000-8 to 79421200-3 and 79342000-3, 79342100-4 79342300-6, 79342320-2 79342321-9, 79910000-6, 79991000-7 98362000-8 12 Architectural services; engineering services and integrated engineering services; urban planning and landscape engineering services; related scientific and technical consulting services; technical testing and analysis services 867 From 71000000-8 to 71900000-7 (except 71550000-8) and 79994000-8 13 Advertising services 871 From 79341000-6 to 79342200-5 (except 79342000-3 and 79342100-4 14 Building-cleaning services and property management services 874, 82201 to 82206 From 70300000-4 to 70340000-6, and from 90900000-6 to 90924000-0 15 Publishing and printing services on a fee or contract basis 88442 From 79800000-2 to 79824000-6, and from 79970000-6 to 79980000-7 16 Sewage and refuse disposal services; sanitation and similar services 94 From 90400000-1 to 90743200-9 (except 90712200-3), from 90910000-9 to 90920000-2 and 50190000-3, 50229000-6 50243000-0 (1) In the event of any difference of interpretation between the CPV and the CPC, the CPC nomenclature will apply. (2) CPC Nomenclature (provisional version), used to define the scope of Directive 92/50/EEC. (3) Except for rail transport services covered by category 18. (4) Except financial services in connection with the issue, sale, purchase or transfer of securities or other financial instruments, and central bank services. Also excluded: services involving the acquisition or rental, by whatever financial procedures, of land, existing buildings, or other immovable property or concerning rights thereon; nevertheless, financial services supplied at the same time as, before or after the contract of acquisition or rental, in whatever form, shall be subject to this Directive. (5) Except research and development services other than those where the benefits accrue exclusively to the contracting authority and/or contracting entity for its use in the conduct of its own affairs on condition that the service provided is wholly remunerated by the contracting authority and/or contracting entity. (6) Except arbitration and conciliation services. ANNEX VII (1) Category No Subject CPC reference No (2) CPV reference No 17 Hotel and restaurant services 64 From 55100000-1 to 55524000-9, and from 98340000-8 to 98341100-6 18 Rail transport services 711 From 60200000-0 to 60220000-6 19 Water transport services 72 From 60600000-4 to 60653000-0, and from 63727000-1 to 63727200-3 20 Supporting and auxiliary transport services 74 From 63000000-9 to 63734000-3 (except 63711200-8, 63712700-0, 63712710-3, and from 63727000-1, to 63727200-3), and 98361000-1 21 Legal services 861 From 79100000-5 to 79140000-7 22 Personnel placement and supply services (3) 872 From 79600000-0 to 79635000-4 (except 79611000-0, 79632000-3, 79633000-0), and from 98500000-8 to 98514000-9 23 Investigation and security services, except armoured car services 873 (except 87304) From 79700000-1 to 79723000-8 24 Education and vocational education services 92 From 80100000-5 to 80660000-8 (except 80533000-9, 80533100-0, 80533200-1 25 Health and social services 93 79611000-0, and from 85000000-9 to 85323000-9 (except 85321000-5 and 85322000-2 26 Recreational, cultural and sporting services (4) 96 From 79995000-5 to 79995200-7, and from 92000000-1 to 92700000-8 (except 92230000-2, 92231000-9, 92232000-6 27 Other services (1) In the event of any difference of interpretation between the CPV and the CPC, the CPC nomenclature will apply. (2) CPC Nomenclature (provisional version), used to define the scope of Directive 92/50/EEC. (3) Except employment contracts. (4) Except contracts for the acquisition, development, production or co-production of programmes by broadcasting organisations and contracts for broadcasting time.